Exhibit 10.5

 

 

 

 

MEZZANINE LOAN AGREEMENT

Dated as of June 8, 2007

by and between

BEHRINGER HARVARD SANTA CLARA M, LLC

as Borrower

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

as Lender

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

 

1.

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

 

 

 

1.1

 

Specific Definitions

1

 

1.2

 

Index of Other Definitions

16

 

1.3

 

Principles of Construction

19

 

 

 

 

 

2.

 

GENERAL LOAN TERMS

19

 

 

 

 

 

2.1

 

Loan Commitment; Disbursement to Borrower

19

 

2.2

 

Interest; Loan Payments; Late Payment Charge

21

 

2.3

 

Loan Repayment

26

 

2.4

 

Release of Property

28

 

2.5

 

Payments and Computations

29

 

2.6

 

Interest Rate Cap Agreement

30

 

 

 

 

 

3.

 

CASH MANAGEMENT AND RESERVES

32

 

 

 

 

 

3.1

 

Cash Management Arrangements

32

 

3.2

 

Required Repairs; Completion of Required Repairs

32

 

3.3

 

Tax and Insurance Subaccount

32

 

3.4

 

Interest Reserve Subaccount

33

 

3.5

 

Intentionally Omitted

33

 

3.6

 

Casualty/Condemnation Subaccount

33

 

3.7

 

Security Deposit Subaccount

34

 

3.8

 

Intentionally Omitted

34

 

3.9

 

Grant of Security Interest; Application of Funds

34

 

3.10

 

Property Cash Flow Allocation

34

 

3.11

 

Intentionally Omitted

35

 

3.12

 

Tenant Improvement Reserve Subaccount

35

 

3.13

 

Replacement Reserve Subaccount

35

 

 

 

 

 

4.

 

REPRESENTATIONS AND WARRANTIES

35

 

 

 

 

 

4.1

 

Organization; Special Purpose

35

 

4.2

 

Proceedings; Enforceability

36

 

4.3

 

No Conflicts

36

 

4.4

 

Litigation

36

 

4.5

 

Agreements

36

 

4.6

 

Title

37

 

4.7

 

No Bankruptcy Filing

37

 

4.8

 

Full and Accurate Disclosure

37

 

4.9

 

Tax Filings

38

 

4.10

 

No Plan Assets

38

 

4.11

 

Compliance

38

 

4.12

 

Contracts

39

 

i


--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

 

4.13

 

Federal Reserve Regulations; Investment Company Act

39

 

4.14

 

Easements; Utilities and Public Access

39

 

4.15

 

Physical Condition

39

 

4.16

 

Leases

40

 

4.17

 

Fraudulent Transfer

40

 

4.18

 

Ownership of Borrower

41

 

4.19

 

Purchase Options

41

 

4.20

 

Management Agreement

41

 

4.21

 

Hazardous Substances

41

 

4.22

 

Name; Principal Place of Business

42

 

4.23

 

Other Debt

42

 

4.24

 

Deposit Accounts

42

 

4.25

 

Affiliates

42

 

4.26

 

Mortgage Borrower Representations

42

 

4.27

 

List of Mortgage Loan Documents

43

 

4.28

 

Mortgage Event of Default

43

 

 

 

 

 

5.

 

COVENANTS

43

 

 

 

 

 

5.1

 

Existence

43

 

5.2

 

Taxes and Other Charges

43

 

5.3

 

Access to Property

44

 

5.4

 

Repairs; Maintenance and Compliance; Alterations.

44

 

5.5

 

Performance of Other Agreements

45

 

5.6

 

Cooperate in Legal Proceedings

45

 

5.7

 

Further Assurances

45

 

5.8

 

Environmental Matters

46

 

5.9

 

Title to the Property

48

 

5.10

 

Leases

49

 

5.11

 

Estoppel Statement

50

 

5.12

 

Property Management

51

 

5.13

 

Special Purpose Bankruptcy Remote Entity

52

 

5.14

 

Assumption in Non-Consolidation Opinion

52

 

5.15

 

Change In Business or Ownership of the Collateral

52

 

5.16

 

Debt Cancellation

53

 

5.17

 

Affiliate Transactions

53

 

5.18

 

Zoning

53

 

5.19

 

No Joint Assessment

53

 

5.20

 

Principal Place of Business

53

 

5.21

 

Change of Name, Identity or Structure

53

 

5.22

 

Indebtedness

54

 

5.23

 

Licenses

54

 

5.24

 

Compliance with Restrictive Covenants, Etc

54

 

5.25

 

ERISA

54

 

5.26

 

Transfers

55

 

5.27

 

Liens

55

 

5.28

 

Dissolution

56

 

ii


--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

 

5.29

 

Expenses

56

 

5.30

 

Indemnity

56

 

5.31

 

Intentionally Omitted

57

 

5.32

 

Intentionally Omitted

57

 

5.33

 

Patriot Act Compliance

57

 

5.34

 

Mortgage Reserve Funds

58

 

5.35

 

Notices

58

 

5.36

 

Special Distributions

59

 

5.37

 

Mortgage Borrower Covenants

59

 

5.38

 

Mortgage Loan Estoppels

59

 

5.39

 

Limitation on Securities Issuances

59

 

5.40

 

Distributions

60

 

5.41

 

Refinancing or Prepayment of the Mortgage Loan

60

 

5.42

 

Acquisition of the Mortgage Loan.

60

 

5.43

 

Material Agreements

61

 

5.44

 

Mortgage Loan Document Amendments

61

 

 

 

 

 

6.

 

NOTICES AND REPORTING

62

 

 

 

 

 

6.1

 

Notices

62

 

6.2

 

Borrower Notices and Deliveries

62

 

6.3

 

Financial Reporting

62

 

 

 

 

 

7.

 

INSURANCE; CASUALTY; AND CONDEMNATION

66

 

 

 

 

 

7.1

 

Insurance

66

 

7.2

 

Casualty

67

 

7.3

 

Condemnation

67

 

7.4

 

Application of Proceeds or Award

68

 

7.5

 

Rights of Lender

68

 

 

 

 

 

8.

 

DEFAULTS

68

 

 

 

 

 

8.1

 

Events of Default

68

 

8.2

 

Remedies

70

 

8.3

 

Right to Cure Defaults

72

 

8.4

 

Power of Attorney

72

 

 

 

 

 

9.

 

SPECIAL PROVISIONS

73

 

 

 

 

 

9.1

 

Sale of Notes and Securitization

73

 

9.2

 

Securitization Indemnification

75

 

9.3

 

Reallocation of Loan Amounts

77

 

9.4

 

Mortgage Loan Defaults

78

 

9.5

 

Intercreditor Agreement

79

 

9.6

 

Discussions with Mortgage Lender

80

 

9.7

 

Independent Approval Rights

80

 

iii


--------------------------------------------------------------------------------


 

 

 

 

 

Page

 

 

 

 

10.

 

MISCELLANEOUS

80

 

 

 

 

 

10.1

 

Exculpation

80

 

10.2

 

Brokers and Financial Advisors

82

 

10.3

 

Retention of Servicer

82

 

10.4

 

Survival

83

 

10.5

 

Lender’s Discretion

83

 

10.6

 

Governing Law

83

 

10.7

 

Modification, Waiver in Writing

84

 

10.8

 

Trial by Jury

84

 

10.9

 

Headings/Exhibits

85

 

10.10

 

Severability

85

 

10.11

 

Preferences

85

 

10.12

 

Waiver of Notice

85

 

10.13

 

Remedies of Borrower

85

 

10.14

 

Prior Agreements

86

 

10.15

 

Offsets, Counterclaims and Defenses

86

 

10.16

 

Publicity

86

 

10.17

 

No Usury

86

 

10.18

 

Conflict; Construction of Documents

87

 

10.19

 

No Third Party Beneficiaries

87

 

10.20

 

Spread Maintenance Premium

87

 

10.21

 

Assignment

87

 

10.22

 

Borrower’s Designee

88

 

10.23

 

Intentionally Omitted

88

 

10.24

 

Set-Off

88

 

10.25

 

Counterparts

88

 

Schedule 1

-

Intentionally Omitted

Schedule 2

-

Intentionally Omitted

Schedule 3

-

Exceptions to Representations and Warranties

Schedule 4

-

Organization of Borrower

Schedule 5

-

Definition of Special Purpose Bankruptcy Remote Entity

Schedule 8

-

Rent Roll

Schedule 9

-

Mortgage Loan Documents

Exhibit A

-

Out-Parcel

 

iv


--------------------------------------------------------------------------------


MEZZANINE LOAN AGREEMENT

MEZZANINE LOAN AGREEMENT dated as of June 8, 2007 (as the same may be modified,
supplemented, amended or otherwise changed, this “Agreement”) by and between
BEHRINGER HARVARD SANTA CLARA M, LLC, a Delaware limited liability company
(“Borrower”) and CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation
(together with its successors and assigns, “Lender”).

1.                                      DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 


1.1          SPECIFIC DEFINITIONS.  THE FOLLOWING TERMS HAVE THE MEANINGS SET
FORTH BELOW:

Acceptable Counterparty: any Counterparty to the Interest Rate Cap Agreement
that has and shall maintain, until the expiration of the applicable Interest
Rate Cap Agreement, a long-term unsecured debt rating of not less than “AA-” (or
the equivalent) by the Rating Agencies and a short term unsecured debt rating of
not less than “A-1+” (or the equivalent) by the Rating Agencies.

Additional Advance:  any advance made under the Note in accordance with the
terms of Section 2.1.4 of this Agreement.

Adjusted Debt Service: with respect to any particular period of time, the
payments of principal and interest that would be due on the outstanding
principal balance of the Loan assuming a loan constant equal to the Market
Constant Rate for such period.

Adjusted Mortgage Debt Service:  the meaning ascribed to the term “Debt Service”
in the Mortgage Loan Agreement.

Adjusted Prime Rate: an interest rate per annum equal to the Prime Rate in
effect from time to time plus the Prime Rate Spread per annum.

Affiliate:  as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.

Affiliated Loans:  a loan made by Lender to a parent, subsidiary or such other
entity affiliated with Borrower, any Guarantor and any other loan that is
cross-collateralized with the Loan.

Approved Accountant:  a “Big Four” accounting firm or other independent
certified public account acceptable to Lender.

Approved Bank:  a bank, the long term unsecured debt obligations of which are
rated at least “AA” by S&P and its successors, and the equivalent by Fitch and
its successors and Moody’s and its successors (unless Lender approves in writing
a financial institution other than a bank or a lower rating, in each case in
Lender’s sole and absolute discretion).

 


--------------------------------------------------------------------------------


Approved Leasing Expenses:  actual out-of-pocket expenses incurred by Mortgage
Borrower in leasing space at the Property pursuant to Leases entered into in
accordance with the Loan Documents, including brokerage commissions (including
those paid pursuant to the Management Agreement) and tenant improvements, which
expenses (i) are (A) specifically approved by Lender in connection with
approving the applicable Lease, (B) incurred in the ordinary course of business
and on market terms and conditions in connection with Leases which do not
require Lender’s approval under the Loan Documents, or (C) otherwise approved by
Lender, which approval shall not be unreasonably withheld or delayed, and
(ii) are substantiated by executed Lease documents and brokerage agreements.

Assignment of Interest Rate Cap: that certain Collateral Assignment of Interest
Rate Cap Agreement made by Borrower to Lender dated as of the date hereof
required by this Agreement as security for the Loan, consented to by the
Counterparty, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

Behringer Harvard REIT:  Behringer Harvard REIT I, Inc., a Maryland corporation.

Behringer Harvard Operating Partnership:  Behringer Harvard Operating
Partnership I LP, a Texas limited partnership.

Behringer Harvard Opportunity REIT:  Behringer Harvard Opportunity REIT I, Inc.,
a Maryland corporation.

BHR Partners:  BHR Partners, LLC, a Delaware limited liability company.

Borrower:  has the meaning set forth in the preamble to this Agreement.

Borrower’s Designee:  the Manager or such other Person as Borrower, with the
consent of Lender (not to be unreasonably withheld), may from time to time
designate as “Borrower’s Designee”; provided that there shall be only one
Borrower’s Designee at any time.

Building 800:  the improvements on the Property located at 800 Central
Expressway, Santa Clara, California.

Business Day:  any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.

Capital Expenses:  expenses that are capital in nature or required under GAAP to
be capitalized.

CBRE:  CBRE Real Estate Services Inc., a Delaware corporation.

Collateral:  (i) the Collateral as defined in the Pledge Agreement, and (ii) all
other collateral for the Loan granted in the Loan Documents.

2


--------------------------------------------------------------------------------


Code:  the Internal Revenue Code of 1986, as amended and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

Control:  with respect to any Person, either (i) ownership directly or
indirectly of forty-nine percent (49%) or more of all equity interests in such
Person or (ii) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise.

Counterparty:  any Person which is the issuer of the Interest Rate Cap
Agreement.

Debt:  the unpaid Principal, all interest accrued and unpaid thereon, any Spread
Maintenance Premium and all other sums due to Lender in respect of the Loan or
under any Loan Document.

Debt Service:  with respect to any particular period, the scheduled interest
payments due under the Note in such period.

Default:  the occurrence of any event under any Loan Document which, with the
giving of notice or passage of time, or both, would be an Event of Default.

Default Rate:  a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) five percent (5%) above the Interest Rate
(as applicable prior to the occurrence of an Event of Default), compounded
monthly.

Deposit Bank:  JPMorgan Chase Bank, N.A., a national banking corporation, or
such other bank or depository selected by Lender in its discretion.

Eligible Account:  a separate and identifiable account from all other funds held
by the holding institution that is either (i) an account or accounts (A)
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (B) as to
which Lender has received a Rating Comfort Letter from each of the applicable
Rating Agencies with respect to holding funds in such account, or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal depository institution or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit similar
to Title 12 of the Code of Federal Regulations §9.10(b), having in either case
corporate trust powers, acting in its fiduciary capacity, and a combined capital
and surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authorities.  An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

Eligible Institution:  a depository institution insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch,
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of Letters of Credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least “AA” by Fitch and S&P and “Aa2” by Moody’s.

3


--------------------------------------------------------------------------------


ERISA:  the Employment Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

ERISA Affiliate:  all members of a controlled group of corporations and all
trades and business (whether or not incorporated) under common control and all
other entities which, together with Borrower, are treated as a single employer
under any or all of Section 414(b), (c), (m) or (o) of the Code.

Eurodollar Rate: with respect to any Interest Period, an interest rate per annum
equal to LIBOR plus the Spread.

Facility End Date:  the last Business Day to occur in the thirty-fifth Interest
Period.

GAAP:  generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.

Governmental Authority:  any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.

Guarantor:  Behringer Harvard Opportunity REIT or any other entity guaranteeing
any payment or performance obligation of Borrower.

Harvard Fund I:  individually or collectively, Behringer Harvard Short-Term
Opportunity Funds I, L.P., a Texas limited partnership and/or Behringer Harvard
Mid-Term Value Enhancement Fund I, L.P. a Texas limited partnership and/or
Behringer Harvard Strategic Opportunity Fund LLP, a Texas limited partnership,
and/or any other fund for which Behringer Harvard Holdings, LLC, or an Affiliate
of it under its Control, serves as general partner, manager or advisor.

Harvard REIT:  individually or collectively, the Behringer Harvard Operating
Partnership and/or Behringer Harvard REIT and/or Behringer Harvard Opportunity
REIT, and/or any other fund for which Behringer Harvard Holdings, LLC, or an
Affiliate of it under its Control, serves as general partner, manager or
advisor.

HPT:  HPT Management Services LP, a Texas limited partnership.

Initial Advance:  an initial advance of the Loan made on the date hereof in the
original principal amount of $17,000,000.00.

In Place Base Rent and Recoveries:  fixed base rent and recoveries paid by
tenants that have occupied the space covered by their respective leases and have
commenced paying rent and the free rent or rent abatement periods under such
leases have expired, and there are no defaults under such leases (nor does there
exist any event or condition, which with the passage of time or the giving of
notice, or both, could result in such a default).

4


--------------------------------------------------------------------------------


In Place Debt Service Coverage Ratio:  as of any date, the ratio calculated by
Lender in which:

(A)              THE NUMERATOR IS THE NET OPERATING INCOME (WHICH SHALL BE
COMPUTED UTILIZING THE SUM OF (I) THE CURRENT ANNUALIZED IN PLACE BASE RENT AND
RECOVERIES (WITH ADJUSTMENTS FOR INCREASES IN SUCH AMOUNTS OCCURRING WITHIN THE
TWELVE (12) MONTH PERIOD FOLLOWING THE CALCULATION DATE) AND (II) ANY OTHER
INCOME DEEMED RECURRING BY LENDER WITHIN THE TWELVE (12) MONTH PERIOD FOLLOWING
THE CALCULATION DATE) MINUS ANNUALIZED EXPENSES PER THE APPROVED ANNUAL BUDGET
(WITH ADJUSTMENTS, AS REASONABLY DETERMINED BY LENDER), AND WHICH SUCH NET
OPERATING INCOME AND EXPENSES SHALL BE SUBJECT TO LENDER’S DSC ADJUSTMENTS; AND

(B)              THE DENOMINATOR IS THE AGGREGATE AMOUNT OF ADJUSTED DEBT
SERVICE AND ADJUSTED MORTGAGE DEBT SERVICE WHICH WOULD BE DUE AND PAYABLE FOR
SUCH PERIOD.

Interest Period:  in connection with the calculation of interest accrued with
respect to any specified Payment Date, the period from and including the
fifteenth (15th) day of the prior calendar month to and including the fourteenth
(14th) day of the calendar month in which the applicable Payment Date occurs;
provided, however, that with respect to the Payment Date occurring in June,
2007, the Interest Period shall be the period commencing on the Closing Date to
and including June 14, 2007.  Each Interest Period, except for the Interest
Period ending June 14, 2007, shall be a full month and shall not be shortened by
reason of any payment of the Loan prior to the expiration of such Interest
Period.

Interest Rate:  (A) from and including the date of this Agreement through June
14, 2007, an interest rate per annum equal to 7.07%; and (B) from and including
June 15, 2007 and for each successive Interest Period through and including the
date on which the Debt is paid in full, an interest rate per annum equal to (I)
the Eurodollar Rate or (II) the Adjusted Prime Rate, if the Loan begins bearing
interest at the Adjusted Prime Rate in accordance with the provisions of Section
2.2.3 hereof.

Interest Rate Cap Agreement: the Interest Rate Cap Agreement  (together with the
confirmation and schedules relating thereto), between SMBC Derivative Products
Limited and Borrower obtained by Borrower and dated as of the date hereof.  The
Interest Rate Cap Agreement shall be written on the then current standard ISDA
documentation, and shall provide for interest periods and calculations
consistent with the payment terms of this Agreement.  After delivery of a
Replacement Interest Rate Cap Agreement to Lender, the term “Interest Rate Cap
Agreement” shall be deemed to mean such Replacement Interest Rate Cap Agreement.

Key Principal:  Behringer Harvard Holdings, LLC, a Delaware limited liability
company.

Leases:  all leases and other agreements or arrangements heretofore or hereafter
entered into providing for the use, enjoyment or occupancy of, or the conduct of
any activity upon or in, the Property or the Improvements, including any
guarantees, extensions, renewals, modifications or amendments thereof and all
additional remainders, reversions and other rights and estates appurtenant
thereunder.

5


--------------------------------------------------------------------------------


Leasing Costs:  tenant improvement and leasing commission obligations under
existing Leases or incurred in connection with the re-leasing of any space at
the Property pursuant to Leases approved by Lender in accordance with Section
5.10 hereof.

Legal Requirements: statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower, Mortgage Borrower, any Loan Document or all or part of the Collateral,
the Property or the construction, ownership, use, alteration or operation
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instrument, either of
record or known to Borrower or Mortgage Borrower, at any time in force affecting
all or part of the Collateral or the Property.

Lender’s DSC Adjustments:  Lender’s adjustments to projected revenue and expense
items based on each of the following:

(1)                                  a credit loss/vacancy allowance equal to
the greatest of 7.0%, actual vacancy or market vacancy;

(2)                                  reduction of above market rents to market
as reasonably determined by Lender with the most recent like-kind leases
executed at the subject property being given the greatest weight in determining
market rent;

(3)                                  increases in expenses from amounts set
forth in the Approved Annual Budget as determined by Lender;

(4)                                  management fees equal to the greater of
actual management fees and 3% of total revenues;

(5)                                  material increases in future operating
expenses as determined by Lender;

(6)                                  an annual minimum replacement reserve equal
to $91,229;

(7)                                  an annual tenant improvement/leasing costs
reserve equal to $342,108; and

(8)                                  the exclusion of rents and recoveries
attributable to space where Mortgage Borrower has received notice of tenant’s
intention to vacate.

LIBOR: for the first Interest Period 5.32% per annum.  For each Interest Period
thereafter LIBOR shall mean the quoted offered rate for one-month United States
dollar deposits with leading banks in the London interbank market that appears
as of 11:00 a.m. (London time) on the related LIBOR Determination Date on the
display page designated as Telerate Page 3750.

If, as of such time on any LIBOR Determination Date, no quotation is given on
Telerate Page 3750, then the Lender shall establish LIBOR on such LIBOR
Determination Date by requesting four Reference Banks meeting the criteria set
forth herein to provide the quotation offered by its principal London office for
making one-month United States dollar deposits with

6


--------------------------------------------------------------------------------


leading banks in the London interbank market as of 11:00 a.m., London time, on
such LIBOR Determination Date.

(i)            If two or more Reference Banks provide such offered quotations,
then LIBOR for the next Interest Period shall be the arithmetic mean of such
offered quotations (rounded upward if necessary to the nearest whole multiple of
1/1,000%).

(ii)           If only one or none of the Reference Banks provides such offered
quotations, then LIBOR for the next Interest Period shall be the Reserve Rate.

(iii)          If on any LIBOR Determination Date, Lender is required but is
unable to determine the LIBOR in the manner provided in paragraphs (i) and (ii)
above, LIBOR for the next Interest Period shall be LIBOR as determined on the
preceding LIBOR Determination Date.

All percentages resulting from any calculations of LIBOR referred to in this
Agreement will be carried out to five decimal places and all U.S. dollar amounts
used in or resulting from such calculations will be rounded upwards to the
nearest cent.  The establishment of LIBOR on each LIBOR Determination Date by
the Lender shall be final and binding, absent manifest error.  Lender shall use
its commercially reasonable efforts to notify Borrower of LIBOR after LIBOR is
determined on each LIBOR Determination Date, provided that any failure of Lender
to so notify Borrower shall not have any effect on Borrower’s obligation to make
the payments required hereunder nor impose any liability on Lender.

LIBOR Business Day:  a day upon which (i) United States dollar deposits may be
dealt in on the London interbank markets and (ii) commercial banks and foreign
exchange markets are open in London, England and in New York, New York, USA.

LIBOR Determination Date:  with respect to any Interest Period, the date that is
two (2) LIBOR Business Days prior to the fifteenth (15th) calendar day of the
month in which such Interest Period commenced.

Lien: any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment (intended
as security), security interest or any other encumbrance, charge or transfer
(intended as security) of, or any agreement to enter into or create any of the
foregoing, on or affecting all or any part of the the Collateral, the Property
or any interest therein, or any direct or indirect interest in Mortgage Borrower
or Borrower, including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

Loan Documents:  this Agreement and all other documents, agreements and
instruments now or hereafter evidencing or securing the Loan or pursuant to
which any Person incurs, has incurred or assumes any obligation to or for the
benefit of Lender, or makes any certification, representation or warranty to
Lender in connection with the Loan, including the following, each of which is
dated as of the date hereof:  (i) the Note, (ii) the Pledge and Security
Agreement made by Borrower to Lender which covers the Collateral, (iii) the
Guaranty of

7


--------------------------------------------------------------------------------


Recourse Obligations made by Guarantor for the benefit of Lender, and (iv) the
Consent and Subordination of Manager made by Manager and consented to by
Borrower (the “Consent and Subordination”); as each of the foregoing may be (and
each of the foregoing defined terms shall refer to such documents as they may
be) amended, restated, replaced, supplemented or otherwise modified from time to
time (including pursuant to Section 9.1 hereof).

Loan Party:  individually and collectively, as the context requires, Borrower,
Guarantor or any Mortgage Loan Party.

Loan to Value Ratio: as of the date of its calculation, the ratio of (i) the
outstanding principal amount of the Loan and the Mortgage Loan to (ii) the most
recent appraised value (according to the most recently available appraisal of
the Property).

Management Agreement:  the Fourth Amended and Restated Property Management and
Leasing Agreement, pursuant to which Manager is to manage the Property, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time in accordance with Section 5.12.

Manager:  HPT or any successor, assignee or replacement manager appointed by
Mortgage Borrower in accordance with Section 5.12.

Market Constant Rate: at the time of any calculation, an interest rate per annum
equal to the greatest of (a) the Interest Rate then in effect; (b) 7.15%; and
(c) the “on-the-run” ten year Treasury Rate plus 100 basis points.

Material Agreement:  all agreements, other than the Management Agreement, the
Sub-Management Agreement, the Leases and any agreements for the performance of
the work relating to the Building 800 Work Expenditures or Building 800 Leasing
Costs Expenditures, entered into by any Loan Party affecting or relating to the
Property, the Collateral or any other direct or indirect ownership interest of a
Loan Party in Mortgage Borrower or Borrower requiring the payment of more than
$250,000 in the aggregate in payments or liability in any annual period or which
is not cancelable without penalty or premium on no more than thirty (30) days
notice.

Material Alteration: any alteration affecting structural elements of the
Property the cost of which exceeds $250,000; provided, however, that in no event
shall (i) any Required Repairs (if any), (ii) any tenant improvement work
performed pursuant to any Lease existing on the date hereof or entered into
hereafter in accordance with the provisions of this Agreement, (iii) alterations
performed as part of a Restoration, constitute a Material Alteration, or (iv)
any Work relating to the Building 800 Work Expenditures or Building 800 Leasing
Costs Expenditures.

Maturity Date:  the date on which the final payment of principal of the Note
becomes due and payable as therein provided, whether at the Stated Maturity
Date, by declaration of acceleration, or otherwise.

Maximum Loan Amount:  TWENTY MILLION AND 00/100 DOLLARS ($20,000,000.00).

8


--------------------------------------------------------------------------------


Monthly Debt Service Payment Amount:  the monthly amount of interest due and
payable pursuant to this Agreement and the Note.

Mortgage Borrower:  Behringer Harvard Santa Clara LP, a Delaware limited
partnership.

Mortgage Borrower GP:  Behringer Harvard Santa Clara GP, LLC, a Delaware limited
liability company.

Mortgage Debt Service:  with respect to any particular period, the scheduled
interest payments due under the Mortgage Note in such period.

Mortgage Event of Default:  the meaning ascribed to the term “Event of Default”
in the Mortgage Loan Agreement.

Mortgage Extension Option:  the meaning ascribed to the term “Extension Option”
in the Mortgage Loan Agreement.

Mortgage Guarantor:  the meaning ascribed to the term “Guarantor” in the
Mortgage Loan Agreement.

Mortgage Interest Rate Cap Agreement:  the meaning ascribed to the term
“Interest Rate Cap Agreement” in the Mortgage Loan Agreement.

Mortgage Lender:  the owner and holder of the Mortgage Loan.

Mortgage Loan:  that certain loan made by Mortgage Lender to Mortgage Borrower
on the date hereof pursuant to the Mortgage Loan Agreement, as the same may be
amended or split pursuant to the terms of the Mortgage Loan Documents.

Mortgage Loan Agreement:  that certain Loan Agreement, dated as of the date
hereof, between Mortgage Borrower and Mortgage Lender.

Mortgage Loan Documents:  all documents or instruments evidencing, securing or
guaranteeing the Mortgage Loan, including without limitation, the Mortgage Loan
Agreement.

Mortgage Loan Party:  individually and collectively, as the context may require,
Mortgage Borrower and Mortgage Guarantor.

Mortgage Note:  that certain Promissory Note, dated as of the date hereof, given
by Mortgage Borrower to Mortgage Lender in the maximum principal amount of
FIFTY-NINE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($59,500,000.00).

Mortgage Permitted Indebtedness:  the meaning ascribed to the term “Permitted
Indebtedness” in the Mortgage Loan Agreement.

Mortgage Securities:  the meaning ascribed to the term “Securities” in the
Mortgage Loan Agreement.

9


--------------------------------------------------------------------------------


Net Liquidation Proceeds After Debt Service:  with respect to any Liquidation
Event, all amounts paid to or received by or on behalf of Mortgage Borrower in
connection with such Liquidation Event, including, without limitation, proceeds
of any sale, refinancing or other disposition or liquidation, less (i) in the
event of a Liquidation Event consisting of a Casualty or Condemnation, Lender’s,
Mortgage Borrower’s and/or Mortgage Lender’s reasonable costs incurred in
connection with the recovery thereof, (ii) in the event of a Liquidation Event
consisting of a Casualty or Condemnation, the costs incurred by Mortgage
Borrower in connection with a restoration of all or any portion of the Property
made in accordance with the Mortgage Loan Documents, (iii) in the event of a
Liquidation Event consisting of a Casualty or Condemnation or a Transfer,
amounts required or permitted to be deducted therefrom and amounts paid pursuant
to the Mortgage Loan Documents to Mortgage Lender, (iv) in the event of a
Liquidation Event consisting of a Casualty or Condemnation, those proceeds paid
to Mortgage Borrower pursuant to Section 7.4.3 of the Mortgage Loan Agreement as
a surplus that remains out of the Proceeds or the Award, (v) in the case of a
foreclosure sale, disposition or transfer of the Property in connection with
realization thereon following an Event of Default under the Mortgage Loan, such
reasonable and customary costs and expenses of sale or other disposition
(including attorneys’ fees and brokerage commissions), (vi) in the case of a
foreclosure sale, such costs and expenses incurred by Mortgage Lender under the
Mortgage Loan Documents as Mortgage Lender shall be entitled to receive
reimbursement for under the terms of the Mortgage Loan Documents, (vii) in the
case of a refinancing of the Mortgage Loan, such costs and expenses (including
attorneys’ fees) of such refinancing, and (viii) the amount of any prepayments
required pursuant to the Mortgage Loan Documents in connection with any such
Liquidation Event.

Net Operating Income:  for any period, the underwritten net cash flow of the
Property determined by Lender in its sole discretion exercised in good faith
(uniformly and consistently applied in the same manner as Lender exercises
similar discretion in other loans of this type and nature for comparable
properties) in accordance with Lender’s then current underwriting standards for
loans of this type and the then current underwriting standards of the Rating
Agencies.

Note:  that certain promissory note dated as of even date hereof evidencing the
Maximum Loan Amount.

Officer’s Certificate:  a certificate delivered to Lender by Borrower, which is
signed by the manager or a senior executive officer of Borrower.

Other Charges:  all maintenance charges, impositions other than Taxes, and any
other charges, including vault charges and license fees for the use of vaults,
chutes and similar areas adjoining the Property, now or hereafter levied or
assessed or imposed against the Property or any part thereof.

Out-Parcel:  Building 800 and any other area of the Property as delineated on
Exhibit A attached hereto.

10


--------------------------------------------------------------------------------


Owner’s Title Insurance Policy:  that certain ALTA extended coverage owner’s
policy of title insurance issued in connection with the closing of the Mortgage
Loan insuring the Mortgage Borrower as the owner of the Property.

Payment Date: the ninth (9th) day of each calendar month during the term of the
Loan or, if such day is not a Business Day, the immediately preceding Business
Day.  The first Payment Date hereunder shall be July 9, 2007.

Permitted Encumbrances: (i) the Liens created by the Mortgage Loan Documents,
(ii) all Liens and other matters disclosed in the Title Insurance Policy,
(iii) Liens, if any, for Taxes or Other Charges not yet delinquent, (iv) any
workers’, mechanics’ or other similar Liens on the Property provided that any
such Lien is bonded or discharged within 30 days after Borrower first receives
notice of such Lien, and (v) such other title and survey exceptions as Lender
approves in writing in Lender’s discretion.

Permitted Transfers:

(i)            a Lease entered into in accordance with the Loan Documents;

(ii)           a Permitted Encumbrance;

(iii)          [intentionally omitted];

(iv)          provided that no Event of Default shall then exist, a Transfer of
an indirect interest in Borrower to any Person (including the Transfer or
issuance of publicly traded shares or of operating partnership units in the
Harvard REIT, Behringer Harvard Opportunity REIT, Harvard Fund I or the
Behringer Harvard Operating Partnership, which shall be permitted whether or not
an Event of Default shall exist) provided that (A) such Transfer shall not
(x) cause the transferee (other than Key Principal), together with its
Affiliates, to acquire Control of Borrower or to increase its indirect interest
in Borrower to an amount which equals or exceeds forty-nine percent (49%) or (y)
result in Borrower no longer being Controlled by Key Principal, (B) Borrower
shall give Lender notice of such Transfer together with copies of all
instruments effecting such Transfer not less than ten (10) days prior to the
date of such Transfer (other than with respect to Transfers of “unit interests”
in Harvard Fund I), and (C) the legal and financial structure of Borrower and
its member(s) or partners, as applicable, and the special purpose nature and
bankruptcy remoteness of Borrower and its member(s) or partners, as applicable,
after such Transfer, shall satisfy Lender’s then current applicable underwriting
criteria and requirements;

(v)           provided that no Event of Default shall then exist, a Transfer of
an indirect interest in Borrower related to or in connection with the estate
planning of such transferor to (1) the spouse, children or grandchildren of such
transferor (and/or any spouse of a child or grandchild), or any other immediate
family member of such transferor, or (2) a trust established for the benefit of
any such parties, provided that (A) such Transfer shall not cause a change in
the Control of Borrower, (B) such Transfer shall not result in a change of the
day to day management and operations of the Property, (C) Borrower shall give
Lender notice of such Transfer together with copies of all instruments effecting
such Transfer not less than ten (10) days after the date of such Transfer and
(D) the legal and financial structure of Borrower, and its member(s) or
partners, as applicable, and the special purpose nature and bankruptcy
remoteness

11


--------------------------------------------------------------------------------


of Borrower and its member(s) or partners, as applicable, after such Transfer,
shall satisfy Lender’s then current applicable underwriting criteria and
requirements; or

(vi)          a Transfer of an indirect interest in Borrower that occurs by
devise or bequest or by operation of law upon the death of a natural person that
was the holder of such interest to a member of the immediate family of such
interest holder or a trust established for the benefit of such immediate family
member, provided that (A) no such Transfer shall result in a change of the day
to day operations of the Property, (B) Borrower shall give Lender notice of such
Transfer together with copies of all instruments effecting such Transfer not
less than 30 days after the date of such Transfer, (C) Borrower shall continue
to be a Special Purpose Bankruptcy Remote Entity, (D) if any such Transfer would
result in a change of Control of Borrower and occurs prior to the occurrence of
a Secondary Market Transaction, such Transfer is approved by Lender in writing
within thirty (30) days after any such Transfer, and (E) if any such Transfer
would result in a change of Control of Borrower and occurs after the occurrence
of a Secondary Market Transaction, Borrower, at Borrower’s sole cost and
expense, shall, within thirty (30) days after any such Transfer, (a) deliver (or
cause to be delivered) (x) a Rating Comfort Letter to Lender, and (y) a
substantive non-consolidation opinion to Lender and the Rating Agencies with
respect to such Borrower and such transferee in form and substance satisfactory
to Lender and the Rating Agencies, (b) obtain the prior written consent of
Lender which shall not be unreasonably withheld, and (c) reimburse Lender for
all reasonable expenses incurred by Lender in connection with such Transfer.

Person:  any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other person or
entity, and any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

Plan:  (i) an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

Pledge Agreement:  that certain Pledge and Security Agreement, dated as of the
date hereof, executed and delivered by Borrower to Lender, as security for the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

Prime Rate:  on a particular date, a rate per annum equal to the rate of
interest published in The Wall Street Journal as the “prime rate”, as in effect
on such day, with any change in the prime rate resulting from a change in said
prime rate to be effective as of the date of the relevant change in said prime
rate; provided, however, that if more than one prime rate is published in The
Wall Street Journal for a day, the average of the prime rates shall be used;
provided, further, however, that the Prime Rate (or the average of the prime
rates) will be rounded to the nearest 1/16 of 1% or, if there is no nearest 1/16
of 1%, to the next higher 1/16 of 1%.  In the event that The Wall Street Journal
should cease or temporarily interrupt publication, then the Prime Rate shall
mean the daily average prime rate published in another business newspaper, or
business section of a newspaper, of national standing chosen by Lender.  If The
Wall Street Journal resumes publication, the substitute index will immediately
be replaced by the

12


--------------------------------------------------------------------------------


prime rate published in The Wall Street Journal.  In the event that a prime rate
is no longer generally published or is limited, regulated or administered by a
governmental or quasi-governmental body, then Lender shall select a comparable
interest rate index which is readily available to Borrower and verifiable by
Borrower but is beyond the control of Lender.  Lender shall give Borrower prompt
written notice of its choice of a substitute index and when the change became
effective.  Such substitute index will also be rounded to the nearest 1/16 of 1%
or, if there is no nearest 1/16 of 1%, to the next higher 1/16 of 1%.  The
determination of the Prime Rate by Lender shall be conclusive and binding absent
manifest error.

Prime Rate Spread:  the difference (expressed as the number of basis points,
whether negative or positive) between (a) LIBOR plus the Spread on the date
LIBOR was last applicable to the Loan and (b) the Prime Rate on the date that
LIBOR was last applicable to the Loan.

Principal:  the outstanding principal balance of the Loan.

Pro Forma Debt Service Coverage Ratio:  as of any date, the ratio calculated by
Lender in which:

(A)              THE NUMERATOR IS THE NET OPERATING INCOME (WHICH SHALL BE
COMPUTED UTILIZING THE PRO FORMA GROSS POTENTIAL REVENUE OF THE PROPERTY
(INCLUDING GIVING CREDIT FOR RENTS TO BE DUE AND PAYABLE UNDER ALL LEASES
APPROVED IN ACCORDANCE WITH THE TERMS HEREOF DURING THE TWELVE (12) MONTH PERIOD
FOLLOWING THE CALCULATION DATE) (AS REASONABLY DETERMINED BY LENDER) MINUS
ANNUALIZED EXPENSES PER THE APPROVED ANNUAL BUDGET (WITH ADJUSTMENTS, AS
REASONABLY DETERMINED BY LENDER), AND WHICH SUCH NET OPERATING INCOME AND
EXPENSES SHALL BE SUBJECT TO LENDER’S DSC ADJUSTMENTS; AND

(B)              THE DENOMINATOR IS THE AGGREGATE AMOUNT OF ADJUSTED DEBT
SERVICE AND ADJUSTED MORTGAGE DEBT SERVICE WHICH WOULD BE DUE AND PAYABLE FOR
SUCH PERIOD.

Property:  the parcel of real property and Improvements thereon owned or leased
by Mortgage Borrower and encumbered by the Mortgage; together with all rights
pertaining to such real property and Improvements, and all other collateral for
the Mortgage Loan as more particularly described in the granting clauses of the
Mortgage and referred to therein as the “Property”.  The Property is commonly
known as Hitachi Data Systems Campus, Santa Clara, California.

Qualifying Sub-Manager:  a sub-manager of the Property which (a) is a reputable
management company having at least five (5) years’ experience in the management
of commercial properties with similar uses as the Property and in the
jurisdiction in which the Property is located, (b) has, for at least five (5)
years prior to its engagement as sub-manager, managed at least five (5)
properties of the same property type as the Property, (c) at the time of its
engagement as sub-manager manages at least 1,000,000 square feet of office
space, and (d) is not the subject of a bankruptcy or similar insolvency
proceeding.

Rating Agency:  each of Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), and Fitch, Inc., a division of Fitch Ratings Ltd. (“Fitch”), or any
other nationally-recognized

13


--------------------------------------------------------------------------------


statistical rating organization to the extent any of the foregoing have been
engaged by Lender or its designee in connection with or in anticipation of any
Secondary Market Transaction.

Rating Comfort Letter:  a letter issued by each of the applicable Rating
Agencies which confirms that the taking of the action referenced to therein will
not result in any qualification, withdrawal or downgrading of any existing
ratings of Securities or Mortgage Securities created in a Secondary Market
Transaction of the Loan or the Mortgage Loan.

Reference Bank: a leading bank engaged in transactions in Eurodollar deposits in
the international Eurocurrency market that has an established place of business
in London.  If any such Reference Bank should be removed from the Telerate Page
3750 or in any other way fail to meet the qualifications of a Reference Bank,
Lender may designate alternative Reference Banks meeting the criteria specified
above.

Rents:  all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a bankruptcy proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other payment and
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Mortgage Borrower, Manager or any of their agents or
employees (other than fees paid under the Management Agreements and salaries
paid to employees) from any and all sources arising from or attributable to the
Property and the Improvements, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Property or rendering
of services by Mortgage Borrower, Manager or any of their agents or employees
and proceeds, if any, from business interruption or other loss of income
insurance.

Replacement Interest Rate Cap Agreement:  an interest rate cap agreement from an
Acceptable Counterparty with terms identical to the Interest Rate Cap Agreement
with a termination date no earlier than (i) the Stated Maturity Date, or (ii) if
the Loan is extended pursuant to the terms hereof, the applicable Extended
Maturity Date.

Reserve Rate:  the rate per annum which Lender determines to be either (i) the
arithmetic mean (rounded upwards if necessary to the nearest whole multiple of
1/1,000%) of the one-month United States dollar lending rates that at least
three major New York City banks selected by Lender are quoting, at 11:00 a.m.
(New York time) on the relevant LIBOR Determination Date, to the principal
London offices of at least two of the Reference Banks, or (ii) in the event that
at least two such rates are not obtained, the lowest one-month United States
dollar lending rate which New York City banks selected by Lender are quoting as
of 11:00 a.m. (New York time) on such LIBOR Determination Date to leading
European banks.

Secondary Market Transaction:  a sale, assignment, participation and/or
Securitization of the Loan.

14


--------------------------------------------------------------------------------


Servicer:  a servicer selected by Lender to service the Loan, including any
“master servicer” or “special servicer” appointed under the terms of any pooling
and servicing agreement or similar agreement entered into as a result of a
Secondary Market Transaction.

Spread:  (i) with respect to the Initial Advance, one and three quarters percent
(1.75%) per annum and (ii) with respect to each Additional Advance, one and
three quarters percent (1.75%) per annum.

Spread Maintenance Premium:  with respect to any repayment of the outstanding
principal amount of the Loan prior to June 14, 2008, a payment to Lender in an
amount (without duplication of any Interest Shortfall) equal to the sum of each
future installment of interest that would be payable under the Note on the
outstanding principal amount of the Loan from the date of such prepayment
through and including June 14, 2008 assuming an interest rate equal to the
Spread, discounted at an interest rate per annum equal to LIBOR as of the date
of such repayment.

State: the state in which the Property is located.

Stated Maturity Date:  June 9, 2010, as such date may be extended pursuant to
the terms hereof.

Sub-Manager:  CBRE or any successor, assignee or replacement sub-manager
appointed by Mortgage Borrower in accordance with Section 5.12.

Sub-Management Agreement:  the Property Management Subcontract, between HPT and
CBRE, pursuant to which CBRE is to sub-manage the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with Section 5.12.

Strike Rate:  (i) 6% for the initial term of the Loan; and (ii) with respect to
each Extension Period, the greater of (A) 6% and (B) the highest strike rate, as
determined by Lender at the commencement of each such Extension Period, which
rate when added to the applicable Spread (as defined herein and the Mortgage
Loan Agreement) would result in an In Place Debt Service Coverage Ratio on the
then outstanding principal balances of the Loan and the Mortgage Loan
of 1.00:1.00 (assuming that the aggregate amount of Adjusted Debt Service and
Adjusted Mortgage Debt Service for purposes of calculating such In Place Debt
Service Coverage Ratio would be due at such Strike Rate plus the applicable
Spread); provided, however, Borrower may obtain an Interest Rate Cap Agreement
with a strike rate lower than the strike rate as determined above and such lower
strike rate shall be deemed the “Strike Rate” for all purposes hereunder;
provided, further, however, that the Strike Rate on the Interest Rate Cap
Agreement and the Mortgage Interest Rate Cap Agreement shall be the same.

Taxes:  all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, vault charges and license fees,
now or hereafter levied or assessed or imposed against all or part of the
Property.

Telerate Page 3750:  the display designated as page 3750 on the Dow Jones
Telerate Service (or such other page as may replace page 3750 on that service or
such other

15


--------------------------------------------------------------------------------


service as may be nominated by the British Bankers-Association as the
information vendor for the purposes of displaying British Bankers-Association
Interest Settlement Rates for U.S. dollar deposits).

Term:  the entire term of this Agreement, which shall expire upon repayment in
full of the Debt and full performance of each and every obligation to be
performed by Borrower pursuant to the Loan Documents (other than surviving
indemnity obligations with respect to matters as to which no claim for
indemnification is then pending).

Title Insurance Policy:  the ALTA mortgagee title insurance policy in the form
acceptable to Mortgage Lender issued with respect to the Property and insuring
the Lien of the Mortgage.

Transfer:  any sale, conveyance, transfer, lease or assignment, or the entry
into any agreement to sell, convey, transfer, lease or assign, whether by law or
otherwise, of, on, in or affecting (i) all or part of the Collateral or the
Property (including any legal or beneficial direct or indirect interest therein)
or (ii) any direct or indirect interest in Borrower (including any profit
interest).

UCC or Uniform Commercial Code:  the Uniform Commercial Code as in effect in the
State or the state in which any of the Cash Management Accounts are located, as
the case may be.

UCC Title Insurance Policy:  a UCC title insurance policy in the form acceptable
to Lender issued with respect to the Collateral and insuring the lien of the
Pledge Agreement encumbering such Collateral.

Welfare Plan:  an employee welfare benefit plan, as defined in Section 3(1) of
ERISA.

Work:  capital improvements, replacements, repairs and alterations.


1.2          INDEX OF OTHER DEFINITIONS.  THE FOLLOWING TERMS ARE DEFINED IN THE
SECTIONS OR LOAN DOCUMENTS INDICATED BELOW:

“Acquired Property” – 6.3.6

“Acquired Property Statements” – 6.3.6

“Act” – Schedule 5

“Annual Budget” - 6.3.5

“Applicable Taxes” - 2.2.5

“Approved Annual Budget” - 6.3.5

“Award” - Mortgage Loan Agreement

“Bankruptcy Act” – 5.35

“Bankruptcy Proceeding” - 4.7

“Borrower’s Recourse Liabilities” - 10.1(a)

“Breakage Costs” – 2.2.3(d)

“Building 800 Leasing Costs Expenditures” – Mortgage Loan Agreement

“Building 800 Work Expenditures” – Mortgage Loan Agreement

16


--------------------------------------------------------------------------------


“Cash Management Accounts” - 3.9

“Casualty” – Mortgage Loan Agreement

“Casualty/Condemnation Prepayment” - 2.3.2

“Casualty/Condemnation Subaccount” - Mortgage Loan Agreement

“Citigroup” – 9.2(b)

“Citigroup Group” – 9.2(b)

“Clearing Account” – Mortgage Loan Agreement

“Clearing Account Agreement” - Mortgage Loan Agreement

“Clearing Bank” - Mortgage Loan Agreement

“Condemnation” – Mortgage Loan Agreement

“Consent and Subordination” - 1.1 (Definition of Loan Documents)

“Deposit Account” - Mortgage Loan Agreement

“Deposit Account Agreement” - Mortgage Loan Agreement

“Disclosure Document” - 9.2(a)

“Distributions” – 5.40

“Easements” - 4.14

“Election” – 5.35

“Environmental Laws” - 4.21

“Equipment” - Mortgage

“Event of Default” - 8.1

“Exchange Act” - 9.2(a)

“Exchange Act Filing” – 9.2(a)

“Extended Maturity Date” - 2.2.1(b)

“Extension Option” – 2.2.1(b)

“Extension Period” – 2.2.1(b)

“First Extension Option” – 2.2.1(b)

“Fitch” - 1.1 (Definition of Rating Agency)

“Hazardous Substances” - 4.21

“Improvements” - Mortgage

“Indemnified Liabilities” - 5.30

“Indemnified Party” - 5.30

“Independent Director” - Schedule 5

“Insolvency Action” – 10.1(b)

“Insurance Premiums” - Mortgage Loan Agreement

“Insured Casualty” - Mortgage Loan Agreement

“Intercreditor Agreement” – 9.4

“Interest Reserve Fund” – 3.4

“Interest Reserve Subaccount” – 3.4

“Interest Shortfall” – 2.3.4(b)

“Late Payment Charge” - 2.5.3

“Lender’s Consultant” - 5.8.1

“Lender’s Losses” – 10.1(a)

“Liabilities” – 9.2(b)

“Licenses” - 4.11

“Liquidation Event” – 2.3.2

“Loan” - 2.1

17


--------------------------------------------------------------------------------


“Maximum Additional Advance Amount” – 2.1.2

“Moody’s” - 1.1 (Definition of Rating Agency)

“Mortgage” – Mortgage Loan Agreement

“New Payment Date” – 2.2.6

“Notice” - 6.1

“OFAC” – 5.33

“Offering Document Date” – 6.3.6

“Out-Parcel Release” – 2.4.1

“Permitted Indebtedness” - 5.22

“Permitted Investments” - Deposit Account Agreement

“Policies” - Mortgage Loan Agreement

“Prepayment Date” – 2.3.4

“Prepayment Notice” - 2.3.4

“Proceeds” - Mortgage Loan Agreement

“Proposed Lease” - 5.10.2

“Provided Information” - 9.1

“Qualified Carrier” - Mortgage Loan Agreement

“Registration Statement” – 9.2(b)

“Remaining Parcel” – 2.4.1(g)

“Remedial Work” - 5.8.2(c)

“Rent Roll” - 4.16

“Replacement Reserve Subaccount” – Mortgage Loan Agreement

“Required Repairs” – Mortgage Loan Agreement

“Restoration” - Mortgage Loan Agreement

“S&P” - 1.1 (Definition of Rating Agency)

“Second Extension Option” – 2.2.1(b)

“Securities” - 9.1

“Securities Act” - 9.2(a)

“Securitization” – 9.1

“Security Deposit Subaccount” - Mortgage Loan Agreement

“Significant Casualty” - Mortgage Loan Agreement

“Single Member Bankruptcy Remote LLC” – Schedule 5

“SNDA” – 5.10.4

“Sole Member” – Schedule 5

“Special Member” – Schedule 5

“Special Purpose Bankruptcy Remote Entity” - 5.13

“Springing Recourse Event” - 10.1(b)

“Standard Statements” – 6.3.6

“Subaccounts” - Mortgage Loan Agreement

“Tax and Insurance Subaccount” - Mortgage Loan Agreement

“Tenant Improvement Funds” – Mortgage Loan Agreement

“Tenant Improvement Reserve Subaccount” – Mortgage Loan Agreement

“Third Party Report” – 9.2(f)

“TI Leases” – Mortgage Loan Agreement

“Toxic Mold” - 4.21

“Underwriter Group” – 9.2(b)

18


--------------------------------------------------------------------------------



1.3          PRINCIPLES OF CONSTRUCTION.  UNLESS OTHERWISE SPECIFIED, (I) ALL
REFERENCES TO SECTIONS AND SCHEDULES ARE TO THOSE IN THIS AGREEMENT, (II) THE
WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT REFER TO
THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION, (III) ALL
DEFINITIONS ARE EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL FORMS OF THE TERMS
DEFINED, (IV) THE WORD “INCLUDING” MEANS “INCLUDING BUT NOT LIMITED TO,” AND
(V) ACCOUNTING TERMS NOT SPECIFICALLY DEFINED HEREIN SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP.  WITH RESPECT TO TERMS DEFINED BY CROSS-REFERENCE TO THE
MORTGAGE LOAN DOCUMENTS, SUCH DEFINED TERMS SHALL HAVE THE DEFINITIONS SET FORTH
IN THE MORTGAGE LOAN DOCUMENTS AS OF THE DATE HEREOF, AND NO MODIFICATIONS TO
THE MORTGAGE LOAN DOCUMENTS SHALL HAVE THE EFFECT OF CHANGING SUCH DEFINITIONS
FOR THE PURPOSE OF THIS AGREEMENT UNLESS LENDER EXPRESSLY AGREES THAT SUCH
DEFINITIONS AS USED IN THIS AGREEMENT HAVE BEEN REVISED OR LENDER CONSENTS TO
THE MODIFICATION DOCUMENTS.  WITH RESPECT TO ANY PROVISIONS INCORPORATED BY
REFERENCE HEREIN FROM THE MORTGAGE LOAN AGREEMENT, SUCH PROVISIONS SHALL BE
DEEMED A PART OF THIS AGREEMENT NOTWITHSTANDING THE FACT THAT THE MORTGAGE LOAN
SHALL NO LONGER BE EFFECTIVE FOR ANY REASON.


2.                                      GENERAL LOAN TERMS


2.1          LOAN COMMITMENT; DISBURSEMENT TO BORROWER.


2.1.1       AGREEMENT TO LEND AND BORROW.

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Initial Advance of the
Loan on the Closing Date.


2.1.2       ADDITIONAL ADVANCE.

Subject to and upon the terms and conditions herein set forth, Lender agrees in
accordance with Section 2.1.4 hereof to make the Additional Advance to Borrower
in the amount of $3,000,000.00 (the “Maximum Additional Advance Amount”).  Any
amount borrowed and repaid hereunder in respect of the Loan (or any portion
thereof comprising the Additional Advance) may not be reborrowed.


2.1.3       LIMITATION ON ADDITIONAL ADVANCE.

The Additional Advance shall be used solely to fund the Additional Interest
Reserve Deposit.


2.1.4       REQUEST FOR ADDITIONAL ADVANCE; CONDITIONS PRECEDENT.

(A)         SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH,
LENDER AGREES TO MAKE THE ADDITIONAL ADVANCE TO BORROWER IN THE AMOUNT OF
$3,000,000.00 FOR THE PURPOSE OF FUNDING THE ADDITIONAL INTEREST RESERVE
DEPOSIT.  THE ADDITIONAL ADVANCE SHALL BE CONSIDERED ADDED TO THE UNPAID
PRINCIPAL BALANCE OF THE LOAN AS OF THE DAY THE ADDITIONAL ADVANCE IS MADE FOR
PURPOSES OF BORROWER’S PAYMENT OBLIGATIONS UNDER THIS AGREEMENT, AND REPAYMENT
THEREOF, TOGETHER WITH INTEREST THEREON AT THE INTEREST RATE AND SHALL BE
SECURED BY THE PLEDGE AGREEMENT AND OTHER COLLATERAL GIVEN FOR THE LOAN.

19


--------------------------------------------------------------------------------


(B)        PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, LENDER SHALL MAKE THE ADDITIONAL ADVANCE TO BORROWER TO FUND THE
ADDITIONAL INTEREST RESERVE DEPOSIT IN AN AMOUNT EQUAL TO $3,000,000.00 ON THE
DATE REQUIRED FOR SUCH ADDITIONAL INTEREST RESERVE DEPOSIT UNDER SECTION 3.4
HEREOF.  BORROWER SHALL, OR LENDER ON BEHALF OF BORROWER SHALL, DEPOSIT SUCH
ADDITIONAL ADVANCE IN THE INTEREST RESERVE SUBACCOUNT, WHICH SHALL BE DISBURSED
IN ACCORDANCE WITH SECTION 3.4.

(C)         IN THE EVENT THAT THE THEN-OUTSTANDING PRINCIPAL BALANCE OF THE LOAN
(AFTER GIVING EFFECT TO THE MAKING OF THE ADDITIONAL ADVANCE) IS GREATER THAN
THE COMBINED NOTIONAL AMOUNTS OF ALL INTEREST RATE CAP AGREEMENTS PREVIOUSLY
DELIVERED TO LENDER IN ACCORDANCE WITH THE TERMS HEREOF, BORROWER SHALL HAVE
DELIVERED TO LENDER A FULLY EXECUTED SUPPLEMENTAL INTEREST RATE CAP AGREEMENT,
AND BORROWER SHALL HAVE DELIVERED TO LENDER AN ASSIGNMENT OF INTEREST RATE CAP
WITH RESPECT TO SUCH INTEREST RATE CAP AGREEMENT.  THE INTEREST RATE CAP
AGREEMENT DELIVERED PURSUANT TO THIS SUBSECTION (C) SHALL (I) BE EFFECTIVE
THROUGH THE END OF THE CURRENT LOAN TERM, (2) HAVE A NOTIONAL AMOUNT (WHEN ADDED
TO THE COMBINED NOTIONAL AMOUNTS OF ANY INTEREST RATE CAP AGREEMENTS PREVIOUSLY
DELIVERED TO LENDER IN ACCORDANCE WITH THE TERMS HEREOF) NOT LESS THAN THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN (AFTER GIVING EFFECT TO THE MAKING OF
THE ADDITIONAL ADVANCE), (III) PROVIDE FOR PAYMENTS TO BE MADE BY THE
COUNTERPARTY IF, AT ANY TIME DURING THE TERM OF THE LOAN, THE LIBOR RATE EXCEEDS
THE STRIKE RATE AND (IV) OTHERWISE SATISFY ALL REQUIREMENTS OF SECTION 2.6
HEREOF.

(D)        IF THE INSURED AMOUNT UNDER THE UCC TITLE INSURANCE POLICY IS LESS
THAN THE AMOUNT OF THE THEN-OUTSTANDING PRINCIPAL BALANCE OF THE LOAN (AFTER
GIVING EFFECT TO THE FUNDING OF THE ADDITIONAL ADVANCE), BORROWER SHALL DELIVER
TO LENDER A UCC TITLE INSURANCE POLICY OR ENDORSEMENT THERETO WITH RESPECT TO
SUCH ADDITIONAL ADVANCE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER,
REDATING THE DATE OF SUCH POLICY AND INSURING THE PRIORITY OF THE LIEN ON THE
COLLATERAL IN THE AMOUNT OF THE THEN-OUTSTANDING PRINCIPAL BALANCE OF THE LOAN
(AFTER GIVING EFFECT TO THE FUNDING OF THE ADDITIONAL ADVANCE).

(E)         UPON THE SATISFACTION OF EACH OF THE CONDITIONS PRECEDENT TO THE
ADDITIONAL ADVANCE, LENDER SHALL DISBURSE THE ADDITIONAL ADVANCE, IN ACCORDANCE
WITH THIS SECTION 2.1.4.

(F)         [INTENTIONALLY OMITTED].

(G)        [INTENTIONALLY OMITTED].

(H)        LENDER SHALL HAVE NO OBLIGATION TO ADVANCE THE ADDITIONAL ADVANCE AT
ANY TIME DURING WHICH AN EVENT OF DEFAULT EXISTS.  THE MAKING OF THE ADDITIONAL
ADVANCE BY LENDER AT THE TIME WHEN AN EVENT OF DEFAULT HAS OCCURRED AND IS THEN
CONTINUING SHALL NOT BE DEEMED A WAIVER OR CURE BY LENDER OF THAT EVENT OF
DEFAULT, NOR SHALL LENDER’S RIGHTS AND REMEDIES BY PREJUDICED IN ANY MANNER
THEREBY.  ANY AMOUNT BORROWED AND REPAID HEREUNDER IN RESPECT OF THE LOAN (OR
ANY PORTION THEREOF COMPRISING THE ADDITIONAL ADVANCE) MAY NOT BE REBORROWED.

Lender’s obligations to perform in accordance with this Section 2.1.4 and to
make the Additional Advance in accordance with the terms and provisions of this
Agreement are an independent contract made by Lender to Borrower separate and
apart from any other obligation

20


--------------------------------------------------------------------------------


of Lender to Borrower under the other provisions of this Agreement and the other
Loan Documents.  The obligations of Borrower under this Agreement and the other
Loan Documents shall not be reduced, discharged or released because or by reason
of any existing or future offset, claim or defense of Borrower, or any other
party, against Lender by reason of Lender’s failure to perform its obligations
under this Section 2.1.4.


2.1.5       INTENTIONALLY OMITTED.


2.1.6       REPAYMENT IN FULL.

In the event the then outstanding principal balance of the Loan has been repaid
in full, Borrower’s right to receive the Additional Advance shall automatically
terminate, and upon such termination, Borrower shall have no right to reinstate
Lender’s obligation to make the Additional Advance.


2.1.7       INTENTIONALLY OMITTED.


2.1.8       THE NOTE, PLEDGE AGREEMENT AND LOAN DOCUMENTS.

The Loan shall be evidenced by the Note and secured by the Pledge Agreement and
the other Loan Documents.


2.1.9       USE OF PROCEEDS.

Borrower shall use the proceeds of the Initial Advance solely to contribute such
funds to Mortgage Borrower as may be needed to refinance any existing loan
relating to the Property and for the purposes set forth in any disbursement
letter or settlement statement entered into in connection herewith.  Borrower
shall use the proceeds of the Additional Advance in accordance with Section
2.1.4 hereof.  All of the proceeds of the Mortgage Loan advanced to Mortgage
Borrower have been and shall be used solely in accordance with the Mortgage Loan
Agreement.


2.2          INTEREST; LOAN PAYMENTS; LATE PAYMENT CHARGE.


2.2.1       PAYMENTS.

(A)         INTEREST.  INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN
SHALL ACCRUE FROM THE CLOSING DATE TO THE END OF THE INTEREST PERIOD IN WHICH
THE MATURITY DATE OCCURS AT THE INTEREST RATE.  MONTHLY INSTALLMENTS OF INTEREST
ONLY SHALL BE PAID ON EACH PAYMENT DATE COMMENCING ON JULY 9, 2007 AND ON EACH
SUBSEQUENT PAYMENT DATE THEREAFTER UP TO AND INCLUDING THE MATURITY DATE FOR THE
INTEREST PERIOD IN WHICH SUCH PAYMENT DATE OR MATURITY DATE  OCCURS.  INTEREST
ON THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOAN FOR THE PERIOD THROUGH AND
INCLUDING JUNE 14, 2007 SHALL BE PAID BY BORROWER ON THE CLOSING DATE.  THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN TOGETHER WITH ALL ACCRUED AND UNPAID
INTEREST THEREON SHALL BE DUE AND PAYABLE ON THE MATURITY DATE, INCLUDING,
WITHOUT LIMITATION, ALL INTEREST THAT WOULD ACCRUE ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN THROUGH THE END OF THE INTEREST PERIOD IN WHICH THE MATURITY
DATE OCCURS (EVEN IF SUCH PERIOD EXTENDS BEYOND THE MATURITY DATE).

21


--------------------------------------------------------------------------------


(B)        EXTENSION OF THE MATURITY DATE.  BORROWER SHALL HAVE THE OPTION TO
EXTEND THE TERM OF THE LOAN BEYOND THE INITIAL MATURITY DATE FOR TWO (2)
SUCCESSIVE TERMS (EACH, AN “EXTENSION OPTION”) OF ONE (1) YEAR EACH (EACH, AN
“EXTENSION PERIOD”) TO (Y) THE PAYMENT DATE OCCURRING IN JUNE, 2011 (THE “FIRST
EXTENSION OPTION”) AND (Z) THE PAYMENT DATE OCCURRING IN JUNE, 2012 (THE “SECOND
EXTENSION OPTION”) (EACH SUCH DATE, THE “EXTENDED MATURITY DATE”), RESPECTIVELY,
AND, AS TO EACH EXTENSION OPTION, UPON SATISFACTION OF THE FOLLOWING TERMS AND
CONDITIONS:

(1)           NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE
TIME THE APPLICABLE EXTENSION OPTION IS EXERCISED AND ON THE DATE THAT THE
APPLICABLE EXTENSION PERIOD IS COMMENCED;

(2)           BORROWER SHALL NOTIFY LENDER OF ITS IRREVOCABLE ELECTION TO EXTEND
THE MATURITY DATE AS AFORESAID NOT EARLIER THAN ONE HUNDRED TWENTY (120) DAYS
AND NO LATER THAN SIXTY (60) DAYS PRIOR TO THE THEN APPLICABLE MATURITY DATE;

(3)           BORROWER SHALL OBTAIN AND DELIVER TO LENDER ON OR PRIOR TO THE
COMMENCEMENT OF EACH SUCH EXTENSION PERIOD, ONE OR MORE REPLACEMENT INTEREST
RATE CAP AGREEMENTS, WHICH REPLACEMENT INTEREST RATE CAP AGREEMENTS SHALL BE
EFFECTIVE COMMENCING ON THE FIRST DAY OF SUCH EXTENSION OPTION AND SHALL HAVE A
MATURITY DATE NOT EARLIER THAN THE NEXT SUCCEEDING EXTENDED MATURITY DATE;

(4)           IN CONNECTION WITH EACH EXTENSION OPTION, BORROWER SHALL HAVE
DELIVERED TO LENDER TOGETHER WITH ITS NOTICE PURSUANT TO SUBSECTION (B)(2) OF
THIS SECTION 2.2.1 AND AS OF THE COMMENCEMENT OF THE APPLICABLE EXTENSION
OPTION, AN OFFICER’S CERTIFICATE IN FORM REASONABLY ACCEPTABLE TO THE LENDER
CERTIFYING THAT EACH OF THE REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED
IN THE LOAN DOCUMENTS IS TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE DATE OF SUCH OFFICER’S CERTIFICATE EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES ARE MATTERS WHICH BY THEIR NATURE CAN NO LONGER
BE TRUE AND CORRECT AS A RESULT OF THE PASSAGE OF TIME;

(5)           THE IN PLACE DEBT SERVICE COVERAGE RATIO IS AT LEAST 1.00:1.00;

(6)           BORROWER SHALL DEPOSIT INTO THE INTEREST RESERVE SUBACCOUNT AN
AMOUNT REASONABLY ESTIMATED BY LENDER, CONSISTENT WITH ITS THEN CURRENT
UNDERWRITING STANDARDS, SUFFICIENT TO MAKE ALL DEBT SERVICE AND MORTGAGE DEBT
SERVICE PAYMENTS AS THEY BECOME DUE AND PAYABLE DURING THE APPLICABLE EXTENSION
PERIOD; AND

(7)           THE MORTGAGE EXTENSION OPTION CORRESPONDING TO THE APPLICABLE
EXTENSION PERIOD SHALL HAVE BEEN EXERCISED IN ACCORDANCE WITH THE TERMS OF THE
MORTGAGE LOAN AGREEMENT.

(C)         ALL REFERENCES IN THIS AGREEMENT AND IN THE OTHER LOAN DOCUMENTS TO
THE MATURITY DATE SHALL MEAN THE APPLICABLE EXTENDED MATURITY DATE IN THE EVENT
THE APPLICABLE EXTENSION OPTION IS EXERCISED.

22


--------------------------------------------------------------------------------


(D)        ALL PAYMENTS AND OTHER AMOUNTS DUE UNDER THE NOTE, THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE MADE WITHOUT ANY SETOFF, DEFENSE OR
IRRESPECTIVE OF, AND WITHOUT DEDUCTION FOR, COUNTERCLAIMS.


2.2.2       INTEREST CALCULATION.  INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE
OF THE LOAN SHALL BE CALCULATED BY MULTIPLYING (A) THE ACTUAL NUMBER OF DAYS
ELAPSED IN THE PERIOD FOR WHICH THE CALCULATION IS BEING MADE BY (B) A DAILY
RATE EQUAL TO THE INTEREST RATE DIVIDED BY THREE HUNDRED SIXTY (360) BY (C) THE
OUTSTANDING PRINCIPAL BALANCE.


2.2.3       EURODOLLAR RATE UNASCERTAINABLE; ILLEGALITY; INCREASED COSTS.

(A)         (I)  IN THE EVENT THAT LENDER SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON BORROWER ABSENT MANIFEST
ERROR) THAT BY REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK EURODOLLAR
MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING LIBOR, THEN
LENDER SHALL FORTHWITH GIVE NOTICE BY TELEPHONE OF SUCH DETERMINATION, TO
BORROWER AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE LAST DAY OF THE RELATED
INTEREST PERIOD, WITH A WRITTEN CONFIRMATION OF SUCH DETERMINATION PROMPTLY
THEREAFTER.  IF SUCH NOTICE IS GIVEN, THE LOAN SHALL BEAR INTEREST AT THE
ADJUSTED PRIME RATE BEGINNING ON THE FIRST DAY OF THE NEXT SUCCEEDING INTEREST
PERIOD. (II) IF, PURSUANT TO THE TERMS OF THIS SECTION 2.2.3(A),  THE LOAN IS
BEARING INTEREST AT THE ADJUSTED PRIME RATE AND LENDER SHALL DETERMINE (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON BORROWER ABSENT MANIFEST
ERROR) THAT THE EVENT(S) OR CIRCUMSTANCE(S) WHICH RESULTED IN SUCH CONVERSION
SHALL NO LONGER BE APPLICABLE, LENDER SHALL GIVE NOTICE THEREOF TO BORROWER BY
TELEPHONE OF SUCH DETERMINATION, CONFIRMED IN WRITING, TO BORROWER AS SOON AS
REASONABLY PRACTICAL, BUT IN NO EVENT LATER THAN ONE (1) BUSINESS DAY PRIOR TO
THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD.  IF SUCH NOTICE IS GIVEN, THE
LOAN SHALL BEAR INTEREST AT THE EURODOLLAR RATE BEGINNING ON THE FIRST DAY OF
THE NEXT SUCCEEDING INTEREST PERIOD.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL BORROWER HAVE THE RIGHT TO ELECT TO
HAVE THE LOAN BEAR INTEREST AT EITHER THE EURODOLLAR RATE OR THE ADJUSTED PRIME
RATE.

(B)        IF ANY REQUIREMENT OF LAW OR ANY CHANGE THEREIN OR IN THE
INTERPRETATION OR APPLICATION THEREOF, SHALL HEREAFTER MAKE IT UNLAWFUL FOR
LENDER IN GOOD FAITH TO MAKE OR MAINTAIN THE PORTION OF THE LOAN BEARING
INTEREST AT THE EURODOLLAR RATE, (I) THE OBLIGATION OF LENDER HEREUNDER TO MAKE
THE LOAN BEARING INTEREST AT THE EURODOLLAR RATE SHALL BE CANCELED FORTHWITH AND
(II) THE LOAN SHALL AUTOMATICALLY BEAR INTEREST AT THE ADJUSTED PRIME RATE ON
THE NEXT SUCCEEDING PAYMENT DATE OR WITHIN SUCH EARLIER PERIOD AS REQUIRED BY
APPLICABLE LAW.  BORROWER HEREBY AGREES PROMPTLY TO PAY LENDER (WITHIN TEN (10)
DAYS OF LENDER’S WRITTEN DEMAND THEREFOR), ANY ADDITIONAL AMOUNTS NECESSARY TO
COMPENSATE LENDER FOR ANY REASONABLE COSTS INCURRED BY LENDER IN MAKING ANY
CONVERSION IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY
INTEREST OR FEES PAYABLE BY LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER
TO MAKE OR MAINTAIN THE LOAN HEREUNDER.  UPON WRITTEN DEMAND FROM BORROWER,
LENDER SHALL DEMONSTRATE IN REASONABLE DETAIL THE CIRCUMSTANCES GIVING RISE TO
LENDER’S DETERMINATION AND THE CALCULATION SUBSTANTIATING THE ADJUSTED PRIME
RATE AND ANY ADDITIONAL COSTS INCURRED BY LENDER IN MAKING THE CONVERSION. 
LENDER’S WRITTEN NOTICE OF SUCH COSTS, AS CERTIFIED TO BORROWER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

23


--------------------------------------------------------------------------------


(C)         IN THE EVENT THAT ANY CHANGE IN ANY REQUIREMENT OF ANY APPLICABLE
LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF, OR COMPLIANCE IN GOOD FAITH
BY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW)
HEREAFTER ISSUED FROM ANY GOVERNMENTAL AUTHORITY WHICH IS GENERALLY APPLICABLE
TO ALL LENDERS SUBJECT TO SUCH GOVERNMENTAL AUTHORITY’S JURISDICTION:

(1)           SHALL HEREAFTER IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE,
SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY,
OR DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES OR LOANS BY,
OR OTHER CREDIT EXTENDED BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF LIBOR HEREUNDER;

(2)           SHALL, IF THE LOAN IS THEN BEARING INTEREST AT THE EURODOLLAR
RATE, HEREAFTER HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON LENDER’S
CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT
WHICH LENDER COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE
(TAKING INTO CONSIDERATION LENDER’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY)
BY ANY AMOUNT DEEMED BY LENDER TO BE MATERIAL; OR

(3)           SHALL, IF THE LOAN IS THEN BEARING INTEREST AT THE EURODOLLAR
RATE, HEREAFTER IMPOSE ON LENDER ANY OTHER CONDITION, THE RESULT OF WHICH IS TO
INCREASE THE COST TO LENDER OF MAKING, RENEWING OR MAINTAINING LOANS OR
EXTENSIONS OF CREDIT OR TO REDUCE ANY AMOUNT RECEIVABLE HEREUNDER;

then, in any such case, Borrower shall promptly pay Lender (within ten (10) days
of Lender’s written demand therefor), any additional amounts necessary to
compensate Lender for such additional cost or reduced amount receivable which
Lender deems to be material.  If Lender becomes entitled to claim any additional
amounts pursuant to this Section 2.2.3(c), Lender shall provide Borrower with
written notice specifying in reasonable detail the event or circumstance by
reason of which it has become so entitled and the additional amount required to
fully compensate Lender for such additional cost or reduced amount.  A
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive absent
manifest error.  This provision shall survive payment of the Note and the
satisfaction of all other obligations of Borrower under the Note, this Agreement
and the other Loan Documents.

(D)        BORROWER AGREES TO INDEMNIFY LENDER AND TO HOLD LENDER HARMLESS FROM
ANY LOSS OR EXPENSE WHICH LENDER SUSTAINS OR INCURS AS A CONSEQUENCE OF (I) ANY
DEFAULT BY BORROWER IN PAYMENT OF THE PRINCIPAL OF OR INTEREST ON THE LOAN WHILE
BEARING INTEREST AT THE EURODOLLAR RATE, INCLUDING, WITHOUT LIMITATION, ANY SUCH
LOSS OR EXPENSE ARISING FROM INTEREST OR FEES PAYABLE BY LENDER TO LENDERS OF
FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN THE EURODOLLAR RATE, (II) ANY
PREPAYMENT (WHETHER VOLUNTARY OR MANDATORY) OF THE LOAN ON A DAY THAT IS NOT A
PAYMENT DATE, INCLUDING, WITHOUT LIMITATION, SUCH LOSS OR EXPENSE ARISING FROM
INTEREST OR FEES PAYABLE BY LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER
TO MAINTAIN THE EURODOLLAR RATE HEREUNDER AND (III) THE CONVERSION (FOR ANY
REASON WHATSOEVER, WHETHER VOLUNTARY OR INVOLUNTARY) OF THE INTEREST RATE FROM
THE EURODOLLAR RATE TO THE ADJUSTED PRIME RATE WITH RESPECT TO ANY PORTION OF
THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOAN THEN BEARING INTEREST AT THE
EURODOLLAR RATE ON A DATE OTHER THAN THE PAYMENT DATE IMMEDIATELY FOLLOWING THE
LAST DAY

24


--------------------------------------------------------------------------------


OF AN INTEREST PERIOD, INCLUDING, WITHOUT LIMITATION, SUCH LOSS OR EXPENSES
ARISING FROM INTEREST OR FEES PAYABLE BY LENDER TO LENDERS OF FUNDS OBTAINED BY
IT IN ORDER TO MAINTAIN THE EURODOLLAR RATE  HEREUNDER (THE AMOUNTS REFERRED TO
IN CLAUSES (I), (II) AND (III) ARE HEREIN REFERRED TO COLLECTIVELY AS THE
“BREAKAGE COSTS”).  THIS PROVISION SHALL SURVIVE PAYMENT OF THE NOTE AND THE
SATISFACTION OF ALL OTHER OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


2.2.4       DEFAULT RATE.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE ENTIRE UNPAID DEBT SHALL BEAR INTEREST AT THE DEFAULT
RATE, AND SHALL BE PAYABLE UPON DEMAND FROM TIME TO TIME, TO THE EXTENT
PERMITTED BY APPLICABLE LAW.


2.2.5       TAXES.  ANY AND ALL PAYMENTS BY BORROWER HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR
ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR
WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING TAXES IMPOSED
ON LENDER’S INCOME, AND FRANCHISE TAXES IMPOSED ON LENDER BY THE LAW OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY (ALL SUCH NON-EXCLUDED TAXES, LEVIES,
IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER
REFERRED TO IN THIS SECTION 2.2.5 AS “APPLICABLE TAXES”).  IF BORROWER SHALL BE
REQUIRED BY LAW TO DEDUCT ANY APPLICABLE TAXES FROM OR IN RESPECT OF ANY SUM
PAYABLE HEREUNDER TO LENDER, THE FOLLOWING SHALL APPLY:  (I) THE SUM PAYABLE
SHALL BE INCREASED AS MAY BE NECESSARY SO THAT AFTER MAKING ALL REQUIRED
DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SECTION 2.2.5), LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) BORROWER SHALL MAKE SUCH
DEDUCTIONS AND (III) BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW. 
PAYMENTS PURSUANT TO THIS SECTION 2.2.5 SHALL BE MADE WITHIN TEN DAYS AFTER THE
DATE LENDER MAKES WRITTEN DEMAND THEREFOR.  IF THE AMOUNTS PAYABLE HEREUNDER
RELATE TO APPLICABLE TAXES WHICH ARE NOT OF GENERAL APPLICATION TO LENDING
INSTITUTIONS MAKING SECURED MORTGAGE LOANS AT SUCH TIME, BORROWER SHALL HAVE THE
OPTION TO PREPAY THE LOAN IN FULL WITHOUT ANY SPREAD MAINTENANCE PREMIUM UNLESS
LENDER, AT ITS OPTION, ELECTS NOT TO REQUIRE BORROWER TO PAY SUCH APPLICABLE
TAXES PURSUANT TO THIS SECTION 2.2.5.  NOTWITHSTANDING THE FOREGOING, IF THE
LOAN IS TRANSFERRED TO A TRANSFEREE WHICH IS ORGANIZED UNDER THE LAWS OF ANY
JURISDICTION OTHER THAN THE UNITED STATES OF AMERICA OR ANY STATE THEREOF, THE
TRANSFEROR SHALL CAUSE SUCH TRANSFEREE, CONCURRENTLY WITH THE EFFECTIVENESS OF
SUCH TRANSFER, TO FURNISH TO THE TRANSFEROR AND BORROWER EITHER A UNITED STATES
INTERNAL REVENUE SERVICE FORM 4224 OR UNITED STATES INTERNAL REVENUE SERVICE
FORM 1001 (WHEREIN SUCH TRANSFEREE CLAIMS ENTITLEMENT TO COMPLETE EXEMPTION FROM
UNITED STATES FEDERAL WITHHOLDING TAX ON ALL INTEREST PAYMENTS HEREUNDER);
PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE TRANSFEROR FAILS TO CAUSE THE
TRANSFEREE TO FURNISH EITHER SUCH FORM, BORROWER SHALL DEDUCT ANY APPLICABLE
TAXES TO THE EXTENT REQUIRED BY LAW AND PAYMENTS SHALL BE MADE NET OF ANY
APPLICABLE TAXES WITHOUT REGARD TO THE PROVISIONS OF CLAUSE (I) OF THE SECOND
SENTENCE OF THIS SECTION 2.2.5.


2.2.6       NEW PAYMENT DATE.  LENDER SHALL HAVE THE RIGHT, TO BE EXERCISED NOT
MORE THAN ONCE DURING THE TERM OF THE LOAN, TO CHANGE THE PAYMENT DATE TO A DATE
OTHER THAN THE NINTH DAY OF EACH MONTH (A “NEW PAYMENT DATE”), ON 30 DAYS’
WRITTEN NOTICE TO BORROWER; PROVIDED, HOWEVER, THAT ANY SUCH CHANGE IN THE
PAYMENT DATE: (I) SHALL NOT MODIFY THE AMOUNT OF REGULARLY SCHEDULED MONTHLY
INTEREST PAYMENTS, EXCEPT THAT THE FIRST PAYMENT OF INTEREST PAYABLE ON THE NEW
PAYMENT DATE SHALL BE ACCOMPANIED BY INTEREST AT THE INTEREST RATE HEREIN
PROVIDED FOR THE

25


--------------------------------------------------------------------------------



PERIOD FROM THE PAYMENT DATE IN THE MONTH IN WHICH THE NEW PAYMENT DATE FIRST
OCCURS TO THE NEW PAYMENT DATE, AND (II) SHALL EXTEND THE STATED MATURITY DATE
TO THE NEW PAYMENT DATE OCCURRING IN THE MONTH SET FORTH IN THE DEFINITION OF
STATED MATURITY DATE.


2.3          LOAN REPAYMENT.


2.3.1       REPAYMENT.  BORROWER SHALL REPAY THE ENTIRE OUTSTANDING PRINCIPAL
BALANCE OF THE NOTE IN FULL ON THE MATURITY DATE, TOGETHER WITH INTEREST THEREON
TO (BUT EXCLUDING) THE DATE OF REPAYMENT AND ANY OTHER AMOUNTS DUE AND OWING
UNDER THE LOAN DOCUMENTS.  BORROWER SHALL HAVE NO RIGHT TO PREPAY ALL OR ANY
PORTION OF THE PRINCIPAL EXCEPT IN ACCORDANCE WITH SECTION 2.2.5, SECTION 2.3.2,
SECTION 2.3.4 AND SECTION 2.4 HEREOF.  EXCEPT DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, ALL PROCEEDS OF ANY REPAYMENT, INCLUDING ANY PREPAYMENTS OF THE
LOAN, SHALL BE APPLIED BY LENDER AS FOLLOWS IN THE FOLLOWING ORDER OF PRIORITY: 
FIRST, ACCRUED AND UNPAID INTEREST AT THE INTEREST RATE TOGETHER WITH ALL
INTEREST THAT WOULD BE DUE THROUGH THE END OF THE CURRENT INTEREST PERIOD;
SECOND, TO PRINCIPAL; AND THIRD, TO ANY OTHER AMOUNTS THEN DUE AND OWING UNDER
THE LOAN DOCUMENTS.  IF PRIOR TO JUNE 14, 2008 THE DEBT IS ACCELERATED BY REASON
OF AN EVENT OF DEFAULT, THEN LENDER SHALL BE ENTITLED TO RECEIVE, IN ADDITION TO
THE UNPAID PRINCIPAL AND ACCRUED INTEREST AND OTHER SUMS DUE UNDER THE LOAN
DOCUMENTS, AN AMOUNT EQUAL TO THE SPREAD MAINTENANCE PREMIUM.  DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ALL PROCEEDS OF REPAYMENT, INCLUDING ANY
PAYMENT OR RECOVERY ON THE COLLATERAL (WHETHER THROUGH FORECLOSURE,
ASSIGNMENT-IN-LIEU OF FORECLOSURE, OR OTHERWISE) SHALL, UNLESS OTHERWISE
PROVIDED IN THE LOAN DOCUMENTS, BE APPLIED IN SUCH ORDER AND IN SUCH MANNER AS
LENDER SHALL ELECT IN LENDER’S DISCRETION.


2.3.2       LIQUIDATION EVENTS.

(A)         IN THE EVENT OF (I) ANY CASUALTY TO ALL OR ANY PORTION OF THE
PROPERTY, (II) ANY CONDEMNATION OF ALL OR ANY PORTION OF THE PROPERTY, (III) A
TRANSFER OF THE PROPERTY IN CONNECTION WITH REALIZATION THEREON BY MORTGAGE
LENDER FOLLOWING AN EVENT OF DEFAULT UNDER THE MORTGAGE LOAN, INCLUDING, WITHOUT
LIMITATION, A FORECLOSURE SALE, OR (IV) ANY REFINANCING OF THE PROPERTY OR THE
MORTGAGE LOAN (EACH, A “LIQUIDATION EVENT”), BORROWER SHALL CAUSE THE RELATED
NET LIQUIDATION PROCEEDS AFTER DEBT SERVICE TO BE DEPOSITED DIRECTLY INTO AN
ACCOUNT DESIGNATED BY LENDER.  ON EACH DATE ON WHICH LENDER ACTUALLY RECEIVES A
DISTRIBUTION OF NET LIQUIDATION PROCEEDS AFTER DEBT SERVICE, SUCH DISTRIBUTION
SHALL BE APPLIED IN THE SAME MANNER AS REPAYMENTS UNDER SECTION 2.3.1, AND SUCH
PREPAYMENT SHALL INCLUDE INTEREST THAT WOULD HAVE ACCRUED ON THE PRINCIPAL
PREPAID THROUGH THE END OF THE CURRENT INTEREST PERIOD.  PROVIDED THAT NO EVENT
OF DEFAULT IS CONTINUING, ANY SUCH MANDATORY PREPAYMENT UNDER CLAUSES (I) AND
(II) ABOVE SHALL BE WITHOUT THE PAYMENT OF THE SPREAD MAINTENANCE PREMIUM. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, EACH PREPAYMENT UNDER
THIS SECTION 2.3.2 SHALL BE APPLIED IN INVERSE ORDER OF MATURITY AND SHALL NOT
EXTEND OR POSTPONE THE DUE DATES OF THE MONTHLY INSTALLMENTS DUE UNDER THE NOTE
OR THIS AGREEMENT, OR CHANGE THE AMOUNTS OF SUCH INSTALLMENTS.

(B)        BORROWER SHALL PROMPTLY NOTIFY LENDER OF ANY LIQUIDATION EVENT ONCE
BORROWER HAS KNOWLEDGE OF SUCH EVENT.  BORROWER SHALL BE DEEMED TO HAVE
KNOWLEDGE OF (I) A SALE (OTHER THAN A FORECLOSURE SALE) OF THE PROPERTY ON THE
DATE ON WHICH A CONTRACT OF SALE FOR SUCH SALE IS ENTERED INTO, AND A
FORECLOSURE SALE, ON THE DATE NOTICE OF SUCH FORECLOSURE SALE IS

26


--------------------------------------------------------------------------------


GIVEN, AND (II) A REFINANCING OF THE PROPERTY, ON THE DATE ON WHICH A COMMITMENT
FOR SUCH REFINANCING IS ENTERED INTO.  THE PROVISIONS OF THIS SECTION 2.3.2
SHALL NOT BE CONSTRUED TO CONTRAVENE IN ANY MANNER THE RESTRICTIONS AND OTHER
PROVISIONS REGARDING REFINANCING OF THE MORTGAGE LOAN OR TRANSFER OF THE
PROPERTY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

(C)         IN ADDITION, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN OR IN ANY OTHER LOAN DOCUMENT, PROVIDED NO EVENT OF DEFAULT IS
CONTINUING, NO SPREAD MAINTENANCE PREMIUM SHALL BE PAYABLE IN CONNECTION WITH
ANY PREPAYMENT OF THE DEBT IN CONNECTION WITH A SIMULTANEOUS PREPAYMENT OF THE
MORTGAGE LOAN (I) REQUIRED BY MORTGAGE LENDER UNDER SECTION 5 OR 6 OF THE
MORTGAGE OR (II) AT THE ELECTION OF MORTGAGE BORROWER PURSUANT TO SECTION 7.4.2
OF THE MORTGAGE LOAN AGREEMENT.


2.3.3       INTENTIONALLY OMITTED.


2.3.4       OPTIONAL PREPAYMENTS.  BORROWER MAY, AT ITS OPTION, PREPAY THE LOAN
(I) IN WHOLE AT ANY TIME DURING THE TERM OF THE LOAN OR, (II)(A) AFTER JUNE 14,
2008 OR (B) IN CONNECTION WITH THE OUT-PARCEL RELEASE PURSUANT TO SECTION
2.4.1(B) HEREOF, IN PART, UPON SATISFACTION OF THE FOLLOWING CONDITIONS:

(A)         EXCEPT WITH RESPECT TO A PARTIAL PREPAYMENT OF THE LOAN IN
CONNECTION WITH THE OUT-PARCEL RELEASE, BORROWER SHALL PROVIDE PRIOR WRITTEN
NOTICE (THE “PREPAYMENT NOTICE”) TO LENDER SPECIFYING THE DATE (THE “PREPAYMENT
DATE”) UPON WHICH THE PREPAYMENT IS TO BE MADE, WHICH NOTICE SHALL BE DELIVERED
TO LENDER NOT LESS THAN THIRTY (30) DAYS PRIOR TO SUCH PAYMENT; PROVIDED,
HOWEVER, THAT SUCH NOTICE MAY BE REVOKED UP TO TEN (10) DAYS PRIOR TO THE
PREPAYMENT DATE PROVIDED BORROWER PAYS TO LENDER ALL ACTUAL OUT-OF-POCKET
EXPENSES REASONABLY INCURRED BY LENDER IN CONNECTION WITH THE PREPAYMENT NOTICE;

(B)        BORROWER SHALL PAY TO LENDER, SIMULTANEOUSLY WITH SUCH PREPAYMENT,
(I) ALL ACCRUED AND UNPAID INTEREST CALCULATED AT THE INTEREST RATE ON THE
AMOUNT OF PRINCIPAL BEING PREPAID THROUGH AND INCLUDING THE PREPAYMENT DATE
TOGETHER WITH AN AMOUNT EQUAL TO THE INTEREST THAT WOULD HAVE ACCRUED AT THE
INTEREST RATE ON THE AMOUNT OF PRINCIPAL BEING PREPAID THROUGH THE END OF THE
INTEREST PERIOD IN WHICH SUCH PREPAYMENT OCCURS NOTWITHSTANDING THAT SUCH
INTEREST PERIOD EXTENDS BEYOND THE DATE OF PREPAYMENT (THE “INTEREST
SHORTFALL”), (II) IF SUCH PREPAYMENT OCCURS PRIOR TO JUNE 14, 2008, THE SPREAD
MAINTENANCE PREMIUM; (III) BREAKAGE COSTS; AND (IV) ALL OTHER SUMS THEN DUE
UNDER THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS;

(C)         MORTGAGE BORROWER SHALL HAVE SIMULTANEOUSLY WITH SUCH PREPAYMENT
MADE A PRO RATA PREPAYMENT OF THE MORTGAGE LOAN;

(D)        IF A PREPAYMENT NOTICE IS GIVEN BY BORROWER TO LENDER PURSUANT TO
THIS SECTION 2.3.4, THE AMOUNT DESIGNATED FOR PREPAYMENT AND ALL OTHER SUMS
REQUIRED UNDER THIS SECTION 2.3.4 SHALL BE DUE AND PAYABLE ON THE PREPAYMENT
DATE UNLESS THE APPLICABLE PREPAYMENT NOTICE HAS BEEN REVOKED IN ACCORDANCE WITH
THIS SECTION 2.3.4; AND

(E)         SUCH PREPAYMENT SHALL NOT BE PROHIBITED PURSUANT TO THE MORTGAGE
LOAN DOCUMENTS.

27


--------------------------------------------------------------------------------



2.4          RELEASE OF PROPERTY.


2.4.1       PARTIAL RELEASE.  PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER SHALL HAVE THE RIGHT TO CAUSE MORTGAGE BORROWER TO OBTAIN A
RELEASE (AN “OUT-PARCEL RELEASE”) OF THE OUT-PARCEL FROM THE LIEN OF THE
MORTGAGE UPON COMPLIANCE WITH (OR WAIVER BY LENDER OF) THE FOLLOWING TERMS AND
CONDITIONS:

(A)         BORROWER SHALL GIVE LENDER AT LEAST THIRTY (30) DAYS, BUT NO MORE
THAN NINETY (90) DAYS, PRIOR WRITTEN NOTICE OF ITS REQUEST TO OBTAIN AN
OUT-PARCEL RELEASE;

(B)        BORROWER SHALL PREPAY THE LOAN IN ACCORDANCE WITH SECTION 2.3.4 ON A
PRO-RATA BASIS WITH THE MORTGAGE LOAN, SUCH THAT THE AGGREGATE PRINCIPAL BALANCE
OF THE LOAN AND THE MORTGAGE LOAN FOLLOWING THE OUT-PARCEL RELEASE IS LESS THAN
SEVENTY-FIVE PERCENT (75%) OF THE VALUE OF THE REMAINING PROPERTY, AS DETERMINED
BY LENDER IN ITS REASONABLE DISCRETION.  IN CONNECTION WITH ANY SUCH
DETERMINATION, LENDER SHALL HAVE THE RIGHT TO REQUIRE BORROWER TO DELIVER AT
BORROWER’S OWN COST, AN UPDATED APPRAISAL OF THE REMAINING PROPERTY IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO LENDER;

(C)         THE PRO FORMA DEBT SERVICE COVERAGE RATIO FOR THE PROPERTY FOLLOWING
THE OUT-PARCEL RELEASE SHALL BE GREATER THAN 1.20:1.00 (AFTER GIVING EFFECT TO
ANY PREPAYMENTS MADE PURSUANT TO SECTION 2.4.1(B) HEREOF);

(D)        BORROWER SHALL PROVIDE EVIDENCE REASONABLY ACCEPTABLE TO A PRUDENT
INSTITUTIONAL LENDER THAT UPON AN OUT-PARCEL RELEASE (I) THE BALANCE OF THE
PROPERTY SHALL CONTINUE TO BE SUBJECT TO THE LIEN OF THE MORTGAGE, (II) INGRESS
AND EGRESS TO AND FROM THE PORTION OF THE PROPERTY REMAINING SUBJECT TO THE LIEN
OF THE MORTGAGE WILL NOT BE TERMINATED OR RESTRICTED AS A RESULT OF THE
OUT-PARCEL RELEASE, (III) THE OUT-PARCEL RELEASE SHALL NOT CAUSE OR RESULT IN A
VIOLATION OF ANY OF THE PROVISIONS OF ANY OF THE LEASES, AND (IV) THE REMAINING
PROPERTY SHALL BE IN COMPLIANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS;

(E)         BORROWER SHALL PROVIDE LENDER WITH AN ENDORSEMENT TO OWNER’S TITLE
INSURANCE POLICY INSURING THAT THE OUT-PARCEL RELEASE SHALL NOT ADVERSELY AFFECT
OR IMPAIR THE TITLE INSURANCE PROVIDED IN THE OWNER’S TITLE INSURANCE POLICY AND
INSURING THE EASEMENTS REFERENCED IN SECTION 2.4.1(K) HEREOF;

(F)         BORROWER SHALL PROVIDE LENDER WITH SUCH SURVEYS, DESCRIPTIONS, TITLE
INSURANCE ENDORSEMENTS, COMPUTATIONS OF ACREAGE AND OTHER INFORMATION AS LENDER
MAY IN ITS REASONABLE DISCRETION REQUIRE IN CONNECTION WITH THE OUT-PARCEL
RELEASE;

(G)        IF REQUIRED BY ANY LEGAL REQUIREMENT, BORROWER SHALL CAUSE MORTGAGE
BORROWER TO OBTAIN ALL SUBDIVISIONS AND ZONING APPROVALS WITH RESPECT TO THE
PORTION OF THE PROPERTY REMAINING SUBJECT TO THE LIEN OF THE MORTGAGE AS MAY BE
REASONABLY REQUIRED BY LENDER TO ENSURE THAT THE PARCEL BEING RELEASED AND THE
PORTION OF THE PROPERTY REMAINING SUBJECT TO THE LIEN OF THE MORTGAGE (THE
“REMAINING PARCEL”) SHALL BE INDEPENDENT OF EACH OTHER FOR ALL BUILDING, ZONING,
SUBDIVISION AND TAXING PURPOSES;

(H)        [INTENTIONALLY OMITTED];

28


--------------------------------------------------------------------------------


(I)          LENDER SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO
LENDER THAT FOLLOWING THE OUT-PARCEL RELEASE, THE PROVISIONS OF SECTION 5.13
SHALL REMAIN TRUE AND CORRECT IN ALL MATERIAL RESPECTS;

(J)          BORROWER SHALL HAVE CAUSED MORTGAGE BORROWER TO COMPLY WITH ANY
REQUIREMENTS APPLICABLE TO SUCH RELEASE OF THE OUT-PARCEL CONTAINED IN ANY OF
THE LEASES, RECIPROCAL EASEMENT AGREEMENTS, OPERATING AGREEMENTS, PARKING
AGREEMENTS OR OTHER SIMILAR AGREEMENTS AFFECTING THE PROPERTY AND THE RELEASE
DOES NOT VIOLATE ANY OF THE PROVISIONS OF SUCH DOCUMENTS IN ANY RESPECT THAT
WOULD RESULT IN A TERMINATION (OR GIVE ANY OTHER PARTY THERETO THE RIGHT TO
TERMINATE), OR EXTINGUISHMENT OR OTHER LOSS OF MATERIAL RIGHTS OF MORTGAGE
BORROWER OR IN A MATERIAL INCREASE IN MORTGAGE BORROWER’S OBLIGATIONS UNDER SUCH
DOCUMENTS;

(K)         BORROWER SHALL DELIVER TO LENDER COPIES OF EACH PROPOSED PERMANENT
EASEMENT, CROSS EASEMENT AND MUTUAL OR NON-EXCLUSIVE EASEMENT FOR INGRESS,
EGRESS, ACCESS, PEDESTRIAN WALKWAYS, PARKING, TRAFFIC FLOW, UTILITIES AND
SERVICES BEING SHARED BY THE PORTION OF THE PROPERTY BEING RELEASED AND THE
PORTION OF THE PROPERTY REMAINING SUBJECT TO THE LIEN OF THE MORTGAGE WHICH MAY
BE REQUIRED BY ANY GOVERNMENTAL AUTHORITY OR WHICH ARE NECESSARY FOR THE
OPERATION OF SUCH PARCELS, ALL OF WHICH ARE SUBJECT TO LENDER’S REASONABLE
APPROVAL;

(L)          BORROWER SHALL PAY ALL OF LENDER’S REASONABLE COSTS AND EXPENSES,
INCLUDING REASONABLE COUNSEL FEES AND DISBURSEMENTS INCURRED IN CONNECTION WITH
THE OUT-PARCEL RELEASE FROM THE LIEN OF THE MORTGAGE, THE REVIEW AND APPROVAL OF
THE DOCUMENTS AND INFORMATION REQUIRED TO BE DELIVERED IN CONNECTION THEREWITH
AND ALL RECORDING FEES AND TITLE CHARGES;

(M)        BORROWER SHALL PROVIDE LENDER WITH A CERTIFICATE CERTIFYING THE
REQUIREMENTS SET FORTH IN THIS SECTION 2.4.1 HAVE BEEN SATISFIED; AND

(N)        ALL OF THE PROVISIONS OF SECTION 2.4.1 OF THE MORTGAGE LOAN AGREEMENT
HAVE BEEN SATISFIED.


2.4.2       RELEASE ON PAYMENT IN FULL.  LENDER SHALL, UPON THE WRITTEN REQUEST
AND AT THE EXPENSE OF BORROWER, UPON PAYMENT IN FULL OF THE DEBT IN ACCORDANCE
HEREWITH, RELEASE OR, IF REQUESTED BY BORROWER, ASSIGN TO BORROWER’S DESIGNEE
(WITHOUT ANY REPRESENTATION OR WARRANTY BY AND WITHOUT ANY RECOURSE AGAINST
LENDER WHATSOEVER), THE LIEN OF THE LOAN DOCUMENTS IF NOT THERETOFORE RELEASED,
AND REMIT ANY REMAINING RESERVE FUNDS HELD HEREUNDER TO BORROWER.


2.5          PAYMENTS AND COMPUTATIONS.

2.5.1       Making of Payments.  Each payment by Borrower shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 11:00 a.m., New York City time, on the
date such payment is due, to Lender by deposit to such account as Lender may
designate by written notice to Borrower.  Whenever any such payment shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the first Business Day thereafter.  All such payments shall be made
irrespective of, and without any deduction, set-off or counterclaim whatsoever
and are payable without relief from valuation and appraisement laws and with all
costs and charges incurred in the collection or enforcement thereof, including
attorneys’ fees and court costs.

29


--------------------------------------------------------------------------------



2.5.2       COMPUTATIONS.  INTEREST PAYABLE UNDER THE LOAN DOCUMENTS SHALL BE
COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A 360-DAY YEAR.


2.5.3       LATE PAYMENT CHARGE.  IF ANY REGULARLY SCHEDULED PAYMENT OF
PRINCIPAL, INTEREST OR OTHER MONTHLY PAYMENT OR RESERVE OR ESCROW DEPOSIT DUE
UNDER ANY LOAN DOCUMENT IS NOT PAID BY BORROWER ON THE DATE ON WHICH IT IS DUE,
BORROWER SHALL PAY TO LENDER UPON DEMAND AN AMOUNT EQUAL TO THE LESSER OF FIVE
PERCENT (5%) OF SUCH UNPAID SUM OR THE MAXIMUM AMOUNT PERMITTED BY APPLICABLE
LAW (THE “LATE PAYMENT CHARGE”), IN ORDER TO DEFRAY THE EXPENSE INCURRED BY
LENDER IN HANDLING AND PROCESSING SUCH DELINQUENT PAYMENT AND TO COMPENSATE
LENDER FOR THE LOSS OF THE USE OF SUCH DELINQUENT PAYMENT.  SUCH AMOUNT SHALL BE
SECURED BY THE LOAN DOCUMENTS.  WITH RESPECT TO THE FOREGOING FIVE (5) DAY GRACE
PERIOD, THE PARTIES AGREE THAT SUCH FIVE (5) DAY GRACE PERIOD SHALL ONLY BE
APPLICABLE NO MORE THAN TWICE DURING THE TERM, AND IN ALL OTHER INSTANCES, THE
LATE PAYMENT CHARGE SHALL BE PAYABLE IN ACCORDANCE WITH THIS SECTION 2.5.3 WITH
RESPECT TO ANY PRINCIPAL, INTEREST OR OTHER SUM DUE UNDER ANY LOAN DOCUMENT
WHICH IS NOT PAID BY BORROWER ON THE DATE ON WHICH THE SAME IS DUE (OTHER THAN
THE BALLOON PAYMENT OF PRINCIPAL DUE ON THE MATURITY DATE OR ACCELERATION OF THE
LOAN).


2.6          INTEREST RATE CAP AGREEMENT.

(A)         BORROWER SHALL OBTAIN, OR CAUSE TO BE OBTAINED, AND SHALL THEREAFTER
MAINTAIN IN EFFECT, AN INTEREST RATE CAP AGREEMENT WITH AN ACCEPTABLE
COUNTERPARTY, WHICH SHALL BE COTERMINOUS WITH THE LOAN AND HAVE A NOTIONAL
AMOUNT WHICH SHALL NOT AT ANY TIME BE LESS THAN THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN AND WHICH SHALL AT ALL TIMES HAVE A STRIKE RATE EQUAL TO THE
STRIKE RATE.  THE COUNTERPARTY SHALL BE OBLIGATED UNDER THE INTEREST RATE CAP
AGREEMENT TO MAKE MONTHLY PAYMENTS EQUAL TO THE EXCESS OF ONE (1) MONTH LIBOR
OVER THE STRIKE RATE, CALCULATED ON THE NOTIONAL AMOUNT.  THE NOTIONAL AMOUNT OF
THE INTEREST RATE CAP AGREEMENT MAY BE REDUCED FROM TIME TO TIME IN AMOUNTS
EQUAL TO ANY PREPAYMENT OF THE PRINCIPAL OF THE LOAN IN ACCORDANCE WITH SECTION
2.3 HEREOF.

(B)        BORROWER SHALL COLLATERALLY ASSIGN TO LENDER PURSUANT TO THE
ASSIGNMENT OF INTEREST RATE CAP AGREEMENT ALL OF ITS RIGHT, TITLE AND INTEREST
TO RECEIVE ANY AND ALL PAYMENTS UNDER THE INTEREST RATE CAP AGREEMENT (AND ANY
RELATED GUARANTEE, IF ANY) AND SHALL DELIVER TO LENDER AN EXECUTED COUNTERPART
OF SUCH INTEREST RATE CAP AGREEMENT AND NOTIFY THE COUNTERPARTY OF SUCH
COLLATERAL ASSIGNMENT (EITHER IN SUCH INTEREST RATE CAP AGREEMENT OR BY SEPARATE
INSTRUMENT).  THE COUNTERPARTY SHALL AGREE IN WRITING TO MAKE ALL PAYMENTS IT IS
REQUIRED TO MAKE UNDER THE INTEREST RATE CAP AGREEMENT DIRECTLY TO SUCH ACCOUNT
AS SPECIFIED BY LENDER, AND PROVIDED THAT NO EVENT OF DEFAULT SHALL THEN EXIST,
SUCH PAYMENTS SHALL BE APPLIED TO THE PAYMENT OF AMOUNTS DUE AND PAYABLE BY
BORROWER IN ACCORDANCE WITH THIS AGREEMENT.  AT SUCH TIME AS THE LOAN IS REPAID
IN FULL, ALL OF LENDER’S RIGHT, TITLE AND INTEREST IN THE INTEREST RATE CAP
AGREEMENT SHALL TERMINATE AND LENDER SHALL PROMPTLY EXECUTE AND DELIVER AT
BORROWER’S SOLE COST AND EXPENSE, SUCH DOCUMENTS AS MAY BE REQUIRED TO EVIDENCE
LENDER’S RELEASE OF LENDER’S SECURITY INTEREST IN THE INTEREST RATE CAP
AGREEMENT AND TO NOTIFY THE COUNTERPARTY OF SUCH RELEASE.

(C)         BORROWER SHALL COMPLY WITH ALL OF ITS OBLIGATIONS UNDER THE TERMS
AND PROVISIONS OF THE INTEREST RATE CAP AGREEMENT.  BORROWER SHALL TAKE ALL
ACTIONS REASONABLY REQUESTED BY LENDER TO ENFORCE LENDER’S RIGHTS UNDER THE
INTEREST RATE CAP AGREEMENT IN THE

30


--------------------------------------------------------------------------------


EVENT OF A DEFAULT BY THE COUNTERPARTY AND SHALL NOT WAIVE, AMEND OR OTHERWISE
MODIFY ANY OF ITS RIGHTS THEREUNDER.

(D)        IN THE EVENT OF ANY DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF THE
LONG-TERM UNSECURED DEBT RATING OF THE COUNTERPARTY BELOW “AA-” (OR THE
EQUIVALENT) OR THE SHORT-TERM UNSECURED DEBT RATING OF “A-1+” OR THE EQUIVALENT
BY THE RATING AGENCIES, BORROWER SHALL REPLACE THE INTEREST RATE CAP AGREEMENT
WITH A REPLACEMENT INTEREST RATE CAP AGREEMENT WITH AN ACCEPTABLE COUNTERPARTY
NOT LATER THAN THIRTY (30) DAYS FOLLOWING RECEIPT OF NOTICE FROM LENDER OR
SERVICER OF SUCH DOWNGRADE, WITHDRAWAL OR QUALIFICATION.

(E)         IN THE EVENT THAT BORROWER FAILS TO PURCHASE AND DELIVER TO LENDER
THE INTEREST RATE CAP AGREEMENT OR ANY REPLACEMENT INTEREST CAP AGREEMENT AS AND
WHEN REQUIRED HEREUNDER, LENDER MAY PURCHASE SUCH INTEREST RATE CAP AGREEMENT
AND THE COST INCURRED BY LENDER IN PURCHASING SUCH INTEREST RATE CAP AGREEMENT
SHALL BE PAID BY BORROWER TO LENDER WITH INTEREST THEREON AT THE DEFAULT RATE
FROM THE DATE SUCH COST WAS INCURRED BY LENDER UNTIL SUCH COST IS PAID BY
BORROWER TO LENDER.

(F)         EACH INTEREST RATE CAP AGREEMENT SHALL CONTAIN THE FOLLOWING
LANGUAGE OR ITS EQUIVALENT: “IN THE EVENT OF ANY DOWNGRADE, WITHDRAWAL OR
QUALIFICATION OF THE LONG-TERM UNSECURED DEBT RATING OF THE COUNTERPARTY BELOW
“AA-” (OR THE EQUIVALENT) OR THE SHORT-TERM UNSECURED DEBT RATING OF “A-1+” OR
THE EQUIVALENT BY THE RATING AGENCIES, THE COUNTERPARTY MUST, WITHIN THIRTY (30)
DAYS, EITHER (X) POST COLLATERAL ON TERMS ACCEPTABLE TO EACH RATING AGENCY OR
(Y) FIND A REPLACEMENT ACCEPTABLE COUNTERPARTY, AT THE COUNTERPARTY’S SOLE COST
AND EXPENSE, ACCEPTABLE TO EACH RATING AGENCY (NOTWITHSTANDING THE FOREGOING, IF
THE COUNTERPARTY’S RATING IS DOWNGRADED TO “A” OR LOWER, ONLY THE OPTION
DESCRIBED IN CLAUSE (Y) WILL BE ACCEPTABLE); PROVIDED THAT, NOTWITHSTANDING SUCH
A DOWNGRADE, WITHDRAWAL OR QUALIFICATION, UNLESS AND UNTIL THE COUNTERPARTY
TRANSFERS THE INTEREST RATE CAP AGREEMENT TO A REPLACEMENT ACCEPTABLE
COUNTERPARTY PURSUANT TO THE FOREGOING CLAUSE (Y), THE COUNTERPARTY WILL
CONTINUE TO PERFORM ITS OBLIGATIONS UNDER THE INTEREST RATE CAP AGREEMENT. 
FAILURE TO SATISFY THE FOREGOING SHALL CONSTITUTE AN ADDITIONAL TERMINATION
EVENT AS DEFINED BY SECTION 5(B)(V) OF THE ISDA MASTER AGREEMENT, WITH THE
COUNTERPARTY AS THE AFFECTED PARTY.”

(G)        IN CONNECTION WITH AN INTEREST RATE CAP AGREEMENT, BORROWER SHALL
OBTAIN AND DELIVER TO LENDER AN OPINION OF COUNSEL FROM COUNSEL FOR THE
COUNTERPARTY (UPON WHICH LENDER AND ITS SUCCESSORS AND ASSIGNS MAY RELY) WHICH
SHALL PROVIDE, IN RELEVANT PART (SUBJECT TO CUSTOMARY QUALIFICATIONS,
ASSUMPTIONS AND EXCEPTIONS), THAT:

(1)           THE COUNTERPARTY IS DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION AND HAS THE
ORGANIZATIONAL POWER AND AUTHORITY TO EXECUTE AND DELIVER, AND TO PERFORM ITS
OBLIGATIONS UNDER, THE INTEREST RATE CAP AGREEMENT;

(2)           THE EXECUTION AND DELIVERY OF THE INTEREST RATE CAP AGREEMENT BY
THE COUNTERPARTY, AND ANY OTHER AGREEMENT WHICH THE COUNTERPARTY HAS EXECUTED
AND DELIVERED PURSUANT THERETO, AND THE PERFORMANCE OF ITS OBLIGATIONS
THEREUNDER HAVE BEEN AND REMAIN DULY AUTHORIZED BY ALL NECESSARY ACTION AND DO
NOT CONTRAVENE ANY PROVISION

31


--------------------------------------------------------------------------------


OF ITS CERTIFICATE OF INCORPORATION OR BY-LAWS (OR EQUIVALENT ORGANIZATIONAL
DOCUMENTS) OR ANY LAW, REGULATION OR CONTRACTUAL RESTRICTION BINDING ON OR
AFFECTING IT OR ITS PROPERTY;

(3)           ALL CONSENTS, AUTHORIZATIONS AND APPROVALS REQUIRED FOR THE
EXECUTION AND DELIVERY BY THE COUNTERPARTY OF THE INTEREST RATE CAP AGREEMENT,
AND ANY OTHER AGREEMENT WHICH THE COUNTERPARTY HAS EXECUTED AND DELIVERED
PURSUANT THERETO, AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN
OBTAINED AND REMAIN IN FULL FORCE AND EFFECT, ALL CONDITIONS THEREOF HAVE BEEN
DULY COMPLIED WITH, AND NO OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH ANY
GOVERNMENTAL AUTHORITY OR REGULATORY BODY IS REQUIRED FOR SUCH EXECUTION,
DELIVERY OR PERFORMANCE; AND

(4)           THE INTEREST RATE CAP AGREEMENT, AND ANY OTHER AGREEMENT WHICH THE
COUNTERPARTY HAS EXECUTED AND DELIVERED PURSUANT THERETO, HAS BEEN DULY EXECUTED
AND DELIVERED BY THE COUNTERPARTY AND CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF THE COUNTERPARTY, ENFORCEABLE AGAINST THE COUNTERPARTY IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY, AND SUBJECT, AS TO
ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


3.                                      CASH MANAGEMENT AND RESERVES


3.1          CASH MANAGEMENT ARRANGEMENTS.

(A)         BORROWER SHALL CAUSE MORTGAGE BORROWER TO COMPLY WITH ALL OF THE
TERMS AND CONDITIONS SET FORTH IN SECTION 3.1 OF THE MORTGAGE LOAN AGREEMENT.

(B)        IN THE EVENT (I) MORTGAGE LENDER WAIVES THE REQUIREMENT OF MORTGAGE
BORROWER TO MAINTAIN THE CLEARING ACCOUNT AND/OR THE DEPOSIT ACCOUNT PURSUANT TO
THE TERMS OF SECTION 3.1 OF THE MORTGAGE LOAN AGREEMENT OR (II) THE MORTGAGE
LOAN HAS BEEN REPAID IN FULL, LENDER SHALL HAVE THE RIGHT TO REQUIRE BORROWER TO
ESTABLISH AND MAINTAIN ACCOUNTS THAT WOULD OPERATE IN THE SAME WAY AS THE
CLEARING ACCOUNT AND/OR THE DEPOSIT ACCOUNT IN SECTION 3.1 OF THE MORTGAGE LOAN
AGREEMENT, PROVIDED THAT LENDER HAS OBTAINED WRITTEN CONSENT FROM MORTGAGE
LENDER IN THE EVENT THE MORTGAGE LOAN IS STILL OUTSTANDING.


3.2          REQUIRED REPAIRS; COMPLETION OF REQUIRED REPAIRS.  BORROWER SHALL
CAUSE MORTGAGE BORROWER TO COMPLY WITH ALL OF THE TERMS AND CONDITIONS SET FORTH
IN SECTION 3.2 OF THE MORTGAGE LOAN AGREEMENT.


3.3          TAX AND INSURANCE SUBACCOUNT.

(A)         BORROWER SHALL CAUSE MORTGAGE BORROWER TO COMPLY WITH ALL OF THE
TERMS AND CONDITIONS SET FORTH IN SECTION 3.3 OF THE MORTGAGE LOAN AGREEMENT.

(B)        IN THE EVENT (I) MORTGAGE LENDER WAIVES THE REQUIREMENT OF MORTGAGE
BORROWER TO MAINTAIN THE TAX AND INSURANCE SUBACCOUNT PURSUANT TO THE TERMS OF
SECTION 3.3 OF THE MORTGAGE LOAN AGREEMENT OR (II) THE MORTGAGE LOAN HAS BEEN
REPAID IN FULL, LENDER SHALL HAVE THE RIGHT TO REQUIRE BORROWER TO ESTABLISH AND
MAINTAIN AN ESCROW THAT WOULD OPERATE IN THE

32


--------------------------------------------------------------------------------


SAME WAY AS THE TAX AND INSURANCE SUBACCOUNT IN SECTION 3.3 OF THE MORTGAGE LOAN
AGREEMENT.


3.4          INTEREST RESERVE SUBACCOUNT.

(a)           On the date hereof, Borrower shall deposit with Lender a sum equal
to $3,000,000.00 (the “Initial Interest Reserve Deposit”), which shall be
deposited into a Subaccount (the “Interest Reserve Subaccount”) with and held
and disbursed by Lender pursuant to the terms hereof.  On the Payment Date
occurring in June, 2008, Lender shall advance, pursuant to Section 2.1.4(b), an
amount equal to $3,000,000.00 (the “Additional Interest Reserve Deposit”), which
shall be deposited in the Interest Reserve Subaccount.  On the Payment Date
occurring in June, 2009 and on the first Business Day of each Extension Period,
Borrower shall deposit in the Interest Reserve Subaccount, an amount reasonably
estimated by Lender to be equal, when added to the amounts then on deposit in
the Interest Reserve Subaccount, to the Debt Service and Mortgage Debt Service
payments for the succeeding twelve (12) Interest Periods (which such amount of
Debt Service and Mortgage Debt Service payments shall include a credit for any
amounts anticipated by Lender to be received during such Interest Periods
pursuant to the Interest Rate Cap Agreement and the Mortgage Interest Rate Cap
Agreement).  Amounts so deposited shall hereinafter be referred to as the
“Interest Reserve Fund.”

(b)           Commencing on the Payment Date occurring in July, 2007, and each
Payment Date thereafter until such time as the balance in the Interest Reserve
Fund has been reduced to $0.00, Lender shall withdraw from the Interest Reserve
Subaccount an amount (the “Monthly Interest Reserve Amount”) equal to the amount
necessary to cause the sums in the Deposit Account on such Payment Date plus any
payments made under the Interest Rate Cap Agreement pursuant to Section 2.6
hereof and the Mortgage Interest Rate Cap Agreement pursuant to Section 2.6 of
the Mortgage Loan Agreement to be sufficient to make the payments required
pursuant to Section 3.10(a)(i) through (iv) of the Mortgage Loan Agreement on
such Payment Date.  The Monthly Interest Reserve Amount shall be deposited into
the Deposit Account and shall be held and disbursed pursuant to the terms of
Article 3 of the Mortgage Loan Agreement.


3.5          INTENTIONALLY OMITTED.


3.6          CASUALTY/CONDEMNATION SUBACCOUNT.

(A)         BORROWER SHALL CAUSE MORTGAGE BORROWER TO COMPLY WITH ALL OF THE
TERMS AND CONDITIONS SET FORTH IN SECTION 3.6 OF THE MORTGAGE LOAN AGREEMENT.

(B)        IN THE EVENT (I) MORTGAGE LENDER WAIVES THE REQUIREMENT OF MORTGAGE
BORROWER TO MAINTAIN THE CASUALTY/CONDEMNATION SUBACCOUNT PURSUANT TO THE TERMS
OF SECTION 3.6 OF THE MORTGAGE LOAN AGREEMENT OR (II) THE MORTGAGE LOAN HAS BEEN
REPAID IN FULL, LENDER SHALL HAVE THE RIGHT TO REQUIRE BORROWER TO ESTABLISH AND
MAINTAIN AN ESCROW THAT WOULD OPERATE IN THE SAME WAY AS THE
CASUALTY/CONDEMNATION SUBACCOUNT IN SECTION 3.6 OF THE MORTGAGE LOAN AGREEMENT.

33


--------------------------------------------------------------------------------



3.7          SECURITY DEPOSIT SUBACCOUNT.

(A)         BORROWER SHALL CAUSE MORTGAGE BORROWER TO COMPLY WITH ALL OF THE
TERMS AND CONDITIONS SET FORTH IN SECTION 3.7 OF THE MORTGAGE LOAN AGREEMENT.

(B)        IN THE EVENT (I) MORTGAGE LENDER WAIVES THE REQUIREMENT OF MORTGAGE
BORROWER TO MAINTAIN THE SECURITY DEPOSIT SUBACCOUNT PURSUANT TO THE TERMS OF
SECTION 3.7 OF THE MORTGAGE LOAN AGREEMENT OR (II) THE MORTGAGE LOAN HAS BEEN
REPAID IN FULL, LENDER SHALL HAVE THE RIGHT TO REQUIRE BORROWER TO ESTABLISH AND
MAINTAIN AN ESCROW THAT WOULD OPERATE IN THE SAME WAY AS THE SECURITY DEPOSIT
SUBACCOUNT IN SECTION 3.7 OF THE MORTGAGE LOAN AGREEMENT.


3.8          INTENTIONALLY OMITTED.


3.9          GRANT OF SECURITY INTEREST; APPLICATION OF FUNDS.  AS SECURITY FOR
PAYMENT OF THE DEBT AND THE PERFORMANCE BY BORROWER OF ALL OTHER TERMS,
CONDITIONS AND PROVISIONS OF THE LOAN DOCUMENTS, BORROWER HEREBY PLEDGES AND
ASSIGNS TO LENDER, AND GRANTS TO LENDER A SECURITY INTEREST IN, SUBJECT TO THE
MORTGAGE LOAN DOCUMENTS, ALL BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO ALL
PAYMENTS TO OR MONIES HELD IN (I) TO THE EXTENT OF ANY INTEREST OF BORROWER
THEREIN, THE CLEARING ACCOUNT AND THE DEPOSIT ACCOUNT CREATED PURSUANT TO
SECTION 3.1(B) OF THIS AGREEMENT, AND (II) ALL SUBACCOUNTS CREATED PURSUANT TO
THIS AGREEMENT (COLLECTIVELY, THE “CASH MANAGEMENT ACCOUNTS”).  BORROWER SHALL
NOT, WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF LENDER, FURTHER PLEDGE,
ASSIGN OR GRANT ANY SECURITY INTEREST IN ANY CASH MANAGEMENT ACCOUNT, OR PERMIT
ANY LIEN TO ATTACH THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY UCC FINANCING
STATEMENTS, EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO BE FILED WITH
RESPECT THERETO.  THIS AGREEMENT IS, AMONG OTHER THINGS, INTENDED BY THE PARTIES
TO BE A SECURITY AGREEMENT FOR PURPOSES OF THE UCC.  UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER MAY APPLY ANY SUMS IN ANY
CASH MANAGEMENT ACCOUNT IN ANY ORDER AND IN ANY MANNER AS LENDER SHALL ELECT IN
LENDER’S DISCRETION WITHOUT SEEKING THE APPOINTMENT OF A RECEIVER AND WITHOUT
ADVERSELY AFFECTING THE RIGHTS OF LENDER TO FORECLOSE THE LIEN ON THE COLLATERAL
OR EXERCISE ITS OTHER RIGHTS UNDER THE LOAN DOCUMENTS, PROVIDED THAT LENDER WILL
NOT APPLY ANY SUCH SUMS TO PREPAYMENT OF PRINCIPAL UNLESS IT HAS ACCELERATED THE
LOAN.  CASH MANAGEMENT ACCOUNTS SHALL NOT CONSTITUTE TRUST FUNDS AND MAY BE
COMMINGLED WITH OTHER MONIES HELD BY LENDER.  ALL INTEREST WHICH ACCRUES ON THE
FUNDS IN ANY CASH MANAGEMENT ACCOUNT (OTHER THAN THE TAX AND INSURANCE
SUBACCOUNT) SHALL ACCRUE FOR THE BENEFIT OF BORROWER AND SHALL BE TAXABLE TO
BORROWER AND SHALL BE ADDED TO AND DISBURSED IN THE SAME MANNER AND UNDER THE
SAME CONDITIONS AS THE PRINCIPAL SUM ON WHICH SAID INTEREST ACCRUED.  UPON
REPAYMENT IN FULL OF THE DEBT, ALL REMAINING FUNDS IN THE SUBACCOUNTS, IF ANY,
SHALL BE PROMPTLY DISBURSED TO BORROWER.


3.10        PROPERTY CASH FLOW ALLOCATION.

(A)         BORROWER SHALL CAUSE MORTGAGE BORROWER TO COMPLY WITH ALL OF THE
TERMS AND CONDITIONS SET FORTH IN SECTION 3.10 OF THE MORTGAGE LOAN AGREEMENT.

(B)        ALL TRANSFERS OF FUNDS FROM THE DEPOSIT ACCOUNT OR OTHER SOURCES TO
OR FOR THE BENEFIT OF LENDER OR BORROWER PURSUANT TO THIS AGREEMENT, THE
MORTGAGE LOAN DOCUMENTS OR ANY OF THE OTHER LOAN DOCUMENTS IN WHICH MORTGAGE
BORROWER HAS AN INTEREST IN, ARE INTENDED BY BORROWER AND MORTGAGE BORROWER TO
CONSTITUTE AND SHALL CONSTITUTE DISTRIBUTIONS FROM MORTGAGE BORROWER TO BORROWER
OF SUCH FUNDS.

34


--------------------------------------------------------------------------------



3.11        INTENTIONALLY OMITTED.


3.12        TENANT IMPROVEMENT RESERVE SUBACCOUNT.

(A)         BORROWER SHALL CAUSE MORTGAGE BORROWER TO COMPLY WITH ALL OF THE
TERMS AND CONDITIONS SET FORTH IN SECTION 3.12 OF THE MORTGAGE LOAN AGREEMENT.

(B)        IN THE EVENT (I) MORTGAGE LENDER WAIVES THE REQUIREMENT OF MORTGAGE
BORROWER TO MAINTAIN THE TENANT IMPROVEMENT RESERVE SUBACCOUNT PURSUANT TO THE
TERMS OF SECTION 3.12 OF THE MORTGAGE LOAN AGREEMENT OR (II) THE MORTGAGE LOAN
HAS BEEN REPAID IN FULL, LENDER SHALL HAVE THE RIGHT TO REQUIRE BORROWER TO
ESTABLISH AND MAINTAIN AN ESCROW THAT WOULD OPERATE IN THE SAME WAY AS THE
TENANT IMPROVEMENT RESERVE SUBACCOUNT IN SECTION 3.12 OF THE MORTGAGE LOAN
AGREEMENT.


3.13        REPLACEMENT RESERVE SUBACCOUNT.

(A)         BORROWER SHALL CAUSE MORTGAGE BORROWER TO COMPLY WITH ALL OF THE
TERMS AND CONDITIONS SET FORTH IN SECTION 3.13 OF THE MORTGAGE LOAN AGREEMENT.

(B)        IN THE EVENT (I) MORTGAGE LENDER WAIVES THE REQUIREMENT OF MORTGAGE
BORROWER TO MAINTAIN THE REPLACEMENT RESERVE SUBACCOUNT PURSUANT TO THE TERMS OF
SECTION 3.13 OF THE MORTGAGE LOAN AGREEMENT OR (II) THE MORTGAGE LOAN HAS BEEN
REPAID IN FULL, LENDER SHALL HAVE THE RIGHT TO REQUIRE BORROWER TO ESTABLISH AND
MAINTAIN AN ESCROW THAT WOULD OPERATE IN THE SAME WAY AS THE REPLACEMENT RESERVE
SUBACCOUNT IN SECTION 3.13 OF THE MORTGAGE LOAN AGREEMENT.


4.                                      REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender as of the date hereof that, except to
the extent (if any) disclosed on Schedule 3 with reference to a specific Section
of this Article 4:


4.1          ORGANIZATION; SPECIAL PURPOSE.

(A)         BORROWER HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF ITS FORMATION, WITH REQUISITE POWER AND
AUTHORITY, AND ALL RIGHTS, LICENSES, PERMITS AND AUTHORIZATIONS, GOVERNMENTAL OR
OTHERWISE, NECESSARY TO OWN ITS ASSETS AND TO TRANSACT THE BUSINESS IN WHICH IT
IS NOW ENGAGED.  BORROWER IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING IN EACH JURISDICTION WHERE IT IS REQUIRED TO BE SO QUALIFIED IN
CONNECTION WITH ITS PROPERTIES, BUSINESS AND OPERATIONS.  BORROWER IS A SPECIAL
PURPOSE BANKRUPTCY REMOTE ENTITY.

(B)        BORROWER HAS THE POWER AND AUTHORITY AND THE REQUISITE OWNERSHIP
INTERESTS TO CONTROL THE ACTIONS OF MORTGAGE BORROWER, AND UPON THE REALIZATION
OF THE COLLATERAL UNDER THE PLEDGE AGREEMENT, LENDER OR ANY OTHER PARTY
SUCCEEDING TO THE BORROWER’S INTEREST IN THE COLLATERAL DESCRIBED IN THE PLEDGE
AGREEMENT WOULD HAVE SUCH CONTROL.  WITHOUT LIMITING THE FOREGOING, BORROWER HAS
SUFFICIENT CONTROL OVER MORTGAGE BORROWER TO CAUSE MORTGAGE BORROWER TO (I) TAKE
ANY ACTION ON MORTGAGE BORROWER’S PART REQUIRED BY THE LOAN DOCUMENTS AND (II)
REFRAIN FROM TAKING ANY ACTION PROHIBITED BY THE LOAN DOCUMENTS.

35


--------------------------------------------------------------------------------



4.2          PROCEEDINGS; ENFORCEABILITY.  BORROWER HAS TAKEN ALL NECESSARY
ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS.  THE LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY HAVE BEEN DULY
EXECUTED AND DELIVERED BY BORROWER AND CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF BORROWER ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS
AFFECTING RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY.  THE
LOAN DOCUMENTS TO WHICH GUARANTOR AND/OR AFFILIATES ARE A PARTY HAVE BEEN DULY
EXECUTED AND DELIVERED BY SUCH GUARANTOR AND/OR AFFILIATES PARTY THERETO, AND
CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH GUARANTOR AND/OR
AFFILIATES PARTY THERETO, ENFORCEABLE AGAINST SUCH GUARANTOR AND/OR AFFILIATES
PARTY THERETO IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY,
AND GENERAL PRINCIPLES OF EQUITY.  THE LOAN DOCUMENTS ARE NOT SUBJECT TO, AND
BORROWER HAS NOT ASSERTED, ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR
DEFENSE, INCLUDING THE DEFENSE OF USURY.  NO EXERCISE OF ANY OF THE TERMS OF THE
LOAN DOCUMENTS, OR ANY RIGHT THEREUNDER, WILL RENDER ANY LOAN DOCUMENT
UNENFORCEABLE.


4.3          NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS BY BORROWER AND THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT CONFLICT
WITH OR RESULT IN A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A
DEFAULT UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE (OTHER THAN PURSUANT TO THE LOAN DOCUMENTS) UPON ANY OF THE PROPERTY
OF BORROWER PURSUANT TO THE TERMS OF, ANY AGREEMENT OR INSTRUMENT TO WHICH
BORROWER IS A PARTY OR BY WHICH ITS PROPERTY IS SUBJECT, NOR WILL SUCH ACTION
RESULT IN ANY VIOLATION OF THE PROVISIONS OF ANY STATUTE OR ANY ORDER, RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER BORROWER OR
ANY OF BORROWER’S PROPERTY OR OTHER ASSETS.  BORROWER’S RIGHTS UNDER ANY LICENSE
OR OTHER APPROVAL REQUIRED TO OWN AND MANAGE ITS PROPERTY, WILL NOT BE ADVERSELY
AFFECTED BY THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS OR BORROWER’S
PERFORMANCE THEREUNDER.  ANY CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION OR QUALIFICATION OF OR WITH ANY GOVERNMENTAL AUTHORITY REQUIRED FOR
THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER OF THE LOAN DOCUMENTS HAS
BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT.


4.4          LITIGATION.  THERE ARE NO ACTIONS, SUITS OR OTHER PROCEEDINGS AT
LAW OR IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY NOW PENDING OR
THREATENED AGAINST OR AFFECTING BORROWER, MORTGAGE BORROWER, THE COLLATERAL, THE
MANAGER OR THE PROPERTY, WHICH, IF ADVERSELY DETERMINED, MIGHT MATERIALLY
ADVERSELY AFFECT THE CONDITION (FINANCIAL OR OTHERWISE) OR BUSINESS OF BORROWER,
MORTGAGE BORROWER, OR MANAGER OR THE CONDITION OR OWNERSHIP OF THE COLLATERAL OR
THE PROPERTY.


4.5          AGREEMENTS.  BORROWER IS NOT A PARTY TO ANY AGREEMENT OR INSTRUMENT
OR SUBJECT TO ANY RESTRICTION WHICH MIGHT ADVERSELY AFFECT BORROWER, MORTGAGE
BORROWER, THE COLLATERAL OR THE PROPERTY, OR BORROWER’S OR MORTGAGE BORROWER’S
BUSINESS, PROPERTIES, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE.  NEITHER
BORROWER NOR MORTGAGE BORROWER IS IN DEFAULT IN ANY MATERIAL RESPECT IN THE
PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN ANY PERMITTED ENCUMBRANCE, OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH BORROWER OR MORTGAGE BORROWER IS A PARTY OR BY WHICH
BORROWER, MORTGAGE BORROWER, THE COLLATERAL OR THE PROPERTY IS BOUND.

36


--------------------------------------------------------------------------------



4.6          TITLE.

(A)         BORROWER IS THE RECORD AND BENEFICIAL OWNER OF THE COLLATERAL, FREE
AND CLEAR OF ALL LIENS WHATSOEVER.  THE PLEDGE AGREEMENT, TOGETHER WITH THE UCC
FINANCING STATEMENTS RELATING TO THE COLLATERAL, WHEN PROPERLY FILED IN THE
APPROPRIATE RECORDS, WILL CREATE A VALID, PERFECTED FIRST PRIORITY SECURITY
INTERESTS IN AND TO THE COLLATERAL, ALL IN ACCORDANCE WITH THE TERMS THEREOF FOR
WHICH A LIEN CAN BE PERFECTED BY FILING A UCC FINANCING STATEMENT.  FOR SO LONG
AS THE LIEN OF THE PLEDGE AGREEMENT IS OUTSTANDING, BORROWER SHALL FOREVER
WARRANT, DEFEND AND PRESERVE SUCH TITLE AND THE VALIDITY AND PRIORITY OF THE
LIEN OF THE PLEDGE AGREEMENT AND SHALL FOREVER WARRANT AND DEFEND SUCH TITLE,
VALIDITY AND PRIORITY TO LENDER AGAINST THE CLAIMS OF ALL PERSONS WHOMSOEVER.

(B)        MORTGAGE BORROWER HAS GOOD, MARKETABLE AND INDEFEASIBLE TITLE IN FEE
TO THE REAL PROPERTY AND GOOD TITLE TO THE BALANCE OF THE PROPERTY, FREE AND
CLEAR OF ALL LIENS EXCEPT THE PERMITTED ENCUMBRANCES.  ALL TRANSFER TAXES, DEED
STAMPS, INTANGIBLE TAXES OR OTHER AMOUNTS IN THE NATURE OF TRANSFER TAXES
REQUIRED TO BE PAID BY ANY PERSON UNDER APPLICABLE LEGAL REQUIREMENTS IN
CONNECTION WITH THE TRANSFER OF THE PROPERTY TO MORTGAGE BORROWER HAVE BEEN
PAID.  THE PERMITTED ENCUMBRANCES DO NOT MATERIALLY ADVERSELY AFFECT THE VALUE,
OPERATION OR USE OF THE PROPERTY, OR BORROWER’S ABILITY TO REPAY THE LOAN.  NO
CONDEMNATION OR OTHER PROCEEDING HAS BEEN COMMENCED OR, TO BORROWER’S BEST
KNOWLEDGE, IS CONTEMPLATED WITH RESPECT TO ALL OR PART OF THE PROPERTY OR FOR
THE RELOCATION OF ROADWAYS PROVIDING ACCESS TO THE PROPERTY.  THERE ARE NO
CLAIMS FOR PAYMENT FOR WORK, LABOR OR MATERIALS AFFECTING THE PROPERTY WHICH ARE
OR MAY BECOME A LIEN PRIOR TO, OR OF EQUAL PRIORITY WITH, THE LIENS CREATED BY
THE MORTGAGE LOAN DOCUMENTS.  THERE ARE NO OUTSTANDING OPTIONS TO PURCHASE OR
RIGHTS OF FIRST REFUSAL AFFECTING ALL OR ANY PORTION OF THE PROPERTY.  THE
SURVEY FOR THE PROPERTY DELIVERED TO LENDER DOES NOT FAIL TO REFLECT ANY
MATERIAL MATTER AFFECTING THE PROPERTY OR THE TITLE THERETO.  EXCEPT AS SHOWN ON
THE SURVEY, ALL OF THE IMPROVEMENTS INCLUDED IN DETERMINING THE APPRAISED VALUE
OF THE PROPERTY LIE WHOLLY WITHIN THE BOUNDARIES AND BUILDING RESTRICTION LINES
OF THE PROPERTY, AND NO IMPROVEMENT ON AN ADJOINING PROPERTY ENCROACHES UPON THE
PROPERTY, AND NO EASEMENT OR OTHER ENCUMBRANCE UPON THE PROPERTY ENCROACHES UPON
ANY OF THE IMPROVEMENTS, EXCEPT THOSE INSURED AGAINST BY THE OWNER’S TITLE
INSURANCE POLICY.  EACH PARCEL COMPRISING THE PROPERTY IS A SEPARATE TAX LOT AND
IS NOT A PORTION OF ANY OTHER TAX LOT THAT IS NOT A PART OF THE PROPERTY.  TO
THE BEST OF BORROWER’S KNOWLEDGE, THERE ARE NO PENDING OR PROPOSED SPECIAL OR
OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR OTHERWISE AFFECTING THE PROPERTY,
OR ANY CONTEMPLATED IMPROVEMENTS TO THE PROPERTY THAT MAY RESULT IN SUCH SPECIAL
OR OTHER ASSESSMENTS.


4.7          NO BANKRUPTCY FILING.  BORROWER IS NOT CONTEMPLATING EITHER THE
FILING OF A PETITION BY IT UNDER ANY STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY
LAW OR THE LIQUIDATION OF ALL OR A MAJOR PORTION OF ITS PROPERTY (A “BANKRUPTCY
PROCEEDING”), AND BORROWER HAS NO KNOWLEDGE OF ANY PERSON CONTEMPLATING THE
FILING OF ANY SUCH PETITION AGAINST BORROWER.  IN ADDITION, NEITHER BORROWER NOR
ANY PRINCIPAL NOR AFFILIATE OF BORROWER HAS BEEN A PARTY TO, OR THE SUBJECT OF A
BANKRUPTCY PROCEEDING FOR THE PAST TEN YEARS.


4.8          FULL AND ACCURATE DISCLOSURE.  NO STATEMENT OF FACT MADE BY
BORROWER IN ANY OF THE LOAN DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE STATEMENTS
CONTAINED THEREIN NOT MISLEADING.  THERE IS NO MATERIAL FACT PRESENTLY KNOWN TO
BORROWER THAT HAS NOT BEEN DISCLOSED TO LENDER WHICH ADVERSELY AFFECTS, OR, AS
FAR AS BORROWER CAN FORESEE, MIGHT ADVERSELY AFFECT, THE COLLATERAL, THE
PROPERTY OR

37


--------------------------------------------------------------------------------



THE BUSINESS, OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF BORROWER.  ALL
FINANCIAL DATA, INCLUDING THE STATEMENTS OF CASH FLOW AND INCOME AND OPERATING
EXPENSE, THAT HAVE BEEN DELIVERED TO LENDER IN RESPECT OF BORROWER AND MORTGAGE
BORROWER AND, TO BORROWER’S KNOWLEDGE, THE COLLATERAL AND THE PROPERTY (I) ARE
TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS, (II) ACCURATELY REPRESENT
THE FINANCIAL CONDITION OF BORROWER, MORTGAGE BORROWER, THE COLLATERAL AND THE
PROPERTY, AS APPLICABLE, AS OF THE DATE OF SUCH REPORTS, AND (III) TO THE EXTENT
PREPARED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM, HAVE BEEN PREPARED
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED,
EXCEPT AS DISCLOSED THEREIN.  BORROWER DOES NOT HAVE ANY CONTINGENT LIABILITIES,
LIABILITIES FOR TAXES, UNUSUAL FORWARD OR LONG-TERM COMMITMENTS, UNREALIZED OR
ANTICIPATED LOSSES FROM ANY UNFAVORABLE COMMITMENTS OR ANY LIABILITIES OR
OBLIGATIONS NOT EXPRESSLY PERMITTED BY THIS AGREEMENT.  SINCE THE DATE OF SUCH
FINANCIAL STATEMENTS, THERE HAS BEEN NO MATERIALLY ADVERSE CHANGE IN THE
FINANCIAL CONDITION, OPERATIONS OR BUSINESS OF BORROWER, MORTGAGE BORROWER, THE
COLLATERAL OR THE PROPERTY FROM THAT SET FORTH IN SAID FINANCIAL STATEMENTS.


4.9          TAX FILINGS.  TO THE EXTENT REQUIRED, BORROWER HAS FILED AND HAS
CAUSED MORTGAGE BORROWER TO FILE (OR HAS OBTAINED EFFECTIVE EXTENSIONS FOR
FILING) ALL FEDERAL, STATE AND LOCAL TAX RETURNS REQUIRED TO BE FILED AND HAVE
PAID OR MADE ADEQUATE PROVISION FOR THE PAYMENT OF ALL FEDERAL, STATE AND LOCAL
TAXES, CHARGES AND ASSESSMENTS PAYABLE BY BORROWER OR MORTGAGE BORROWER, AS
APPLICABLE.  BORROWER BELIEVES THAT BORROWER AND MORTGAGE BORROWER’S TAX RETURNS
(IF ANY) PROPERLY REFLECT THE INCOME AND TAXES OF BORROWER AND MORTGAGE
BORROWER, AS APPLICABLE, FOR THE PERIODS COVERED THEREBY, SUBJECT ONLY TO
REASONABLE ADJUSTMENTS REQUIRED BY THE INTERNAL REVENUE SERVICE OR OTHER
APPLICABLE TAX AUTHORITY UPON AUDIT.


4.10        NO PLAN ASSETS.  AS OF THE DATE HEREOF AND THROUGHOUT THE TERM (I)
NO LOAN PARTY IS OR WILL BE AN “EMPLOYEE BENEFIT PLAN,” AS DEFINED IN
SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA, (II) NONE OF THE ASSETS OF
ANY LOAN PARTY CONSTITUTES OR WILL CONSTITUTE “PLAN ASSETS” OF ONE OR MORE SUCH
PLANS WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, (III) NO LOAN PARTY IS
OR WILL BE A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF ERISA,
AND (IV) TRANSACTIONS BY OR WITH ANY LOAN PARTY ARE NOT AND WILL NOT BE SUBJECT
TO STATE STATUTES REGULATING INVESTMENT OF, AND FIDUCIARY OBLIGATIONS WITH
RESPECT TO, GOVERNMENTAL PLANS.  AS OF THE DATE HEREOF, NEITHER BORROWER, NOR
MORTGAGE BORROWER, NOR ANY MEMBER OF A “CONTROLLED GROUP OF CORPORATIONS”
(WITHIN THE MEANING OF SECTION 414 OF THE CODE) MAINTAINS, SPONSORS OR
CONTRIBUTES TO A “DEFINED BENEFIT PLAN” (WITHIN THE MEANING OF SECTION 3(35) OF
ERISA) OR A “MULTIEMPLOYER PENSION PLAN” (WITHIN THE MEANING OF SECTION 3(37)(A)
OF ERISA).


4.11        COMPLIANCE.  BORROWER AND MORTGAGE BORROWER AND, TO BORROWER’S BEST
KNOWLEDGE, THE PROPERTY AND THE USE THEREOF COMPLY IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE LEGAL REQUIREMENTS (INCLUDING WITH RESPECT TO PARKING AND
APPLICABLE ZONING AND LAND USE LAWS, REGULATIONS AND ORDINANCES).  NEITHER
BORROWER NOR MORTGAGE BORROWER IS IN DEFAULT OR VIOLATION OF ANY ORDER, WRIT,
INJUNCTION, DECREE OR DEMAND OF ANY GOVERNMENTAL AUTHORITY, THE VIOLATION OF
WHICH MIGHT MATERIALLY ADVERSELY AFFECT THE CONDITION (FINANCIAL OR
OTHERWISE) OR BUSINESS OF BORROWER OR MORTGAGE BORROWER, AS APPLICABLE.  THE
PROPERTY IS USED EXCLUSIVELY AS AN OFFICE BUILDING PROPERTY AND OTHER
APPURTENANT AND RELATED USES.  IN THE EVENT THAT ALL OR ANY PART OF THE
IMPROVEMENTS ARE DESTROYED OR DAMAGED, SAID IMPROVEMENTS CAN BE LEGALLY
RECONSTRUCTED TO THEIR CONDITION PRIOR TO SUCH DAMAGE OR DESTRUCTION, AND
THEREAFTER EXIST FOR THE SAME USE WITHOUT VIOLATING ANY ZONING OR OTHER
ORDINANCES APPLICABLE THERETO AND WITHOUT THE NECESSITY OF

38


--------------------------------------------------------------------------------



OBTAINING ANY VARIANCES OR SPECIAL PERMITS.  NO LEGAL PROCEEDINGS ARE PENDING
OR, TO THE KNOWLEDGE OF BORROWER, THREATENED WITH RESPECT TO THE ZONING OF THE
PROPERTY.  NEITHER THE ZONING NOR ANY OTHER RIGHT TO CONSTRUCT, USE OR OPERATE
THE PROPERTY IS IN ANY WAY DEPENDENT UPON OR RELATED TO ANY PROPERTY OTHER THAN
THE PROPERTY. ALL CERTIFICATIONS, PERMITS, LICENSES AND APPROVALS, INCLUDING
CERTIFICATES OF COMPLETION AND OCCUPANCY PERMITS REQUIRED FOR THE LEGAL USE,
OCCUPANCY AND OPERATION OF THE PROPERTY (COLLECTIVELY, THE “LICENSES”), HAVE
BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT.  THE USE BEING MADE OF THE
PROPERTY IS IN CONFORMITY WITH THE CERTIFICATE OF OCCUPANCY ISSUED FOR THE
PROPERTY AND ALL OTHER RESTRICTIONS, COVENANTS AND CONDITIONS AFFECTING THE
PROPERTY.


4.12        CONTRACTS.  THERE ARE NO SERVICE, MAINTENANCE OR REPAIR CONTRACTS
AFFECTING THE PROPERTY THAT ARE NOT TERMINABLE ON ONE MONTH’S NOTICE OR LESS
WITHOUT CAUSE AND WITHOUT PENALTY OR PREMIUM.  ALL SERVICE, MAINTENANCE OR
REPAIR CONTRACTS AFFECTING THE PROPERTY HAVE BEEN ENTERED INTO AT ARMS-LENGTH IN
THE ORDINARY COURSE OF MORTGAGE BORROWER’S BUSINESS (OR THAT OF ITS PREDECESSOR
IN INTEREST) AND PROVIDE FOR THE PAYMENT OF FEES IN AMOUNTS AND UPON TERMS
COMPARABLE TO EXISTING MARKET RATES.


4.13        FEDERAL RESERVE REGULATIONS; INVESTMENT COMPANY ACT.  NO PART OF THE
PROCEEDS OF THE LOAN WILL BE USED FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY
“MARGIN STOCK” WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM OR FOR ANY OTHER PURPOSE THAT WOULD BE INCONSISTENT
WITH SUCH REGULATION U OR ANY OTHER REGULATION OF SUCH BOARD OF GOVERNORS, OR
FOR ANY PURPOSE PROHIBITED BY LEGAL REQUIREMENTS OR ANY LOAN DOCUMENT.  NEITHER
BORROWER NOR MORTGAGE BORROWER IS (I) AN “INVESTMENT COMPANY” OR A COMPANY
“CONTROLLED” BY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED; (II) A “HOLDING COMPANY” OR A “SUBSIDIARY
COMPANY” OF A “HOLDING COMPANY” OR AN “AFFILIATE” OF EITHER A “HOLDING COMPANY”
OR A “SUBSIDIARY COMPANY” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING
COMPANY ACT OF 1935, AS AMENDED; OR (III) SUBJECT TO ANY OTHER FEDERAL OR STATE
LAW OR REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE ITS ABILITY TO BORROW
MONEY.


4.14        EASEMENTS; UTILITIES AND PUBLIC ACCESS.  ALL EASEMENTS, CROSS
EASEMENTS, LICENSES, AIR RIGHTS AND RIGHTS-OF-WAY OR OTHER SIMILAR PROPERTY
INTERESTS (COLLECTIVELY, “EASEMENTS”), IF ANY, NECESSARY FOR THE FULL
UTILIZATION OF THE IMPROVEMENTS FOR THEIR INTENDED PURPOSES HAVE BEEN OBTAINED,
ARE DESCRIBED IN THE OWNER’S TITLE INSURANCE POLICY AND ARE IN FULL FORCE AND
EFFECT WITHOUT DEFAULT THEREUNDER.  THE PROPERTY HAS RIGHTS OF ACCESS TO PUBLIC
WAYS AND IS SERVED BY WATER, SEWER, SANITARY SEWER AND STORM DRAIN FACILITIES
ADEQUATE TO SERVICE IT FOR ITS INTENDED USES.  ALL PUBLIC UTILITIES NECESSARY OR
CONVENIENT TO THE FULL USE AND ENJOYMENT OF THE PROPERTY ARE LOCATED IN THE
PUBLIC RIGHT-OF-WAY ABUTTING THE PROPERTY, AND ALL SUCH UTILITIES ARE CONNECTED
SO AS TO SERVE THE PROPERTY WITHOUT PASSING OVER OTHER PROPERTY ABSENT A VALID
EASEMENT.  ALL ROADS NECESSARY FOR THE USE OF THE PROPERTY FOR ITS CURRENT
PURPOSE HAVE BEEN COMPLETED AND DEDICATED TO PUBLIC USE AND ACCEPTED BY ALL
GOVERNMENTAL AUTHORITIES.


4.15        PHYSICAL CONDITION.  TO BORROWER’S KNOWLEDGE AND EXCEPT AS SET FORTH
IN THE PROPERTY CONDITION ASSESSMENT, PREPARED BY AEI CONSULTANTS AND DELIVERED
TO LENDER IN CONNECTION WITH THE LOAN, THE PROPERTY, INCLUDING ALL IMPROVEMENTS,
PARKING FACILITIES, SYSTEMS, EQUIPMENT AND LANDSCAPING, ARE IN GOOD CONDITION,
ORDER AND REPAIR IN ALL MATERIAL RESPECTS; TO BORROWER’S KNOWLEDGE THERE EXISTS
NO STRUCTURAL OR OTHER MATERIAL DEFECT OR DAMAGES TO THE

39


--------------------------------------------------------------------------------



PROPERTY, WHETHER LATENT OR OTHERWISE.  NEITHER BORROWER NOR MORTGAGE BORROWER
HAS RECEIVED NOTICE FROM ANY INSURANCE COMPANY OR BONDING COMPANY OF ANY DEFECT
OR INADEQUACY IN THE PROPERTY, OR ANY PART THEREOF, WHICH WOULD ADVERSELY AFFECT
ITS INSURABILITY OR CAUSE THE IMPOSITION OF EXTRAORDINARY PREMIUMS OR CHARGES
THEREON OR ANY TERMINATION OF ANY POLICY OF INSURANCE OR BOND.  NO PORTION OF
THE PROPERTY IS LOCATED IN AN AREA AS IDENTIFIED BY THE FEDERAL EMERGENCY
MANAGEMENT AGENCY AS AN AREA HAVING SPECIAL FLOOD HAZARDS.  THE IMPROVEMENTS
HAVE SUFFERED NO MATERIAL CASUALTY OR DAMAGE WHICH HAS NOT BEEN FULLY REPAIRED
AND THE COST THEREOF FULLY PAID.


4.16        LEASES.  THE RENT ROLL ATTACHED HERETO AS SCHEDULE 8 (THE “RENT
ROLL”) IS TRUE, COMPLETE AND CORRECT AND THE PROPERTY IS NOT SUBJECT TO ANY
LEASES OTHER THAN THE LEASES DESCRIBED IN THE RENT ROLL.  EXCEPT AS SET FORTH ON
THE RENT ROLL OR TENANT ESTOPPEL CERTIFICATES DELIVERED TO LENDER PRIOR TO THE
DATE HEREOF: (I) EACH LEASE IS IN FULL FORCE AND EFFECT; (II) THE TENANTS UNDER
THE LEASES HAVE ACCEPTED POSSESSION OF AND ARE IN OCCUPANCY OF ALL OF THEIR
RESPECTIVE DEMISED PREMISES, HAVE COMMENCED THE PAYMENT OF RENT UNDER THE
LEASES, AND THERE ARE NO OFFSETS, CLAIMS OR DEFENSES TO THE ENFORCEMENT THEREOF;
(III) ALL RENTS DUE AND PAYABLE UNDER THE LEASES HAVE BEEN PAID AND NO PORTION
THEREOF HAS BEEN PAID FOR ANY PERIOD MORE THAN 30 DAYS IN ADVANCE; (IV) THE RENT
PAYABLE UNDER EACH LEASE IS THE AMOUNT OF FIXED RENT SET FORTH IN THE RENT ROLL,
AND THERE IS NO CLAIM OR BASIS FOR A CLAIM BY THE TENANT THEREUNDER FOR AN
ADJUSTMENT TO THE RENT; (V) TO BORROWER’S BEST KNOWLEDGE, NO TENANT HAS MADE ANY
CLAIM AGAINST THE LANDLORD UNDER ANY LEASE WHICH REMAINS OUTSTANDING, THERE ARE
NO DEFAULTS ON THE PART OF THE LANDLORD UNDER ANY LEASE, AND NO EVENT HAS
OCCURRED WHICH, WITH THE GIVING OF NOTICE OR PASSAGE OF TIME, OR BOTH, WOULD
CONSTITUTE SUCH A DEFAULT; (VI) TO BORROWER’S BEST KNOWLEDGE, THERE IS NO
PRESENT MATERIAL DEFAULT BY THE TENANT UNDER ANY LEASE; (VII)  ALL SECURITY
DEPOSITS UNDER LEASES ARE AS SET FORTH ON THE RENT ROLL AND ARE HELD CONSISTENT
WITH SECTION 3.7 OF THE MORTGAGE LOAN AGREEMENT; (VIII) MORTGAGE BORROWER IS THE
SOLE OWNER OF THE ENTIRE LESSOR’S INTEREST IN EACH LEASE; (IX) EACH LEASE IS THE
VALID, BINDING AND ENFORCEABLE OBLIGATION OF MORTGAGE BORROWER AND THE
APPLICABLE TENANT THEREUNDER; AND (X) TO BORROWER’S BEST KNOWLEDGE, NO PERSON
HAS ANY POSSESSORY INTEREST IN, OR RIGHT TO OCCUPY, THE PROPERTY EXCEPT UNDER
THE TERMS OF THE LEASE.  NONE OF THE LEASES CONTAINS ANY OPTION TO PURCHASE OR
RIGHT OF FIRST REFUSAL TO PURCHASE THE PROPERTY OR ANY PART THEREOF.  NEITHER
THE LEASES NOR THE RENTS HAVE BEEN ASSIGNED OR PLEDGED EXCEPT TO MORTGAGE
LENDER, AND NO OTHER PERSON HAS ANY INTEREST THEREIN EXCEPT THE TENANTS
THEREUNDER.


4.17        FRAUDULENT TRANSFER.  BORROWER HAS NOT ENTERED INTO THE LOAN OR ANY
LOAN DOCUMENT WITH THE ACTUAL INTENT TO HINDER, DELAY, OR DEFRAUD ANY CREDITOR,
AND BORROWER HAS RECEIVED REASONABLY EQUIVALENT VALUE IN EXCHANGE FOR ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS.  GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, THE FAIR SALEABLE VALUE OF BORROWER’S ASSETS
EXCEEDS AND WILL, IMMEDIATELY FOLLOWING THE EXECUTION AND DELIVERY OF THE LOAN
DOCUMENTS, EXCEED BORROWER’S TOTAL PROBABLE LIABILITIES, INCLUDING SUBORDINATED,
UNLIQUIDATED, DISPUTED OR CONTINGENT LIABILITIES, INCLUDING THE MAXIMUM AMOUNT
OF ITS CONTINGENT LIABILITIES OR ITS DEBTS AS SUCH DEBTS BECOME ABSOLUTE AND
MATURED.  BORROWER’S ASSETS DO NOT AND, IMMEDIATELY FOLLOWING THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS WILL NOT, CONSTITUTE UNREASONABLY SMALL CAPITAL
TO CARRY OUT ITS BUSINESS AS CONDUCTED OR AS PROPOSED TO BE CONDUCTED.  BORROWER
DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR DEBTS AND
LIABILITIES (INCLUDING CONTINGENT LIABILITIES AND OTHER COMMITMENTS) BEYOND ITS
ABILITY TO PAY SUCH DEBTS AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND
AMOUNTS TO BE PAYABLE ON OR IN RESPECT OF OBLIGATIONS OF BORROWER).

40


--------------------------------------------------------------------------------



4.18        OWNERSHIP OF BORROWER.  BORROWER IS THE SOLE LIMITED PARTNER OF
MORTGAGE BORROWER AND THE SOLE MEMBER OF MORTGAGE BORROWER GP.  THE ONLY MEMBER
OF BORROWER IS BEHRINGER HARVARD OPPORTUNITY OP I, LP.  THE ONLY PARTNERS OF
BEHRINGER HARVARD OPPORTUNITY OP I, LP ARE BHO, INC. (LESS THAN 0.1% GENERAL
PARTNER), AND BHO BUSINESS TRUST (IN EXCESS OF 99.9% LIMITED PARTNER).  THE SOLE
BENEFICIARY OF BHO BUSINESS TRUST AND SOLE SHAREHOLDER OF BHO, INC. IS BEHRINGER
HARVARD OPPORTUNITY REIT.  THE PARTNERSHIP INTERESTS IN MORTGAGE BORROWER, THE
MEMBERSHIP INTEREST IN MORTGAGE BORROWER GP, THE MEMBERSHIP INTEREST IN
BORROWER, AND THE PARTNERSHIP INTERESTS IN BEHRINGER HARVARD OPPORTUNITY OP I,
LP ARE OWNED FREE AND CLEAR OF ALL LIENS, WARRANTS, OPTIONS AND RIGHTS TO
PURCHASE (OTHER THAN THOSE GRANTED IN CONNECTION WITH THE MAKING OF THE LOAN). 
BORROWER HAS NO OBLIGATION TO ANY PERSON TO PURCHASE, REPURCHASE OR ISSUE ANY
OWNERSHIP INTEREST IN IT.  THE ORGANIZATIONAL CHART ATTACHED HERETO AS SCHEDULE
4 IS COMPLETE AND ACCURATE AND ILLUSTRATES ALL PERSONS WHO HAVE A DIRECT OR
INDIRECT OWNERSHIP INTEREST IN BORROWER.


4.19        PURCHASE OPTIONS.  NEITHER THE PROPERTY NOR ANY PART THEREOF IS
SUBJECT TO ANY PURCHASE OPTIONS OR OTHER SIMILAR RIGHTS IN FAVOR OF THIRD
PARTIES.


4.20        MANAGEMENT AGREEMENT.  THE MANAGEMENT AGREEMENT IS IN FULL FORCE AND
EFFECT.  THERE IS NO DEFAULT, BREACH OR VIOLATION EXISTING THEREUNDER, AND NO
EVENT HAS OCCURRED (OTHER THAN PAYMENTS DUE BUT NOT YET DELINQUENT) THAT, WITH
THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A
DEFAULT, BREACH OR VIOLATION THEREUNDER, BY EITHER PARTY THERETO.  PURSUANT TO
THE MANAGEMENT AGREEMENT, MORTGAGE BORROWER HAS APPOINTED THE MANAGER AS ITS
AGENT FOR (I) HIRING, TERMINATING (SUBJECT TO THE PROVISIONS THEREOF),
OVERSEEING AND OTHERWISE DEALING WITH ANY SUB-PROPERTY MANAGER FOR THE PROPERTY,
(II) OTHERWISE OVERSEEING THE OPERATION AND MANAGEMENT OF THE PROPERTY, AND
(III) MAKING DECISIONS AND OTHERWISE INTERACTING AND DEALING WITH MORTGAGE
LENDER WITH RESPECT TO THE MORTGAGE LOAN AND THE PROPERTY.  ADDITIONALLY,
SUBJECT TO THE PROVISIONS OF SECTION 3.1 OF THE MORTGAGE LOAN AGREEMENT AND THE
CLEARING ACCOUNT AGREEMENT AND THE DEPOSIT ACCOUNT AGREEMENT, THE MANAGER HAS
CONTROL OF ALL OPERATING AND OTHER BANK ACCOUNTS WITH RESPECT TO THE PROPERTY.


4.21        HAZARDOUS SUBSTANCES.  EXCEPT AS DISCLOSED IN THE ENVIRONMENTAL
ASSESSMENT REPORTS DELIVERED TO LENDER IN CONNECTION WITH THE LOAN, (I) THE
PROPERTY IS NOT IN VIOLATION OF ANY LEGAL REQUIREMENT PERTAINING TO OR IMPOSING
LIABILITY OR STANDARDS OF CONDUCT CONCERNING ENVIRONMENTAL REGULATION,
CONTAMINATION OR CLEAN-UP, INCLUDING THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT, THE RESOURCE CONSERVATION AND RECOVERY ACT, THE
EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT OF 1986, THE HAZARDOUS
SUBSTANCES TRANSPORTATION ACT, THE SOLID WASTE DISPOSAL ACT, THE CLEAN WATER
ACT, THE CLEAN AIR ACT, THE TOXIC SUBSTANCE CONTROL ACT, THE SAFE DRINKING WATER
ACT, THE OCCUPATIONAL SAFETY AND HEALTH ACT, ANY STATE SUPER-LIEN AND
ENVIRONMENTAL CLEAN-UP STATUTES, ANY LOCAL LAW REQUIRING RELATED PERMITS AND
LICENSES AND ALL AMENDMENTS TO AND REGULATIONS IN RESPECT OF THE FOREGOING LAWS
(COLLECTIVELY, “ENVIRONMENTAL LAWS”); (II) THE PROPERTY IS NOT SUBJECT TO ANY
PRIVATE OR GOVERNMENTAL LIEN OR JUDICIAL OR ADMINISTRATIVE NOTICE OR ACTION OR
INQUIRY, INVESTIGATION OR CLAIM RELATING TO HAZARDOUS, TOXIC AND/OR DANGEROUS
SUBSTANCES, TOXIC MOLD OR FUNGUS OF A TYPE THAT MAY POSE A RISK TO HUMAN HEALTH
OR THE ENVIRONMENT OR WOULD NEGATIVELY IMPACT THE VALUE OF THE PROPERTY (“TOXIC
MOLD”) OR ANY OTHER SUBSTANCES OR MATERIALS WHICH ARE INCLUDED UNDER OR
REGULATED BY ENVIRONMENTAL LAWS (COLLECTIVELY, “HAZARDOUS SUBSTANCES”); (III) TO
THE BEST OF BORROWER’S KNOWLEDGE, AFTER DUE INQUIRY, NO HAZARDOUS

41


--------------------------------------------------------------------------------



SUBSTANCES ARE OR HAVE BEEN (INCLUDING THE PERIOD PRIOR TO BORROWER’S
ACQUISITION OF THE PROPERTY), DISCHARGED, GENERATED, TREATED, DISPOSED OF OR
STORED ON, INCORPORATED IN, OR REMOVED OR TRANSPORTED FROM THE PROPERTY OTHER
THAN IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS; (IV) TO THE BEST OF BORROWER’S
KNOWLEDGE, AFTER DUE INQUIRY, NO HAZARDOUS SUBSTANCES ARE PRESENT IN, ON OR
UNDER ANY NEARBY REAL PROPERTY WHICH COULD MIGRATE TO OR OTHERWISE AFFECT THE
PROPERTY; (V) TO THE BEST OF BORROWER’S KNOWLEDGE, NO TOXIC MOLD IS ON OR ABOUT
THE PROPERTY WHICH REQUIRES REMEDIATION; AND (VI) NO UNDERGROUND STORAGE TANKS
EXIST ON THE PROPERTY AND THE PROPERTY HAS NEVER BEEN USED AS A LANDFILL.  TO
THE BEST OF BORROWER’S KNOWLEDGE, THERE HAVE BEEN NO ENVIRONMENTAL
INVESTIGATIONS, STUDIES, AUDITS, REVIEWS OR OTHER ANALYSES CONDUCTED BY OR ON
BEHALF OF BORROWER WHICH HAVE NOT BEEN PROVIDED TO LENDER.


4.22        NAME; PRINCIPAL PLACE OF BUSINESS.  BORROWER DOES NOT USE AND WILL
NOT USE AND MORTGAGE BORROWER DOES NOT USE AND BORROWER WILL NOT CAUSE MORTGAGE
BORROWER TO USE ANY TRADE NAME OR HAS DONE OR WILL NOT DO BUSINESS UNDER ANY
NAME OTHER THAN ITS ACTUAL NAME SET FORTH HEREIN AND THE TRADE NAME OF THE
PROPERTY.  THE PRINCIPAL PLACE OF BUSINESS OF BORROWER IS ITS PRIMARY ADDRESS
FOR NOTICES AS SET FORTH IN SECTION 6.1, AND BORROWER HAS NO OTHER PLACE OF
BUSINESS.


4.23        OTHER DEBT.  THERE IS NO INDEBTEDNESS WITH RESPECT TO THE
COLLATERAL, THE PROPERTY OR ANY EXCESS CASH FLOW OR ANY RESIDUAL INTEREST
THEREIN, WHETHER SECURED OR UNSECURED, OTHER THAN PERMITTED ENCUMBRANCES AND
PERMITTED INDEBTEDNESS.


4.24        DEPOSIT ACCOUNTS.

(A)         THE CLEARING ACCOUNT IS AND SHALL BE MAINTAINED AS A “DEPOSIT
ACCOUNT” (AS SUCH TERM IS DEFINED IN SECTION 9-102(A)(29) OF THE UCC), AND EACH
OF THE OTHER CASH MANAGEMENT ACCOUNTS OTHER THAN THE CLEARING ACCOUNT IS AND
SHALL BE MAINTAINED AS A “SECURITIES ACCOUNT” (AS SUCH TERM IS DEFINED IN
SECTION 8-501(A) OF THE UCC);

(B)        MORTGAGE BORROWER OWNS THE CLEARING ACCOUNT AND THE DEPOSIT ACCOUNT
FREE AND CLEAR OF ANY LIEN OR CLAIM OF ANY PERSON OTHER THAN MORTGAGE LENDER;

(C)         BORROWER HAS DELIVERED, OR CAUSED TO BE DELIVERED, TO LENDER COPIES
OF FULLY EXECUTED AGREEMENTS PURSUANT TO WHICH THE BANKS MAINTAINING THE
CLEARING ACCOUNT AND THE DEPOSIT ACCOUNT HAVE AGREED TO COMPLY WITH ALL
INSTRUCTIONS ORIGINATED BY MORTGAGE LENDER DIRECTING DISPOSITION OF THE FUNDS IN
SUCH ACCOUNTS WITHOUT FURTHER CONSENT BY MORTGAGE BORROWER; AND

(D)        THE CLEARING ACCOUNT AND THE DEPOSIT ACCOUNT ARE NOT IN THE NAME OF
ANY PERSON OTHER THAN MORTGAGE BORROWER OR MORTGAGE LENDER.  MORTGAGE BORROWER
HAS NOT CONSENTED TO THE BANKS MAINTAINING THE CLEARING ACCOUNT AND THE DEPOSIT
ACCOUNT TO COMPLY WITH INSTRUCTIONS OF ANY PERSON OTHER THAN MORTGAGE LENDER.


4.25        AFFILIATES.  BORROWER DOES NOT OWN ANY EQUITY INTERESTS IN ANY OTHER
PERSON OTHER THAN THE EQUITY INTERESTS THAT COMPRISE THE COLLATERAL.


4.26        MORTGAGE BORROWER REPRESENTATIONS.  BORROWER HAS REVIEWED THE
REPRESENTATIONS AND WARRANTIES MADE BY, AND COVENANTS OF, MORTGAGE BORROWER TO
AND FOR THE

42


--------------------------------------------------------------------------------



BENEFIT OF MORTGAGE LENDER CONTAINED IN THE MORTGAGE LOAN DOCUMENTS AND SUCH
REPRESENTATIONS AND WARRANTIES ARE TRUE, CORRECT AND COMPLETE.


4.27        LIST OF MORTGAGE LOAN DOCUMENTS.  TO BORROWER’S KNOWLEDGE, THERE ARE
NO MORTGAGE LOAN DOCUMENTS OTHER THAN THOSE SET FORTH ON SCHEDULE 9 ATTACHED
HERETO.  BORROWER HAS OR HAS CAUSED TO BE DELIVERED TO LENDER TRUE, COMPLETE AND
CORRECT COPIES OF ALL MORTGAGE LOAN DOCUMENTS, AND NONE OF THE MORTGAGE LOAN
DOCUMENTS HAS BEEN AMENDED OR MODIFIED AS OF THE DATE THEREOF.


4.28        MORTGAGE EVENT OF DEFAULT.  NO MORTGAGE EVENT OF DEFAULT OR AN EVENT
OR CIRCUMSTANCE HAS OCCURRED WHICH WITH THE GIVING OF NOTICE OR THE PASSAGE OF
TIME, OR BOTH, WOULD CONSTITUTE A MORTGAGE EVENT OF DEFAULT EXISTS AS OF THE
DATE HEREOF.


5.                                      COVENANTS

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:


5.1          EXISTENCE.  BORROWER SHALL, AND SHALL CAUSE MORTGAGE BORROWER TO,
(I) DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN
FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS, AND FRANCHISES, (II) CONTINUE TO
ENGAGE IN THE BUSINESS PRESENTLY CONDUCTED BY IT, (III) OBTAIN AND MAINTAIN ALL
LICENSES, AND (IV) QUALIFY TO DO BUSINESS AND REMAIN IN GOOD STANDING UNDER THE
LAWS OF EACH JURISDICTION, IN EACH CASE AS AND TO THE EXTENT REQUIRED FOR THE
OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE COLLATERAL AND PROPERTY,
AS APPLICABLE.

5.2          Taxes and Other Charges.  Borrower shall pay, or shall cause
Mortgage Borrower to pay, all Taxes and Other Charges prior to delinquency, and
deliver, or cause to be delivered, to Lender receipts for payment or other
evidence satisfactory to Lender that the Taxes have been so paid at least thirty
(30) days prior to the delinquency date (provided, however, that Borrower need
not pay, or cause Mortgage Borrower to pay, such Taxes nor furnish such receipts
for payment of Taxes paid by Lender or Mortgage Lender pursuant to Section 3.3
hereof or of the Mortgage Loan Agreement, as applicable) and that the Other
Charges have been so paid prior to delinquency.  Borrower shall not suffer and
shall not permit Mortgage Borrower to suffer and shall promptly cause Mortgage
Borrower to pay and discharge any Lien against the Property, and shall promptly
pay, or cause Mortgage Borrower to pay, for all utility services provided to the
Property.  After prior notice to Lender, Borrower, at their own expense, may, or
cause Mortgage Borrower to, contest by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application of any Taxes or Other Charges, provided that (i) no
Event of Default has occurred and is continuing, (ii) such proceeding shall
suspend the collection of the Taxes or such Other Charges, (iii) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any other instrument to which Borrower or Mortgage Borrower is subject and shall
not constitute a default thereunder, (iv) no part of or interest in the
Collateral or the Property will be in imminent danger of being sold, forfeited,
terminated, canceled or lost, (v) Borrower shall have furnished such security as
may be required in the proceeding, or as may be requested by Lender, to insure
the payment of any such Taxes or Other Charges, together with all interest and
penalties thereon, which shall not be less than one hundred twenty-five percent
(125%) of the Taxes and Other Charges being contested (less amounts then being
retained in the Taxes and Insurance

43


--------------------------------------------------------------------------------



SUBACCOUNT TO PAY SUCH TAXES SO CONTESTED), AND (VI) BORROWER SHALL, OR SHALL
CAUSE MORTGAGE BORROWER TO, PROMPTLY UPON FINAL DETERMINATION THEREOF PAY THE
AMOUNT OF SUCH TAXES OR OTHER CHARGES, TOGETHER WITH ALL COSTS, INTEREST AND
PENALTIES.  LENDER MAY, WITH THE PRIOR APPROVAL OF BORROWER (NOT TO BE
UNREASONABLY WITHHELD), PAY OVER ANY SUCH SECURITY OR PART THEREOF HELD BY
LENDER TO THE CLAIMANT ENTITLED THERETO AT ANY TIME WHEN, IN THE JUDGMENT OF
LENDER, THE ENTITLEMENT OF SUCH CLAIMANT IS ESTABLISHED AND BORROWER SHALL BE
PERMITTED TO USE SUCH SECURITY TO MAKE SUCH PAYMENT.  NOTWITHSTANDING THE
FOREGOING, BORROWER SHALL BE RELIEVED OF ITS OBLIGATION TO DEPOSIT THE SECURITY
DESCRIBED ABOVE PROVIDED MORTGAGE BORROWER IS REQUIRED TO AND DOES DELIVER SUCH
SECURITY TO MORTGAGE LENDER IN ACCORDANCE WITH THE MORTGAGE LOAN DOCUMENTS AND
LENDER RECEIVES EVIDENCE REASONABLY ACCEPTABLE TO LENDER OF THE DELIVERY OF SUCH
SECURITY.  PROVIDED NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS
CONTINUING, UPON DELIVERY OF EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT
SUCH TAXES OR OTHER CHARGES HAVE BEEN PAID IN FULL OR ARE OTHERWISE NO LONGER
DUE AND PAYABLE, ANY UNUSED PORTION OF ANY SECURITY DEPOSITED WITH LENDER
PURSUANT TO THIS SECTION 5.2 SHALL PROMPTLY BE RELEASED TO BORROWER.


5.3          ACCESS TO PROPERTY.  BORROWER SHALL, OR SHALL CAUSE MORTGAGE
BORROWER TO, PERMIT AGENTS, REPRESENTATIVES, CONSULTANTS AND EMPLOYEES OF LENDER
TO INSPECT THE PROPERTY OR ANY PART THEREOF AT REASONABLE HOURS UPON REASONABLE
ADVANCE NOTICE SUBJECT TO THE RIGHTS OF TENANTS OF THE PROPERTY UNDER THEIR
RESPECTIVE LEASES.


5.4          REPAIRS; MAINTENANCE AND COMPLIANCE; ALTERATIONS.


5.4.1       REPAIRS; MAINTENANCE AND COMPLIANCE.  BORROWER SHALL, OR SHALL CAUSE
MORTGAGE BORROWER TO, (I) AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ALL
FRANCHISES AND TRADE NAMES, AND BORROWER SHALL, OR SHALL CAUSE MORTGAGE BORROWER
TO, CAUSE THE PROPERTY TO BE MAINTAINED IN A GOOD AND SAFE CONDITION AND REPAIR
AND (II) NOT REMOVE, DEMOLISH OR ALTER THE IMPROVEMENTS OR EQUIPMENT (EXCEPT FOR
ALTERATIONS PERFORMED IN ACCORDANCE WITH SECTION 5.4.2 OR THE MORTGAGE LOAN
AGREEMENT AND NORMAL REPLACEMENT OF EQUIPMENT WITH EQUIPMENT OF EQUIVALENT VALUE
AND FUNCTIONALITY OR REMOVAL OF EQUIPMENT THAT IS NOT MATERIAL TO THE OPERATION
OR VALUE OF THE PROPERTY AS AN OFFICE BUILDING).  BORROWER SHALL, OR SHALL CAUSE
MORTGAGE BORROWER TO, PROMPTLY COMPLY WITH ALL LEGAL REQUIREMENTS AND
IMMEDIATELY CURE PROPERLY ANY VIOLATION OF A LEGAL REQUIREMENT.  BORROWER SHALL,
OR SHALL CAUSE MORTGAGE BORROWER TO, NOTIFY LENDER IN WRITING WITHIN THREE
BUSINESS DAYS AFTER BORROWER OR MORTGAGE BORROWER, AS APPLICABLE, FIRST RECEIVES
NOTICE OF ANY SUCH NON-COMPLIANCE.  BORROWER SHALL, OR SHALL CAUSE MORTGAGE
BORROWER TO, PROMPTLY REPAIR, REPLACE OR REBUILD ANY PART OF THE PROPERTY THAT
BECOMES DAMAGED, WORN OR DILAPIDATED AND SHALL COMPLETE AND PAY FOR ANY
IMPROVEMENTS AT ANY TIME IN THE PROCESS OF CONSTRUCTION OR REPAIR.


5.4.2       ALTERATIONS.  BORROWER MAY, OR MAY CAUSE MORTGAGE BORROWER TO,
WITHOUT LENDER’S CONSENT, PERFORM ALTERATIONS TO THE IMPROVEMENTS AND EQUIPMENT
WHICH (I) DO NOT CONSTITUTE A MATERIAL ALTERATION, (II) DO NOT ADVERSELY AFFECT
BORROWER’S OR MORTGAGE BORROWER’S FINANCIAL CONDITION OR THE VALUE OR NET
OPERATING INCOME OF THE PROPERTY AND (III) ARE IN THE ORDINARY COURSE OF
BORROWER’S OR MORTGAGE BORROWER’S BUSINESS, AS APPLICABLE.  NEITHER BORROWER NOR
MORTGAGE BORROWER SHALL PERFORM ANY MATERIAL ALTERATION WITHOUT LENDER’S PRIOR
WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. 
LENDER MAY, AS A CONDITION TO GIVING ITS CONSENT TO A MATERIAL ALTERATION,
REQUIRE THAT BORROWER DELIVER TO LENDER

44


--------------------------------------------------------------------------------



SECURITY FOR PAYMENT OF THE COST OF SUCH MATERIAL ALTERATION IN AN AMOUNT EQUAL
TO ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE COST OF THE MATERIAL ALTERATION
AS ESTIMATED BY LENDER AND BORROWER SHALL BE PERMITTED TO USE SUCH SECURITY TO
MAKE SUCH PAYMENT OF THE COST OF SUCH MATERIAL ALTERATION BY SATISFYING THE SAME
CONDITIONS FOR DISBURSEMENT FROM THE REPLACEMENT RESERVE SUBACCOUNT SET FORTH IN
SECTION 3.13 OF THE MORTGAGE LOAN AGREEMENT AS THOUGH A REQUEST FOR DISBURSEMENT
WERE MADE THEREUNDER.  UPON SUBSTANTIAL COMPLETION OF THE MATERIAL ALTERATION,
BORROWER SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO, PROVIDE EVIDENCE
SATISFACTORY TO LENDER THAT (I) THE MATERIAL ALTERATION WAS CONSTRUCTED IN
ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS AND SUBSTANTIALLY IN ACCORDANCE
WITH PLANS AND SPECIFICATIONS APPROVED BY LENDER (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), (II) ALL CONTRACTORS, SUBCONTRACTORS,
MATERIALMEN AND PROFESSIONALS WHO PROVIDED WORK, MATERIALS OR SERVICES IN
CONNECTION WITH THE MATERIAL ALTERATION HAVE BEEN PAID IN FULL AND HAVE
DELIVERED UNCONDITIONAL RELEASES OF LIEN AND (III) ALL MATERIAL LICENSES
NECESSARY FOR THE USE, OPERATION AND OCCUPANCY OF THE MATERIAL ALTERATION (OTHER
THAN THOSE WHICH DEPEND ON THE PERFORMANCE OF TENANT IMPROVEMENT WORK) HAVE BEEN
ISSUED.  BORROWER SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO, REIMBURSE LENDER
UPON DEMAND FOR ALL OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING THE REASONABLE
FEES OF ANY ARCHITECT, ENGINEER OR OTHER PROFESSIONAL ENGAGED BY
LENDER) INCURRED BY LENDER IN REVIEWING PLANS AND SPECIFICATIONS OR IN MAKING
ANY DETERMINATIONS NECESSARY TO IMPLEMENT THE PROVISIONS OF THIS SECTION 5.4.2. 
NOTWITHSTANDING THE FOREGOING, BORROWER SHALL BE RELIEVED OF ITS OBLIGATION TO
DEPOSIT THE SECURITY FOR CERTAIN ALTERATIONS DESCRIBED ABOVE PROVIDED MORTGAGE
BORROWER IS REQUIRED TO AND DOES DELIVER SUCH SECURITY TO MORTGAGE LENDER IN
ACCORDANCE WITH THE MORTGAGE LOAN DOCUMENTS AND LENDER RECEIVES EVIDENCE
REASONABLY ACCEPTABLE TO LENDER OF THE DELIVERY OF SUCH SECURITY.  PROVIDED NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING, UPON DELIVERY
OF EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT SUCH MATERIAL ALTERATIONS
HAVE BEEN FULLY COMPLETED IN ACCORDANCE WITH THE TERMS OF THIS SECTION 5.4.2,
ANY UNUSED PORTION OF ANY SECURITY DEPOSITED WITH LENDER PURSUANT TO THIS
SECTION 5.4.2 SHALL PROMPTLY BE RELEASED TO BORROWER.


5.5          PERFORMANCE OF OTHER AGREEMENTS.  BORROWER SHALL, AND SHALL CAUSE
MORTGAGE BORROWER TO, OBSERVE AND PERFORM EACH AND EVERY TERM TO BE OBSERVED OR
PERFORMED BY BORROWER OR MORTGAGE BORROWER, AS APPLICABLE, PURSUANT TO THE TERMS
OF ANY AGREEMENT OR INSTRUMENT TO WHICH BORROWER OR MORTGAGE BORROWER IS A PARTY
WHICH AFFECTS OR PERTAINS TO THE COLLATERAL OR THE PROPERTY, INCLUDING THE LOAN
DOCUMENTS AND THE MORTGAGE LOAN DOCUMENTS, AS APPLICABLE.


5.6          COOPERATE IN LEGAL PROCEEDINGS.  BORROWER SHALL COOPERATE, AND
SHALL CAUSE EACH LOAN PARTY TO COOPERATE, FULLY WITH LENDER WITH RESPECT TO, AND
PERMIT LENDER, AT ITS OPTION, TO PARTICIPATE IN, ANY PROCEEDINGS BEFORE ANY
GOVERNMENTAL AUTHORITY WHICH MAY IN ANY WAY AFFECT THE RIGHTS OF LENDER UNDER
ANY LOAN DOCUMENT.


5.7          FURTHER ASSURANCES.  BORROWER SHALL, AND SHALL CAUSE EACH LOAN
PARTY TO, AT BORROWER’S SOLE COST AND EXPENSE, (I) EXECUTE AND DELIVER TO LENDER
SUCH DOCUMENTS, INSTRUMENTS, CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND
DO SUCH OTHER ACTS NECESSARY OR DESIRABLE, TO EVIDENCE, PRESERVE AND/OR PROTECT
THE COLLATERAL AT ANY TIME SECURING OR INTENDED TO SECURE THE DEBT AND/OR FOR
THE BETTER AND MORE EFFECTIVE CARRYING OUT OF THE INTENTS AND PURPOSES OF THE
LOAN DOCUMENTS, AS LENDER MAY REASONABLY REQUIRE FROM TIME TO TIME; AND
(II) UPON LENDER’S REQUEST THEREFOR GIVEN FROM TIME TO TIME AFTER THE OCCURRENCE
OF ANY DEFAULT OR EVENT OF DEFAULT PAY FOR (A) REPORTS OF UCC, FEDERAL TAX LIEN,
STATE TAX LIEN, JUDGMENT AND PENDING

45


--------------------------------------------------------------------------------



LITIGATION SEARCHES WITH RESPECT TO BORROWER OR MORTGAGE BORROWER AND
(B) SEARCHES OF TITLE TO THE PROPERTY, EACH SUCH SEARCH TO BE CONDUCTED BY
SEARCH FIRMS REASONABLY DESIGNATED BY LENDER IN EACH OF THE LOCATIONS REASONABLY
DESIGNATED BY LENDER.


5.8          ENVIRONMENTAL MATTERS.


5.8.1       HAZARDOUS SUBSTANCES.  SO LONG AS MORTGAGE BORROWER OR BORROWER OWNS
OR IS IN POSSESSION OF THE PROPERTY, BORROWER SHALL, OR SHALL CAUSE MORTGAGE
BORROWER TO, (I) KEEP THE PROPERTY FREE FROM HAZARDOUS SUBSTANCES AND IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, (II) PROMPTLY NOTIFY LENDER IF BORROWER
SHALL BECOME AWARE THAT (A) ANY HAZARDOUS SUBSTANCE IS ON OR NEAR THE PROPERTY,
(B) THE PROPERTY IS IN VIOLATION OF ANY ENVIRONMENTAL LAWS OR (C) ANY CONDITION
ON OR NEAR THE PROPERTY SHALL POSE A THREAT TO THE HEALTH, SAFETY OR WELFARE OF
HUMANS AND (III) REMOVE SUCH HAZARDOUS SUBSTANCES AND/OR CURE SUCH VIOLATIONS
AND/OR REMOVE SUCH THREATS, AS APPLICABLE, AS REQUIRED BY LAW (OR AS SHALL BE
REQUIRED BY LENDER IN THE CASE OF REMOVAL WHICH IS NOT REQUIRED BY LAW, BUT IN
RESPONSE TO THE OPINION OF A LICENSED HYDROGEOLOGIST, LICENSED ENVIRONMENTAL
ENGINEER OR OTHER QUALIFIED ENVIRONMENTAL CONSULTING FIRM ENGAGED BY LENDER
(“LENDER’S CONSULTANT”)), PROMPTLY AFTER BORROWER BECOMES AWARE OF SAME, AT
BORROWER’S SOLE EXPENSE.  NOTHING HEREIN SHALL PREVENT BORROWER FROM RECOVERING
SUCH EXPENSES FROM ANY OTHER PARTY THAT MAY BE LIABLE FOR SUCH REMOVAL OR CURE.


5.8.2       ENVIRONMENTAL MONITORING.

(A)         BORROWER SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO, GIVE PROMPT
WRITTEN NOTICE TO LENDER OF (I) ANY PROCEEDING OR INQUIRY BY ANY PARTY
(INCLUDING ANY GOVERNMENTAL AUTHORITY) WITH RESPECT TO THE PRESENCE OF ANY
HAZARDOUS SUBSTANCE ON, UNDER, FROM OR ABOUT THE PROPERTY, (II) ALL CLAIMS MADE
OR THREATENED BY ANY THIRD PARTY (INCLUDING ANY GOVERNMENTAL AUTHORITY) AGAINST
BORROWER, MORTGAGE BORROWER OR THE PROPERTY OR ANY PARTY OCCUPYING THE PROPERTY
RELATING TO ANY LOSS OR INJURY RESULTING FROM ANY HAZARDOUS SUBSTANCE, AND
(III) BORROWER’S DISCOVERY OF ANY OCCURRENCE OR CONDITION ON ANY REAL PROPERTY
ADJOINING OR IN THE VICINITY OF THE PROPERTY THAT COULD CAUSE THE PROPERTY TO BE
SUBJECT TO ANY INVESTIGATION OR CLEANUP PURSUANT TO ANY ENVIRONMENTAL LAW.  UPON
BECOMING AWARE OF THE PRESENCE OF MOLD OR FUNGUS AT THE PROPERTY, BORROWER
SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO (I) UNDERTAKE AN INVESTIGATION TO
IDENTIFY THE SOURCE(S) OF SUCH MOLD OR FUNGUS AND SHALL DEVELOP AND IMPLEMENT AN
APPROPRIATE REMEDIATION PLAN TO ELIMINATE THE PRESENCE OF ANY TOXIC MOLD, (II)
PERFORM OR CAUSE TO BE PERFORMED ALL ACTS REASONABLY NECESSARY FOR THE
REMEDIATION OF ANY TOXIC MOLD (INCLUDING TAKING ANY ACTION NECESSARY TO CLEAN
AND DISINFECT ANY PORTIONS OF THE PROPERTY AFFECTED BY TOXIC MOLD, INCLUDING
PROVIDING ANY NECESSARY MOISTURE CONTROL SYSTEMS AT THE PROPERTY), AND (III)
PROVIDE EVIDENCE REASONABLY SATISFACTORY TO LENDER OF THE FOREGOING.  BORROWER
SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO, PERMIT LENDER TO JOIN AND
PARTICIPATE IN, AS A PARTY IF IT SO ELECTS, ANY LEGAL OR ADMINISTRATIVE
PROCEEDINGS OR OTHER ACTIONS INITIATED WITH RESPECT TO THE PROPERTY IN
CONNECTION WITH ANY ENVIRONMENTAL LAW OR HAZARDOUS SUBSTANCE, AND BORROWER
SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO, PAY ALL REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS INCURRED BY LENDER IN CONNECTION THEREWITH.

(B)        UPON LENDER’S REQUEST, AT ANY TIME AND FROM TIME TO TIME, BORROWER
SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO, PROVIDE AN INSPECTION OR AUDIT OF
THE PROPERTY PREPARED BY A LICENSED HYDROGEOLOGIST, LICENSED ENVIRONMENTAL
ENGINEER OR QUALIFIED ENVIRONMENTAL

46


--------------------------------------------------------------------------------


CONSULTING FIRM APPROVED BY LENDER ASSESSING THE PRESENCE OR ABSENCE OF
HAZARDOUS SUBSTANCES ON, IN OR NEAR THE PROPERTY, AND IF LENDER IN ITS GOOD
FAITH JUDGMENT DETERMINES THAT REASONABLE CAUSE EXISTS FOR THE PERFORMANCE OF
SUCH ENVIRONMENTAL INSPECTION OR AUDIT, THEN THE COST AND EXPENSE OF SUCH AUDIT
OR INSPECTION SHALL BE PAID BY BORROWER OR MORTGAGE BORROWER.  SUCH INSPECTIONS
AND AUDIT MAY INCLUDE SOIL BORINGS AND GROUND WATER MONITORING.  IF BORROWER
FAILS TO PROVIDE, OR FAILS TO CAUSE MORTGAGE BORROWER TO PROVIDE, ANY SUCH
INSPECTION OR AUDIT WITHIN 30 DAYS AFTER SUCH REQUEST, LENDER MAY ORDER SAME,
AND BORROWER HEREBY GRANTS TO LENDER AND ITS EMPLOYEES AND AGENTS ACCESS TO THE
PROPERTY AND A LICENSE TO UNDERTAKE SUCH INSPECTION OR AUDIT.

(C)         IF ANY ENVIRONMENTAL SITE ASSESSMENT REPORT PREPARED IN CONNECTION
WITH SUCH INSPECTION OR AUDIT RECOMMENDS THAT AN OPERATIONS AND MAINTENANCE PLAN
BE IMPLEMENTED FOR ANY HAZARDOUS SUBSTANCE, WHETHER SUCH HAZARDOUS SUBSTANCE
EXISTED PRIOR TO THE OWNERSHIP OF THE PROPERTY BY MORTGAGE BORROWER, OR
PRESENTLY EXISTS OR IS REASONABLY SUSPECTED OF EXISTING, BORROWER SHALL, OR
SHALL CAUSE MORTGAGE BORROWER TO, CAUSE SUCH OPERATIONS AND MAINTENANCE PLAN TO
BE PREPARED AND IMPLEMENTED AT ITS EXPENSE UPON REQUEST OF LENDER, AND WITH
RESPECT TO ANY TOXIC MOLD, BORROWER SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO,
TAKE ALL ACTION NECESSARY TO CLEAN AND DISINFECT ANY PORTIONS OF THE
IMPROVEMENTS AFFECTED BY TOXIC MOLD IN OR ABOUT THE IMPROVEMENTS, INCLUDING
PROVIDING ANY NECESSARY MOISTURE CONTROL SYSTEMS AT THE PROPERTY.  IF ANY
INVESTIGATION, SITE MONITORING, CONTAINMENT, CLEANUP, REMOVAL, RESTORATION OR
OTHER WORK OF ANY KIND IS REASONABLY NECESSARY UNDER AN APPLICABLE ENVIRONMENTAL
LAW (“REMEDIAL WORK”), BORROWER SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO,
COMMENCE ALL SUCH REMEDIAL WORK WITHIN 30 DAYS AFTER WRITTEN DEMAND BY LENDER
AND THEREAFTER DILIGENTLY PROSECUTE TO COMPLETION ALL SUCH REMEDIAL WORK WITHIN
SUCH PERIOD OF TIME AS MAY BE REQUIRED UNDER APPLICABLE LAW).  ALL REMEDIAL WORK
SHALL BE PERFORMED BY LICENSED CONTRACTORS APPROVED IN ADVANCE BY LENDER AND
UNDER THE SUPERVISION OF A CONSULTING ENGINEER APPROVED BY LENDER.  ALL COSTS OF
SUCH REMEDIAL WORK SHALL BE PAID BY BORROWER OR MORTGAGE BORROWER, INCLUDING
LENDER’S REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED IN CONNECTION
WITH THE MONITORING OR REVIEW OF SUCH REMEDIAL WORK.  IF BORROWER DOES NOT, OR
FAILS TO CAUSE MORTGAGE BORROWER TO, TIMELY COMMENCE AND DILIGENTLY PROSECUTE TO
COMPLETION THE REMEDIAL WORK, LENDER MAY (BUT SHALL NOT BE OBLIGATED TO) CAUSE
SUCH REMEDIAL WORK TO BE PERFORMED AT BORROWER’S EXPENSE.  NOTWITHSTANDING THE
FOREGOING, BORROWER SHALL NOT BE REQUIRED TO COMMENCE SUCH REMEDIAL WORK WITHIN
THE ABOVE SPECIFIED TIME PERIOD: (X) IF PREVENTED FROM DOING SO BY ANY
GOVERNMENTAL AUTHORITY, (Y) IF COMMENCING SUCH REMEDIAL WORK WITHIN SUCH TIME
PERIOD WOULD RESULT IN BORROWER OR SUCH REMEDIAL WORK VIOLATING ANY
ENVIRONMENTAL LAW, OR (Z) IF BORROWER OR MORTGAGE BORROWER, AT ITS EXPENSE AND
AFTER PRIOR WRITTEN NOTICE TO LENDER, ARE CONTESTING BY APPROPRIATE LEGAL,
ADMINISTRATIVE OR OTHER PROCEEDINGS, CONDUCTED IN GOOD FAITH AND WITH DUE
DILIGENCE, THE NEED TO PERFORM REMEDIAL WORK.  BORROWER SHALL HAVE THE RIGHT TO
CONTEST THE NEED TO PERFORM SUCH REMEDIAL WORK, PROVIDED THAT, (1) BORROWER OR
MORTGAGE BORROWER ARE PERMITTED BY THE APPLICABLE ENVIRONMENTAL LAWS TO DELAY
PERFORMANCE OF THE REMEDIAL WORK PENDING SUCH PROCEEDINGS, (2) NEITHER THE
PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE SOLD, FORFEITED OR
LOST IF BORROWER OR MORTGAGE BORROWER FAILS TO PROMPTLY PERFORM THE REMEDIAL
WORK BEING CONTESTED, AND IF BORROWER OR MORTGAGE BORROWER FAILS TO PREVAIL IN
CONTEST BORROWER OR MORTGAGE BORROWER WOULD THEREAFTER HAVE THE OPPORTUNITY TO
PERFORM SUCH REMEDIAL WORK, (3) LENDER WOULD NOT, BY VIRTUE OF SUCH PERMITTED
CONTEST, BE EXPOSED TO ANY RISK OF ANY CIVIL LIABILITY FOR WHICH BORROWER HAS
NOT FURNISHED ADDITIONAL SECURITY AS PROVIDED IN CLAUSE (4) BELOW, OR TO ANY

47


--------------------------------------------------------------------------------


RISK OF CRIMINAL LIABILITY, AND NEITHER THE PROPERTY NOR ANY INTEREST THEREIN
WOULD BE SUBJECT TO THE IMPOSITION OF ANY LIEN FOR WHICH BORROWER HAS NOT
FURNISHED ADDITIONAL SECURITY AS PROVIDED IN CLAUSE (4) BELOW, AS A RESULT OF
THE FAILURE TO PERFORM SUCH REMEDIAL WORK AND (4) BORROWER SHALL HAVE FURNISHED,
OR CAUSED MORTGAGE BORROWER TO HAVE FURNISHED, TO LENDER ADDITIONAL SECURITY IN
RESPECT OF THE REMEDIAL WORK BEING CONTESTED AND THE LOSS OR DAMAGE THAT MAY
RESULT FROM BORROWER’S OR MORTGAGE BORROWER’S FAILURE TO PREVAIL IN SUCH CONTEST
IN SUCH AMOUNT AS MAY BE REASONABLY REQUESTED BY LENDER BUT IN NO EVENT LESS
THAN ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE COST OF SUCH REMEDIAL WORK AS
ESTIMATED BY LENDER OR LENDER’S CONSULTANT AND ANY LOSS OR DAMAGE THAT MAY
RESULT FROM BORROWER’S OR MORTGAGE BORROWER’S FAILURE TO PREVAIL IN SUCH
CONTEST, WHICH AMOUNT SHALL PERIODICALLY BE DISBURSED TO BORROWER OR MORTGAGE
BORROWER, AS APPLICABLE, DURING THE COURSE OF SUCH REMEDIAL WORK, WITHIN TEN
(10) DAYS AFTER THE DELIVERY BY BORROWER OR MORTGAGE BORROWER, AS APPLICABLE, TO
LENDER OF A REQUEST THEREFOR (BUT NOT MORE OFTEN THAN ONCE PER MONTH), IN
INCREMENTS OF AT LEAST $5,000, ACCOMPANIED BY THE FOLLOWING ITEMS (WHICH ITEMS
SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER): (I) AN OFFICER’S
CERTIFICATE (A) CERTIFYING THAT THE REMEDIAL WORK OR ANY PORTION THEREOF WHICH
ARE THE SUBJECT OF THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED IN A GOOD AND
WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS, (B)
IDENTIFYING EACH PERSON THAT SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH SUCH
REMEDIAL WORK OR ANY PORTION THEREOF AND (C) STATING THAT EACH SUCH PERSON HAS
BEEN OR, UPON RECEIPT OF THE REQUESTED DISBURSEMENT, WILL BE PAID IN FULL WITH
RESPECT TO THE PORTION OF THE REMEDIAL WORK WHICH IS THE SUBJECT OF THE
REQUESTED DISBURSEMENT; (II) COPIES OF APPROPRIATE LIEN WAIVERS OR OTHER
EVIDENCE OF PAYMENT SATISFACTORY TO LENDER; (III) WITH RESPECT TO ANY
DISBURSEMENT THAT EXCEEDS $50,000, AT LENDER’S OPTION, A TITLE SEARCH FOR THE
PROPERTY INDICATING THAT IT IS FREE FROM ALL LIENS NOT PREVIOUSLY APPROVED BY
LENDER; (IV) A COPY OF EACH LICENSE REQUIRED TO BE OBTAINED WITH RESPECT TO THE
PORTION OF THE REMEDIAL WORK WHICH IS THE SUBJECT OF THE REQUESTED DISBURSEMENT;
AND (V) SUCH OTHER EVIDENCE AS LENDER SHALL REASONABLY REQUEST THAT THE REMEDIAL
WORK WHICH IS THE SUBJECT OF THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED AND
PAID FOR.  PROVIDED NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS
CONTINUING, UPON COMPLETION OF THE REMEDIAL WORK, ANY UNUSED PORTION OF ANY
SECURITY DEPOSITED WITH LENDER PURSUANT TO THIS SECTION 5.8.2 SHALL PROMPTLY BE
RELEASED TO BORROWER OR MORTGAGE BORROWER, AS APPLICABLE.  ANY SUCH DISBURSEMENT
OF MORE THAN $10,000 TO PAY (RATHER THAN REIMBURSE) ANY REMEDIAL WORK MAY, AT
LENDER’S OPTION, BE MADE BY JOINT CHECK PAYABLE TO BORROWER AND THE PERSON THAT
SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH SUCH REMEDIAL WORK. 
NOTWITHSTANDING THE FOREGOING, BORROWER SHALL BE RELIEVED OF ITS OBLIGATION TO
DEPOSIT THE SECURITY DESCRIBED ABOVE PROVIDED MORTGAGE BORROWER IS REQUIRED TO
AND DOES DELIVER SUCH SECURITY TO MORTGAGE LENDER IN ACCORDANCE WITH THE
MORTGAGE LOAN DOCUMENTS AND LENDER RECEIVES EVIDENCE REASONABLY ACCEPTABLE TO
LENDER OF THE DELIVERY OF SUCH SECURITY.

(D)        BORROWER SHALL NOT INSTALL OR PERMIT TO BE INSTALLED ON THE PROPERTY
ANY UNDERGROUND STORAGE TANK.


5.9          TITLE TO THE PROPERTY.  BORROWER WILL WARRANT AND DEFEND THE TITLE
TO THE COLLATERAL, AND THE VALIDITY AND PRIORITY OF ALL LIENS GRANTED OR
OTHERWISE GIVEN TO LENDER UNDER THE LOAN DOCUMENTS AGAINST THE CLAIMS OF ALL
PERSONS.  BORROWER SHALL CAUSE MORTGAGE BORROWER TO WARRANT AND DEFEND THE TITLE
TO THE PROPERTY AGAINST THE CLAIMS OF ALL PERSONS (OTHER THAN MORTGAGE LENDER
AND HOLDERS OF PERMITTED ENCUMBRANCES).

48


--------------------------------------------------------------------------------



5.10        LEASES.


5.10.1     GENERALLY.  UPON REQUEST, BORROWER SHALL, OR SHALL CAUSE MORTGAGE
BORROWER TO, FURNISH LENDER WITH EXECUTED COPIES OF ALL LEASES THEN IN EFFECT
(OTHER THAN LEASES THAT HAVE PREVIOUSLY BEEN FURNISHED TO LENDER).  ALL RENEWALS
OF LEASES AND ALL PROPOSED LEASES SHALL PROVIDE FOR RENTAL RATES AND TERMS
COMPARABLE TO EXISTING LOCAL MARKET RATES AND SHALL BE ARM’S LENGTH TRANSACTIONS
WITH BONA FIDE, INDEPENDENT THIRD-PARTY TENANTS.


5.10.2     LEASES.  BORROWER SHALL NOT PERMIT MORTGAGE BORROWER TO ENTER INTO A
PROPOSED LEASE OR A PROPOSED RENEWAL, EXTENSION (OTHER THAN A RENEWAL OR
EXTENSION THAT IS BEING UNILATERALLY EXERCISED BY A TENANT PURSUANT TO THE TERMS
OF AN EXISTING LEASE, WITH RESPECT TO WHICH LENDER SHALL NOT HAVE ANY CONSENT
RIGHTS) OR MODIFICATION OF AN EXISTING LEASE WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER, WHICH CONSENT SHALL NOT, SO LONG AS NO EVENT OF DEFAULT IS
CONTINUING, BE UNREASONABLY WITHHELD OR DELAYED.  PRIOR TO SEEKING LENDER’S
CONSENT TO ANY LEASE, BORROWER SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO,
DELIVER TO LENDER A COPY OF SUCH PROPOSED LEASE (A “PROPOSED LEASE”) AND, IF
SUCH PROPOSED LEASE IS BASED ON THE STANDARD FORM OF LEASE APPROVED BY LENDER,
BLACKLINED TO SHOW CHANGES FROM THE STANDARD FORM OF LEASE APPROVED BY LENDER
AND THEN BEING USED BY MORTGAGE BORROWER.  LENDER SHALL APPROVE OR DISAPPROVE
EACH PROPOSED LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN
EXISTING LEASE FOR WHICH LENDER’S APPROVAL IS REQUIRED UNDER THIS AGREEMENT
WITHIN 10 BUSINESS DAYS OF THE SUBMISSION BY BORROWER OR MORTGAGE BORROWER TO
LENDER OF A WRITTEN REQUEST FOR SUCH APPROVAL, ACCOMPANIED BY A FINAL COPY OF
THE PROPOSED LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING
LEASE.  IF REQUESTED BY BORROWER, LENDER WILL GRANT CONDITIONAL APPROVALS OF
PROPOSED LEASES OR PROPOSED RENEWALS, EXTENSIONS OR MODIFICATIONS OF EXISTING
LEASES AT ANY STAGE OF THE LEASING PROCESS, FROM INITIAL “TERM SHEET” THROUGH
NEGOTIATED LEASE DRAFTS, PROVIDED THAT LENDER SHALL RETAIN THE RIGHT TO
DISAPPROVE ANY SUCH PROPOSED LEASE OR PROPOSED RENEWAL, EXTENSION OR
MODIFICATION OF AN EXISTING LEASE, IF SUBSEQUENT TO ANY PRELIMINARY APPROVAL
MATERIAL CHANGES ARE MADE TO THE TERMS PREVIOUSLY APPROVED BY LENDER, OR
ADDITIONAL MATERIAL TERMS ARE ADDED THAT HAD NOT PREVIOUSLY BEEN CONSIDERED AND
APPROVED BY LENDER IN CONNECTION WITH SUCH PROPOSED LEASE OR PROPOSED RENEWAL,
EXTENSION OR MODIFICATION OF AN EXISTING LEASE.  PROVIDED THAT NO EVENT OF
DEFAULT IS CONTINUING, IF BORROWER PROVIDES LENDER WITH A WRITTEN REQUEST FOR
APPROVAL (WHICH WRITTEN REQUEST SHALL BE MARKED IN BOLD LETTERING WITH THE
FOLLOWING: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF SECTION 5.10.2 OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” AND THE ENVELOPE CONTAINING THE
REQUEST MUST BE MARKED “PRIORITY”, AND EXPLICITLY STATE THAT FAILURE BY LENDER
TO APPROVE OR DISAPPROVE WITHIN 10 BUSINESS DAYS WILL CONSTITUTE A DEEMED
APPROVAL) AND LENDER FAILS TO REJECT THE REQUEST IN WRITING DELIVERED TO
BORROWER WITHIN 10 BUSINESS DAYS AFTER RECEIPT BY LENDER OF THE REQUEST, THE
PROPOSED LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING
LEASE SHALL BE DEEMED APPROVED BY LENDER, AND BORROWER SHALL BE ENTITLED TO
PERMIT MORTGAGE BORROWER TO ENTER INTO SUCH PROPOSED LEASE OR PROPOSED RENEWAL,
EXTENSION OR MODIFICATION OF AN EXISTING LEASE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS SECTION 5.10, UNLESS EXPRESSLY AGREED TO IN WRITING BY LENDER
OR UNLESS LENDER’S APPROVAL OF THE CAPITAL EXPENSE BUDGET DESCRIBED IN SECTION
5.10.3 HEREOF IS GIVEN, ANY APPROVAL OR DEEMED APPROVAL BY LENDER OF A PROPOSED
LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING LEASE
PURSUANT TO THIS SECTION 5.10 SHALL NOT BE DEEMED TO CONSTITUTE

49


--------------------------------------------------------------------------------



(IN AND OF ITSELF) AN APPROVAL OR DEEMED APPROVAL BY LENDER OF ANY APPROVED
LEASING EXPENSES IN CONNECTION THEREWITH.


5.10.3     CAPITAL EXPENSE BUDGET FOR TENANT IMPROVEMENTS.  IN THE EVENT THAT A
PROPOSED LEASE OR A PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING
LEASE REQUIRES THE PAYMENT BY MORTGAGE BORROWER OF AMOUNTS FOR TENANT
IMPROVEMENTS AND/OR THE PERFORMANCE BY MORTGAGE BORROWER OF SUCH TENANT
IMPROVEMENTS, BORROWER SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO, SUBMIT TO
LENDER FOR ITS APPROVAL IN CONNECTION WITH SUCH PROPOSED LEASE OR PROPOSED
RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING LEASE, A CAPITAL EXPENSE
BUDGET (TOGETHER WITH ALL INFORMATION AND MATERIALS REASONABLY REQUIRED BY
LENDER TO MAKE A DETERMINATION OF WHETHER TO APPROVE SUCH CAPITAL EXPENSE
BUDGET) SHOWING, ON A MONTH-BY-MONTH BASIS, IN REASONABLE DETAIL, EACH LINE ITEM
OF ANTICIPATED CAPITAL EXPENSES RELATING TO THE TENANT IMPROVEMENTS REQUIRED
UNDER SUCH PROPOSED LEASE OR EXISTING LEASE.  IT SHALL BE A CONDITION OF
LENDER’S APPROVAL OF SUCH PROPOSED LEASE OR PROPOSED RENEWAL, EXTENSION OR
MODIFICATION OF AN EXISTING LEASE PURSUANT TO THIS SECTION 5.10 THAT LENDER
APPROVES SUCH CAPITAL EXPENSE BUDGET.


5.10.4     ADDITIONAL COVENANTS WITH RESPECT TO LEASES.  BORROWER SHALL CAUSE
MORTGAGE BORROWER TO (I)  OBSERVE AND PERFORM THE MATERIAL OBLIGATIONS IMPOSED
UPON THE LESSOR UNDER THE LEASES, AND NOT DO OR PERMIT ANYTHING TO IMPAIR THE
VALUE OF THE LEASES AS SECURITY FOR THE DEBT; (II) PROMPTLY SEND COPIES TO
LENDER OF ALL NOTICES OF DEFAULT THAT MORTGAGE BORROWER SHALL SEND OR RECEIVE
UNDER ANY LEASE; (III)  ENFORCE, IN ACCORDANCE WITH COMMERCIALLY REASONABLE
PRACTICES FOR PROPERTIES SIMILAR TO THE PROPERTY, THE TERMS, COVENANTS AND
CONDITIONS IN THE LEASES TO BE OBSERVED OR PERFORMED BY THE LESSEES, SHORT OF
TERMINATION THEREOF; (IV) NOT COLLECT ANY OF THE RENTS MORE THAN ONE MONTH IN
ADVANCE (OTHER THAN SECURITY DEPOSITS); (V) NOT EXECUTE ANY OTHER ASSIGNMENT OF
LESSOR’S INTEREST IN THE LEASES OR THE RENTS (EXCEPT AS CONTEMPLATED BY THE LOAN
DOCUMENTS); (VI) NOT MODIFY ANY LEASE IN A MANNER INCONSISTENT WITH THE LOAN
DOCUMENTS; (VII) NOT CONVEY OR TRANSFER OR SUFFER OR PERMIT A CONVEYANCE OR
TRANSFER OF THE PROPERTY SO AS TO EFFECT A MERGER OF THE ESTATES AND RIGHTS OF,
OR A TERMINATION OR DIMINUTION OF THE OBLIGATIONS OF, LESSEES UNDER LEASES;
(VIII) NOT CONSENT TO ANY ASSIGNMENT OF OR SUBLETTING UNDER ANY LEASE UNLESS
REQUIRED IN ACCORDANCE WITH ITS TERMS WITHOUT THE PRIOR CONSENT OF LENDER,
WHICH, WITH RESPECT TO A SUBLETTING, MAY NOT, SO LONG AS NO EVENT OF DEFAULT IS
CONTINUING, BE UNREASONABLY WITHHELD OR DELAYED; (IX) NOT CANCEL OR TERMINATE
ANY LEASE OR ACCEPT A SURRENDER THEREOF WITHOUT THE PRIOR CONSENT OF LENDER,
WHICH CONSENT SHALL NOT, SO LONG AS NO EVENT OF DEFAULT IS CONTINUING, BE
UNREASONABLY WITHHELD OR DELAYED; AND (X) SHALL DELIVER TO LENDER WITHIN FIVE
(5) BUSINESS DAYS OF RECEIPT ALL NOTICES FROM ANY TENANT OF SUCH TENANT’S INTENT
TO VACATE THE PROPERTY OR TERMINATE THE LEASE.


5.11        ESTOPPEL STATEMENT.  AFTER REQUEST BY LENDER, BORROWER SHALL FURNISH
LENDER WITHIN TEN DAYS A STATEMENT ADDRESSED TO LENDER, ITS SUCCESSORS AND
ASSIGNS, DULY ACKNOWLEDGED AND CERTIFIED, SETTING FORTH (I) THE UNPAID
PRINCIPAL, (II) THE INTEREST RATE, (III) THE DATE INSTALLMENTS OF INTEREST
AND/OR PRINCIPAL WERE LAST PAID, (IV) ANY OFFSETS OR DEFENSES TO THE PAYMENT OF
THE DEBT, AND (V) THAT THE LOAN DOCUMENTS ARE VALID, LEGAL AND BINDING
OBLIGATIONS AND HAVE NOT BEEN MODIFIED OR IF MODIFIED, GIVING PARTICULARS OF
SUCH MODIFICATION.

50


--------------------------------------------------------------------------------



5.12        PROPERTY MANAGEMENT.


5.12.1     MANAGEMENT AGREEMENT.  BORROWER SHALL CAUSE MORTGAGE BORROWER TO
(I) CAUSE THE PROPERTY TO BE MANAGED PURSUANT TO THE MANAGEMENT AGREEMENT;
(II) PROMPTLY PERFORM AND OBSERVE ALL OF THE COVENANTS REQUIRED TO BE PERFORMED
AND OBSERVED BY IT UNDER THE MANAGEMENT AGREEMENT AND DO ALL THINGS NECESSARY TO
PRESERVE AND TO KEEP UNIMPAIRED ITS RIGHTS THEREUNDER; (III) PROMPTLY NOTIFY
LENDER OF ANY DEFAULT UNDER THE MANAGEMENT AGREEMENT OF WHICH IT IS AWARE;
(IV) PROMPTLY DELIVER TO LENDER A COPY OF EACH FINANCIAL STATEMENT, BUSINESS
PLAN, CAPITAL EXPENDITURE PLAN, AND PROPERTY IMPROVEMENT PLAN AND ANY OTHER
NOTICE, REPORT AND ESTIMATE RECEIVED BY MORTGAGE BORROWER UNDER THE MANAGEMENT
AGREEMENT; AND (V) PROMPTLY ENFORCE THE PERFORMANCE AND OBSERVANCE OF ALL OF THE
COVENANTS REQUIRED TO BE PERFORMED AND OBSERVED BY MANAGER UNDER THE MANAGEMENT
AGREEMENT.  WITHOUT LENDER’S PRIOR WRITTEN CONSENT, BORROWER SHALL NOT PERMIT
MORTGAGE BORROWER TO (A) SURRENDER, TERMINATE, CANCEL, EXTEND OR RENEW THE
MANAGEMENT AGREEMENT (OTHER THAN EXTENSIONS OR RENEWALS PURSUANT TO THE EXPRESS
RENEWAL/EXTENSION PROVISIONS SET FORTH IN THE MANAGEMENT AGREEMENT ON THE SAME
TERMS AND CONDITIONS SET FORTH THEREIN (AS IN EFFECT ON THE DATE HEREOF, OR AS
HEREINAFTER AMENDED OR MODIFIED IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT)) OR OTHERWISE REPLACE THE MANAGER OR ENTER INTO ANY
OTHER MANAGEMENT AGREEMENT (EXCEPT PURSUANT TO SECTION 5.12.2); (B) REDUCE OR
CONSENT TO THE REDUCTION OF THE TERM OF THE MANAGEMENT AGREEMENT; (C) INCREASE
OR CONSENT TO THE INCREASE OF THE AMOUNT OF ANY CHARGES UNDER THE MANAGEMENT
AGREEMENT; (D) OTHERWISE MODIFY, CHANGE, SUPPLEMENT, ALTER OR AMEND IN ANY
MATERIAL RESPECT, OR WAIVE OR RELEASE ANY OF ITS RIGHTS AND REMEDIES UNDER, THE
MANAGEMENT AGREEMENT; (E) SUFFER OR PERMIT THE OCCURRENCE AND CONTINUANCE OF A
DEFAULT BEYOND ANY APPLICABLE CURE PERIOD UNDER THE MANAGEMENT AGREEMENT (OR ANY
SUCCESSOR MANAGEMENT AGREEMENT) IF SUCH DEFAULT PERMITS THE MANAGER TO TERMINATE
THE MANAGEMENT AGREEMENT (OR SUCH SUCCESSOR MANAGEMENT AGREEMENT); OR (F) SUFFER
OR PERMIT THE OWNERSHIP, MANAGEMENT OR CONTROL OF THE MANAGER TO BE TRANSFERRED
TO A PERSON OTHER THAN AN AFFILIATE OF BEHRINGER HARVARD REIT.


5.12.2     TERMINATION OF MANAGER / SUB-MANAGER.

(A)         IF (I) AN EVENT OF DEFAULT SHALL BE CONTINUING, OR (II) MANAGER IS
IN MATERIAL DEFAULT UNDER THE MANAGEMENT AGREEMENT, OR (III) UPON THE GROSS
NEGLIGENCE, MALFEASANCE OR WILLFUL MISCONDUCT OF THE MANAGER OR IF MANAGER
BECOMES INSOLVENT OR A DEBTOR IN A BANKRUPTCY PROCEEDING, BORROWER SHALL, AT THE
REQUEST OF LENDER, CAUSE MORTGAGE BORROWER TO TERMINATE THE MANAGEMENT AGREEMENT
AND REPLACE MANAGER WITH A REPLACEMENT MANAGER ACCEPTABLE TO BOTH LENDER (IN
LENDER’S DISCRETION) AND THE APPLICABLE RATING AGENCIES, ON TERMS AND CONDITIONS
SATISFACTORY TO BOTH LENDER AND THE APPLICABLE RATING AGENCIES.  BORROWER’S
FAILURE TO CAUSE MORTGAGE BORROWER TO APPOINT AN ACCEPTABLE MANAGER WITHIN
THIRTY (30) DAYS AFTER LENDER’S REQUEST OF BORROWER TO TERMINATE THE MANAGEMENT
AGREEMENT SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT.  BORROWER MAY CAUSE
MORTGAGE BORROWER TO, FROM TIME TO TIME, APPOINT A SUCCESSOR MANAGER TO MANAGE
THE PROPERTY, WHICH SUCCESSOR MANAGER AND MANAGEMENT AGREEMENT SHALL BE APPROVED
IN WRITING BY BOTH LENDER (IN LENDER’S DISCRETION) AND THE APPLICABLE RATING
AGENCIES.  ANY SUCCESSOR MANAGER SHALL EXECUTE AND DELIVER TO LENDER A CONSENT
AND SUBORDINATION OF MANAGER IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE
CONSENT AND SUBORDINATION DELIVERED TO LENDER ON THE DATE HEREOF.

(B)        IF (I) AN EVENT OF DEFAULT SHALL BE CONTINUING, OR (II) SUB-MANAGER
IS IN DEFAULT UNDER THE SUB-MANAGEMENT AGREEMENT, OR (IV) UPON THE GROSS
NEGLIGENCE, MALFEASANCE OR WILLFUL MISCONDUCT OF THE SUB-MANAGER, BORROWER
SHALL, AT THE REQUEST OF LENDER, CAUSE

51


--------------------------------------------------------------------------------


MORTGAGE BORROWER TO TERMINATE THE SUB-MANAGEMENT AGREEMENT AND, AT MORTGAGE
BORROWER’S OPTION, REPLACE SUB-MANAGER WITH A REPLACEMENT MANAGER ACCEPTABLE TO
BOTH LENDER (IN LENDER’S DISCRETION) AND THE APPLICABLE RATING AGENCIES, ON
TERMS AND CONDITIONS SATISFACTORY TO BOTH LENDER AND THE APPLICABLE RATING
AGENCIES; PROVIDED, HOWEVER, IN THE EVENT THAT BORROWER ELECTS TO REPLACE
SUB-MANAGER WITH A QUALIFYING SUB-MANAGER, NO APPROVAL OF LENDER OR THE
APPLICABLE RATING AGENCIES SHALL BE REQUIRED.  BORROWER’S FAILURE TO CAUSE
MORTGAGE BORROWER TO TERMINATE THE SUB-MANAGEMENT AGREEMENT WITHIN THIRTY
(30) DAYS AFTER LENDER’S REQUEST OF BORROWER SHALL CONSTITUTE AN IMMEDIATE EVENT
OF DEFAULT.  BORROWER MAY CAUSE MORTGAGE BORROWER TO, FROM TIME TO TIME, APPOINT
A SUCCESSOR SUB-MANAGER TO SUB-MANAGE THE PROPERTY, WHICH SUCCESSOR SUB-MANAGER
AND SUB-MANAGEMENT AGREEMENT SHALL BE APPROVED IN WRITING BY BOTH LENDER (IN
LENDER’S DISCRETION) AND THE APPLICABLE RATING AGENCIES; PROVIDED, HOWEVER, IN
THE EVENT THAT MORTGAGE BORROWER ELECTS TO REPLACE SUB-MANAGER WITH A QUALIFYING
SUB-MANAGER, NO APPROVAL OF LENDER OR THE APPLICABLE RATING AGENCIES SHALL BE
REQUIRED FOR SUCH REPLACEMENT, HOWEVER, LENDER AND THE APPLICABLE RATING
AGENCIES’ APPROVAL SHALL BE REQUIRED WITH RESPECT TO ANY NEW SUB-MANAGEMENT
AGREEMENT.  ANY SUCCESSOR SUB-MANAGER SHALL EXECUTE AND DELIVER TO LENDER A
CONSENT AND ACKNOWLEDGMENT IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE
CONSENT OF SUBCONTRACTOR DELIVERED TO LENDER ON THE DATE HEREOF.


5.13        SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY.  BORROWER SHALL, AND SHALL
CAUSE MORTGAGE BORROWER GP AND MORTGAGE BORROWER TO, AT ALL TIMES BE A SPECIAL
PURPOSE BANKRUPTCY REMOTE ENTITY. BORROWER SHALL NOT, AND SHALL NOT PERMIT
MORTGAGE BORROWER OR MORTGAGE BORROWER GP TO, DIRECTLY OR INDIRECTLY MAKE ANY
CHANGE, AMENDMENT OR MODIFICATION TO ITS ORGANIZATIONAL DOCUMENTS, OR OTHERWISE
TAKE ANY ACTION WHICH COULD RESULT IN BORROWER NOT BEING A SPECIAL PURPOSE
BANKRUPTCY REMOTE ENTITY.  A “SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY” SHALL
HAVE THE MEANING SET FORTH ON SCHEDULE 5 HERETO (IN THE CASE OF BORROWER) OR AS
SET FORTH ON SCHEDULE 5 TO THE MORTGAGE LOAN AGREEMENT (IN THE CASE OF MORTGAGE
BORROWER AND MORTGAGE BORROWER GP).


5.14        ASSUMPTION IN NON-CONSOLIDATION OPINION.  BORROWER SHALL, AND SHALL
CAUSE MORTGAGE BORROWER TO, CONDUCT ITS BUSINESS SO THAT THE ASSUMPTIONS (WITH
RESPECT TO EACH PERSON) MADE IN THAT CERTAIN SUBSTANTIVE NON-CONSOLIDATION
OPINION LETTER DATED THE DATE HEREOF DELIVERED BY BORROWER’S COUNSEL IN
CONNECTION WITH THE LOAN, SHALL BE TRUE AND CORRECT IN ALL RESPECTS.


5.15        CHANGE IN BUSINESS OR OWNERSHIP OF THE COLLATERAL.  BORROWER SHALL
NOT PURCHASE OR OWN ANY ASSETS OTHER THAN THE COLLATERAL AND ASSETS INCIDENTAL
TO ITS OWNERSHIP OF THE COLLATERAL AND SHALL NOT ENTER INTO ANY LINE OF BUSINESS
OTHER THAN THE OWNERSHIP OF THE COLLATERAL, OR MAKE ANY MATERIAL CHANGE IN THE
SCOPE OR NATURE OF ITS BUSINESS OBJECTIVES, PURPOSES OR OPERATIONS, OR UNDERTAKE
OR PARTICIPATE IN ACTIVITIES OTHER THAN THE CONTINUANCE OF ITS PRESENT BUSINESS
OR OTHERWISE CEASE TO OWN THE COLLATERAL.  BORROWER SHALL NOT PERMIT MORTGAGE
BORROWER TO PURCHASE OR OWN ANY REAL PROPERTY OTHER THAN THE PROPERTY AND SHALL
NOT PERMIT MORTGAGE BORROWER TO ENTER INTO ANY LINE OF BUSINESS OTHER THAN THE
OWNERSHIP AND OPERATION OF THE PROPERTY, OR MAKE ANY MATERIAL CHANGE IN THE
SCOPE OR NATURE OF ITS BUSINESS OBJECTIVES, PURPOSES OR OPERATIONS, OR UNDERTAKE
OR PARTICIPATE IN ACTIVITIES OTHER THAN THE CONTINUANCE OF ITS PRESENT BUSINESS
OR OTHERWISE CEASE TO OPERATE THE PROPERTY AS AN OFFICE BUILDING, OR TERMINATE
SUCH BUSINESS FOR ANY REASON WHATSOEVER (OTHER THAN TEMPORARY CESSATION IN
CONNECTION WITH RENOVATIONS TO THE PROPERTY).

52


--------------------------------------------------------------------------------



5.16        DEBT CANCELLATION.  BORROWER SHALL NOT, AND SHALL NOT PERMIT
MORTGAGE BORROWER TO, CANCEL OR OTHERWISE FORGIVE OR RELEASE ANY CLAIM OR DEBT
(OTHER THAN TERMINATION OF LEASES IN ACCORDANCE HEREWITH) OWED TO BORROWER OR
MORTGAGE BORROWER, AS APPLICABLE, BY ANY PERSON, EXCEPT FOR ADEQUATE
CONSIDERATION AND IN THE ORDINARY COURSE OF BORROWER’S OR MORTGAGE BORROWER’S
BUSINESS.


5.17        AFFILIATE TRANSACTIONS.  BORROWER SHALL NOT AND OTHER THAN THE
MANAGEMENT AGREEMENT, BORROWER SHALL PERMIT MORTGAGE BORROWER TO ENTER INTO, OR
BE A PARTY TO, ANY TRANSACTION WITH AN AFFILIATE OF BORROWER, MORTGAGE BORROWER
OR ANY OF THE MEMBERS OF BORROWER EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND
ON TERMS WHICH ARE FULLY DISCLOSED TO LENDER IN ADVANCE AND ARE NO LESS
FAVORABLE TO BORROWER, MORTGAGE BORROWER OR SUCH AFFILIATE THAN WOULD BE
OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH AN UNRELATED THIRD
PARTY.  WITH RESPECT TO THE FOREGOING, LENDER HEREBY ACKNOWLEDGES THAT IT HAS
APPROVED THE MANAGEMENT AGREEMENT.


5.18        ZONING.  BORROWER SHALL NOT, AND SHALL NOT PERMIT MORTGAGE BORROWER
TO, INITIATE OR CONSENT TO ANY ZONING RECLASSIFICATION OF ANY PORTION OF THE
PROPERTY OR SEEK ANY VARIANCE UNDER ANY EXISTING ZONING ORDINANCE OR USE OR
PERMIT THE USE OF ANY PORTION OF THE PROPERTY IN ANY MANNER THAT COULD RESULT IN
SUCH USE BECOMING A NON-CONFORMING USE UNDER ANY ZONING ORDINANCE OR ANY OTHER
APPLICABLE LAND USE LAW, RULE OR REGULATION, WITHOUT THE PRIOR CONSENT OF
LENDER.


5.19        NO JOINT ASSESSMENT.  BORROWER SHALL NOT, AND SHALL NOT PERMIT
MORTGAGE BORROWER TO, SUFFER, PERMIT OR INITIATE THE JOINT ASSESSMENT OF THE
PROPERTY (I) WITH ANY OTHER REAL PROPERTY CONSTITUTING A TAX LOT SEPARATE FROM
THE PROPERTY, AND (II) WITH ANY PORTION OF THE PROPERTY WHICH MAY BE DEEMED TO
CONSTITUTE PERSONAL PROPERTY, OR ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY
TAXES WHICH MAY BE LEVIED AGAINST SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR
LEVIED OR CHARGED TO THE PROPERTY.


5.20        PRINCIPAL PLACE OF BUSINESS.  BORROWER SHALL NOT, AND SHALL NOT
PERMIT MORTGAGE BORROWER TO, CHANGE ITS PRINCIPAL PLACE OF BUSINESS OR CHIEF
EXECUTIVE OFFICE WITHOUT FIRST GIVING LENDER 30 DAYS’ PRIOR NOTICE.


5.21        CHANGE OF NAME, IDENTITY OR STRUCTURE.  BORROWER SHALL NOT, AND
SHALL NOT PERMIT MORTGAGE BORROWER TO, CHANGE ITS NAME, IDENTITY (INCLUDING ITS
TRADE NAME OR NAMES) OR ORGANIZATIONAL STRUCTURE WITHOUT NOTIFYING LENDER OF
SUCH CHANGE IN WRITING AT LEAST THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE OF
SUCH CHANGE AND, IN THE CASE OF A CHANGE IN BORROWER’S STRUCTURE, WITHOUT FIRST
OBTAINING THE PRIOR WRITTEN CONSENT OF LENDER.  BORROWER SHALL EXECUTE AND
DELIVER TO LENDER, PRIOR TO OR CONTEMPORANEOUSLY WITH THE EFFECTIVE DATE OF ANY
SUCH CHANGE, ANY FINANCING STATEMENT OR FINANCING STATEMENT CHANGE REQUIRED BY
LENDER TO ESTABLISH OR MAINTAIN THE VALIDITY, PERFECTION AND PRIORITY OF THE
SECURITY INTEREST GRANTED HEREIN.  AT THE REQUEST OF LENDER, BORROWER SHALL
EXECUTE A CERTIFICATE IN FORM SATISFACTORY TO LENDER LISTING THE TRADE NAMES
UNDER WHICH MORTGAGE BORROWER INTENDS TO OPERATE THE PROPERTY, AND REPRESENTING
AND WARRANTING THAT BORROWER OR MORTGAGE BORROWER, AS APPLICABLE, DOES BUSINESS
UNDER NO OTHER TRADE NAME WITH RESPECT TO THE PROPERTY.

53


--------------------------------------------------------------------------------



5.22        INDEBTEDNESS.  BORROWER SHALL NOT INCUR ANY DEBT, SECURED OR
UNSECURED, DIRECT OR CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATION), OTHER
THAN THE DEBT, EXCEPT FOR LIABILITIES INCURRED IN THE ORDINARY COURSE OF
BUSINESS RELATING TO THE OWNERSHIP OF THE COLLATERAL AND THE ROUTINE
ADMINISTRATION OF BORROWER, IN AMOUNTS NOT TO EXCEED $10,000 WHICH LIABILITIES
ARE NOT MORE THAN SIXTY (60) DAYS PAST DUE AND ARE NOT EVIDENCED BY A NOTE
(“PERMITTED INDEBTEDNESS”).  BORROWER SHALL NOT PERMIT MORTGAGE BORROWER TO
DIRECTLY OR INDIRECTLY CREATE, INCUR OR ASSUME ANY INDEBTEDNESS IN VIOLATION OF
THE TERMS AND PROVISIONS OF SECTION 5.22 OF THE MORTGAGE LOAN AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO THE 60-DAY PERIOD SET FORTH IN
SECTION 5.22 OF THE MORTGAGE LOAN AGREEMENT RELATING TO THE MORTGAGE PERMITTED
INDEBTEDNESS, BORROWER MAY, OR MAY CAUSE MORTGAGE BORROWER, AFTER PRIOR NOTICE
TO LENDER, AT ITS OWN EXPENSE, CONTEST BY APPROPRIATE LEGAL PROCEEDING, PROMPTLY
INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE AMOUNT OR
VALIDITY OF ANY SUCH MORTGAGE PERMITTED INDEBTEDNESS (DURING WHICH TIME SUCH
60-DAY PERIOD SHALL BE TOLLED), PROVIDED THAT IF BORROWER OR MORTGAGE BORROWER
DESIRES TO WITHHOLD PAYMENT OF SUCH MORTGAGE PERMITTED INDEBTEDNESS DURING THE
PENDENCY OF THE CONTEST, (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
(II) NO PART OF OR INTEREST IN THE PROPERTY OR COLLATERAL WILL BE IN DANGER OF
BEING SOLD, FORFEITED, TERMINATED, CANCELED OR LOST, (III) BORROWER SHALL HAVE
FURNISHED SUCH SECURITY AS MAY BE REQUIRED IN THE PROCEEDING, OR AS MAY BE
REASONABLY REQUESTED BY LENDER, TO INSURE THE PAYMENT OF ANY SUCH PERMITTED
INDEBTEDNESS, TOGETHER WITH ALL INTEREST AND PENALTIES THEREON, WHICH SECURITY
SHALL NOT BE LESS THAN ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE MORTGAGE
PERMITTED INDEBTEDNESS BEING CONTESTED, AND (IV) BORROWER SHALL PROMPTLY UPON
FINAL DETERMINATION THEREOF PAY THE AMOUNT OF SUCH MORTGAGE PERMITTED
INDEBTEDNESS, TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES AND BORROWER SHALL
BE PERMITTED TO USE SUCH SECURITY TO MAKE SUCH PAYMENT.  NOTWITHSTANDING THE
FOREGOING, BORROWER SHALL BE RELIEVED OF ITS OBLIGATION TO DEPOSIT THE SECURITY
DESCRIBED ABOVE PROVIDED MORTGAGE BORROWER IS REQUIRED TO AND DOES DELIVER SUCH
SECURITY TO MORTGAGE LENDER IN ACCORDANCE WITH THE MORTGAGE LOAN DOCUMENTS AND
LENDER RECEIVES EVIDENCE REASONABLY ACCEPTABLE TO LENDER OF THE DELIVERY OF SUCH
SECURITY.  PROVIDED NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS
CONTINUING, UPON DELIVERY OF EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT
SUCH MORTGAGE PERMITTED INDEBTEDNESS HAS BEEN PAID IN FULL OR ARE OTHERWISE NO
LONGER DUE AND PAYABLE, ANY UNUSED PORTION OF ANY SECURITY DEPOSITED WITH LENDER
PURSUANT TO THIS SECTION 5.22 SHALL PROMPTLY BE RELEASED TO BORROWER.


5.23        LICENSES.  BORROWER SHALL NOT, AND SHALL NOT PERMIT MORTGAGE
BORROWER TO, TRANSFER ANY LICENSE REQUIRED FOR THE OPERATION OF THE PROPERTY
(OTHER THAN IN CONNECTION WITH A PERMITTED TRANSFER).


5.24        COMPLIANCE WITH RESTRICTIVE COVENANTS, ETC.  BORROWER WILL NOT, AND
SHALL NOT PERMIT MORTGAGE BORROWER TO, MODIFY, WAIVE IN ANY MATERIAL RESPECT OR
RELEASE ANY EASEMENTS, RESTRICTIVE COVENANTS OR OTHER PERMITTED ENCUMBRANCES, OR
SUFFER, CONSENT TO OR PERMIT THE FOREGOING, WITHOUT LENDER’S PRIOR WRITTEN
CONSENT, WHICH CONSENT MAY BE GRANTED OR DENIED IN LENDER’S SOLE DISCRETION.


5.25        ERISA.


5.25.1     NO LOAN PARTY SHALL ENGAGE IN ANY TRANSACTION WHICH WOULD CAUSE ANY
OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE BY LENDER
OF ANY OF ITS

54


--------------------------------------------------------------------------------



RIGHTS UNDER THE NOTE, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS) TO BE A
NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS EXEMPTION) PROHIBITED
TRANSACTION UNDER ERISA.


5.25.2     NO LOAN PARTY SHALL MAINTAIN, SPONSOR, CONTRIBUTE TO OR BECOME
OBLIGATED TO CONTRIBUTE TO, OR SUFFER OR PERMIT ANY ERISA AFFILIATE OF SUCH LOAN
PARTY TO, MAINTAIN, SPONSOR, CONTRIBUTE TO OR BECOME OBLIGATED TO CONTRIBUTE TO,
ANY PLAN OR ANY WELFARE PLAN OR PERMIT THE ASSETS OF SUCH LOAN PARTY TO BECOME
“PLAN ASSETS,” WHETHER BY OPERATION OF LAW OR UNDER REGULATIONS PROMULGATED
UNDER ERISA.


5.25.3     BORROWER SHALL DELIVER TO LENDER SUCH CERTIFICATIONS OR OTHER
EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM, AS REQUESTED BY LENDER IN ITS
SOLE DISCRETION, THAT (A) NO LOAN PARTY IS OR MAINTAINS AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I OF ERISA,
OR A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(3) OF ERISA; (B) NO
LOAN PARTY IS SUBJECT TO STATE STATUTES REGULATING INVESTMENTS AND FIDUCIARY
OBLIGATIONS WITH RESPECT TO GOVERNMENTAL PLANS; AND (C) ONE OR MORE OF THE
FOLLOWING CIRCUMSTANCES IS TRUE:

(1)           EQUITY INTERESTS IN SUCH LOAN PARTY ARE PUBLICLY OFFERED
SECURITIES, WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(B)(2);

(2)           LESS THAN TWENTY-FIVE PERCENT (25%) OF EACH OUTSTANDING CLASS OF
EQUITY INTERESTS IN SUCH LOAN PARTY ARE HELD BY “BENEFIT PLAN INVESTORS” WITHIN
THE MEANING OF 29 C.F.R. §2510.3-101(F)(2); OR

(3)           SUCH LOAN PARTY QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL
ESTATE OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C) OR (E).


5.26        TRANSFERS.


5.26.1     GENERALLY.  BORROWER SHALL NOT, AND SHALL NOT PERMIT MORTGAGE
BORROWER TO, DIRECTLY OR INDIRECTLY MAKE, SUFFER OR PERMIT THE OCCURRENCE OF ANY
TRANSFER OTHER THAN A PERMITTED TRANSFER.  NO TRANSFER OF A DIRECT INTEREST IN
BORROWER, MORTGAGE BORROWER OR MORTGAGE BORROWER GP SHALL BE PERMITTED EXCEPT IN
ACCORDANCE WITH THIS AGREEMENT.


5.26.2     INTENTIONALLY OMITTED.


5.26.3     INTENTIONALLY OMITTED.


5.27        LIENS.  WITHOUT LENDER’S PRIOR WRITTEN CONSENT, BORROWER SHALL NOT,
AND SHALL NOT PERMIT MORTGAGE BORROWER TO, CREATE, INCUR, ASSUME, PERMIT OR
SUFFER TO EXIST ANY LIEN ON ALL OR ANY PORTION OF THE PROPERTY OR COLLATERAL OR
ANY DIRECT OR INDIRECT LEGAL OR BENEFICIAL OWNERSHIP INTEREST IN MORTGAGE
BORROWER OR BORROWER, EXCEPT LIENS IN FAVOR OF LENDER AND PERMITTED
ENCUMBRANCES, UNLESS SUCH LIEN IS BONDED OR DISCHARGED WITHIN 30 DAYS AFTER
BORROWER OR MORTGAGE BORROWER FIRST RECEIVES NOTICE OF SUCH LIEN (OR SUCH LONGER
PERIOD AS IS PERMITTED UNDER THIS AGREEMENT IN THE EVENT AND TO THE EXTENT THE
LIEN IS OF A NATURE WHICH MAY BE CONTESTED BY BORROWER OR MORTGAGE BORROWER
UNDER THE PROVISIONS OF THIS AGREEMENT OR THE MORTGAGE LOAN AGREEMENT, AS
APPLICABLE, AND BORROWER OR MORTGAGE BORROWER IS IN FACT CONTESTING SUCH LIEN IN
ACCORDANCE WITH THE EXPRESS PROVISIONS AND CONDITIONS SET FORTH IN THIS

55


--------------------------------------------------------------------------------



AGREEMENT OR THE MORTGAGE LOAN AGREEMENT, AS APPLICABLE).  NOTWITHSTANDING THE
FOREGOING, PLEDGES OF ANY DIRECT OR INDIRECT LEGAL OR BENEFICIAL OWNERSHIP
INTEREST IN BEHRINGER HARVARD OPERATING PARTNERSHIP SHALL NOT CONSTITUTE LIENS
PROHIBITED HEREUNDER.


5.28        DISSOLUTION.  BORROWER SHALL NOT, AND SHALL NOT PERMIT MORTGAGE
BORROWER TO (I) ENGAGE IN ANY DISSOLUTION, LIQUIDATION OR CONSOLIDATION OR
MERGER WITH OR INTO ANY OTHER BUSINESS ENTITY, (II) ENGAGE IN ANY BUSINESS
ACTIVITY NOT RELATED TO THE OWNERSHIP AND OPERATION OF (X) WITH RESPECT TO
BORROWER, THE COLLATERAL AND (Y) WITH RESPECT TO MORTGAGE BORROWER, THE PROPERTY
OR (III) TRANSFER, LEASE OR SELL, IN ONE TRANSACTION OR ANY COMBINATION OF
TRANSACTIONS, ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OR ASSETS OF BORROWER OR
MORTGAGE BORROWER EXCEPT TO THE EXTENT EXPRESSLY PERMITTED BY THE LOAN
DOCUMENTS.


5.29        EXPENSES.  SUBJECT TO SECTIONS 9.1 AND 9.2 HEREOF, BORROWER SHALL,
OR SHALL CAUSE MORTGAGE BORROWER TO, REIMBURSE LENDER UPON RECEIPT OF NOTICE FOR
ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH THE LOAN,
INCLUDING (I) THE PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THE LOAN
DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY AND ALL
THE COSTS OF FURNISHING ALL OPINIONS BY COUNSEL FOR BORROWER; (II) BORROWER’S
AND LENDER’S ONGOING PERFORMANCE UNDER AND COMPLIANCE WITH THE LOAN DOCUMENTS,
INCLUDING CONFIRMING COMPLIANCE WITH ENVIRONMENTAL AND INSURANCE REQUIREMENTS;
(III) THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND ADMINISTRATION OF
ANY CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS OF OR UNDER ANY LOAN
DOCUMENT AND ANY OTHER DOCUMENTS OR MATTERS REQUESTED BY LENDER; (IV) FILING AND
RECORDING OF ANY LOAN DOCUMENTS; (V) TITLE INSURANCE, UCC INSURANCE, SURVEYS,
INSPECTIONS AND APPRAISALS; (VI) THE CREATION, PERFECTION OR PROTECTION OF
LENDER’S LIENS IN THE COLLATERAL AND THE CASH MANAGEMENT ACCOUNTS (INCLUDING
FEES AND EXPENSES FOR TITLE AND LIEN SEARCHES, INTANGIBLES TAXES, PERSONAL
PROPERTY TAXES, MORTGAGE RECORDING TAXES, DUE DILIGENCE EXPENSES, TRAVEL
EXPENSES, ACCOUNTING FIRM FEES, COSTS OF APPRAISALS, ENVIRONMENTAL REPORTS AND
LENDER’S CONSULTANT, SURVEYS AND ENGINEERING REPORTS); (VII) ENFORCING OR
PRESERVING ANY RIGHTS IN RESPONSE TO THIRD PARTY CLAIMS OR THE PROSECUTING OR
DEFENDING OF ANY ACTION OR PROCEEDING OR OTHER LITIGATION, IN EACH CASE AGAINST,
UNDER OR AFFECTING BORROWER, MORTGAGE BORROWER, THE LOAN DOCUMENTS, THE
COLLATERAL, THE PROPERTY, OR ANY OTHER SECURITY GIVEN FOR THE LOAN; (VIII) FEES
CHARGED BY RATING AGENCIES IN CONNECTION WITH ANY MODIFICATION OF THE LOAN
REQUESTED BY BORROWER; AND (IX) ENFORCING ANY OBLIGATIONS OF OR COLLECTING ANY
PAYMENTS DUE FROM BORROWER UNDER ANY LOAN DOCUMENT OR WITH RESPECT TO THE
PROPERTY OR IN CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE LOAN IN
THE NATURE OF A “WORK-OUT”, OR ANY INSOLVENCY OR BANKRUPTCY PROCEEDINGS.  ANY
COSTS AND EXPENSES DUE AND PAYABLE BY BORROWER HEREUNDER WHICH ARE NOT PAID BY
BORROWER WITHIN TEN DAYS AFTER DEMAND MAY BE PAID FROM ANY AMOUNTS IN THE
DEPOSIT ACCOUNT, WITH NOTICE THEREOF TO BORROWER.  THE OBLIGATIONS AND
LIABILITIES OF BORROWER UNDER THIS SECTION 5.29 SHALL SURVIVE THE TERM AND THE
EXERCISE BY LENDER OF ANY OF ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS,
INCLUDING THE ACQUISITION OF THE COLLATERAL.


5.30        INDEMNITY.  BORROWER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS
LENDER AND EACH OF ITS AFFILIATES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
INCLUDING THE DIRECTORS, OFFICERS, PARTNERS, MEMBERS, SHAREHOLDERS,
PARTICIPANTS, EMPLOYEES, PROFESSIONALS AND AGENTS OF ANY OF THE FOREGOING
(INCLUDING ANY SERVICER) AND EACH OTHER PERSON, IF ANY, WHO CONTROLS LENDER, ITS
AFFILIATES OR ANY OF THE FOREGOING (EACH, AN “INDEMNIFIED PARTY”), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS,

56


--------------------------------------------------------------------------------



EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR AN INDEMNIFIED PARTY IN
CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING
COMMENCED OR THREATENED, WHETHER OR NOT LENDER SHALL BE DESIGNATED A PARTY
THERETO, COURT COSTS AND COSTS OF APPEAL AT ALL APPELLATE LEVELS, INVESTIGATION
AND LABORATORY FEES, CONSULTANT FEES AND LITIGATION EXPENSES), THAT MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY INDEMNIFIED PARTY
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”) IN ANY MANNER, RELATING TO OR
ARISING OUT OF OR BY REASON OF THE LOAN, INCLUDING: (I) ANY BREACH BY BORROWER
OF ITS OBLIGATIONS UNDER, OR ANY MISREPRESENTATION BY BORROWER CONTAINED IN, ANY
LOAN DOCUMENT; (II) THE USE OR INTENDED USE OF THE PROCEEDS OF THE LOAN;
(III) ANY INFORMATION PROVIDED BY BORROWER; (IV) OWNERSHIP OF THE COLLATERAL OR
ANY INTEREST THEREIN; (V)  ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS
OF OR DAMAGE TO PROPERTY OCCURRING IN, ON OR ABOUT THE PROPERTY OR ON THE
ADJOINING SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS
OR WAYS; (VI) ANY USE, NONUSE OR CONDITION IN, ON OR ABOUT THE PROPERTY OR ON
ADJOINING SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS
OR WAYS; (VII) PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY
MATERIALS OR OTHER PROPERTY IN RESPECT OF THE PROPERTY; (VIII) THE PRESENCE,
DISPOSAL, ESCAPE, SEEPAGE, LEAKAGE, SPILLAGE, DISCHARGE, EMISSION, RELEASE, OR
THREATENED RELEASE OF ANY HAZARDOUS SUBSTANCE ON, FROM OR AFFECTING THE
PROPERTY; (IX) ANY PERSONAL INJURY (INCLUDING WRONGFUL DEATH) OR PROPERTY DAMAGE
(REAL OR PERSONAL) ARISING OUT OF OR RELATED TO SUCH HAZARDOUS SUBSTANCE;
(X) ANY LAWSUIT BROUGHT OR THREATENED, SETTLEMENT REACHED, OR GOVERNMENT ORDER
RELATING TO SUCH HAZARDOUS SUBSTANCE; (XI) ANY VIOLATION OF THE ENVIRONMENTAL
LAWS WHICH IS BASED UPON OR IN ANY WAY RELATED TO SUCH HAZARDOUS SUBSTANCE,
INCLUDING THE COSTS AND EXPENSES OF ANY REMEDIAL WORK; (XII) ANY FAILURE OF THE
PROPERTY TO COMPLY WITH ANY LEGAL REQUIREMENT; (XIII) ANY CLAIM BY BROKERS,
FINDERS OR SIMILAR PERSONS CLAIMING TO BE ENTITLED TO A COMMISSION IN CONNECTION
WITH ANY LEASE OR OTHER TRANSACTION INVOLVING THE PROPERTY OR ANY PART THEREOF,
OR ANY LIABILITY ASSERTED AGAINST LENDER WITH RESPECT THERETO; AND (XIV) THE
CLAIMS OF ANY LESSEE OF ANY PORTION OF THE PROPERTY OR ANY PERSON ACTING THROUGH
OR UNDER ANY LESSEE OR OTHERWISE ARISING UNDER OR AS A CONSEQUENCE OF ANY LEASE;
PROVIDED, HOWEVER, THAT BORROWER SHALL NOT HAVE ANY OBLIGATION TO ANY
INDEMNIFIED PARTY HEREUNDER TO THE EXTENT THAT IT IS FINALLY JUDICIALLY
DETERMINED THAT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE,
ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.  ANY
AMOUNTS PAYABLE TO ANY INDEMNIFIED PARTY BY REASON OF THE APPLICATION OF THIS
PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND AND SHALL BEAR INTEREST
AT THE DEFAULT RATE FROM THE DATE DUE UNTIL PAID.  THE OBLIGATIONS AND
LIABILITIES OF BORROWER UNDER THIS SECTION 5.30 SHALL SURVIVE THE TERM (WITH
RESPECT TO ANY MATTER OCCURRING OR IN EXISTENCE PRIOR TO THE END OF THE TERM,
AND THEREAFTER WITH RESPECT TO THIRD PARTY CLAIMS, SUITS AND ACTIONS) AND THE
EXERCISE BY LENDER OF ANY OF ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS,
INCLUDING THE ACQUISITION OF THE COLLATERAL.


5.31        INTENTIONALLY OMITTED.


5.32        INTENTIONALLY OMITTED.


5.33        PATRIOT ACT COMPLIANCE.  (A) BORROWER WILL USE, AND SHALL CAUSE
MORTGAGE BORROWER TO USE, THEIR GOOD FAITH AND COMMERCIALLY REASONABLE EFFORTS
TO COMPLY WITH THE PATRIOT ACT (AS DEFINED BELOW) AND ALL APPLICABLE
REQUIREMENTS OF GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER BORROWER,
MORTGAGE BORROWER, THE COLLATERAL AND THE PROPERTY, INCLUDING THOSE RELATING TO
MONEY LAUNDERING AND TERRORISM.  LENDER SHALL HAVE THE RIGHT TO AUDIT BORROWER’S
AND

57


--------------------------------------------------------------------------------



MORTGAGE BORROWER’S COMPLIANCE WITH THE PATRIOT ACT AND ALL APPLICABLE
REQUIREMENTS OF GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER BORROWER,
MORTGAGE BORROWER, THE COLLATERAL AND THE PROPERTY, INCLUDING THOSE RELATING TO
MONEY LAUNDERING AND TERRORISM.  IN THE EVENT THAT BORROWER OR MORTGAGE BORROWER
FAILS TO COMPLY WITH THE PATRIOT ACT OR ANY SUCH REQUIREMENTS OF GOVERNMENTAL
AUTHORITIES, THEN LENDER MAY, AT ITS OPTION, CAUSE BORROWER, OR CAUSE BORROWER
TO CAUSE MORTGAGE BORROWER, TO COMPLY THEREWITH AND ANY AND ALL REASONABLE COSTS
AND EXPENSES INCURRED BY LENDER IN CONNECTION THEREWITH SHALL BE SECURED BY THE
PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS AND SHALL BE IMMEDIATELY DUE AND
PAYABLE.  FOR PURPOSES HEREOF, THE TERM “PATRIOT ACT” MEANS THE UNITING AND
STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND
OBSTRUCT TERRORISM (USA PATRIOT ACT) ACT OF 2001, AS THE SAME MAY BE AMENDED
FROM TIME TO TIME, AND CORRESPONDING PROVISIONS OF FUTURE LAWS.

(B)        NEITHER BORROWER, MORTGAGE BORROWER NOR ANY MEMBER OF BORROWER NOR
ANY PARTNER OF ANY SUCH MEMBER NOR ANY OWNER OF A DIRECT OR INDIRECT INTEREST IN
BORROWER (A) IS LISTED ON ANY GOVERNMENT LISTS (AS DEFINED BELOW), (B) IS A
PERSON WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE SUBJECT TO THE
PROHIBITIONS CONTAINED IN PRESIDENTIAL EXECUTIVE ORDER NO. 13224 (SEPT. 23,
2001) OR ANY OTHER SIMILAR PROHIBITIONS CONTAINED IN THE RULES AND REGULATIONS
OF OFAC (AS DEFINED BELOW) OR IN ANY ENABLING LEGISLATION OR OTHER PRESIDENTIAL
EXECUTIVE ORDERS IN RESPECT THEREOF, (C) HAS BEEN PREVIOUSLY INDICTED FOR OR
CONVICTED OF ANY FELONY INVOLVING A CRIME OR CRIMES OF MORAL TURPITUDE OR FOR
ANY PATRIOT ACT OFFENSE (AS DEFINED BELOW), OR (D) IS CURRENTLY UNDER
INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY FOR ALLEGED CRIMINAL ACTIVITY.  FOR
PURPOSES HEREOF, THE TERM “PATRIOT ACT OFFENSE” MEANS ANY VIOLATION OF THE
CRIMINAL LAWS OF THE UNITED STATES OF AMERICA OR OF ANY OF THE SEVERAL STATES,
OR THAT WOULD BE A CRIMINAL VIOLATION IF COMMITTED WITHIN THE JURISDICTION OF
THE UNITED STATES OF AMERICA OR ANY OF THE SEVERAL STATES, RELATING TO TERRORISM
OR THE LAUNDERING OF MONETARY INSTRUMENTS, INCLUDING ANY OFFENSE UNDER (A) THE
CRIMINAL LAWS AGAINST TERRORISM; (B) THE CRIMINAL LAWS AGAINST MONEY LAUNDERING,
(C) THE BANK SECRECY ACT, AS AMENDED, (D) THE MONEY LAUNDERING CONTROL ACT OF
1986, AS AMENDED, OR THE (E) PATRIOT ACT.  “PATRIOT ACT OFFENSE” ALSO INCLUDES
THE CRIMES OF CONSPIRACY TO COMMIT, OR AIDING AND ABETTING ANOTHER TO COMMIT, A
PATRIOT ACT OFFENSE.  FOR PURPOSES HEREOF, THE TERM “GOVERNMENT LISTS” MEANS (I)
THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LISTS MAINTAINED BY
OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”), (II) ANY OTHER LIST OF TERRORISTS,
TERRORIST ORGANIZATIONS OR NARCOTICS TRAFFICKERS MAINTAINED PURSUANT TO ANY OF
THE RULES AND REGULATIONS OF OFAC THAT LENDER NOTIFIED BORROWER IN WRITING IS
NOW INCLUDED IN “GOVERNMENTAL LISTS”, OR (III) ANY SIMILAR LISTS MAINTAINED BY
THE UNITED STATES DEPARTMENT OF STATE, THE UNITED STATES DEPARTMENT OF COMMERCE
OR ANY OTHER GOVERNMENT AUTHORITY OR PURSUANT TO ANY EXECUTIVE ORDER OF THE
PRESIDENT OF THE UNITED STATES OF AMERICA THAT LENDER NOTIFIED BORROWER IN
WRITING IS NOW INCLUDED IN “GOVERNMENTAL LISTS”.


5.34        MORTGAGE RESERVE FUNDS.  BORROWER SHALL CAUSE MORTGAGE BORROWER TO
DEPOSIT AND MAINTAIN EACH OF THE ESCROWS AND RESERVES ESTABLISHED UNDER THE
MORTGAGE LOAN AS MORE PARTICULARLY SET FORTH IN ARTICLE 3 OF THE MORTGAGE LOAN
AGREEMENT AND TO PERFORM AND COMPLY WITH ALL THE TERMS AND PROVISIONS RELATING
THERETO.


5.35        NOTICES.  BORROWER SHALL GIVE NOTICE, OR CAUSE NOTICE TO BE GIVEN,
TO LENDER PROMPTLY UPON THE OCCURRENCE OF ANY MORTGAGE EVENT OF DEFAULT.

58


--------------------------------------------------------------------------------



5.36        SPECIAL DISTRIBUTIONS.  ON EACH DATE ON WHICH AMOUNTS ARE REQUIRED
TO BE DISBURSED TO LENDER PURSUANT TO ARTICLE 3 OF THE MORTGAGE LOAN AGREEMENT,
BORROWER SHALL EXERCISE ITS RIGHTS UNDER THE ORGANIZATIONAL DOCUMENTS OF
MORTGAGE BORROWER TO CAUSE MORTGAGE BORROWER TO MAKE TO BORROWER A DISTRIBUTION
IN AN AGGREGATE AMOUNT SUCH THAT LENDER SHALL RECEIVE THE AMOUNT REQUIRED TO BE
DISBURSED PURSUANT TO ARTICLE 3 OF THE MORTGAGE LOAN AGREEMENT.


5.37        MORTGAGE BORROWER COVENANTS.  BORROWER SHALL CAUSE MORTGAGE BORROWER
TO COMPLY WITH ALL OBLIGATIONS WITH WHICH MORTGAGE BORROWER HAS COVENANTED TO
COMPLY UNDER THE MORTGAGE LOAN AGREEMENT AND ALL OTHER MORTGAGE LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, THOSE CERTAIN AFFIRMATIVE AND NEGATIVE COVENANTS
SET FORTH IN THE MORTGAGE LOAN AGREEMENT) WHETHER THE MORTGAGE LOAN HAS BEEN
REPAID OR THE RELATED MORTGAGE LOAN DOCUMENT HAS BEEN OTHERWISE TERMINATED,
UNLESS OTHERWISE CONSENTED TO IN WRITING BY LENDER.  BORROWER SHALL CAUSE
MORTGAGE BORROWER TO PROMPTLY NOTIFY LENDER OF ALL NOTICES RECEIVED BY MORTGAGE
BORROWER UNDER OR IN CONNECTION WITH THE MORTGAGE LOAN, INCLUDING, WITHOUT
LIMITATION, ANY NOTICE BY THE MORTGAGE LENDER TO MORTGAGE BORROWER OF ANY
DEFAULT BY MORTGAGE BORROWER IN THE PERFORMANCE OR OBSERVANCE OF ANY OF THE
TERMS, COVENANTS OR CONDITIONS OF THE MORTGAGE LOAN DOCUMENTS ON THE PART OF
MORTGAGE BORROWER TO BE PERFORMED OR OBSERVED, AND DELIVER TO LENDER A TRUE COPY
OF EACH SUCH NOTICE, TOGETHER WITH ANY OTHER CONSENTS, NOTICES, REQUESTS OR
OTHER WRITTEN CORRESPONDENCE BETWEEN MORTGAGE BORROWER AND MORTGAGE LENDER.


5.38        MORTGAGE LOAN ESTOPPELS.  BORROWER SHALL, OR SHALL CAUSE MORTGAGE
BORROWER TO, USE COMMERCIALLY REASONABLE EFFORTS FROM TIME TO TIME, TO OBTAIN
FROM THE MORTGAGE LENDER SUCH CERTIFICATES OF ESTOPPEL WITH RESPECT TO
COMPLIANCE BY MORTGAGE BORROWER WITH THE TERMS OF THE MORTGAGE LOAN DOCUMENTS AS
MAY BE REASONABLY REQUESTED BY LENDER.  IN THE EVENT OR TO THE EXTENT THAT
MORTGAGE LENDER IS NOT LEGALLY OBLIGATED TO DELIVER SUCH CERTIFICATES OF
ESTOPPEL AND IS UNWILLING TO DELIVER THE SAME, OR IS LEGALLY OBLIGATED TO
DELIVER SUCH CERTIFICATES OF ESTOPPEL BUT BREACHES SUCH OBLIGATION, THEN
BORROWER SHALL NOT BE IN BREACH OF THIS PROVISION SO LONG AS BORROWER FURNISHES
TO LENDER AN ESTOPPEL EXECUTED BY BORROWER AND MORTGAGE BORROWER AND EXPRESSLY
REPRESENTING TO LENDER, TO THE BEST OF THEIR KNOWLEDGE, THE INFORMATION
REQUESTED BY LENDER REGARDING COMPLIANCE BY MORTGAGE BORROWER WITH THE TERMS OF
THE MORTGAGE LOAN DOCUMENTS.  BORROWER HEREBY INDEMNIFIES LENDER FROM AND
AGAINST ALL OUT-OF-POCKET LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ASSESSMENTS, ACTIONS, OR CAUSES OF ACTION, JUDGMENTS, SUITS, CLAIMS, DEMANDS,
COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ AND OTHER
PROFESSIONAL FEES, WHETHER OR NOT SUIT IS BROUGHT AND SETTLEMENT COSTS) AND
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST LENDER BASED IN WHOLE OR IN PART UPON ANY FACT, EVENT,
CONDITION, OR CIRCUMSTANCES RELATING TO THE MORTGAGE LOAN WHICH WAS
MISREPRESENTED IN, OR WHICH WARRANTS DISCLOSURE AND WAS KNOWINGLY OMITTED FROM
SUCH ESTOPPEL EXECUTED BY BORROWER AND MORTGAGE BORROWER.


5.39        LIMITATION ON SECURITIES ISSUANCES.  BORROWER SHALL NOT ISSUE, AND
SHALL NOT PERMIT MORTGAGE BORROWER TO ISSUE, ANY LIMITED LIABILITY COMPANY
MEMBERSHIP INTERESTS OR OTHER SECURITIES OTHER THAN THOSE THAT HAVE BEEN ISSUED
AS OF THE DATE HEREOF.

59


--------------------------------------------------------------------------------



5.40        DISTRIBUTIONS.

(A)         ANY AND ALL DIVIDENDS, INCLUDING CAPITAL DIVIDENDS, STOCK OR
LIQUIDATING DIVIDENDS, DISTRIBUTIONS OF PROPERTY, REDEMPTIONS OR OTHER
DISTRIBUTIONS MADE BY MORTGAGE BORROWER ON OR IN RESPECT OF ANY INTERESTS IN
MORTGAGE BORROWER, AND ANY AND ALL CASH AND OTHER PROPERTY RECEIVED IN PAYMENT
OF THE PRINCIPAL OF OR IN REDEMPTION OF OR IN EXCHANGE FOR ANY SUCH INTERESTS
(COLLECTIVELY, THE “DISTRIBUTIONS”), SHALL BECOME PART OF THE COLLATERAL. 
NOTWITHSTANDING THE FOREGOING, LENDER EXPRESSLY AGREES THAT BORROWER SHALL BE
PERMITTED TO DISTRIBUTE TO ITS MEMBER ANY DISTRIBUTIONS THAT BORROWER RECEIVES
ONLY UPON THE EXPRESS CONDITION THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING UNDER THE LOAN.

(B)        IF ANY DISTRIBUTIONS SHALL BE RECEIVED BY BORROWER OR ANY AFFILIATE
OF BORROWER AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, BORROWER SHALL HOLD, OR SHALL CAUSE THE SAME TO BE HELD, IN TRUST FOR
THE BENEFIT OF LENDER.  ANY AND ALL REVENUE DERIVED FROM THE PROPERTY PAID
DIRECTLY BY TENANTS, SUBTENANTS OR OCCUPANTS OF THE PROPERTY SHALL BE HELD AND
APPLIED IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE MORTGAGE LOAN
AGREEMENT.


5.41        REFINANCING OR PREPAYMENT OF THE MORTGAGE LOAN.  BORROWER SHALL NOT
BE REQUIRED TO OBTAIN THE CONSENT OF LENDER TO PERMIT MORTGAGE BORROWER TO
REFINANCE THE MORTGAGE LOAN, PROVIDED THAT THE LOAN SHALL HAVE (OR SHALL
SIMULTANEOUSLY BE) BEEN PAID IN FULL IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT (INCLUDING ANY PREPAYMENT PREMIUMS AND OTHER AMOUNTS DUE AND PAYABLE
TO LENDER UNDER THE LOAN DOCUMENTS).  BORROWER SHALL OBTAIN THE PRIOR WRITTEN
CONSENT OF LENDER PRIOR TO PERMITTING MORTGAGE BORROWER TO ENTER INTO ANY OTHER
REFINANCING OF THE MORTGAGE LOAN.


5.42        ACQUISITION OF THE MORTGAGE LOAN.

(A)         NO LOAN PARTY, OR ANY AFFILIATE OF ANY OF THEM OR ANY PERSON ACTING
AT ANY SUCH PERSON’S REQUEST OR DIRECTION, SHALL ACQUIRE OR AGREE TO ACQUIRE THE
LENDER’S INTEREST IN THE MORTGAGE LOAN, OR ANY PORTION THEREOF OR ANY INTEREST
THEREIN, OR ANY DIRECT OR INDIRECT OWNERSHIP INTEREST IN THE HOLDER OF THE
MORTGAGE LOAN, VIA PURCHASE, TRANSFER, EXCHANGE OR OTHERWISE, AND ANY BREACH OR
ATTEMPTED BREACH OF THIS PROVISION SHALL CONSTITUTE AN EVENT OF DEFAULT
HEREUNDER.  IF, SOLELY BY OPERATION OF APPLICABLE SUBROGATION LAW, BORROWER
SHALL HAVE FAILED TO COMPLY WITH THE FOREGOING, THEN BORROWER: (I) SHALL
PROMPTLY NOTIFY LENDER OF SUCH FAILURE; (II) SHALL CAUSE ANY AND ALL SUCH
PROHIBITED PARTIES ACQUIRING ANY INTEREST IN THE MORTGAGE LOAN DOCUMENTS: (A)
NOT TO ENFORCE THE MORTGAGE LOAN DOCUMENTS; AND (B) UPON THE REQUEST OF LENDER,
TO THE EXTENT ANY OF SUCH PROHIBITED PARTIES HAS OR HAVE THE POWER OR AUTHORITY
TO DO SO, TO PROMPTLY: (1) CANCEL THE PROMISSORY NOTE EVIDENCING THE MORTGAGE
LOAN, (2) RECONVEY AND RELEASE THE LIEN SECURING THE MORTGAGE LOAN AND ANY OTHER
COLLATERAL UNDER THE MORTGAGE LOAN DOCUMENTS, AND (3) DISCONTINUE AND TERMINATE
ANY ENFORCEMENT PROCEEDING(S) UNDER THE MORTGAGE LOAN DOCUMENTS.

(B)        LENDER SHALL HAVE THE RIGHT AT ANY TIME TO ACQUIRE ALL OR ANY PORTION
OF THE MORTGAGE LOAN OR ANY INTEREST IN ANY HOLDER OF, OR PARTICIPANT IN, THE
MORTGAGE LOAN WITHOUT NOTICE OR CONSENT OF BORROWER OR ANY OTHER LOAN PARTY, IN
WHICH EVENT LENDER SHALL HAVE AND MAY EXERCISE ALL RIGHTS OF MORTGAGE LENDER
THEREUNDER (TO THE EXTENT OF ITS INTEREST), INCLUDING THE RIGHT (I) TO DECLARE
THAT THE MORTGAGE LOAN IS IN DEFAULT AND (II) TO ACCELERATE THE MORTGAGE LOAN
INDEBTEDNESS, IN ACCORDANCE WITH THE TERMS THEREOF AND (III) TO PURSUE ALL
REMEDIES AGAINST

60


--------------------------------------------------------------------------------


ANY OBLIGOR UNDER THE MORTGAGE LOAN DOCUMENTS.  IN ADDITION, BORROWER HEREBY
EXPRESSLY AGREE THAT ANY CLAIMS, COUNTERCLAIMS, DEFENSES, OFFSETS, DEDUCTIONS OR
REDUCTIONS OF ANY KIND WHICH MORTGAGE BORROWER OR ANY OTHER PERSON MAY HAVE
AGAINST MORTGAGE LENDER RELATING TO OR ARISING OUT OF THE MORTGAGE LOAN SHALL BE
THE PERSONAL OBLIGATION OF MORTGAGE LENDER, AND IN NO EVENT SHALL MORTGAGE
BORROWER BE ENTITLED TO BRING, PURSUE OR RAISE ANY SUCH CLAIMS, COUNTERCLAIMS,
DEFENSES, OFFSETS, DEDUCTIONS OR REDUCTIONS AGAINST LENDER OR ANY AFFILIATE OF
LENDER OR ANY OTHER PERSON AS THE SUCCESSOR HOLDER OF THE MORTGAGE LOAN OR ANY
INTEREST THEREIN, PROVIDED THAT MORTGAGE BORROWER MAY SEEK SPECIFIC PERFORMANCE
OF ITS CONTRACTUAL RIGHTS UNDER THE MORTGAGE LOAN DOCUMENTS.


5.43        MATERIAL AGREEMENTS.

(A)         BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY LOAN PARTY TO, ENTER
INTO ANY MATERIAL AGREEMENT WITHOUT THE CONSENT OF LENDER NOT TO BE UNREASONABLY
WITHHELD OR DELAYED.  LENDER MAY CONDITION ITS CONSENT UPON MORTGAGE BORROWER
ALSO OBTAINING THE CONSENT OF THE MORTGAGE LENDER, IF APPLICABLE.  UPON THE
REQUEST OF LENDER WITH RESPECT TO MATERIAL AGREEMENTS, BORROWER SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO, OR SHALL CAUSE THE APPLICABLE LOAN PARTY TO
USE ITS COMMERCIALLY REASONABLE EFFORTS TO, DELIVER TO LENDER A RECOGNITION
AGREEMENT FROM SUCH SERVICE OR MATERIAL PROVIDER, AMONG OTHER THINGS, PROVIDING
FOR SUCH PERSON’S CONTINUED PERFORMANCE SHOULD LENDER BECOME THE OWNER OF THE
COLLATERAL.  EACH SUCH MATERIAL AGREEMENT AND EACH RECOGNITION AGREEMENT
RELATING THERETO, SHALL BE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER
IN ALL RESPECTS, INCLUDING THE AMOUNT OF THE COSTS AND FEES THEREUNDER.

(B)        EXCEPT AS SPECIFICALLY SET FORTH HEREIN, BORROWER WILL NOT, AND WILL
NOT PERMIT OR CAUSE ANY LOAN PARTY TO, AMEND, MODIFY, SUPPLEMENT, RESCIND OR
TERMINATE ANY MATERIAL AGREEMENT, WITHOUT LENDER’S APPROVAL, NOT TO BE
UNREASONABLY WITHHELD OR DELAYED, INCLUDING THE IDENTITY OF THE PARTY TO PERFORM
SERVICES UNDER SUCH AGREEMENT.  IF A MATERIAL OR SERVICE PROVIDER UNDER A
MATERIAL AGREEMENT IS IN DEFAULT IN ITS OBLIGATIONS THEREUNDER TO THE EXTENT
ENTITLING THE APPLICABLE LOAN PARTY TO RESCIND OR TERMINATE THAT AGREEMENT, THEN
IF LENDER SO REASONABLY REQUIRES (BUT NOT OTHERWISE), BORROWER WILL, OR WILL
CAUSE THE APPLICABLE LOAN PARTY TO, PROMPTLY USE ALL REASONABLE EFFORTS TO
TERMINATE THAT AGREEMENT AND APPOINT A NEW PARTY IN ITS PLACE, WITH SUCH
IDENTITY AND TERMS OF APPOINTMENT APPROVED BY LENDER, NOT TO BE UNREASONABLY
WITHHELD OR DELAYED.

(C)         BORROWER SHALL AND SHALL CAUSE EACH LOAN PARTY, AS APPLICABLE, TO
OBSERVE AND PERFORM, IN ALL MATERIAL RESPECTS, EACH AND EVERY TERM TO BE
OBSERVED OR PERFORMED BY SUCH LOAN PARTY UNDER THE MATERIAL AGREEMENTS.


5.44        MORTGAGE LOAN DOCUMENT AMENDMENTS.  BORROWER SHALL NOT PERMIT
MORTGAGE BORROWER TO AMEND, WAIVE, SUPPLEMENT, TERMINATE, EXTEND, RENEW, REPLACE
OR OTHERWISE MODIFY ANY MORTGAGE LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.

61


--------------------------------------------------------------------------------



6.                                      NOTICES AND REPORTING


6.1          NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS REQUIRED OR
PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (A “NOTICE”) SHALL BE GIVEN
IN WRITING AND SHALL BE EFFECTIVE FOR ALL PURPOSES IF EITHER HAND DELIVERED WITH
RECEIPT ACKNOWLEDGED, OR BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE
(SUCH AS FEDERAL EXPRESS), OR BY CERTIFIED OR REGISTERED UNITED STATES MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY FACSIMILE AND CONFIRMED BY
FACSIMILE ANSWER BACK, IN EACH CASE ADDRESSED AS FOLLOWS (OR TO SUCH OTHER
ADDRESS OR PERSON AS A PARTY SHALL DESIGNATE FROM TIME TO TIME BY NOTICE TO THE
OTHER PARTY):  IF TO LENDER: CITIGROUP GLOBAL MARKETS REALTY CORP., 388
GREENWICH ST., FLOOR 11, NEW YORK, NY 10013, ATTENTION: PAUL SCHULER, TELECOPIER
(212) 816-1299, WITH A COPY TO:  THACHER PROFFITT & WOOD LLP, TWO WORLD
FINANCIAL CENTER, NEW YORK, NEW YORK 10281, ATTENTION: DONALD F. SIMONE,
TELECOPIER: (212) 912-7751; IF TO BORROWER:  C/O THE BORROWER’S DESIGNEE, 15601
DALLAS PARKWAY, SUITE 600, ADDISON, TEXAS  75001, TO THE ATTENTION OF BORROWER,
TELECOPIER: (214) 655-1610.  A NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN:  IN
THE CASE OF HAND DELIVERY, AT THE TIME OF DELIVERY; IN THE CASE OF REGISTERED OR
CERTIFIED MAIL, WHEN DELIVERED OR THE FIRST ATTEMPTED DELIVERY ON A BUSINESS
DAY; OR IN THE CASE OF OVERNIGHT DELIVERY, UPON THE FIRST ATTEMPTED DELIVERY ON
A BUSINESS DAY; OR IN THE CASE OF FACSIMILE, UPON THE CONFIRMATION OF SUCH
FACSIMILE TRANSMISSION.


6.2          BORROWER NOTICES AND DELIVERIES.  BORROWER SHALL (A) GIVE PROMPT
WRITTEN NOTICE TO LENDER OF: (I) ANY LITIGATION, GOVERNMENTAL PROCEEDINGS OR
CLAIMS OR INVESTIGATIONS PENDING OR THREATENED AGAINST BORROWER WHICH MIGHT
MATERIALLY ADVERSELY AFFECT BORROWER’S CONDITION (FINANCIAL OR OTHERWISE) OR
BUSINESS, THE COLLATERAL OR THE PROPERTY; (II) ANY MATERIAL ADVERSE CHANGE IN
BORROWER’S CONDITION, FINANCIAL OR OTHERWISE, OR OF THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT OF WHICH BORROWER HAS KNOWLEDGE; AND (B) FURNISH AND
PROVIDE TO LENDER ALL INSTRUMENTS, DOCUMENTS, BOUNDARY SURVEYS, FOOTING OR
FOUNDATION SURVEYS, CERTIFICATES, PLANS AND SPECIFICATIONS, APPRAISALS, TITLE
AND OTHER INSURANCE REPORTS AND AGREEMENTS, REASONABLY REQUESTED, FROM TIME TO
TIME, BY LENDER WITHIN THE POSSESSION OR REASONABLE CONTROL OF BORROWER.  IN
ADDITION, AFTER REQUEST BY LENDER (BUT NO MORE FREQUENTLY THAN TWICE IN ANY
YEAR), (X) BORROWER SHALL FURNISH TO LENDER WITHIN TEN DAYS, A CERTIFICATE
ADDRESSED TO LENDER, ITS SUCCESSORS AND ASSIGNS REAFFIRMING (TO THE BEST OF
THEIR KNOWLEDGE) ALL REPRESENTATIONS AND WARRANTIES OF BORROWER SET FORTH IN THE
LOAN DOCUMENTS AS OF THE DATE REQUESTED BY LENDER OR, TO THE EXTENT OF ANY
CHANGES TO ANY SUCH REPRESENTATIONS AND WARRANTIES, SO STATING SUCH CHANGES, AND
(Y) BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE MORTGAGE
BORROWER TO FURNISH TO LENDER WITHIN 30 DAYS, TENANT ESTOPPEL CERTIFICATES
ADDRESSED TO LENDER, ITS SUCCESSORS AND ASSIGNS FROM EACH TENANT AT EACH
PROPERTY IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER.


6.3          FINANCIAL REPORTING. 


6.3.1       BOOKKEEPING.  BORROWER SHALL KEEP ON A CALENDAR YEAR BASIS, IN
ACCORDANCE WITH GAAP (OR FEDERAL INCOME TAX BASIS OF ACCOUNTING, CONSISTENTLY
APPLIED), PROPER AND ACCURATE BOOKS, RECORDS AND ACCOUNTS REFLECTING ALL OF THE
FINANCIAL AFFAIRS OF BORROWER AND ALL ITEMS OF INCOME AND EXPENSE AND ANY
SERVICES PROVIDED IN CONNECTION WITH THE OWNERSHIP OF THE COLLATERAL, WHETHER
SUCH INCOME OR EXPENSE IS REALIZED BY BORROWER OR ANY AFFILIATE OF BORROWER. 
BORROWER SHALL CAUSE MORTGAGE BORROWER TO KEEP ON A CALENDAR YEAR BASIS, IN
ACCORDANCE WITH GAAP (OR FEDERAL INCOME TAX BASIS OF ACCOUNTING, CONSISTENTLY
APPLIED), PROPER

62


--------------------------------------------------------------------------------



AND ACCURATE BOOKS, RECORDS AND ACCOUNTS REFLECTING ALL OF THE FINANCIAL AFFAIRS
OF BORROWER AND ALL ITEMS OF INCOME AND EXPENSE AND ANY SERVICES, EQUIPMENT OR
FURNISHINGS PROVIDED IN CONNECTION WITH THE OPERATION OF THE PROPERTY, WHETHER
SUCH INCOME OR EXPENSE IS REALIZED BY BORROWER, MANAGER OR ANY AFFILIATE OF
BORROWER.  LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME DURING NORMAL BUSINESS
HOURS UPON REASONABLE NOTICE TO EXAMINE SUCH BOOKS, RECORDS AND ACCOUNTS
RELATING TO THE COLLATERAL OR THE PROPERTY AT THE OFFICE OF BORROWER, MORTGAGE
BORROWER OR OTHER PERSON MAINTAINING THEM, AND TO MAKE SUCH COPIES OR EXTRACTS
THEREOF AS LENDER SHALL DESIRE.  AFTER AN EVENT OF DEFAULT, BORROWER SHALL PAY
ANY COSTS INCURRED BY LENDER TO EXAMINE SUCH BOOKS, RECORDS AND ACCOUNTS, AS
LENDER SHALL DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE PROTECTION OF
LENDER’S INTEREST.


6.3.2       ANNUAL REPORTS.  BORROWER WILL FURNISH, AND CAUSE TO BE FURNISHED,
TO LENDER ANNUALLY, WITHIN 120 DAYS AFTER EACH CALENDAR YEAR, A COMPLETE COPY OF
BORROWER’S ANNUAL FINANCIAL STATEMENTS ACCOMPANIED BY AN OFFICER’S CERTIFICATE
(AUDITED, IF AN EVENT OF DEFAULT THEN EXISTS AND LENDER REQUIRES FOR SUCH
STATEMENTS FOR ANY YEAR BY NOTICE DELIVERED NO LATER THAN OCTOBER 31 OF THE
CALENDAR YEAR IN QUESTION), EACH IN ACCORDANCE WITH GAAP (OR FEDERAL INCOME TAX
BASIS OF ACCOUNTING, CONSISTENTLY APPLIED), COVERING THE COLLATERAL OWNED BY
BORROWER AND CONTAINING BALANCE SHEETS AND STATEMENTS OF PROFIT AND LOSS FOR
BORROWER AND THE COLLATERAL IN SUCH DETAIL AS LENDER MAY REQUEST.


6.3.3       MORTGAGE LOAN FINANCIAL INFORMATION.  BORROWER WILL FURNISH, OR
CAUSE MORTGAGE BORROWER TO FURNISH, TO LENDER A COPY OF THE FINANCIAL STATEMENTS
AND ALL OTHER MATERIALS MORTGAGE BORROWER IS REQUIRED TO PROVIDE MORTGAGE LENDER
UNDER SECTION 6.3 OF THE MORTGAGE LOAN AGREEMENT WITHIN THE TIME PERIODS
REQUIRED UNDER SUCH SECTION.


6.3.4       OTHER REPORTS.  SUBJECT TO THE PROVISIONS OF SECTION 6.3.2, BORROWER
SHALL FURNISH TO LENDER, WITHIN TEN BUSINESS DAYS AFTER REQUEST, SUCH FURTHER
DETAILED INFORMATION WITH RESPECT TO THE OPERATION OF THE COLLATERAL OR THE
PROPERTY AND THE FINANCIAL AFFAIRS OF BORROWER, MORTGAGE BORROWER OR MANAGER AS
MAY BE REASONABLY REQUESTED BY LENDER OR ANY APPLICABLE RATING AGENCY.


6.3.5       ANNUAL BUDGET.  BORROWER SHALL CAUSE MORTGAGE BORROWER TO PREPARE
AND SUBMIT (OR SHALL CAUSE MANAGER TO PREPARE AND SUBMIT) TO LENDER BY DECEMBER
15TH OF EACH YEAR DURING THE TERM FOR APPROVAL BY LENDER, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED, A PROPOSED PRO FORMA BUDGET FOR THE
PROPERTY FOR THE SUCCEEDING CALENDAR YEAR (THE “ANNUAL BUDGET”, AND EACH ANNUAL
BUDGET APPROVED BY LENDER IS REFERRED TO HEREIN AS THE “APPROVED ANNUAL
BUDGET”), AND, PROMPTLY AFTER PREPARATION THEREOF, ANY REVISIONS TO SUCH ANNUAL
BUDGET.  THE ANNUAL BUDGET SHALL CONSIST OF AN OPERATING EXPENSE BUDGET SHOWING,
ON A MONTH-BY-MONTH BASIS, IN REASONABLE DETAIL, EACH LINE ITEM OF MORTGAGE
BORROWER’S ANTICIPATED OPERATING INCOME AND OPERATING EXPENSES (ON A CASH AND
ACCRUAL BASIS), INCLUDING AMOUNTS REQUIRED TO ESTABLISH, MAINTAIN AND/OR
INCREASE ANY MONTHLY PAYMENTS REQUIRED HEREUNDER.  UNTIL SUCH TIME THAT ANY
ANNUAL BUDGET HAS BEEN APPROVED BY LENDER, THE PRIOR APPROVED ANNUAL BUDGET
SHALL APPLY FOR ALL PURPOSES HEREUNDER (WITH SUCH ADJUSTMENTS AS REASONABLY
DETERMINED BY LENDER (INCLUDING INCREASES FOR ANY NON-DISCRETIONARY EXPENSES)). 
THE ANNUAL BUDGET FOR THE 2007 CALENDAR YEAR DELIVERED TO LENDER IS APPROVED AS
AN APPROVED ANNUAL BUDGET.

63


--------------------------------------------------------------------------------



6.3.6       ADDITIONAL REPORTING.

(A)         IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE OR CAUSE MORTGAGE
BORROWER TO PROVIDE TO LENDER, PROMPTLY UPON REQUEST OR WITHIN THE TIME PERIODS
SET FORTH IN THIS SUBSECTION (A), WITH THE FOLLOWING FINANCIAL STATEMENTS IF, AT
THE TIME A DISCLOSURE DOCUMENT IS BEING PREPARED FOR A SECURITIZATION, IT IS
EXPECTED THAT THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY AFFILIATED
LOANS AT THE TIME OF SECURITIZATION MAY EQUAL OR EXCEED 20% OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS
APPLICABLE, IN THE SECURITIZATION:

(1)           A BALANCE SHEET WITH RESPECT TO THE PROPERTY FOR THE TWO MOST
RECENT FISCAL YEARS, MEETING THE REQUIREMENTS OF SECTION 210.3-01 OF REGULATION
S-X OF THE SECURITIES ACT AND STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOWS
WITH RESPECT TO THE PROPERTY FOR THE THREE MOST RECENT FISCAL YEARS, MEETING THE
REQUIREMENTS OF SECTION 210.3-02 OF REGULATION S-X, AND, FOR ANY INTERIM PERIOD
BETWEEN THE LAST AUDITED BALANCE SHEET AND THE DATE OF THE MOST RECENT INTERIM
FINANCIAL STATEMENTS, INTERIM FINANCIAL STATEMENTS OF THE PROPERTY MEETING THE
REQUIREMENTS OF SECTION 210.3-01 AND 210.3-02 OF REGULATION S-X (ALL OF SUCH
FINANCIAL STATEMENTS, COLLECTIVELY, THE “STANDARD STATEMENTS”); PROVIDED,
HOWEVER, THAT WITH RESPECT TO A PROPERTY (OTHER THAN PROPERTIES THAT ARE HOTELS,
NURSING HOMES, OR OTHER PROPERTIES THAT WOULD BE DEEMED TO CONSTITUTE A BUSINESS
AND NOT REAL ESTATE UNDER REGULATION S-X OR OTHER LEGAL REQUIREMENTS) THAT HAS
BEEN ACQUIRED BY BORROWER FROM AN UNAFFILIATED THIRD PARTY (SUCH PROPERTY,
“ACQUIRED PROPERTY”), AS TO WHICH THE OTHER CONDITIONS SET FORTH IN SECTION
210.3-14 OF REGULATION S-X FOR PROVISION OF FINANCIAL STATEMENTS IN ACCORDANCE
WITH SUCH SECTION HAVE BEEN MET, IN LIEU OF THE STANDARD STATEMENTS OTHERWISE
REQUIRED BY THIS SECTION, BORROWER SHALL INSTEAD PROVIDE THE FINANCIAL
STATEMENTS REQUIRED BY SUCH SECTION 210.3-14 OF REGULATION S-X (“ACQUIRED
PROPERTY STATEMENTS”).

(2)           NOT LATER THAN 30 DAYS AFTER THE END OF EACH FISCAL QUARTER
FOLLOWING THE DATE HEREOF, A BALANCE SHEET OF THE PROPERTY AS OF THE END OF SUCH
FISCAL QUARTER, MEETING THE REQUIREMENTS OF SECTION 210.3-01 OF REGULATION S-X,
AND STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOWS OF THE PROPERTY FOR THE
PERIOD COMMENCING FOLLOWING THE LAST DAY OF THE MOST RECENT FISCAL YEAR AND
ENDING ON THE DATE OF SUCH BALANCE SHEET AND FOR THE CORRESPONDING PERIOD OF THE
MOST RECENT FISCAL YEAR, MEETING THE REQUIREMENTS OF SECTION 210.3-02 OF
REGULATION S-X (PROVIDED, THAT IF FOR SUCH CORRESPONDING PERIOD OF THE MOST
RECENT FISCAL YEAR ACQUIRED PROPERTY STATEMENTS WERE PERMITTED TO BE PROVIDED
HEREUNDER PURSUANT TO SUBSECTION (I) ABOVE, BORROWER SHALL INSTEAD PROVIDE
ACQUIRED PROPERTY STATEMENTS FOR SUCH CORRESPONDING PERIOD).

(3)           NOT LATER THAN 75 DAYS AFTER THE END OF EACH FISCAL YEAR FOLLOWING
THE DATE HEREOF, A BALANCE SHEET OF THE PROPERTY AS OF THE END OF SUCH FISCAL
YEAR, MEETING THE REQUIREMENTS OF SECTION 210.3-01 OF REGULATION S-X, AND
STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOWS OF THE PROPERTY FOR SUCH
FISCAL YEAR, MEETING THE REQUIREMENTS OF SECTION 210.3-02 OF REGULATION S-X.

(4)           WITHIN TEN BUSINESS DAYS AFTER NOTICE FROM THE LENDER IN
CONNECTION WITH THE SECURITIZATION OF THIS LOAN, SUCH ADDITIONAL FINANCIAL
STATEMENTS, SUCH THAT, AS OF THE DATE (EACH AN “OFFERING DOCUMENT DATE”) OF EACH
DISCLOSURE DOCUMENT, BORROWER SHALL HAVE PROVIDED LENDER WITH ALL FINANCIAL
STATEMENTS AS DESCRIBED IN THIS SUBSECTION (A)(1)

64


--------------------------------------------------------------------------------


ABOVE; PROVIDED THAT THE FISCAL YEAR AND INTERIM PERIODS FOR WHICH SUCH
FINANCIAL STATEMENTS SHALL BE PROVIDED SHALL BE DETERMINED AS OF SUCH OFFERING
DOCUMENT DATE.

(B)        IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE OR CAUSE MORTGAGE
BORROWER TO PROVIDE TO LENDER, PROMPTLY UPON REQUEST (BUT IN NO EVENT LATER THAN
THE TIME PERIODS SET FORTH IN SECTION 6.3.6(A) HEREOF), WITH “SELECTED FINANCIAL
DATA” REGARDING THE NET OPERATING INCOME FOR BORROWER AND THE PROPERTY FOR THE
MOST RECENT FISCAL YEAR AND INTERIM PERIOD (OR SUCH LONGER PERIOD AS MAY BE
REQUIRED BY REGULATION S-K IF THE LOAN IS NOT TREATED AS A NON-RECOURSE LOAN
UNDER INSTRUCTION 3 FOR ITEM 1101(K) OF REGULATION AB) MEETING THE REQUIREMENTS
AND COVERING THE TIME PERIODS SPECIFIED IN SECTION 301 OF REGULATION S-K AND
ITEM 1112 OF REGULATION AB OF THE SECURITIES ACT IF, AT THE TIME A DISCLOSURE
DOCUMENT IS BEING PREPARED FOR A SECURITIZATION, IT IS EXPECTED THAT THE
PRINCIPAL AMOUNT OF THE LOAN AND ANY AFFILIATED LOANS AT THE TIME OF
SECURITIZATION MAY EQUAL OR EXCEED 10% (BUT IS LESS THAN 20%) OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS EXPECTED TO BE INCLUDED IN A
SECURITIZATION.

(C)         ALL FINANCIAL STATEMENTS PROVIDED BY BORROWER OR CAUSED TO BE
PROVIDED BY BORROWER HEREUNDER PURSUANT TO SECTION 6.3.6(A) AND (B) HEREOF SHALL
BE PREPARED IN ACCORDANCE WITH GAAP, AND SHALL MEET THE REQUIREMENTS OF
REGULATION S-K OR REGULATION S-X, AS APPLICABLE, REGULATION AB AND OTHER
APPLICABLE LEGAL REQUIREMENTS.  ALL FINANCIAL STATEMENTS REFERRED TO IN
SUBSECTIONS 6.3.6(A)(1) AND (3) ABOVE SHALL BE AUDITED BY INDEPENDENT APPROVED
ACCOUNTANTS OF BORROWER ACCEPTABLE TO LENDER IN ACCORDANCE WITH REGULATION S-K
OR REGULATION S-X, AS APPLICABLE, REGULATION AB AND ALL OTHER APPLICABLE LEGAL
REQUIREMENTS, SHALL BE ACCOMPANIED BY THE MANUALLY EXECUTED REPORT OF THE
INDEPENDENT APPROVED ACCOUNTANT THEREON, WHICH REPORT SHALL MEET THE
REQUIREMENTS OF REGULATION S-K OR OF REGULATION S-X, AS APPLICABLE, REGULATION
AB AND ALL OTHER APPLICABLE LEGAL REQUIREMENTS, AND SHALL BE FURTHER ACCOMPANIED
BY A MANUALLY EXECUTED WRITTEN CONSENT OF THE INDEPENDENT APPROVED ACCOUNTANTS,
IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER, TO THE INCLUSION OF SUCH FINANCIAL
STATEMENTS IN ANY DISCLOSURE DOCUMENT AND ANY EXCHANGE ACT FILING AND TO THE USE
OF THE NAME OF SUCH INDEPENDENT APPROVED ACCOUNTANTS AND THE REFERENCE TO SUCH
INDEPENDENT APPROVED ACCOUNTANTS AS “EXPERTS” IN ANY DISCLOSURE DOCUMENT AND
EXCHANGE ACT FILING, ALL OF WHICH SHALL BE PROVIDED AT THE SAME TIME AS THE
RELATED FINANCIAL STATEMENTS ARE REQUIRED TO BE PROVIDED.  ALL FINANCIAL
STATEMENTS (AUDITED OR UNAUDITED) PROVIDED BY BORROWER UNDER THIS SECTION 6.3.6
SHALL BE CERTIFIED BY THE CHIEF FINANCIAL OFFICER OR ADMINISTRATIVE MEMBER OF
BORROWER, WHICH CERTIFICATION SHALL STATE THAT SUCH FINANCIAL STATEMENTS MEET
THE REQUIREMENTS SET FORTH IN THE FIRST SENTENCE OF THIS SECTION 6.3.6(C).

(D)        IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE OR CAUSE MORTGAGE
BORROWER TO PROVIDE TO LENDER, PROMPTLY UPON REQUEST, WITH ANY OTHER OR
ADDITIONAL FINANCIAL STATEMENTS, OR FINANCIAL, STATISTICAL OR OPERATING
INFORMATION, AS LENDER SHALL DETERMINE TO BE REQUIRED PURSUANT TO REGULATION S-K
OR REGULATION S-X, AS APPLICABLE, REGULATION AB OR ANY AMENDMENT, MODIFICATION
OR REPLACEMENT THERETO OR OTHER LEGAL REQUIREMENTS IN CONNECTION WITH ANY
DISCLOSURE DOCUMENT OR ANY EXCHANGE ACT FILING IN CONNECTION WITH OR RELATING TO
A SECURITIZATION OR AS SHALL OTHERWISE BE REASONABLY REQUESTED BY THE LENDER.

(E)         IN THE EVENT LENDER DETERMINES, IN CONNECTION WITH A SECURITIZATION,
THAT THE FINANCIAL STATEMENTS REQUIRED IN ORDER TO COMPLY WITH REGULATION S-K OR
REGULATION S-X, AS

65


--------------------------------------------------------------------------------


APPLICABLE, REGULATION AB OR OTHER LEGAL REQUIREMENTS ARE OTHER THAN AS PROVIDED
HEREIN, THEN NOTWITHSTANDING THE PROVISIONS OF SECTIONS 6.3.6(A), (B) AND (C)
HEREOF, LENDER MAY REQUEST, AND BORROWER SHALL PROMPTLY PROVIDE OR CAUSE
MORTGAGE BORROWER TO PROMPTLY PROVIDE TO LENDER, SUCH COMBINATION OF ACQUIRED
PROPERTY STATEMENT AND/OR STANDARD STATEMENTS OR SUCH OTHER FINANCIAL STATEMENTS
AS LENDER DETERMINES TO BE NECESSARY OR APPROPRIATE FOR SUCH COMPLIANCE.

(F)         INTENTIONALLY DELETED.

(G)        IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE OR CAUSE MORTGAGE
BORROWER TO PROVIDE TO LENDER, PROMPTLY UPON REQUEST, A LIST OF TENANTS
(INCLUDING ALL AFFILIATES OF SUCH TENANTS) THAT IN THE AGGREGATE (1) OCCUPY 10%
OR MORE (BUT LESS THAN 20%) OF THE TOTAL FLOOR AREA OF THE IMPROVEMENTS OR
REPRESENT 10% OR MORE (BUT LESS THAN 20%) OF AGGREGATE BASE RENT, AND (2) OCCUPY
20% OR MORE OF THE TOTAL FLOOR AREA OF THE IMPROVEMENTS OR REPRESENT 20% OR MORE
OF AGGREGATE BASE RENT.

(H)        IN ADDITION, IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE OR CAUSE
MORTGAGE BORROWER TO PROVIDE TO LENDER, PROMPTLY UPON REQUEST, WITH FINANCIAL
INFORMATION REGARDING ANY OF THE TENANTS IDENTIFIED IN THE LIST PREPARED
PURSUANT TO THE PRECEDING SENTENCE IN FORM AND SUBSTANCE SUFFICIENT TO SATISFY
THE REQUIREMENTS OF ITEM 1112 OF REGULATION AB.

(I)          NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS SECTION 6.3.6,
BORROWER’S OBLIGATIONS WITH RESPECT TO THE DELIVERY OF INFORMATION (I) WITH
RESPECT TO PERIODS PREDATING MORTGAGE BORROWER’S ACQUISITION OF THE PROPERTY,
(II) RELATING TO TENANTS OF THE PROPERTY, OR (III) OTHERWISE RELATING TO PERSONS
OR PROPERTY NOT OWNED BY BORROWER OR MORTGAGE BORROWER OR WITHIN ITS REASONABLE
CONTROL (OR IN THE CONTROL OF ONE OR MORE OF ITS AFFILIATES) SHALL BE LIMITED TO
USING COMMERCIALLY REASONABLE EFFORTS TO (A) ENFORCE MORTGAGE BORROWER’S
CONTRACTUAL RIGHTS, IF ANY, TO THE DELIVERY OF SUCH INFORMATION (E.G., BY ITS
SELLER, PURSUANT TO THE APPLICABLE PURCHASE AND SALE AGREEMENT, OR BY A TENANT
PURSUANT TO ITS LEASE) OR (B) OTHERWISE OBTAIN SUCH INFORMATION.  LENDER SHALL
NOTIFY BORROWER IN THE EVENT THE LOAN IS INTENDED TO BE INCLUDED IN A
SECURITIZATION IN WHICH BORROWER ALONE OR BORROWER AND ONE OR MORE OF ITS
AFFILIATES COLLECTIVELY, OR THE COLLATERAL ALONE OR THE COLLATERAL AND OTHER
ASSETS COLLECTIVELY, WILL BE A “SIGNIFICANT OBLIGOR” (AS DEFINED IN REGULATION
AB) AND, IN SUCH EVENT, LENDER SHALL CREDIT BORROWER $20,000 FOR EXPENSES (OTHER
THAN LEGAL FEES AND DISBURSEMENTS OF BORROWER’S COUNSEL) INCURRED BY BORROWER IN
CONNECTION WITH ITS COMPLIANCE WITH REGULATION AB PRIOR TO THE CUT-OFF DATE FOR
SUCH SECURITIZATION.


7.                                      INSURANCE; CASUALTY; AND CONDEMNATION


7.1          INSURANCE.

(A)         BORROWER SHALL CAUSE MORTGAGE BORROWER TO MAINTAIN AT ALL TIMES
DURING THE TERM OF THE LOAN THE INSURANCE REQUIRED UNDER SECTION 7.1 OF THE
MORTGAGE LOAN AGREEMENT, INCLUDING, WITHOUT LIMITATION, MEETING ALL INSURER
REQUIREMENTS THEREUNDER.  IN ADDITION, BORROWER SHALL CAUSE LENDER TO BE NAMED
AS A NAMED INSURED TOGETHER WITH MORTGAGE LENDER OR AS AN ADDITIONAL NAMED
INSURED UNDER EACH OF THE INSURANCE POLICIES DESCRIBED IN SECTION 7.1 OF THE
MORTGAGE LOAN AGREEMENT AS REQUESTED BY LENDER.  BORROWER SHALL ALSO CAUSE ALL
INSURANCE POLICIES REQUIRED UNDER SUCH SECTION 7.1 TO PROVIDE FOR AT LEAST
THIRTY (30)

66


--------------------------------------------------------------------------------


DAYS PRIOR NOTICE TO LENDER IN THE EVENT OF MODIFICATION, REDUCTION OR
CANCELLATION OF ANY OF THE POLICIES.  BORROWER SHALL DELIVER, OR CAUSE TO BE
DELIVERED TO LENDER, SIMULTANEOUSLY WITH DELIVERY BY MORTGAGE BORROWER TO
MORTGAGE LENDER OF THE SAME, CERTIFIED COPIES OF THE POLICIES MARKED “PREMIUM
PAID” OR ACCOMPANIED BY EVIDENCE SATISFACTORY TO LENDER OF PAYMENT OF THE
PREMIUMS DUE THEREUNDER SHALL BE DELIVERED BY BORROWER TO LENDER.

(B)        IF AT ANY TIME LENDER IS NOT IN RECEIPT OF WRITTEN EVIDENCE THAT ALL
INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND EFFECT, LENDER SHALL HAVE THE
RIGHT, WITHOUT NOTICE TO BORROWER, TO TAKE SUCH ACTION AS LENDER DEEMS NECESSARY
TO PROTECT ITS INTEREST IN THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, THE
OBTAINING OF SUCH INSURANCE COVERAGE AS LENDER IN ITS SOLE DISCRETION DEEMS
APPROPRIATE AND ALL EXPENSES INCURRED BY LENDER IN CONNECTION WITH SUCH ACTION
OR IN OBTAINING SUCH INSURANCE AND KEEPING IT IN EFFECT SHALL BE PAID BY
BORROWER TO LENDER UPON DEMAND AND UNTIL PAID SHALL BE SECURED BY THE PLEDGE
AGREEMENT AND SHALL BEAR INTEREST AT THE DEFAULT RATE.

(C)         FOR PURPOSES OF THIS AGREEMENT, LENDER SHALL HAVE THE SAME APPROVAL
RIGHTS OVER THE INSURANCE REFERRED TO IN THE MORTGAGE LOAN AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THE INSURERS, DEDUCTIBLES AND COVERAGES THEREUNDER, AS WELL
AS THE RIGHT TO REQUIRE OTHER REASONABLE INSURANCE PURSUANT TO THE TERMS OF THE
MORTGAGE LOAN AGREEMENT) AS ARE PROVIDED IN FAVOR OF MORTGAGE LENDER IN THE
MORTGAGE LOAN AGREEMENT.  ALL LIABILITY INSURANCE PROVIDED FOR IN THE MORTGAGE
LOAN AGREEMENT SHALL PROVIDE INSURANCE WITH RESPECT TO THE LIABILITIES OF BOTH
THE MORTGAGE BORROWER AND BORROWER.  THE POLICIES DELIVERED PURSUANT TO THE
MORTGAGE LOAN AGREEMENT SHALL INCLUDE ENDORSEMENTS OF THE TYPE DESCRIBED IN
SECTION 7.1.2 THEREOF, BUT PURSUANT TO WHICH LENDER SHALL HAVE THE SAME RIGHTS
AS THE MORTGAGE LENDER AS REFERRED TO IN SUCH SECTION 7.1.2.

(D)        IN THE EVENT THAT THE MORTGAGE LOAN HAS BEEN PAID IN FULL, LENDER
SHALL HAVE THE SAME RIGHT TO PARTICIPATE IN AND REASONABLY APPROVE ANY
SETTLEMENT FOR INSURANCE OR CONDEMNATION CLAIMS WITH RESPECT TO THE PROCEEDS OR
AWARD FOR THE PROPERTY AS IS PROVIDED IN FAVOR OF MORTGAGE LENDER IN THE
MORTGAGE LOAN AGREEMENT.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, BORROWER HEREBY IRREVOCABLY EMPOWERS LENDER, IN THE NAME OF BORROWER
AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT TO CAUSE MORTGAGE BORROWER TO FILE AND
PROSECUTE SUCH CLAIM AND TO COLLECT AND TO MAKE RECEIPT FOR ANY SUCH PAYMENT.


7.2          CASUALTY.  IF THE PROPERTY IS DAMAGED OR DESTROYED, IN WHOLE OR IN
PART, BY A CASUALTY, BORROWER SHALL CAUSE MORTGAGE BORROWER TO GIVE PROMPT
NOTICE THEREOF TO LENDER.  FOLLOWING THE OCCURRENCE OF A CASUALTY, BORROWER
SHALL CAUSE MORTGAGE BORROWER, REGARDLESS OF WHETHER PROCEEDS ARE AVAILABLE
(UNLESS MORTGAGE LENDER HAS BREACHED ITS OBLIGATION (IF ANY) TO MAKE SUCH
PROCEEDS AVAILABLE PURSUANT TO SECTION 7.4.1 OF THE MORTGAGE LOAN AGREEMENT), TO
PROMPTLY PROCEED TO RESTORE, REPAIR, REPLACE OR REBUILD THE PROPERTY IN
ACCORDANCE WITH LEGAL REQUIREMENTS TO BE OF AT LEAST EQUAL VALUE AND OF
SUBSTANTIALLY THE SAME CHARACTER AS PRIOR TO SUCH DAMAGE OR DESTRUCTION.


7.3          CONDEMNATION.  BORROWER SHALL CAUSE MORTGAGE BORROWER TO PROMPTLY
GIVE LENDER NOTICE OF THE ACTUAL OR THREATENED COMMENCEMENT OF ANY CONDEMNATION
AND SHALL CAUSE MORTGAGE BORROWER TO DELIVER TO LENDER COPIES OF ANY AND ALL
PAPERS SERVED IN CONNECTION WITH SUCH CONDEMNATION.  FOLLOWING THE OCCURRENCE OF
A CONDEMNATION, BORROWER SHALL CAUSE

67


--------------------------------------------------------------------------------



MORTGAGE BORROWER, REGARDLESS OF WHETHER AN AWARD IS AVAILABLE (UNLESS MORTGAGE
LENDER HAS BREACHED ITS OBLIGATION (IF ANY) TO MAKE SUCH AWARD AVAILABLE
PURSUANT TO SECTION 7.4.1 OF THE MORTGAGE LOAN AGREEMENT), TO PROMPTLY PROCEED
TO RESTORE, REPAIR, REPLACE OR REBUILD THE PROPERTY IN ACCORDANCE WITH LEGAL
REQUIREMENTS TO THE EXTENT PRACTICABLE TO BE OF AT LEAST EQUAL VALUE AND OF
SUBSTANTIALLY THE SAME CHARACTER (AND TO HAVE THE SAME UTILITY) AS PRIOR TO SUCH
CONDEMNATION.


7.4          APPLICATION OF PROCEEDS OR AWARD.

(A)         BORROWER SHALL, OR SHALL CAUSE MORTGAGE BORROWER TO, DELIVER TO
LENDER ALL REPORTS, PLANS, SPECIFICATIONS, DOCUMENTS AND OTHER MATERIALS THAT
ARE DELIVERED TO MORTGAGE LENDER UNDER SECTION 7.4 OF THE MORTGAGE LOAN
AGREEMENT IN CONNECTION WITH A RESTORATION OF THE PROPERTY AFTER A CASUALTY OR
CONDEMNATION.  IF ANY PROCEEDS OR AWARD ARE TO BE DISBURSED BY MORTGAGE LENDER
FOR RESTORATION, BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO LENDER
COPIES OF ALL WRITTEN CORRESPONDENCE OF A MATERIAL NATURE DELIVERED TO AND
RECEIVED FROM MORTGAGE LENDER THAT RELATES TO THE RESTORATION AND RELEASE OF THE
PROCEEDS OR AWARD.

(B)        NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY, ALL
PROCEEDS AND AWARD WILL BE MADE AVAILABLE TO MORTGAGE BORROWER IN ACCORDANCE
WITH THE MORTGAGE LOAN AGREEMENT.  IN THE EVENT THE MORTGAGE LOAN HAS BEEN PAID
IN FULL AND LENDER RECEIVES ANY PROCEEDS OR AWARD, LENDER SHALL EITHER APPLY
SUCH PROCEEDS TO THE DEBT OR FOR THE RESTORATION OF THE PROPERTY IN ACCORDANCE
WITH THE SAME TERMS AND CONDITIONS CONTAINED IN SECTION 7.4 OF THE MORTGAGE LOAN
AGREEMENT.


7.5          RIGHTS OF LENDER.  FOR PURPOSES OF THIS ARTICLE 7, BORROWER SHALL
OBTAIN THE APPROVAL OF LENDER FOR EACH MATTER REQUIRING THE APPROVAL OF MORTGAGE
LENDER UNDER THE PROVISIONS OF SECTIONS 7.4 OF THE MORTGAGE LOAN AGREEMENT, WITH
EACH REFERENCE IN ANY SUCH PROVISIONS TO THE “LOAN” TO INCLUDE THE MORTGAGE LOAN
AND THE LOAN, AND THE REFERENCE IN ANY SUCH PROVISIONS TO THE “STATED MATURITY
DATE” TO MEAN THE STATED MATURITY DATE, AS DEFINED HEREIN.  IF THE MORTGAGE
LENDER DOES NOT REQUIRE THE DEPOSIT BY THE MORTGAGE BORROWER OF ANY DEFICIENCY
IN PROCEEDS TO COMPLETE ANY RESTORATION PURSUANT TO SECTION 7.4 OF THE MORTGAGE
LOAN AGREEMENT, LENDER SHALL HAVE THE RIGHT TO DEMAND THAT BORROWER MAKE A
DEPOSIT OF SUCH AMOUNTS IN ACCORDANCE WITH THE TERMS OF SUCH SECTION (AS IF EACH
REFERENCE THEREIN TO “BORROWER” AND “LENDER” REFERRED TO BORROWER AND LENDER,
RESPECTIVELY).


8.                                      DEFAULTS


8.1          EVENTS OF DEFAULT.  AN “EVENT OF DEFAULT” SHALL EXIST WITH RESPECT
TO THE LOAN IF ANY OF THE FOLLOWING SHALL OCCUR:

(A)         ANY PORTION OF THE DEBT IS NOT PAID WHEN DUE OR ANY OTHER AMOUNT
UNDER SECTION 3.10(A)(I) THROUGH (III) IS NOT PAID IN FULL ON EACH PAYMENT DATE
(PROVIDED, HOWEVER, IF ADEQUATE FUNDS ARE AVAILABLE IN THE DEPOSIT ACCOUNT FOR
SUCH PAYMENTS, THE FAILURE BY THE DEPOSIT BANK TO ALLOCATE SUCH FUNDS INTO THE
APPROPRIATE SUBACCOUNTS SHALL NOT CONSTITUTE AN EVENT OF DEFAULT);

68


--------------------------------------------------------------------------------


(B)        ANY OF THE TAXES ARE NOT PAID WHEN DUE (UNLESS LENDER IS PAYING SUCH
TAXES PURSUANT TO SECTION 3.3), SUBJECT TO BORROWER’S RIGHT TO CONTEST TAXES IN
ACCORDANCE WITH SECTION 5.2;

(C)         THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT, OR ARE NOT
DELIVERED TO LENDER PURSUANT TO SECTION 7.1.2(V) WITHIN 10 DAYS AFTER REQUEST;

(D)        A TRANSFER OTHER THAN A PERMITTED TRANSFER OCCURS;

(E)         ANY REPRESENTATION OR WARRANTY MADE BY BORROWER OR GUARANTOR OR IN
ANY LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER
INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED BY BORROWER, MORTGAGE BORROWER OR
GUARANTOR IN CONNECTION WITH ANY LOAN DOCUMENT, SHALL BE FALSE OR MISLEADING IN
ANY MATERIAL RESPECT AS OF THE DATE THE REPRESENTATION OR WARRANTY WAS MADE;

(F)         BORROWER, MORTGAGE BORROWER OR GUARANTOR SHALL (I) MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR (II) SHALL GENERALLY NOT BE PAYING
ITS DEBTS AS THEY BECOME DUE;

(G)        A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR BORROWER,
MORTGAGE BORROWER OR GUARANTOR; OR BORROWER, MORTGAGE BORROWER OR GUARANTOR
SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT; OR ANY PETITION FOR BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR
FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED
IN BY, BORROWER, MORTGAGE BORROWER OR GUARANTOR, AS THE CASE MAY BE; OR ANY
PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF BORROWER, MORTGAGE BORROWER OR
GUARANTOR SHALL BE INSTITUTED; PROVIDED HOWEVER, IF SUCH APPOINTMENT,
ADJUDICATION, PETITION OR PROCEEDING WAS INVOLUNTARY AND NOT CONSENTED TO BY
BORROWER, MORTGAGE BORROWER OR GUARANTOR, AS THE CASE MAY BE, ONLY UPON THE SAME
NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN 60 DAYS;

(H)        BORROWER BREACHES ANY COVENANT CONTAINED IN SECTIONS 5.12.1(A)-(F),
5.13, 5.15, 5.22 (OTHER THAN FAILURE TO PAY TRADE PAYABLES WITHIN 60 DAYS IF DUE
TO LACK OF AVAILABLE FUNDS), 5.25, 5.28, 5.39, 5.40, 5.41, 5.42 OR 5.43;

(I)          EXCEPT AS EXPRESSLY PERMITTED HEREUNDER, THE ALTERATION,
IMPROVEMENT, DEMOLITION OR REMOVAL OF ALL OR ANY OF PORTION OF THE IMPROVEMENTS
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER (IF SUCH CONSENT IS REQUIRED
PURSUANT TO THE TERMS OF THIS AGREEMENT);

(J)          AN EVENT OF DEFAULT AS DEFINED OR DESCRIBED ELSEWHERE IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT OCCURS;

(K)         A DEFAULT OCCURS UNDER ANY TERM, COVENANT OR PROVISION SET FORTH
HEREIN OR IN ANY OTHER LOAN DOCUMENT WHICH SPECIFICALLY CONTAINS A NOTICE
REQUIREMENT OR GRACE PERIOD AND SUCH NOTICE HAS BEEN GIVEN AND SUCH GRACE PERIOD
HAS EXPIRED;

(L)          ANY OF THE ASSUMPTIONS CONTAINED IN ANY SUBSTANTIVE
NON-CONSOLIDATION OPINION, DELIVERED TO LENDER BY BORROWER’S COUNSEL IN
CONNECTION WITH THE LOAN OR OTHERWISE HEREUNDER, WERE NOT TRUE AND CORRECT AS OF
THE DATE OF SUCH OPINION OR THEREAFTER BECAME UNTRUE OR INCORRECT;

69


--------------------------------------------------------------------------------


(M)        IF KEY PRINCIPAL FAILS TO CONTROL (AS DEFINED IN CLAUSE (II) OF THE
DEFINED TERM “CONTROL” IN SECTION 1.1) THE MANAGER AND THE DAY TO DAY MANAGEMENT
AND OPERATIONS OF THE PROPERTY (UNLESS THE MANAGER IS REPLACED WITH A SUCCESSOR
MANAGER IN ACCORDANCE WITH AND SUBJECT TO SATISFACTION OF THE TERMS AND
CONDITIONS SET FORTH IN SECTION 5.12.2);

(N)        [INTENTIONALLY OMITTED];

(O)        THE LIENS CREATED PURSUANT TO ANY LOAN DOCUMENT SHALL CEASE TO BE A
FULLY ENFORCEABLE FIRST PRIORITY SECURITY INTEREST;

(P)        A MORTGAGE EVENT OF DEFAULT SHALL OCCUR, AND SHALL NOT HAVE BEEN
WAIVED OR SETTLED BY MORTGAGE LENDER OR CURED BY MORTGAGE BORROWER, OR IF
MORTGAGE BORROWER ENTERS INTO OR OTHERWISE SUFFERS OR PERMITS ANY AMENDMENT,
WAIVER (BY MORTGAGE BORROWER), SUPPLEMENT, TERMINATION, EXTENSION, RENEWAL,
REPLACEMENT OR OTHER MODIFICATION OF ANY MORTGAGE LOAN DOCUMENT IN VIOLATION OF
SECTION 5.44 HEREOF; OR

(Q)        A DEFAULT SHALL BE CONTINUING UNDER ANY OF THE OTHER TERMS, COVENANTS
OR CONDITIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOT OTHERWISE
SPECIFIED IN THIS SECTION 8.1, FOR TEN DAYS AFTER NOTICE TO BORROWER (AND
GUARANTOR, IF APPLICABLE) FROM LENDER, IN THE CASE OF ANY DEFAULT WHICH CAN BE
CURED BY THE PAYMENT OF A SUM OF MONEY, OR FOR 30 DAYS AFTER NOTICE FROM LENDER
IN THE CASE OF ANY OTHER DEFAULT; PROVIDED, HOWEVER, THAT IF SUCH NON-MONETARY
DEFAULT IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY BE CURED WITHIN SUCH 30-DAY
PERIOD, AND BORROWER (OR GUARANTOR, IF APPLICABLE) SHALL HAVE COMMENCED TO CURE
SUCH DEFAULT WITHIN SUCH 30-DAY PERIOD AND THEREAFTER DILIGENTLY AND
EXPEDITIOUSLY PROCEEDS TO CURE THE SAME, SUCH 30-DAY PERIOD SHALL BE EXTENDED
FOR AN ADDITIONAL PERIOD OF TIME AS IS REASONABLY NECESSARY FOR BORROWER (OR
GUARANTOR, IF APPLICABLE) IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH DEFAULT,
SUCH ADDITIONAL PERIOD NOT TO EXCEED 60 DAYS.


8.2          REMEDIES.


8.2.1       ACCELERATION.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT (OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN PARAGRAPH (F) OR
(G) OF SECTION 8.1) AND AT ANY TIME AND FROM TIME TO TIME THEREAFTER DURING THE
CONTINUANCE OF SUCH EVENT OF DEFAULT, IN ADDITION TO ANY OTHER RIGHTS OR
REMEDIES AVAILABLE TO IT PURSUANT TO THE LOAN DOCUMENTS OR AT LAW OR IN EQUITY,
LENDER MAY TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, THAT LENDER DEEMS
ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN AND TO ANY
OR ALL OF THE COLLATERAL AND MAY EXERCISE ALL THE RIGHTS AND REMEDIES OF A
SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE AGAINST BORROWER AND THE
COLLATERAL; INCLUDING DECLARING THE DEBT TO BE IMMEDIATELY DUE AND PAYABLE
(INCLUDING UNPAID INTEREST), DEFAULT RATE INTEREST, LATE PAYMENT CHARGES, SPREAD
MAINTENANCE PREMIUM AND ANY OTHER AMOUNTS OWING BY BORROWER), WITHOUT NOTICE OR
DEMAND; AND UPON ANY EVENT OF DEFAULT DESCRIBED IN PARAGRAPH (F) OR (G) OF
SECTION 8.1, THE DEBT (INCLUDING UNPAID INTEREST, DEFAULT RATE INTEREST, LATE
PAYMENT CHARGES, SPREAD MAINTENANCE PREMIUM AND ANY OTHER AMOUNTS OWING BY
BORROWER) SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND PAYABLE, WITHOUT
NOTICE OR DEMAND, AND BORROWER HEREBY EXPRESSLY WAIVES ANY SUCH NOTICE OR
DEMAND, ANYTHING CONTAINED IN ANY LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING.

70


--------------------------------------------------------------------------------



8.2.2       REMEDIES CUMULATIVE.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE OF THE RIGHTS, POWERS, PRIVILEGES
AND OTHER REMEDIES AVAILABLE TO LENDER AGAINST BORROWER UNDER THE LOAN DOCUMENTS
OR AT LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY TIME AND FROM TIME TO
TIME, WHETHER OR NOT ALL OR ANY OF THE DEBT SHALL BE DECLARED, OR BE
AUTOMATICALLY, DUE AND PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE COMMENCED
ANY FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE ENFORCEMENT OF ITS RIGHTS AND
REMEDIES UNDER ANY OF THE LOAN DOCUMENTS.  ANY SUCH ACTIONS TAKEN BY LENDER
SHALL BE CUMULATIVE AND CONCURRENT AND MAY BE PURSUED INDEPENDENTLY, SINGLY,
SUCCESSIVELY, TOGETHER OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER
MAY DETERMINE IN ITS DISCRETION, TO THE FULLEST EXTENT PERMITTED BY LAW, WITHOUT
IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER
PERMITTED BY LAW, EQUITY OR CONTRACT OR AS SET FORTH IN THE LOAN DOCUMENTS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER AGREES THAT IF AN
EVENT OF DEFAULT IS CONTINUING, (I) TO THE EXTENT PERMITTED BY APPLICABLE LAW,
LENDER IS NOT SUBJECT TO ANY “ONE ACTION” OR “ELECTION OF REMEDIES” LAW OR RULE,
AND (II) ALL LIENS AND OTHER RIGHTS, REMEDIES OR PRIVILEGES PROVIDED TO LENDER
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL LENDER HAS EXHAUSTED ALL OF ITS
REMEDIES AGAINST THE COLLATERAL, THE SECURITY INTEREST GRANTED UNDER THE PLEDGE
AGREEMENT HAS BEEN FORECLOSED, THE COLLATERAL HAS BEEN SOLD AND/OR OTHERWISE
REALIZED UPON IN SATISFACTION OF THE DEBT OR THE DEBT HAS BEEN PAID IN FULL.  TO
THE EXTENT PERMITTED BY APPLICABLE LAW, NOTHING CONTAINED IN ANY LOAN DOCUMENT
SHALL BE CONSTRUED AS REQUIRING LENDER TO RESORT TO ANY PARTICULAR PORTION OF
THE COLLATERAL FOR THE SATISFACTION OF ANY OF THE DEBT IN PREFERENCE OR PRIORITY
TO ANY OTHER PORTION, AND LENDER MAY SEEK SATISFACTION OUT OF THE ENTIRE
COLLATERAL OR ANY PART THEREOF, IN ITS DISCRETION.


8.2.3       SEVERANCE.  DURING THE CONTINUANCE OF AN EVENT OF DEFAULT LENDER
SHALL HAVE THE RIGHT FROM TIME TO TIME TO SEVER THE NOTE AND THE OTHER LOAN
DOCUMENTS INTO ONE OR MORE SEPARATE NOTES, MORTGAGES, PLEDGE AGREEMENTS AND
OTHER SECURITY DOCUMENTS IN SUCH DENOMINATIONS AND PRIORITIES OF PAYMENT AND
LIENS AS LENDER SHALL DETERMINE IN ITS DISCRETION FOR PURPOSES OF EVIDENCING AND
ENFORCING ITS RIGHTS AND REMEDIES.  BORROWER SHALL EXECUTE AND DELIVER TO LENDER
FROM TIME TO TIME, PROMPTLY AFTER THE REQUEST OF LENDER, A SEVERANCE AGREEMENT
AND SUCH OTHER DOCUMENTS AS LENDER SHALL REQUEST IN ORDER TO EFFECT THE
SEVERANCE DESCRIBED IN THE PRECEDING SENTENCE, ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER.  BORROWER HEREBY ABSOLUTELY AND IRREVOCABLY
APPOINTS LENDER AS ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN INTEREST, IN
ITS NAME AND STEAD TO MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR DESIRABLE TO
EFFECT SUCH SEVERANCE, BORROWER RATIFYING ALL THAT SUCH ATTORNEY SHALL DO BY
VIRTUE THEREOF.


8.2.4       DELAY.  NO DELAY OR OMISSION TO EXERCISE ANY REMEDY, RIGHT OR POWER
ACCRUING UPON AN EVENT OF DEFAULT, OR THE GRANTING OF ANY INDULGENCE OR
COMPROMISE BY LENDER SHALL IMPAIR ANY SUCH REMEDY, RIGHT OR POWER HEREUNDER OR
BE CONSTRUED AS A WAIVER THEREOF, BUT ANY SUCH REMEDY, RIGHT OR POWER MAY BE
EXERCISED FROM TIME TO TIME AND AS OFTEN AS MAY BE DEEMED EXPEDIENT.  A WAIVER
OF ONE DEFAULT OR EVENT OF DEFAULT SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY
SUBSEQUENT DEFAULT OR EVENT OF DEFAULT OR TO IMPAIR ANY REMEDY, RIGHT OR POWER
CONSEQUENT THEREON.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT,
LENDER RESERVES THE RIGHT TO SEEK A DEFICIENCY JUDGMENT OR PRESERVE A DEFICIENCY
CLAIM IN CONNECTION WITH THE FORECLOSURE OF THE SECURITY INTEREST GRANTED UNDER
THE PLEDGE AGREEMENT TO THE EXTENT NECESSARY TO FORECLOSE ON ALL OR ANY PORTION
OF THE COLLATERAL OR ANY OTHER COLLATERAL.

71


--------------------------------------------------------------------------------



8.2.5       LENDER’S RIGHT TO PERFORM.  IF BORROWER FAILS TO PERFORM ANY
COVENANT OR OBLIGATION CONTAINED HEREIN AND SUCH FAILURE SHALL CONTINUE FOR A
PERIOD OF FIVE BUSINESS DAYS AFTER BORROWER’S RECEIPT OF WRITTEN NOTICE THEREOF
FROM LENDER, WITHOUT IN ANY WAY LIMITING LENDER’S RIGHT TO EXERCISE ANY OF ITS
RIGHTS, POWERS OR REMEDIES AS PROVIDED HEREUNDER, OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS, LENDER MAY, BUT SHALL HAVE NO OBLIGATION TO, PERFORM, OR CAUSE
PERFORMANCE OF, SUCH COVENANT OR OBLIGATION, AND ALL COSTS, EXPENSES,
LIABILITIES, PENALTIES AND FINES OF LENDER INCURRED OR PAID IN CONNECTION
THEREWITH SHALL BE PAYABLE BY BORROWER TO LENDER UPON DEMAND AND IF NOT PAID
SHALL BE ADDED TO THE DEBT (AND TO THE EXTENT PERMITTED UNDER APPLICABLE LAWS,
SECURED BY THE PLEDGE AGREEMENT AND OTHER LOAN DOCUMENTS) AND SHALL BEAR
INTEREST THEREAFTER AT THE DEFAULT RATE.  NOTWITHSTANDING THE FOREGOING, LENDER
SHALL HAVE NO OBLIGATION TO SEND NOTICE TO BORROWER OF ANY SUCH FAILURE. 
ADDITIONALLY, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, TO MAKE ANY PROTECTIVE ADVANCE (HEREINAFTER
DEFINED) (PROVIDED, HOWEVER, THAT LENDER WILL ONLY MAKE SUCH PROTECTIVE ADVANCE
FROM ITS OWN FUNDS IF THERE ARE INSUFFICIENT FUNDS IN THE CASH MANAGEMENT
ACCOUNTS), AND THE SAME SHALL BE ADDED TO THE DEBT (AND TO THE EXTENT PERMITTED
UNDER APPLICABLE LAWS, SECURED BY THE PLEDGE AGREEMENT AND OTHER LOAN
DOCUMENTS) AND SHALL BEAR INTEREST THEREAFTER AT THE DEFAULT RATE.  AS USED
HEREIN, “PROTECTIVE ADVANCE” MEANS ALL SUMS ADVANCED FOR THE PURPOSE OF PAYMENT
OF REAL ESTATE TAXES (INCLUDING SPECIAL PAYMENTS IN LIEU OF REAL ESTATE TAXES),
MAINTENANCE COSTS, INSURANCE PREMIUMS, OPERATING EXPENSES, TRADE PAYABLES OR
OTHER ITEMS WITH RESPECT TO THE PROPERTY (INCLUDING CAPITAL ITEMS) OR THE
COLLATERAL REASONABLY NECESSARY TO PROTECT THE PROPERTY, THE COLLATERAL OR ANY
OTHER SECURITY GIVEN FOR THE LOAN OR TO PRESERVE ANY OF LENDER’S RIGHTS OR
REMEDIES UNDER THE LOAN DOCUMENTS.


8.3          RIGHT TO CURE DEFAULTS.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, LENDER MAY, BUT WITHOUT ANY OBLIGATION TO
DO SO AND WITHOUT NOTICE TO OR DEMAND ON BORROWER AND WITHOUT RELEASING BORROWER
FROM ANY OBLIGATION HEREUNDER, MAKE ANY PAYMENT OR DO ANY ACT REQUIRED OF
BORROWER HEREUNDER IN SUCH MANNER AND TO SUCH EXTENT AS LENDER MAY DEEM
NECESSARY TO PROTECT THE SECURITY HEREOF.  SUBJECT TO THE RIGHTS OF TENANTS
UNDER THEIR RESPECTIVE LEASES, LENDER IS AUTHORIZED TO ENTER UPON THE PROPERTY
FOR SUCH PURPOSES, OR APPEAR IN, DEFEND, OR BRING ANY ACTION OR PROCEEDING TO
PROTECT ITS INTEREST IN THE PROPERTY FOR SUCH PURPOSES, AND THE COST AND EXPENSE
THEREOF (INCLUDING REASONABLE ATTORNEYS’ FEES TO THE EXTENT PERMITTED BY LAW),
WITH INTEREST AS PROVIDED IN THIS SECTION 8.3, SHALL CONSTITUTE A PORTION OF THE
DEBT AND SHALL BE DUE AND PAYABLE TO LENDER UPON DEMAND.  ALL SUCH COSTS AND
EXPENSES INCURRED BY LENDER IN REMEDYING SUCH EVENT OF DEFAULT OR SUCH FAILED
PAYMENT OR ACT OR IN APPEARING IN, DEFENDING, OR BRINGING ANY ACTION OR
PROCEEDING SHALL BEAR INTEREST AT THE DEFAULT RATE, FOR THE PERIOD AFTER NOTICE
FROM LENDER THAT SUCH COST OR EXPENSE WAS INCURRED TO THE DATE OF PAYMENT TO
LENDER.  ALL SUCH COSTS AND EXPENSES INCURRED BY LENDER TOGETHER WITH INTEREST
THEREON CALCULATED AT THE DEFAULT RATE SHALL BE DEEMED TO CONSTITUTE A PORTION
OF THE DEBT AND BE SECURED BY THE LIENS, CLAIMS AND SECURITY INTERESTS PROVIDED
TO LENDER UNDER THE LOAN DOCUMENTS AND SHALL BE IMMEDIATELY DUE AND PAYABLE UPON
DEMAND BY LENDER THEREFOR.


8.4          POWER OF ATTORNEY.  FOR THE PURPOSE OF CARRYING OUT THE PROVISIONS
AND EXERCISING THE RIGHTS, POWERS AND PRIVILEGES GRANTED IN THIS ARTICLE 8,
BORROWER HEREBY IRREVOCABLY APPOINTS LENDER AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT TO EXECUTE, ACKNOWLEDGE AND DELIVER ANY INSTRUMENTS AND DO AND
PERFORM ANY ACTS SUCH AS ARE REFERRED TO IN THIS ARTICLE IN THE NAME AND ON
BEHALF OF BORROWER.  THIS POWER OF ATTORNEY IS A POWER COUPLED WITH AN INTEREST
AND CANNOT BE REVOKED.

72


--------------------------------------------------------------------------------



9.                                      SPECIAL PROVISIONS


9.1          SALE OF NOTES AND SECURITIZATION. 

Lender may, at any time, sell, transfer, pledge or assign the Note, this
Agreement, the Pledge Agreement and the other Loan Documents or any portion
thereof, and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass-through certificates or other
securities (the “Securities”) evidencing a beneficial interest in a rated or
unrated public offering or private placement (a “Securitization”).  At the
request of the holder of the Note and, to the extent not already required to be
provided by Borrower under this Agreement, Borrower shall satisfy the market
standards to which the holder of the Note customarily adheres or which may be
reasonably required in the marketplace or by the Rating Agencies in connection
with a Securitization or the sale of the Note or the participations or
Securities, including, without limitation, to:

(A)         (I) PROVIDE SUCH FINANCIAL AND OTHER INFORMATION WITH RESPECT TO THE
COLLATERAL, THE PROPERTY, BORROWER, MORTGAGE BORROWER, GUARANTOR AND THE
MANAGER, (II) PROVIDE BUDGETS RELATING TO THE PROPERTY AND (III) PERFORM OR
PERMIT OR CAUSE TO BE PERFORMED OR PERMITTED SUCH SITE INSPECTION, APPRAISALS,
MARKET STUDIES, ENVIRONMENTAL REVIEWS AND REPORTS (PHASE I’S AND, IF
APPROPRIATE, PHASE II’S), ENGINEERING REPORTS AND OTHER DUE DILIGENCE
INVESTIGATIONS OF THE PROPERTY, AS MAY BE REASONABLY REQUESTED BY THE HOLDER OF
THE NOTE OR THE RATING AGENCIES OR AS MAY BE NECESSARY OR APPROPRIATE IN
CONNECTION WITH THE SECURITIZATION (THE “PROVIDED INFORMATION”), TOGETHER, IF
CUSTOMARY, WITH APPROPRIATE VERIFICATION AND/OR CONSENTS OF THE PROVIDED
INFORMATION THROUGH LETTERS OF AUDITORS OR OPINIONS OF COUNSEL OF INDEPENDENT
ATTORNEYS ACCEPTABLE TO LENDER AND THE RATING AGENCIES;

(B)        IF REQUIRED BY THE RATING AGENCIES, DELIVER (I) A REVISED INSOLVENCY
OPINION, (II) REVISED OPINIONS OF COUNSEL AS TO DUE EXECUTION AND ENFORCEABILITY
WITH RESPECT TO BORROWER, GUARANTOR AND THEIR RESPECTIVE AFFILIATES AND THE LOAN
DOCUMENTS, AND (III) REVISED ORGANIZATIONAL DOCUMENTS FOR BORROWER, GUARANTOR
AND THEIR RESPECTIVE AFFILIATES (INCLUDING, WITHOUT LIMITATION, SUCH REVISIONS
AS ARE NECESSARY TO COMPLY WITH THE PROVISIONS OF SECTION 5.13 HEREOF), WHICH
COUNSEL, OPINIONS AND ORGANIZATIONAL DOCUMENTS SHALL BE SATISFACTORY TO LENDER
AND THE RATING AGENCIES;

(C)         IF REQUIRED BY THE RATING AGENCIES, CAUSE MORTGAGE BORROWER TO USE
ITS COMMERCIALLY REASONABLE EFFORTS TO DELIVER SUCH ADDITIONAL TENANT ESTOPPEL
LETTERS, SUBORDINATION AGREEMENTS OR OTHER AGREEMENTS FROM PARTIES TO AGREEMENTS
THAT AFFECT THE PROPERTY, WHICH ESTOPPEL LETTERS, SUBORDINATION AGREEMENTS OR
OTHER AGREEMENTS SHALL BE SATISFACTORY TO LENDER AND THE RATING AGENCIES.

(D)        EXECUTE SUCH AMENDMENTS TO THE LOAN DOCUMENTS AND ORGANIZATIONAL
DOCUMENTS AS MAY BE REQUESTED BY THE HOLDER OF THE NOTE OR THE RATING AGENCIES
OR OTHERWISE TO EFFECT THE SECURITIZATION; PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT BE REQUIRED TO MODIFY OR AMEND ANY LOAN DOCUMENT IF SUCH MODIFICATION
OR AMENDMENT WOULD (EXCEPT FOR MODIFICATIONS AND AMENDMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION (E) AND (F) BELOW), (I) CHANGE THE INTEREST RATE, THE STATED
MATURITY OR THE AMORTIZATION OF PRINCIPAL SET FORTH IN THE NOTE, OR (II) MODIFY
OR AMEND ANY OTHER MATERIAL ECONOMIC TERM OF THE LOAN.

73


--------------------------------------------------------------------------------


(E)         IF LENDER ELECTS, IN ITS SOLE DISCRETION, PRIOR TO OR UPON A
SECURITIZATION, TO SPLIT THE LOAN INTO TWO OR MORE PARTS, OR THE NOTE INTO
MULTIPLE COMPONENT NOTES OR TRANCHES WHICH MAY HAVE DIFFERENT INTEREST RATES,
AMORTIZATION PAYMENTS, PRINCIPAL AMOUNTS (INCLUDING, WITHOUT LIMITATION, THE
AMOUNTS AND OBLIGATIONS TO MAKE ADDITIONAL ADVANCES THEREUNDER), PAYMENT
PRIORITIES AND MATURITIES, BORROWER AGREES TO COOPERATE WITH LENDER IN
CONNECTION WITH THE FOREGOING AND TO EXECUTE THE REQUIRED MODIFICATIONS AND
AMENDMENTS TO THE NOTE, THIS AGREEMENT AND THE LOAN DOCUMENTS AND TO PROVIDE
OPINIONS NECESSARY TO EFFECTUATE THE SAME.  SUCH NOTES OR COMPONENTS MAY BE
ASSIGNED DIFFERENT INTEREST RATES, SO LONG AS THE WEIGHTED AVERAGE OF THE
INTEREST RATE SPREADS FOR SUCH NOTES OR COMPONENTS AFTER SUCH MODIFICATION SHALL
NOT EXCEED THE WEIGHTED AVERAGE OF THE INTEREST RATE SPREADS FOR SUCH NOTES OR
COMPONENTS IMMEDIATELY PRIOR TO SUCH MODIFICATION (WITHOUT GIVING EFFECT TO ANY
DEVIATION ATTRIBUTABLE TO THE IMPOSITION OF ANY RATE OF INTEREST AT THE DEFAULT
RATE, DEFAULT PREPAYMENTS PURSUANT TO SECTION 2.3.1 HEREOF OR MANDATORY
PREPAYMENTS PURSUANT TO SECTION 2.3.2 HEREOF), IT BEING UNDERSTOOD AND AGREED
THAT SUCH WEIGHTED AVERAGE OF THE INTEREST RATE SPREADS AFTER SUCH MODIFICATION
SHALL NOT EXCEED LIBOR PLUS 1.75% (WITHOUT GIVING EFFECT TO ANY DEVIATION
ATTRIBUTABLE TO THE IMPOSITION OF ANY RATE OF INTEREST AT THE DEFAULT RATE,
DEFAULT PREPAYMENTS PURSUANT TO SECTION 2.3.1 HEREOF OR MANDATORY PREPAYMENTS
PURSUANT TO SECTION 2.3.2 HEREOF);

(F)         EXECUTE MODIFICATIONS TO THE LOAN DOCUMENTS CHANGING THE INTEREST
RATE AND/OR THE AMORTIZATION PAYMENTS FOR THE LOAN AND THE MORTGAGE LOAN
(INCLUDING, WITHOUT LIMITATION, THE AMOUNTS AND OBLIGATIONS TO MAKE ADDITIONAL
ADVANCES THEREUNDER), PROVIDED THAT THE WEIGHTED AVERAGE OF THE INTEREST RATE
SPREADS FOR THE LOAN AND THE MORTGAGE LOAN AFTER SUCH MODIFICATION SHALL NOT
EXCEED THE WEIGHTED AVERAGE OF THE INTEREST RATE SPREADS FOR THE LOAN AND THE
MORTGAGE LOAN IMMEDIATELY PRIOR TO SUCH MODIFICATION (WITHOUT GIVING EFFECT TO
ANY DEVIATION ATTRIBUTABLE TO THE IMPOSITION OF ANY RATE OF INTEREST AT THE
DEFAULT RATE, DEFAULT PREPAYMENTS PURSUANT TO SECTION 2.3.1 HEREOF OR MANDATORY
PREPAYMENTS PURSUANT TO SECTION 2.3.2 HEREOF), IT BEING UNDERSTOOD AND AGREED
THAT SUCH WEIGHTED AVERAGE OF THE INTEREST RATE SPREADS AFTER SUCH MODIFICATION
SHALL NOT EXCEED LIBOR PLUS 1.75% (WITHOUT GIVING EFFECT TO ANY DEVIATION
ATTRIBUTABLE TO THE IMPOSITION OF ANY RATE OF INTEREST AT THE DEFAULT RATE,
DEFAULT PREPAYMENTS PURSUANT TO SECTION 2.3.1 HEREOF OR MANDATORY PREPAYMENTS
PURSUANT TO SECTION 2.3.2 HEREOF).  BORROWER SHALL ALSO PROVIDE OPINIONS AND
TITLE INSURANCE REASONABLY NECESSARY TO EFFECTUATE THE SAME;

(G)        MAKE SUCH REPRESENTATIONS AND WARRANTIES AS OF THE CLOSING DATE OF
THE SECURITIZATION WITH RESPECT TO THE COLLATERAL, THE PROPERTY, BORROWER,
MORTGAGE BORROWER AND THE LOAN DOCUMENTS AS ARE CUSTOMARILY PROVIDED IN
SECURITIZATION TRANSACTIONS AND AS MAY BE REASONABLY REQUESTED BY THE HOLDER OF
THE NOTE OR THE RATING AGENCIES AND CONSISTENT WITH THE FACTS COVERED BY SUCH
REPRESENTATIONS AND WARRANTIES AS THEY EXIST ON THE DATE THEREOF, INCLUDING THE
REPRESENTATIONS AND WARRANTIES MADE IN THE LOAN DOCUMENTS; AND

(H)        SUPPLY TO LENDER SUCH DOCUMENTATION, FINANCIAL STATEMENTS AND REPORTS
IN FORM AND SUBSTANCE REQUIRED FOR LENDER TO COMPLY WITH REGULATION S-X AND/OR
AB OF THE FEDERAL SECURITIES LAW, IF APPLICABLE, IN ACCORDANCE WITH SECTION
6.3.6 HEREOF.

All reasonable third party costs and expenses incurred by Lender or Borrower in
connection with Borrower’s complying with requests made under this Section 9.1
(other than legal fees and disbursements of Borrower’s counsel) shall be paid by
Lender but Borrower shall

74


--------------------------------------------------------------------------------


pay all legal fees and disbursements of Borrower’s counsel.  The foregoing shall
not limit Borrower’s obligation under Section 9.2 hereof.


9.2          SECURITIZATION INDEMNIFICATION.

(A)         BORROWER UNDERSTANDS THAT CERTAIN OF THE PROVIDED INFORMATION MAY BE
INCLUDED IN DISCLOSURE DOCUMENTS IN CONNECTION WITH THE SECURITIZATION,
INCLUDING, WITHOUT LIMITATION, A PROSPECTUS SUPPLEMENT, PRIVATE PLACEMENT
MEMORANDUM, OFFERING CIRCULAR OR OTHER OFFERING DOCUMENT (EACH A “DISCLOSURE
DOCUMENT”) AND MAY ALSO BE INCLUDED IN FILINGS (AN “EXCHANGE ACT FILING”) WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES AND EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”), OR PROVIDED OR MADE AVAILABLE TO INVESTORS OR
PROSPECTIVE INVESTORS IN THE SECURITIES, THE RATING AGENCIES, AND SERVICE
PROVIDERS RELATING TO THE SECURITIZATION.  IN THE EVENT THAT THE DISCLOSURE
DOCUMENT IS REQUIRED TO BE REVISED PRIOR TO THE SALE OF ALL SECURITIES, BORROWER
WILL COOPERATE WITH THE HOLDER OF THE NOTE IN UPDATING THE DISCLOSURE DOCUMENT
BY PROVIDING ALL CURRENT INFORMATION NECESSARY TO KEEP THE DISCLOSURE DOCUMENT
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.

(B)        BORROWER AGREES TO PROVIDE IN CONNECTION WITH EACH OF (I) A
PRELIMINARY AND A FINAL PRIVATE PLACEMENT MEMORANDUM OR (II) A PRELIMINARY AND
FINAL PROSPECTUS OR PROSPECTUS SUPPLEMENT, AS APPLICABLE, OR (III) COLLATERAL
AND STRUCTURED TERM SHEETS OR SIMILAR MATERIALS, AN INDEMNIFICATION CERTIFICATE
(A) CERTIFYING THAT BORROWER HAS CAREFULLY EXAMINED SUCH MEMORANDUM OR
PROSPECTUS OR TERM SHEETS, AS APPLICABLE, SOLELY WITH RESPECT TO THE FACTUAL
CONTENTS THEREOF RELATED TO THE LOAN, THE MORTGAGE LOAN, BORROWER, ANY LOAN
PARTY, GUARANTOR, MANAGER, THE PROPERTY, THE COLLATERAL AND THE PROVIDED
INFORMATION, INCLUDING, WITHOUT LIMITATION, THE SECTIONS ENTITLED “SPECIAL
CONSIDERATIONS,” “DESCRIPTION OF THE MORTGAGES,” “DESCRIPTION OF THE MORTGAGE
LOANS AND MORTGAGED PROPERTY,” “THE MANAGER,” “THE BORROWER” AND “CERTAIN LEGAL
ASPECTS OF THE MORTGAGE LOAN,” AND SUCH SECTIONS (AND ANY OTHER SECTIONS
REASONABLY REQUESTED) DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, (B)
INDEMNIFYING LENDER (AND FOR PURPOSES OF THIS SECTION 9.2, LENDER HEREUNDER
SHALL INCLUDE ITS OFFICERS AND DIRECTORS), THE AFFILIATE OF LENDER (“CITIGROUP”)
THAT HAS FILED THE REGISTRATION STATEMENT RELATING TO THE SECURITIZATION (THE
“REGISTRATION STATEMENT”), EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO HAVE
SIGNED THE REGISTRATION STATEMENT AND EACH PERSON WHO CONTROLS THE AFFILIATE
WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT (COLLECTIVELY, THE “CITIGROUP GROUP”), AND CITIGROUP, EACH OF ITS
DIRECTORS AND EACH PERSON WHO CONTROLS CITIGROUP WITHIN THE MEANING OF SECTION
15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT (COLLECTIVELY, THE
“UNDERWRITER GROUP”) FOR ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES
(COLLECTIVELY, THE “LIABILITIES”) TO WHICH LENDER, THE CITIGROUP GROUP OR THE
UNDERWRITER GROUP MAY BECOME SUBJECT INSOFAR AS THE LIABILITIES ARISE OUT OF OR
ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL
FACT CONTAINED IN SUCH SECTIONS DESCRIBED IN CLAUSE (A) ABOVE (BUT SOLELY WITH
RESPECT TO THE FACTUAL CONTENTS THEREOF RELATED TO THE LOAN, THE MORTGAGE LOAN,
BORROWER, ANY LOAN PARTY, GUARANTOR, MANAGER, THE PROPERTY, THE COLLATERAL AND
THE PROVIDED INFORMATION), OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR
ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED IN SUCH
SECTIONS OR NECESSARY IN ORDER TO MAKE THE STATEMENTS IN SUCH SECTIONS (AS THEY
RELATE TO SUCH MATTERS) OR IN

75


--------------------------------------------------------------------------------


LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING AND (C)
AGREEING TO REIMBURSE LENDER, THE CITIGROUP GROUP AND THE UNDERWRITER GROUP FOR
ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY LENDER THE CITIGROUP GROUP
AND THE UNDERWRITER GROUP IN CONNECTION WITH INVESTIGATING OR DEFENDING THE
LIABILITIES; PROVIDED, HOWEVER, THAT BORROWER WILL BE LIABLE IN ANY SUCH CASE
UNDER CLAUSES (B) OR (C) ABOVE ONLY TO THE EXTENT THAT ANY SUCH LIABILITY ARISES
OUT OF OR IS BASED UPON ANY SUCH UNTRUE STATEMENT OR OMISSION MADE THEREIN IN
RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED TO LENDER BY OR ON
BEHALF OF BORROWER IN CONNECTION WITH THE PREPARATION OF THE MEMORANDUM OR
PROSPECTUS OR IN CONNECTION WITH THE UNDERWRITING OF THE DEBT, INCLUDING,
WITHOUT LIMITATION, FINANCIAL STATEMENTS OF BORROWER, OPERATING STATEMENTS, RENT
ROLLS, ENVIRONMENTAL SITE ASSESSMENT REPORTS AND PROPERTY CONDITION REPORTS WITH
RESPECT TO THE PROPERTY.  THIS INDEMNIFICATION WILL BE IN ADDITION TO ANY
LIABILITY WHICH BORROWER MAY OTHERWISE HAVE.  MOREOVER, THE INDEMNIFICATION
PROVIDED FOR IN CLAUSES (B) AND (C) ABOVE SHALL BE EFFECTIVE WHETHER OR NOT AN
INDEMNIFICATION CERTIFICATE DESCRIBED IN (A) ABOVE IS PROVIDED AND SHALL BE
APPLICABLE BASED ON INFORMATION PREVIOUSLY PROVIDED BY BORROWER OR ITS
AFFILIATES IF BORROWER DOES NOT PROVIDE THE INDEMNIFICATION CERTIFICATE.

(C)         IN CONNECTION WITH FILINGS UNDER THE EXCHANGE ACT, BORROWER AGREES
TO INDEMNIFY (I) LENDER, THE CITIGROUP GROUP AND THE UNDERWRITER GROUP FOR
LIABILITIES TO WHICH LENDER, THE CITIGROUP GROUP OR THE UNDERWRITER GROUP MAY
BECOME SUBJECT INSOFAR AS THE LIABILITIES ARISE OUT OF OR ARE BASED UPON THE
OMISSION OR ALLEGED OMISSION TO STATE IN THE PROVIDED INFORMATION A MATERIAL
FACT REQUIRED TO BE STATED IN THE PROVIDED INFORMATION IN ORDER TO MAKE THE
STATEMENTS IN THE PROVIDED INFORMATION, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE NOT MISLEADING AND (II) REIMBURSE LENDER, THE CITIGROUP
GROUP OR THE UNDERWRITER GROUP FOR ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY LENDER, THE CITIGROUP GROUP OR THE UNDERWRITER GROUP IN CONNECTION
WITH DEFENDING OR INVESTIGATING THE LIABILITIES.

(D)        PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 9.2
OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY WILL, IF A
CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY UNDER THIS
SECTION 9.2, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT
THEREOF, BUT THE OMISSION TO SO NOTIFY THE INDEMNIFYING PARTY WILL NOT RELIEVE
THE INDEMNIFYING PARTY FROM ANY LIABILITY WHICH THE INDEMNIFYING PARTY MAY HAVE
TO ANY INDEMNIFIED PARTY HEREUNDER EXCEPT TO THE EXTENT THAT FAILURE TO NOTIFY
CAUSES PREJUDICE TO THE INDEMNIFYING PARTY.  IN THE EVENT THAT ANY ACTION IS
BROUGHT AGAINST ANY INDEMNIFIED PARTY, AND IT NOTIFIES THE INDEMNIFYING PARTY OF
THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY WILL BE ENTITLED, JOINTLY WITH
ANY OTHER INDEMNIFYING PARTY, TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT
(OR THEY) MAY ELECT BY WRITTEN NOTICE DELIVERED TO THE INDEMNIFIED PARTY
PROMPTLY AFTER RECEIVING THE AFORESAID NOTICE FROM SUCH INDEMNIFIED PARTY, TO
ASSUME THE DEFENSE THEREOF WITH COUNSEL SATISFACTORY TO SUCH INDEMNIFIED PARTY. 
AFTER NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY UNDER THIS
SECTION 9.2 THE INDEMNIFYING PARTY SHALL NOT BE RESPONSIBLE FOR ANY LEGAL OR
OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION
WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED,
HOWEVER, IF THE DEFENDANTS IN ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY
AND THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL HAVE REASONABLY
CONCLUDED THAT THERE ARE ANY LEGAL DEFENSES AVAILABLE TO IT AND/OR OTHER
INDEMNIFIED PARTIES THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO
THE INDEMNIFYING

76


--------------------------------------------------------------------------------


PARTY, THE INDEMNIFIED PARTY OR PARTIES SHALL HAVE THE RIGHT TO SELECT SEPARATE
COUNSEL TO ASSERT SUCH LEGAL DEFENSES AND TO OTHERWISE PARTICIPATE IN THE
DEFENSE OF SUCH ACTION ON BEHALF OF SUCH INDEMNIFIED PARTY TO PARTIES.  THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR THE EXPENSES OF MORE THAN ONE SUCH
SEPARATE COUNSEL UNLESS AN INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED
THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM OR
ADDITIONAL TO THOSE AVAILABLE TO ANOTHER INDEMNIFIED PARTY.

(E)         IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN
CIRCUMSTANCES IN WHICH THE INDEMNIFICATIONS PROVIDED FOR IN SECTION 9.2(B) OR
(C) IS OR ARE FOR ANY REASON HELD TO BE UNENFORCEABLE BY AN INDEMNIFIED PARTY IN
RESPECT OF ANY LIABILITIES (OR ACTION IN RESPECT THEREOF) REFERRED TO THEREIN
WHICH WOULD OTHERWISE BE INDEMNIFIABLE UNDER SECTION 9.2(B) OR (C), THE
INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY THE
INDEMNIFIED PARTY AS A RESULT OF SUCH LIABILITIES (OR ACTION IN RESPECT
THEREOF); PROVIDED, HOWEVER, THAT NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.  IN DETERMINING THE AMOUNT OF CONTRIBUTION TO
WHICH THE RESPECTIVE PARTIES ARE ENTITLED, THE FOLLOWING FACTORS SHALL BE
CONSIDERED: (I) CITIGROUP’S AND BORROWER’S RELATIVE KNOWLEDGE AND ACCESS TO
INFORMATION CONCERNING THE MATTER WITH RESPECT TO WHICH CLAIM WAS ASSERTED; (II)
THE OPPORTUNITY TO CORRECT AND PREVENT ANY STATEMENT OR OMISSION; AND (III) ANY
OTHER EQUITABLE CONSIDERATIONS APPROPRIATE IN THE CIRCUMSTANCES.  LENDER AND
BORROWER HEREBY AGREE THAT IT WOULD NOT BE EQUITABLE IF THE AMOUNT OF SUCH
CONTRIBUTION WERE DETERMINED SOLELY BY PRO RATA OR PER CAPITA ALLOCATION.

(F)         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
9.2, NOTHING CONTAINED IN THIS SECTION 9.2 SHALL IMPOSE LIABILITY UPON BORROWER
FOR ANY LOSSES, CLAIMS, DAMAGES OR LIABILITY ARISING OUT OF OR BASED UPON AN
UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY STATEMENT, REPORT OR
DOCUMENT PROVIDED TO LENDER ON BEHALF OF BORROWER BY A PARTY WHO IS NOT AN
AFFILIATE OF BORROWER (A “THIRD PARTY REPORT”), UNLESS BORROWER HAD ACTUAL
KNOWLEDGE AT THE TIME BORROWER PROVIDED SUCH STATEMENT, REPORT OR DOCUMENT TO
LENDER THAT SUCH THIRD PARTY REPORT CONTAINS SUCH UNTRUE STATEMENT.

(G)        THE LIABILITIES AND OBLIGATIONS OF BOTH BORROWER AND LENDER UNDER
THIS SECTION 9.2 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE
SATISFACTION AND DISCHARGE OF THE DEBT.


9.3          REALLOCATION OF LOAN AMOUNTS.

(A)         LENDER, WITHOUT IN ANY WAY LIMITING ITS OTHER RIGHTS HEREUNDER, IN
ITS SOLE AND ABSOLUTE DISCRETION, SHALL HAVE THE RIGHT, AT ANY TIME PRIOR TO A
SECURITIZATION, TO REALLOCATE THE AMOUNT OF THE LOAN AND THE MORTGAGE LOAN
(INCLUDING, WITHOUT LIMITATION, THE AMOUNTS AND OBLIGATIONS TO MAKE ADDITIONAL
ADVANCES THEREUNDER) AND/OR ADJUST THE INTEREST RATE RATES THEREON PROVIDED THAT
(I) THE AGGREGATE PRINCIPAL AMOUNT OF THE LOAN AND THE MORTGAGE LOAN IMMEDIATELY
FOLLOWING SUCH REALLOCATION SHALL EQUAL THE OUTSTANDING PRINCIPAL BALANCE OF THE
LOAN AND THE MORTGAGE LOAN IMMEDIATELY PRIOR TO SUCH REALLOCATION, AND (II) THE
WEIGHTED AVERAGE OF THE INTEREST RATE SPREADS FOR THE LOAN AND THE MORTGAGE LOAN
AFTER SUCH REALLOCATION SHALL NOT EXCEED THE WEIGHTED AVERAGE OF THE INTEREST
RATE SPREADS FOR THE LOAN AND THE MORTGAGE LOAN IMMEDIATELY PRIOR TO SUCH
REALLOCATION (WITHOUT GIVING EFFECT TO ANY DEVIATION ATTRIBUTABLE

77


--------------------------------------------------------------------------------


TO THE IMPOSITION OF ANY RATE OF INTEREST AT THE DEFAULT RATE, DEFAULT
PREPAYMENTS PURSUANT TO SECTION 2.3.1 HEREOF OR MANDATORY PREPAYMENTS PURSUANT
TO SECTION 2.3.2 HEREOF), IT BEING UNDERSTOOD AND AGREED THAT SUCH WEIGHTED
AVERAGE OF THE INTEREST RATE SPREADS AFTER SUCH REALLOCATION SHALL NOT EXCEED
LIBOR PLUS 1.75% (WITHOUT GIVING EFFECT TO ANY DEVIATION ATTRIBUTABLE TO THE
IMPOSITION OF ANY RATE OF INTEREST AT THE DEFAULT RATE, DEFAULT PREPAYMENTS
PURSUANT TO SECTION 2.3.1 HEREOF OR MANDATORY PREPAYMENTS PURSUANT TO SECTION
2.3.2 HEREOF).  BORROWER SHALL COOPERATE WITH ALL REASONABLE REQUESTS OF LENDER
IN ORDER TO REALLOCATE THE AMOUNT OF THE LOAN AND THE MORTGAGE LOAN AND SHALL
EXECUTE AND DELIVER SUCH DOCUMENTS AS SHALL REASONABLY BE REQUIRED BY LENDER IN
CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION, AMENDMENTS TO THE LOAN
DOCUMENTS AND THE MORTGAGE LOAN DOCUMENTS, AND ENDORSEMENTS TO THE TITLE
INSURANCE POLICY AND THE UCC TITLE INSURANCE POLICY, ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER.

(B)        ALL REASONABLE THIRD PARTY COSTS AND EXPENSES INCURRED BY LENDER OR
BORROWER IN CONNECTION WITH BORROWER’S COMPLYING WITH REQUESTS MADE UNDER THIS
SECTION 9.3 (OTHER THAN LEGAL FEES AND DISBURSEMENTS OF BORROWER’S COUNSEL)
SHALL BE PAID BY LENDER BUT BORROWER SHALL PAY ALL LEGAL FEES AND DISBURSEMENTS
OF BORROWER’S COUNSEL.  THE FOREGOING SHALL NOT LIMIT BORROWER’S OBLIGATION
UNDER SECTION 9.2 HEREOF.


9.4          MORTGAGE LOAN DEFAULTS.

(A)         WITHOUT LIMITING THE GENERALITY OF THE OTHER PROVISIONS OF THIS
AGREEMENT, AND WITHOUT WAIVING OR RELEASING BORROWER FROM ANY OF ITS OBLIGATIONS
HEREUNDER, IF THERE SHALL OCCUR ANY MORTGAGE EVENT OF DEFAULT, BORROWER HEREBY
EXPRESSLY AGREES THAT LENDER SHALL HAVE THE IMMEDIATE RIGHT (TO THE EXTENT
NECESSARY TO REMEDIATE OR CURE SUCH MORTGAGE EVENT OF DEFAULT), WITHOUT NOTICE
TO OR DEMAND ON BORROWER OR MORTGAGE BORROWER, BUT SHALL BE UNDER NO OBLIGATION:
(I) TO PAY ALL OR ANY PART OF THE MORTGAGE LOAN, AND ANY OTHER SUMS, THAT ARE
THEN DUE AND PAYABLE AND TO PERFORM ANY ACT OR TAKE ANY ACTION ON BEHALF OF
MORTGAGE BORROWER, AS MAY BE APPROPRIATE, TO CAUSE ALL OF THE TERMS, COVENANTS
AND CONDITIONS OF THE MORTGAGE LOAN DOCUMENTS ON THE PART OF MORTGAGE BORROWER
TO BE PERFORMED OR OBSERVED THEREUNDER TO BE PROMPTLY PERFORMED OR OBSERVED; AND
(II) TO PAY ANY OTHER AMOUNTS AND TAKE ANY OTHER ACTION AS LENDER, IN ITS SOLE
AND ABSOLUTE DISCRETION, SHALL DEEM ADVISABLE TO PROTECT OR PRESERVE THE RIGHTS
AND INTERESTS OF LENDER IN THE LOAN AND/OR THE COLLATERAL.  LENDER SHALL HAVE NO
OBLIGATION TO COMPLETE ANY CURE OR ATTEMPTED CURE UNDERTAKEN OR COMMENCED BY
LENDER.  ALL SUMS SO PAID AND THE COSTS AND EXPENSES INCURRED BY LENDER IN
EXERCISING RIGHTS UNDER THIS SECTION (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ AND OTHER PROFESSIONAL FEES), WITH INTEREST AT THE DEFAULT RATE, FOR
THE PERIOD FROM THE DATE OF DEMAND BY LENDER TO BORROWER FOR SUCH PAYMENTS TO
THE DATE OF PAYMENT TO LENDER, SHALL CONSTITUTE A PORTION OF THE DEBT, SHALL BE
SECURED BY THE PLEDGE AGREEMENT AND SHALL BE DUE AND PAYABLE TO LENDER WITHIN
TWO (2) BUSINESS DAYS FOLLOWING DEMAND THEREFOR.

(B)        SUBJECT TO THE RIGHTS OF TENANTS, BORROWER HEREBY GRANTS, AND SHALL
CAUSE MORTGAGE BORROWER TO GRANT, LENDER AND ANY PERSON DESIGNATED BY LENDER THE
RIGHT TO ENTER UPON THE PROPERTY AT ANY TIME FOR THE PURPOSE OF CARRYING OUT THE
RIGHTS GRANTED TO LENDER UNDER THIS SECTION 9.4.

78


--------------------------------------------------------------------------------


(C)         BORROWER HEREBY INDEMNIFIES LENDER FROM AND AGAINST ALL
OUT-OF-POCKET LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ASSESSMENTS,
ACTIONS, OR CAUSES OF ACTION, JUDGMENTS, SUITS, CLAIMS, DEMANDS, COSTS, EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ AND OTHER PROFESSIONAL
FEES, WHETHER OR NOT SUIT IS BROUGHT, AND SETTLEMENT COSTS), AND DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST LENDER AS A RESULT OF THE FOREGOING ACTIONS DESCRIBED IN
SECTION 9.4(A), EXCEPT TO THE EXTENT ARISING OUT OF THE FRAUD, ILLEGAL ACTS,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER.  LENDER SHALL HAVE NO
OBLIGATION TO BORROWER, MORTGAGE BORROWER OR ANY OTHER PARTY TO MAKE ANY SUCH
PAYMENT OR PERFORMANCE.  BORROWER SHALL NOT IMPEDE, INTERFERE WITH, HINDER OR
DELAY, AND SHALL CAUSE MORTGAGE BORROWER TO NOT IMPEDE, INTERFERE WITH, HINDER
OR DELAY, ANY EFFORT OR ACTION ON THE PART OF LENDER TO CURE ANY DEFAULT OR
ASSERTED DEFAULT UNDER THE MORTGAGE LOAN, OR TO OTHERWISE PROTECT OR PRESERVE
LENDER’S INTERESTS IN THE LOAN AND THE COLLATERAL FOLLOWING A DEFAULT OR
ASSERTED DEFAULT UNDER THE MORTGAGE LOAN.

(D)        IF LENDER SHALL RECEIVE A COPY OF ANY NOTICE OF DEFAULT UNDER THE
MORTGAGE LOAN DOCUMENTS SENT BY MORTGAGE LENDER TO MORTGAGE BORROWER, SUCH
NOTICE SHALL CONSTITUTE FULL PROTECTION TO LENDER FOR ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY LENDER, IN GOOD FAITH, IN RELIANCE THEREON.  AS A
MATERIAL INDUCEMENT TO LENDER’S MAKING THE LOAN, BORROWER HEREBY ABSOLUTELY AND
UNCONDITIONALLY RELEASE AND WAIVE ALL CLAIMS AGAINST LENDER ARISING OUT OF
LENDER’S EXERCISE OF ITS RIGHTS AND REMEDIES PROVIDED IN THIS SECTION OTHER THAN
CLAIMS ARISING OUT OF THE FRAUD, ILLEGAL ACTS, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LENDER.

(E)         IN THE EVENT THAT LENDER MAKES ANY PAYMENT IN RESPECT OF THE
MORTGAGE LOAN, LENDER SHALL BE SUBROGATED TO ALL OF THE RIGHTS OF MORTGAGE
LENDER UNDER THE MORTGAGE LOAN DOCUMENTS AGAINST THE PROPERTY AND MORTGAGE
BORROWER IN ADDITION TO ALL OTHER RIGHTS LENDER MAY HAVE UNDER THE LOAN
DOCUMENTS OR APPLICABLE LAW.


9.5          INTERCREDITOR AGREEMENT.

(A)         LENDER AND MORTGAGE LENDER ARE OR WILL BE PARTIES TO A CERTAIN
INTERCREDITOR AGREEMENT (THE “INTERCREDITOR AGREEMENT”) MEMORIALIZING THEIR
RELATIVE RIGHTS AND OBLIGATIONS WITH RESPECT TO THE MORTGAGE LOAN, THE LOAN,
MORTGAGE BORROWER, BORROWER, THE COLLATERAL AND THE PROPERTY.  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT (I) SUCH INTERCREDITOR AGREEMENT IS INTENDED SOLELY
FOR THE BENEFIT OF LENDER AND MORTGAGE LENDER AND (II) BORROWER AND MORTGAGE
BORROWER ARE NOT INTENDED THIRD-PARTY BENEFICIARIES OF ANY OF THE PROVISIONS
THEREIN AND SHALL NOT BE ENTITLED TO RELY ON ANY OF THE PROVISIONS CONTAINED
THEREIN.  LENDER AND MORTGAGE LENDER SHALL HAVE NO OBLIGATION TO DISCLOSE TO
BORROWER THE CONTENTS OF THE INTERCREDITOR AGREEMENT.  BORROWER’S OBLIGATIONS
HEREUNDER ARE INDEPENDENT OF SUCH INTERCREDITOR AGREEMENT AND REMAIN UNMODIFIED
BY THE TERMS AND PROVISIONS THEREOF.

(B)        IN THE EVENT THE LENDER IS REQUIRED PURSUANT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT TO PAY OVER ANY PAYMENT OR DISTRIBUTION OF ASSETS,
WHETHER IN CASH, PROPERTY OR SECURITIES WHICH IS APPLIED TO THE DEBT, INCLUDING,
WITHOUT LIMITATION, ANY PROCEEDS OF THE PROPERTY PREVIOUSLY RECEIVED BY LENDER
ON ACCOUNT OF THE LOAN TO THE MORTGAGE LENDER, THEN BORROWER AGREES THAT ANY
AMOUNTS SO PAID SHALL BE DEEMED TO CONTINUE TO BE OWING PURSUANT TO THE LOAN
DOCUMENTS AS PART OF THE DEBT NOTWITHSTANDING THE PRIOR RECEIPT OF SUCH PAYMENT
BY LENDER.

79


--------------------------------------------------------------------------------



9.6          DISCUSSIONS WITH MORTGAGE LENDER.  IN CONNECTION WITH THE EXERCISE
OF ITS RIGHTS SET FORTH IN THE LOAN DOCUMENTS, LENDER SHALL HAVE THE RIGHT AT
ANY TIME TO DISCUSS THE PROPERTY, THE MORTGAGE LOAN, THE LOAN OR ANY OTHER
MATTER DIRECTLY WITH MORTGAGE LENDER OR MORTGAGE LENDER’S CONSULTANTS, AGENTS OR
REPRESENTATIVES WITHOUT NOTICE TO OR PERMISSION FROM BORROWER OR ANY OTHER LOAN
PARTY, NOR SHALL LENDER HAVE ANY OBLIGATION TO DISCLOSE SUCH DISCUSSIONS OR THE
CONTENTS THEREOF WITH BORROWER OR ANY OTHER LOAN PARTY.


9.7          INDEPENDENT APPROVAL RIGHTS.  IF ANY ACTION, PROPOSED ACTION OR
OTHER DECISION IS CONSENTED TO OR APPROVED BY MORTGAGE LENDER, SUCH CONSENT OR
APPROVAL SHALL NOT BE BINDING OR CONTROLLING ON LENDER.  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT (I) THE RISKS OF MORTGAGE LENDER IN MAKING THE
MORTGAGE LOAN ARE DIFFERENT FROM THE RISKS OF LENDER IN MAKING THE LOAN, (II) IN
DETERMINING WHETHER TO GRANT, DENY, WITHHOLD OR CONDITION ANY REQUESTED CONSENT
OR APPROVAL MORTGAGE LENDER AND LENDER MAY REASONABLY REACH DIFFERENT
CONCLUSIONS, AND (III) LENDER HAS AN ABSOLUTE INDEPENDENT RIGHT TO GRANT, DENY,
WITHHOLD OR CONDITION ANY REQUESTED CONSENT OR APPROVAL BASED ON ITS OWN POINT
OF VIEW.  FURTHER, THE DENIAL BY LENDER OF A REQUESTED CONSENT OR APPROVAL IN
ACCORDANCE WITH THE LOAN DOCUMENTS SHALL NOT CREATE ANY LIABILITY OR OTHER
OBLIGATION OF LENDER IF THE DENIAL OF SUCH CONSENT OR APPROVAL RESULTS DIRECTLY
OR INDIRECTLY IN A DEFAULT UNDER THE MORTGAGE LOAN, AND BORROWER HEREBY WAIVES
ANY CLAIM OF LIABILITY AGAINST LENDER ARISING FROM ANY SUCH DENIAL.


10.                               MISCELLANEOUS


10.1        EXCULPATION.  (A)  SUBJECT TO THE QUALIFICATIONS BELOW, LENDER SHALL
NOT ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER TO PERFORM AND OBSERVE THE
OBLIGATIONS CONTAINED IN THE LOAN DOCUMENTS BY ANY ACTION OR PROCEEDING WHEREIN
A MONEY JUDGMENT SHALL BE SOUGHT AGAINST BORROWER, EXCEPT THAT LENDER MAY BRING
A FORECLOSURE ACTION, AN ACTION FOR SPECIFIC PERFORMANCE OR ANY OTHER
APPROPRIATE ACTION OR PROCEEDING TO ENABLE LENDER TO ENFORCE AND REALIZE UPON
ITS INTEREST AND RIGHTS UNDER THE LOAN DOCUMENTS, OR IN THE COLLATERAL OR ANY
OTHER COLLATERAL GIVEN TO LENDER PURSUANT TO THE LOAN DOCUMENTS; PROVIDED,
HOWEVER, THAT, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, ANY JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE ENFORCEABLE AGAINST BORROWER ONLY TO THE EXTENT OF
BORROWER’S INTEREST IN THE COLLATERAL AND IN ANY OTHER COLLATERAL GIVEN TO
LENDER, AND LENDER SHALL NOT SUE FOR, SEEK OR DEMAND ANY DEFICIENCY JUDGMENT
AGAINST BORROWER IN ANY SUCH ACTION OR PROCEEDING UNDER OR BY REASON OF OR UNDER
OR IN CONNECTION WITH ANY LOAN DOCUMENT.  THE PROVISIONS OF THIS SECTION SHALL
NOT, HOWEVER, (I) CONSTITUTE A WAIVER, RELEASE OR IMPAIRMENT OF ANY OBLIGATION
EVIDENCED OR SECURED BY ANY LOAN DOCUMENT; (II) IMPAIR THE RIGHT OF LENDER TO
NAME BORROWER AS A PARTY DEFENDANT IN ANY ACTION OR SUIT FOR FORECLOSURE AND
SALE UNDER THE PLEDGE AGREEMENT; (III) AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OF THE LOAN DOCUMENTS OR ANY GUARANTY MADE IN CONNECTION WITH THE LOAN OR
ANY OF THE RIGHTS AND REMEDIES OF LENDER THEREUNDER; (IV) [INTENTIONALLY
OMITTED]; (V) [INTENTIONALLY OMITTED]; (VI) CONSTITUTE A PROHIBITION AGAINST
LENDER TO COMMENCE ANY OTHER APPROPRIATE ACTION OR PROCEEDING IN ORDER FOR
LENDER TO FULLY REALIZE THE SECURITY GRANTED BY THE PLEDGE AGREEMENT OR TO
EXERCISE ITS REMEDIES AGAINST THE COLLATERAL; OR (VII) CONSTITUTE A WAIVER OF
THE RIGHT OF LENDER TO ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER, BY
MONEY JUDGMENT OR OTHERWISE, TO THE EXTENT OF ANY LOSS, DAMAGE, COST, EXPENSE,
LIABILITY, CLAIM OR OTHER OBLIGATION INCURRED BY LENDER (INCLUDING ATTORNEYS’
FEES AND COSTS REASONABLY INCURRED) (COLLECTIVELY, “LENDER’S LOSSES”) ARISING
OUT OF OR IN CONNECTION WITH ANY OF THE FOLLOWING (ALL SUCH LIABILITY AND
OBLIGATION OF BORROWER FOR ANY OR ALL OF THE FOLLOWING BEING REFERRED TO HEREIN
AS “BORROWER’S RECOURSE LIABILITIES”): (A) FRAUD OR INTENTIONAL

80


--------------------------------------------------------------------------------



MISREPRESENTATION BY BORROWER, OR GUARANTOR IN CONNECTION WITH OBTAINING THE
LOAN; (B) PHYSICAL WASTE OF THE PROPERTY OR ANY PORTION THEREOF (OTHER THAN ACTS
COMMITTED BY A THIRD PARTY NON-AFFILIATED PROPERTY MANAGER), OR AFTER AN EVENT
OF DEFAULT THE REMOVAL OR DISPOSAL OF ANY PORTION OF THE PROPERTY (OTHER THAN
ACTS COMMITTED BY A THIRD PARTY NON-AFFILIATED PROPERTY MANAGER); (C) ANY
PROCEEDS PAID BY REASON OF ANY INSURED CASUALTY OR ANY AWARD RECEIVED IN
CONNECTION WITH A CONDEMNATION OR OTHER SUMS OR PAYMENTS ATTRIBUTABLE TO THE
PROPERTY NOT APPLIED IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS
(OTHER THAN ACTS COMMITTED BY A THIRD PARTY NON-AFFILIATED PROPERTY MANAGER)
(EXCEPT TO THE EXTENT THAT BORROWER AND MORTGAGE BORROWER DID NOT HAVE THE LEGAL
RIGHT, BECAUSE OF A BANKRUPTCY, RECEIVERSHIP OR SIMILAR JUDICIAL PROCEEDING, TO
DIRECT DISBURSEMENT OF SUCH SUMS OR PAYMENTS); (D) ALL RENTS OF THE PROPERTY
RECEIVED OR COLLECTED BY OR ON BEHALF OF BORROWER OR MORTGAGE BORROWER AFTER AN
EVENT OF DEFAULT AND NOT APPLIED TO PAYMENT OF PRINCIPAL AND INTEREST DUE UNDER
THE NOTE OR THE MORTGAGE NOTE PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS OR THE
MORTGAGE LOAN DOCUMENTS, AND TO THE PAYMENT OF ACTUAL AND REASONABLE OPERATING
EXPENSES OF THE PROPERTY, AS THEY BECOME DUE OR PAYABLE (OTHER THAN ACTS
COMMITTED BY A THIRD PARTY NON-AFFILIATED PROPERTY MANAGER) (EXCEPT TO THE
EXTENT THAT SUCH APPLICATION OF SUCH FUNDS IS PREVENTED BY BANKRUPTCY,
RECEIVERSHIP, OR SIMILAR JUDICIAL PROCEEDING IN WHICH BORROWER AND MORTGAGE
BORROWER IS LEGALLY PREVENTED FROM DIRECTING THE DISBURSEMENT OF SUCH SUMS);
(E) MISAPPROPRIATION (INCLUDING FAILURE TO TURN OVER TO LENDER OR MORTGAGE
LENDER, AS APPLICABLE, ON DEMAND FOLLOWING AN EVENT OF DEFAULT) OF TENANT
SECURITY DEPOSITS AND RENTS COLLECTED IN ADVANCE, OR OF FUNDS HELD BY BORROWER
OR MORTGAGE BORROWER FOR THE BENEFIT OF ANOTHER PARTY (OTHER THAN ACTS COMMITTED
BY A THIRD PARTY NON-AFFILIATED PROPERTY MANAGER); (F) THE FAILURE TO PAY TAXES,
PROVIDED THAT BORROWER SHALL NOT BE LIABLE (A) TO THE EXTENT FUNDS TO PAY SUCH
AMOUNTS ARE AVAILABLE IN THE TAX AND INSURANCE SUBACCOUNT AND LENDER OR MORTGAGE
LENDER, AS APPLICABLE, FAILED TO PAY SAME OR HAS ELECTED NOT TO PAY THE SAME
PURSUANT TO SECTION 3.3 HEREOF OR SECTION 3.3 OF THE MORTGAGE LOAN AGREEMENT, AS
APPLICABLE OR (B) RENTS ARE INSUFFICIENT TO YIELD SUFFICIENT FUNDS TO PAY SUCH
AMOUNTS; (G) THE BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR
INDEMNIFICATION IN ANY LOAN DOCUMENT CONCERNING ENVIRONMENTAL LAWS OR HAZARDOUS
SUBSTANCES, INCLUDING SECTIONS 4.21 AND 5.8, AND CLAUSES (VIII) THROUGH (XI) OF
SECTION 5.30; (H) ANY REPRESENTATION OR WARRANTY MADE BY BORROWER IN SECTION 4.1
SHALL BE FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE MADE, OR THE
BREACH OF THE COVENANTS SET FORTH IN SECTION 5.13 (OTHER THAN A BREACH OF ANY OF
THE COVENANTS DESCRIBED IN CLAUSES (X) AND (XXI) (WITH RESPECT TO UNSECURED
TRADE PAYABLES) SET FORTH IN THE DEFINITION OF “SPECIAL PURPOSE BANKRUPTCY
REMOTE ENTITY” ON SCHEDULE 5, IF THE SAME OCCURS AS A RESULT OF THE ECONOMIC
PERFORMANCE OF THE COLLATERAL); (I) BORROWER OR GUARANTOR OR ANY OF THEIR DIRECT
OR INDIRECT AFFILIATES TAKING ANY ACTION OR MAKING ANY OMISSION INTENDED OR
REASONABLY LIKELY TO HINDER, DELAY, IMPAIR OR PREVENT LENDER IN OR FROM
ENFORCING ANY AND ALL OF ITS RIGHTS AND REMEDIES UNDER OR PURSUANT TO THE LOAN
DOCUMENTS OR AT LAW OR IN EQUITY (UNLESS THE SAME IS BROUGHT IN GOOD FAITH AND
IS DETERMINED IN FAVOR OF BORROWER OR GUARANTOR PURSUANT TO A FINAL,
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION); (J) THE
TERMINATION OF THE MANAGEMENT AGREEMENT OR THE REMOVAL OF THE THEN-CURRENT
MANAGER AS PROPERTY MANAGER THEREUNDER WITHOUT LENDER’S CONSENT; (K) BORROWER’S
OR MORTGAGE BORROWER’S MISAPPROPRIATION OR FAILURE TO PAY TO THE APPROPRIATE
PARTIES THE AMOUNTS DUE AND OWING TO SUCH PARTIES FOR WHICH A DISBURSEMENT
REQUEST WAS MADE PURSUANT TO SECTION 3.13 HEREOF OR SECTION 3.13 OF THE MORTGAGE
LOAN AGREEMENT, AS APPLICABLE, WHERE SUCH DISBURSEMENT WAS MADE DIRECTLY TO
BORROWER OR MORTGAGE BORROWER (PROVIDED, HOWEVER, THERE SHALL BE NO LIABILITY
WITH RESPECT TO A PARTICULAR DISBURSEMENT IN THE EVENT THAT EVIDENCE REASONABLY
SATISFACTORY TO LENDER HAS BEEN DELIVERED

81


--------------------------------------------------------------------------------



WHICH SHOWS THAT SUCH DISBURSEMENT HAS BEEN APPLIED TO THE PAYMENT OF SUMS FOR
WHICH SUCH DISBURSEMENT WAS REQUESTED); (L) BORROWER’S OR MORTGAGE BORROWER’S
MISAPPROPRIATION OF NET LIQUIDATION PROCEEDS AFTER DEBT SERVICE; OR (M)
BORROWER’S MAKING A DISTRIBUTION TO ITS EQUITY OWNERS DURING THE EXISTENCE OF AN
EVENT OF DEFAULT.

(B)        NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY OF
THE LOAN DOCUMENTS, (A) LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT
WHICH LENDER MAY HAVE UNDER SECTION 506(A), 506(B), 1111(B) OR ANY OTHER
PROVISIONS OF THE U.S. BANKRUPTCY CODE TO FILE A CLAIM FOR THE FULL AMOUNT OF
THE DEBT OR TO REQUIRE THAT ALL COLLATERAL SHALL CONTINUE TO SECURE ALL OF THE
DEBT IN ACCORDANCE WITH THE LOAN DOCUMENTS, AND (B) LENDER’S AGREEMENT NOT TO
PURSUE PERSONAL LIABILITY OF BORROWER AS SET FORTH ABOVE SHALL BECOME NULL AND
VOID AND SHALL BE OF NO FURTHER FORCE AND EFFECT, AND THE DEBT SHALL BE FULLY
RECOURSE TO THE BORROWER IN AN AMOUNT EQUAL TO THE GREATER OF (X) LENDER’S
LOSSES ARISING OUT OF OR IN CONNECTION WITH THE FOLLOWING MATTERS OR (Y) AN
AMOUNT EQUAL TO THE UNPAID BALANCE OF THE DEBT, IN THE EVENT THAT ONE OR MORE OF
THE FOLLOWING OCCURS (EACH, A “SPRINGING RECOURSE EVENT”): (I) AN EVENT OF
DEFAULT DESCRIBED IN SECTION 8.1(D) SHALL HAVE OCCURRED, (II) THE OCCURRENCE OF
ANY CONDITION OR EVENT DESCRIBED IN EITHER SECTION 8.1(F)(I) (WITH RESPECT TO
BORROWER ONLY) OR SECTION 8.1(G) (WITH RESPECT TO BORROWER ONLY) (EACH, AN
“INSOLVENCY ACTION”) AND, WITH RESPECT TO SUCH INSOLVENCY ACTION DESCRIBED IN
SECTION 8.1(G), EITHER BORROWER, GUARANTOR OR ANY PERSON OWNING AN INTEREST
(DIRECTLY OR INDIRECTLY) IN BORROWER OR GUARANTOR CONSENTS TO, AIDS, SOLICITS,
SUPPORTS, OR OTHERWISE COOPERATES OR COLLUDES TO CAUSE SUCH INSOLVENCY ACTION OR
FAILS TO CONTEST SUCH INSOLVENCY ACTION, EXCEPT IN THE EVENT THAT ANY SUCH PARTY
HAS A FIDUCIARY OR LEGAL DUTY TO TAKE SUCH ACTION, (III) ANY INVOLUNTARY
BANKRUPTCY PROCEEDING IS BROUGHT BY BORROWER OR GUARANTOR OR ANY OF THEIR
RESPECTIVE AFFILIATES AGAINST ANY OF THEM; (IV) IF SUBSEQUENT TO THE
COMMENCEMENT OF ANY VOLUNTARY BANKRUPTCY PROCEEDING WITH RESPECT TO BORROWER,
ANY INVOLUNTARY BANKRUPTCY PROCEEDING IS BROUGHT BY LENDER AGAINST BORROWER, AND
BORROWER OR GUARANTOR FILES ANY MOTION CONTESTING THE SAME; OR (V) BORROWER,
GUARANTOR OR ANY OF THEIR RESPECTIVE AFFILIATES BRINGS OR JOINS IN ANY ACTION OR
PROCEEDING FOR THE PARTITION OF THE PROPERTY, THE COLLATERAL OR ANY PORTION
THEREOF OR INTEREST THEREIN.


10.2        BROKERS AND FINANCIAL ADVISORS.  BORROWER HEREBY REPRESENTS THAT IT
HAS DEALT WITH NO FINANCIAL ADVISORS, BROKERS, UNDERWRITERS, PLACEMENT AGENTS,
AGENTS OR FINDERS IN CONNECTION WITH THE LOAN, OTHER THAN NORTHMARQ CAPITAL,
INC., WHOSE FEE SHALL BE PAID BY BORROWER OR AN AFFILIATE OF BORROWER (TO THE
EXTENT SUCH AFFILIATE IS LIABLE FOR THE PAYMENT OF THE SAME).  BORROWER SHALL
INDEMNIFY AND HOLD LENDER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES, WHETHER INCURRED IN
CONNECTION WITH ENFORCING THIS INDEMNITY OR DEFENDING CLAIMS OF THIRD
PARTIES) OF ANY KIND IN ANY WAY RELATING TO OR ARISING FROM A CLAIM BY ANY
PERSON THAT SUCH PERSON ACTED ON BEHALF OF BORROWER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREIN.  THE PROVISIONS OF THIS SECTION 10.2 SHALL
SURVIVE THE EXPIRATION AND TERMINATION OF THIS AGREEMENT AND THE REPAYMENT OF
THE DEBT.


10.3        RETENTION OF SERVICER.  LENDER RESERVES THE RIGHT TO RETAIN THE
SERVICER TO ACT AS ITS AGENT HEREUNDER WITH SUCH POWERS AS ARE SPECIFICALLY
DELEGATED TO THE SERVICER BY LENDER, WHETHER PURSUANT TO THE TERMS OF THIS
AGREEMENT, ANY POOLING AND SERVICING AGREEMENT OR SIMILAR AGREEMENT ENTERED INTO
AS A RESULT OF A SECONDARY MARKET TRANSACTION, THE DEPOSIT ACCOUNT AGREEMENT OR
OTHERWISE, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  BORROWER SHALL PAY ANY REASONABLE FEES AND EXPENSES OF THE SERVICER IN
CONNECTION WITH A RELEASE

82


--------------------------------------------------------------------------------



OF THE COLLATERAL, ASSUMPTION OR MODIFICATION OF THE LOAN, ENFORCEMENT OF THE
LOAN DOCUMENTS OR ANY OTHER ACTION TAKEN BY SERVICER HEREUNDER ON BEHALF OF
LENDER, TO THE EXTENT SUCH ACTIONS ARE PERMITTED TO BE TAKEN PURSUANT TO THE
TERMS OF THE LOAN DOCUMENTS, BUT ONLY TO THE EXTENT THAT BORROWER IS EXPRESSLY
REQUIRED TO PAY SUCH EXPENSES PURSUANT TO THE TERMS OF THIS AGREEMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, TO THE EXTENT ANY
MATTER DESCRIBED IN THIS AGREEMENT REQUIRES THE CONSENT OR APPROVAL OF THE
SPECIAL SERVICER UNDER THE POOLING AND SERVICING AGREEMENT (OR OTHER SIMILAR
AGREEMENT) ENTERED INTO IN CONNECTION WITH A SECURITIZATION, SUCH SPECIAL
SERVICER SHALL BE AFFORDED A CONSENT PERIOD FOR SUCH MATTER EQUAL TO THE GREATER
OF (I) THE PERIOD OF TIME GIVEN TO LENDER HEREUNDER WITHIN WHICH TO CONSENT OR
APPROVE SUCH MATTER, OR (II) 15 BUSINESS DAYS (TO THE EXTENT SUCH 15 BUSINESS
DAY PERIOD IS REQUIRED UNDER THE TERMS OF SUCH POOLING AND SERVICING AGREEMENT).


10.4        SURVIVAL.  THIS AGREEMENT AND ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN THE CERTIFICATES DELIVERED
PURSUANT HERETO SHALL SURVIVE THE MAKING BY LENDER OF THE LOAN AND THE EXECUTION
AND DELIVERY TO LENDER OF THE NOTE, AND SHALL CONTINUE IN FULL FORCE AND EFFECT
SO LONG AS ANY OF THE DEBT IS UNPAID OR SUCH LONGER PERIOD IF EXPRESSLY SET
FORTH IN THIS AGREEMENT.  ALL BORROWER’S COVENANTS AND AGREEMENTS IN THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF THE RESPECTIVE LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS OF LENDER.


10.5        LENDER’S DISCRETION.  WHENEVER PURSUANT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, LENDER EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR
DISAPPROVE, OR CONSENT OR WITHHOLD CONSENT, OR ANY ARRANGEMENT OR TERM IS TO BE
SATISFACTORY TO LENDER OR IS TO BE IN LENDER’S DISCRETION, THE DECISION OF
LENDER TO APPROVE OR DISAPPROVE, TO CONSENT OR WITHHOLD CONSENT, OR TO DECIDE
WHETHER ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY, OR
ACCEPTABLE OR UNACCEPTABLE OR IN LENDER’S DISCRETION SHALL (EXCEPT AS IS
OTHERWISE SPECIFICALLY HEREIN PROVIDED) BE IN THE SOLE DISCRETION OF LENDER AND
SHALL BE FINAL AND CONCLUSIVE.


10.6        GOVERNING LAW.

(A)         THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE
PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND
THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

83


--------------------------------------------------------------------------------


(B)        ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN NEW YORK COUNTY, NEW YORK  AND BORROWER WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES
HEREBY DESIGNATE AND APPOINT CT CORPORATION SYSTEM, 111 EIGHTH AVENUE, NEW YORK,
NEW YORK 10011 AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE OF BORROWER MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
BORROWER (UNLESS LOCAL LAW REQUIRES ANOTHER METHOD OF SERVICE), IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH OFFICE SHALL BE
DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY
DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN
NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.


10.7        MODIFICATION, WAIVER IN WRITING.  NO MODIFICATION, AMENDMENT,
EXTENSION, DISCHARGE, TERMINATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT
OR OF ANY OTHER LOAN DOCUMENT, NOR CONSENT TO ANY DEPARTURE BY BORROWER
THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN A WRITING
SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT, AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE, AND FOR THE PURPOSE,
FOR WHICH GIVEN.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NO NOTICE TO OR
DEMAND ON BORROWER SHALL ENTITLE BORROWER TO ANY OTHER OR FUTURE NOTICE OR
DEMAND IN THE SAME, SIMILAR OR OTHER CIRCUMSTANCES.  NEITHER ANY FAILURE NOR ANY
DELAY ON THE PART OF LENDER IN INSISTING UPON STRICT PERFORMANCE OF ANY TERM,
CONDITION, COVENANT OR AGREEMENT, OR EXERCISING ANY RIGHT, POWER, REMEDY OR
PRIVILEGE HEREUNDER, OR UNDER ANY OTHER LOAN DOCUMENT, SHALL OPERATE AS OR
CONSTITUTE A WAIVER THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE THEREOF
PRECLUDE ANY OTHER FUTURE EXERCISE, OR THE EXERCISE OF ANY OTHER RIGHT, POWER,
REMEDY OR PRIVILEGE.  IN PARTICULAR, AND NOT BY WAY OF LIMITATION, BY ACCEPTING
PAYMENT AFTER THE DUE DATE OF ANY AMOUNT PAYABLE UNDER ANY LOAN DOCUMENT, LENDER
SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT EITHER TO REQUIRE PROMPT PAYMENT
WHEN DUE OF ALL OTHER AMOUNTS DUE UNDER THE LOAN DOCUMENTS, OR TO DECLARE AN
EVENT OF DEFAULT FOR FAILURE TO EFFECT PROMPT PAYMENT OF ANY SUCH OTHER AMOUNT.


10.8        TRIAL BY JURY.  BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR

84


--------------------------------------------------------------------------------



ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EITHER
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER.


10.9        HEADINGS/EXHIBITS.  THE SECTION HEADINGS IN THIS AGREEMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.  THE EXHIBITS ATTACHED HERETO, ARE
HEREBY INCORPORATED  BY REFERENCE AS A PART OF THE AGREEMENT WITH THE SAME FORCE
AND EFFECT AS IF SET FORTH IN THE BODY HEREOF.


10.10      SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


10.11      PREFERENCES.  UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER SHALL HAVE THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY ANY AND
ALL PAYMENTS BY BORROWER TO ANY PORTION OF THE DEBT.  TO THE EXTENT BORROWER
MAKES A PAYMENT TO LENDER, OR LENDER RECEIVES PROCEEDS OF ANY COLLATERAL, WHICH
IS IN WHOLE OR IN PART SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR
PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY
OTHER PARTY UNDER ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR
EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH PAYMENT OR PROCEEDS RECEIVED, THE
DEBT OR PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUE IN
FULL FORCE AND EFFECT, AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY
LENDER.  THIS PROVISION SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS
AGREEMENT AND THE REPAYMENT OF THE DEBT.


10.12      WAIVER OF NOTICE.  BORROWER SHALL NOT BE ENTITLED TO ANY NOTICES OF
ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT TO MATTERS FOR WHICH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SPECIFICALLY AND EXPRESSLY REQUIRES THE
GIVING OF NOTICE BY LENDER TO BORROWER AND EXCEPT WITH RESPECT TO MATTERS FOR
WHICH BORROWER IS NOT, PURSUANT TO APPLICABLE LEGAL REQUIREMENTS, PERMITTED TO
WAIVE THE GIVING OF NOTICE.  BORROWER HEREBY EXPRESSLY WAIVES THE RIGHT TO
RECEIVE ANY NOTICE FROM LENDER WITH RESPECT TO ANY MATTER FOR WHICH NO LOAN
DOCUMENT SPECIFICALLY AND EXPRESSLY REQUIRES THE GIVING OF NOTICE BY LENDER TO
BORROWER.


10.13      REMEDIES OF BORROWER.  IF A CLAIM OR ADJUDICATION IS MADE THAT LENDER
OR ANY OF ITS AGENTS, INCLUDING SERVICER, HAS ACTED UNREASONABLY OR UNREASONABLY
DELAYED ACTING IN ANY CASE WHERE BY LAW OR UNDER ANY LOAN DOCUMENT, LENDER OR
ANY SUCH AGENT, AS THE CASE MAY BE, HAS AN OBLIGATION TO ACT REASONABLY OR
PROMPTLY, BORROWER AGREES THAT NEITHER LENDER NOR ITS AGENTS, INCLUDING
SERVICER, SHALL BE LIABLE FOR ANY MONETARY DAMAGES, AND BORROWER’S SOLE REMEDY
SHALL BE TO COMMENCE AN ACTION SEEKING INJUNCTIVE RELIEF OR DECLARATORY
JUDGMENT.  ANY ACTION OR PROCEEDING TO DETERMINE WHETHER LENDER HAS ACTED
REASONABLY SHALL BE DETERMINED BY AN ACTION SEEKING DECLARATORY JUDGMENT. 
BORROWER SPECIFICALLY WAIVES ANY CLAIM AGAINST LENDER AND ITS

85


--------------------------------------------------------------------------------



AGENTS, INCLUDING SERVICER, WITH RESPECT TO ACTIONS TAKEN BY LENDER OR ITS
AGENTS ON BORROWER’S BEHALF.


10.14      PRIOR AGREEMENTS.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS,
UNDERSTANDINGS AND NEGOTIATIONS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR
WRITTEN, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


10.15      OFFSETS, COUNTERCLAIMS AND DEFENSES.  BORROWER HEREBY WAIVES THE
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST BORROWER BY LENDER OR ITS AGENTS, INCLUDING
SERVICER, OR OTHERWISE OFFSET ANY OBLIGATIONS TO MAKE PAYMENTS REQUIRED UNDER
THE LOAN DOCUMENTS.  ANY ASSIGNEE OF LENDER’S INTEREST IN AND TO THE LOAN
DOCUMENTS SHALL TAKE THE SAME FREE AND CLEAR OF ALL OFFSETS, COUNTERCLAIMS OR
DEFENSES WHICH BORROWER MAY OTHERWISE HAVE (INCLUDING WITH RESPECT TO ANY FUTURE
FUNDING OBLIGATION, IF ANY, OR ANY DEFAULT OR DISPUTE RELATING THERETO) AGAINST
ANY ASSIGNOR OF SUCH DOCUMENTS, AND NO SUCH OFFSET, COUNTERCLAIM OR DEFENSE
SHALL BE INTERPOSED OR ASSERTED BY BORROWER IN ANY ACTION OR PROCEEDING BROUGHT
BY ANY SUCH ASSIGNEE UPON SUCH DOCUMENTS, AND ANY SUCH RIGHT TO INTERPOSE OR
ASSERT ANY SUCH OFFSET, COUNTERCLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING
IS HEREBY EXPRESSLY WAIVED BY BORROWER.


10.16      PUBLICITY.  ALL NEWS RELEASES, PUBLICITY OR ADVERTISING BY BORROWER
OR ITS AFFILIATES THROUGH ANY MEDIA INTENDED TO REACH THE GENERAL PUBLIC, WHICH
REFERS TO THE LOAN DOCUMENTS, THE LOAN, LENDER OR ANY MEMBER OF THE CITIGROUP
GROUP, A LOAN PURCHASER, THE SERVICER OR THE TRUSTEE IN A SECONDARY MARKET
TRANSACTION, SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL OF LENDER; PROVIDED
HOWEVER, THAT LENDER’S CONSENT SHALL NOT BE REQUIRED BY BORROWER, BORROWER’S
AFFILIATES, OR ANY BROKER DEALER OR INVESTOR REPRESENTATIVE RELATED TO THE
MARKETING OR SALE OF ANY INVESTMENT FUND OR INVESTMENT TRUST MANAGED BY
BORROWER’S AFFILIATES WHICH DISCLOSURE IS REQUIRED UNDER THE SECURITIES ACT OF
1933 OR 1934 OR TO ANY POTENTIAL PURCHASER OF AN INTEREST IN THE PROPERTY. 
LENDER SHALL HAVE THE RIGHT TO ISSUE ANY OF THE FOREGOING WITHOUT BORROWER’S
APPROVAL.


10.17      NO USURY.  BORROWER AND LENDER INTEND AT ALL TIMES TO COMPLY WITH
APPLICABLE STATE LAW OR APPLICABLE UNITED STATES FEDERAL LAW (TO THE EXTENT THAT
IT PERMITS LENDER TO CONTRACT FOR, CHARGE, TAKE, RESERVE OR RECEIVE A GREATER
AMOUNT OF INTEREST THAN UNDER STATE LAW) AND THAT THIS SECTION 10.17 SHALL
CONTROL EVERY OTHER AGREEMENT IN THE LOAN DOCUMENTS.  IF THE APPLICABLE LAW
(STATE OR FEDERAL) IS EVER JUDICIALLY INTERPRETED SO AS TO RENDER USURIOUS ANY
AMOUNT CALLED FOR UNDER THE NOTE OR ANY OTHER LOAN DOCUMENT, OR CONTRACTED FOR,
CHARGED, TAKEN, RESERVED OR RECEIVED WITH RESPECT TO THE DEBT, OR IF LENDER’S
EXERCISE OF THE OPTION TO ACCELERATE THE MATURITY OF THE LOAN OR ANY PREPAYMENT
BY BORROWER RESULTS IN BORROWER HAVING PAID ANY INTEREST IN EXCESS OF THAT
PERMITTED BY APPLICABLE LAW, THEN IT IS BORROWER’S AND LENDER’S EXPRESS INTENT
THAT ALL EXCESS AMOUNTS THERETOFORE COLLECTED BY LENDER SHALL BE CREDITED
AGAINST THE UNPAID PRINCIPAL AND ALL OTHER DEBT (OR, IF THE DEBT HAS BEEN OR
WOULD THEREBY BE PAID IN FULL, REFUNDED TO BORROWER), AND THE PROVISIONS OF THE
LOAN DOCUMENTS IMMEDIATELY BE DEEMED REFORMED AND THE AMOUNTS THEREAFTER
COLLECTIBLE THEREUNDER REDUCED, WITHOUT THE NECESSITY OF THE EXECUTION OF ANY
NEW DOCUMENT, SO AS TO COMPLY WITH APPLICABLE LAW, BUT SO AS TO PERMIT THE
RECOVERY OF THE FULLEST AMOUNT OTHERWISE CALLED FOR THEREUNDER.  ALL SUMS PAID
OR AGREED TO BE PAID TO LENDER FOR

86


--------------------------------------------------------------------------------



THE USE, FORBEARANCE OR DETENTION OF THE LOAN SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE
FULL STATED TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF
INTEREST ON ACCOUNT OF THE DEBT DOES NOT EXCEED THE MAXIMUM LAWFUL RATE FROM
TIME TO TIME IN EFFECT AND APPLICABLE TO THE DEBT FOR SO LONG AS THE DEBT IS
OUTSTANDING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN ANY LOAN
DOCUMENT, IT IS NOT THE INTENTION OF LENDER TO ACCELERATE THE MATURITY OF ANY
INTEREST THAT HAS NOT ACCRUED AT THE TIME OF SUCH ACCELERATION OR TO COLLECT
UNEARNED INTEREST AT THE TIME OF SUCH ACCELERATION.


10.18      CONFLICT; CONSTRUCTION OF DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS,
THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.  THE PARTIES HERETO ACKNOWLEDGE
THAT EACH IS REPRESENTED BY SEPARATE COUNSEL IN CONNECTION WITH THE NEGOTIATION
AND DRAFTING OF THE LOAN DOCUMENTS AND THAT THE LOAN DOCUMENTS SHALL NOT BE
SUBJECT TO THE PRINCIPLE OF CONSTRUING THEIR MEANING AGAINST THE PARTY THAT
DRAFTED THEM.


10.19      NO THIRD PARTY BENEFICIARIES.  THE LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN ANY LOAN DOCUMENT SHALL
BE DEEMED TO CONFER UPON ANYONE OTHER THAN THE LENDER AND BORROWER ANY RIGHT TO
INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF ANY OF THE
OBLIGATIONS CONTAINED THEREIN.


10.20      SPREAD MAINTENANCE PREMIUM.  BORROWER ACKNOWLEDGES THAT (A) LENDER IS
MAKING THE LOAN IN CONSIDERATION OF THE RECEIPT BY LENDER OF ALL INTEREST AND
OTHER BENEFITS INTENDED TO BE CONFERRED BY THE LOAN DOCUMENTS AND (B) IF
PAYMENTS OF PRINCIPAL ARE MADE TO LENDER PRIOR TO JUNE 14, 2008, FOR ANY REASON
WHATSOEVER, WHETHER VOLUNTARY, AS A RESULT OF LENDER’S ACCELERATION OF THE LOAN
AFTER AN EVENT OF DEFAULT, BY OPERATION OF LAW OR OTHERWISE, LENDER WILL NOT
RECEIVE ALL SUCH INTEREST AND OTHER BENEFITS AND MAY, IN ADDITION, INCUR COSTS. 
FOR THESE REASONS, AND TO INDUCE LENDER TO MAKE THE LOAN, BORROWER AGREES THAT,
EXCEPT AS EXPRESSLY PROVIDED IN SECTION 2.2.5, SECTION 2.3.2 AND SECTION 2.3.4
OF THIS AGREEMENT, ALL PREPAYMENTS, IF ANY, WHETHER VOLUNTARY OR INVOLUNTARY,
WILL BE ACCOMPANIED BY THE SPREAD MAINTENANCE PREMIUM.  SUCH SPREAD MAINTENANCE
PREMIUM SHALL BE REQUIRED WHETHER PAYMENT IS MADE BY BORROWER, BY A PERSON ON
BEHALF OF BORROWER, OR BY THE PURCHASER AT ANY FORECLOSURE SALE, AND MAY BE
INCLUDED IN ANY BID BY LENDER AT SUCH SALE.  BORROWER FURTHER ACKNOWLEDGES THAT
(A) IT IS A KNOWLEDGEABLE REAL ESTATE DEVELOPER AND/OR INVESTOR; (B) IT FULLY
UNDERSTANDS THE EFFECT OF THE PROVISIONS OF THIS SECTION 10.20, AS WELL AS THE
OTHER PROVISIONS OF THE LOAN DOCUMENTS; (C) THE MAKING OF THE LOAN BY LENDER AT
THE INTEREST RATE AND OTHER TERMS SET FORTH IN THE LOAN DOCUMENTS ARE SUFFICIENT
CONSIDERATION FOR BORROWER’S OBLIGATION TO PAY A SPREAD MAINTENANCE PREMIUM (IF
REQUIRED); AND (D) LENDER WOULD NOT MAKE THE LOAN ON THE TERMS SET FORTH HEREIN
WITHOUT THE INCLUSION OF SUCH PROVISIONS.  BORROWER ALSO ACKNOWLEDGES THAT THE
PROVISIONS OF THIS AGREEMENT LIMITING THE RIGHT OF PREPAYMENT AND PROVIDING FOR
THE PAYMENT OF THE SPREAD MAINTENANCE PREMIUM AND OTHER CHARGES SPECIFIED HEREIN
WERE INDEPENDENTLY NEGOTIATED AND BARGAINED FOR, AND CONSTITUTE A SPECIFIC
MATERIAL PART OF THE CONSIDERATION GIVEN BY BORROWER TO LENDER FOR THE MAKING OF
THE LOAN EXCEPT AS EXPRESSLY PERMITTED HEREUNDER.


10.21      ASSIGNMENT.  THE LOAN, THE NOTE, THE LOAN DOCUMENTS AND/OR LENDER’S
RIGHTS, TITLE, OBLIGATIONS AND INTERESTS THEREIN MAY BE ASSIGNED BY LENDER AND
ANY OF ITS SUCCESSORS AND ASSIGNS TO ANY PERSON AT ANY TIME IN ITS DISCRETION,
IN WHOLE OR IN PART, WHETHER BY OPERATION OF LAW (PURSUANT TO A MERGER OR OTHER
SUCCESSOR IN INTEREST) OR OTHERWISE.  UPON SUCH ASSIGNMENT, ALL

87


--------------------------------------------------------------------------------



REFERENCES TO LENDER IN THIS AGREEMENT AND IN ANY LOAN DOCUMENT SHALL BE DEEMED
TO REFER TO SUCH ASSIGNEE OR SUCCESSOR IN INTEREST AND SUCH ASSIGNEE OR
SUCCESSOR IN INTEREST SHALL THEREAFTER STAND IN THE PLACE OF LENDER.  BORROWER
MAY NOT ASSIGN ITS RIGHTS, TITLE, INTERESTS OR OBLIGATIONS UNDER THIS AGREEMENT
OR UNDER ANY OF THE LOAN DOCUMENTS.


10.22      BORROWER’S DESIGNEE.  BORROWER HEREBY AUTHORIZES, DESIGNATES AND
DIRECTS BORROWER’S DESIGNEE TO GIVE LENDER DIRECTIONS OF ANY KIND, TO TAKE THE
ACTIONS OR MAKE SUCH DELIVERIES SPECIFIED HEREIN TO BE TAKEN OR DELIVERED BY
BORROWER’S DESIGNEE (INCLUDING UNDER SECTIONS 5.11, 6.3 AND 9.1, AND INCLUDING
WITH RESPECT TO ANY REQUISITIONS FROM ANY RESERVE ACCOUNTS UNDER ARTICLE 3) AND
TO GIVE AND RECEIVE NOTICES OF ANY KIND ON BEHALF OF BORROWER UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  ANY NOTICE GIVEN BY LENDER TO
BORROWER’S DESIGNEE SHALL BE DEEMED TO HAVE BEEN GIVEN TO EACH AND EVERY
BORROWER.


10.23      INTENTIONALLY OMITTED.


10.24      SET-OFF.  IN ADDITION TO ANY RIGHTS AND REMEDIES OF LENDER PROVIDED
BY THIS AGREEMENT AND BY LAW, LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE
TO BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY BORROWER TO THE EXTENT
PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY
BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE) TO SET-OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY
CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN
EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR
UNMATURED, AT ANY TIME HELD OR OWING BY LENDER OR ANY AFFILIATE THEREOF TO OR
FOR THE CREDIT OR THE ACCOUNT OF BORROWER.  LENDER AGREES PROMPTLY TO NOTIFY
BORROWER AFTER ANY SUCH SET-OFF AND APPLICATION MADE BY LENDER; PROVIDED THAT
THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF
AND APPLICATION.


10.25      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.

88


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

BORROWER:

 

 

 

BEHRINGER HARVARD SANTA CLARA M,
LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LENDER:

 

 

 

CITIGROUP GLOBAL MARKETS REALTY
CORP., a New York corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


Schedule 1

Intentionally Omitted


--------------------------------------------------------------------------------


Schedule 2

Intentionally Omitted


--------------------------------------------------------------------------------


Schedule 3

Exceptions to Representations and Warranties

1.             Title and rights of use / access representations and warranties
with respect to the Property expressly except any rights of use of the portion
of the Property described in that certain unrecorded Groundwater Monitoring Well
Sale and Access Agreement Language, dated as of January 11, 2006, between
Sobrato Development Companies (predecessor-in-interest to Mortgage Borrower) and
Pharmacia Corporation, if any, as Pharmacia may have under such unrecorded
instrument.

3-1


--------------------------------------------------------------------------------


Schedule 4

Organization of Borrower

4-1


--------------------------------------------------------------------------------


Schedule 5

Definition of Special Purpose Bankruptcy Remote Entity

A “Special Purpose Bankruptcy Remote Entity” means (x) a limited liability
company that is a Single Member Bankruptcy Remote LLC, or (y) a corporation,
limited partnership or limited liability company which at all times since its
formation and at all times thereafter (i) was and will be organized solely for
the purpose of (A) owning the Collateral, (B) owning or leasing the Property or
(C) acting as a general partner of the limited partnership that owns or leases
the Property or member of the limited liability company that owns or leases the
Property; (ii) has not engaged and will not engage in any business unrelated to
(A) the ownership of the Collateral (B) the ownership or leasing of the
Property, (C) acting as general partner of the limited partnership that owns or
leases the Property or (D) acting as a member of the limited liability company
that owns or leases the Property, as applicable; (iii) has not had and will not
have any assets other than those related to the Property or its partnership
interest in the limited partnership that owns or leases the Property, or the
membership interest in the limited liability company which has a partnership
interest in the limited partnership that owns or leases the Property, as
applicable; (iv) has not engaged, sought or consented to and will not engage in,
seek or consent to any (A) dissolution, winding up, liquidation, consolidation,
merger, asset sale (except as expressly permitted by this Agreement), transfer
of partnership or membership interests or the like, or (B) amendment of its
limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation or operating agreement (as applicable);
(v) if such entity is a limited partnership, has and will have, as its only
general partners, Special Purpose Bankruptcy Remote Entities that are
corporations or that are Single Member Bankruptcy Remote LLC’s; (vi) if such
entity is a corporation or a Single Member Bankruptcy Remote LLC, has and will
have at least one Independent Director, and has not caused or allowed and will
not cause or allow the board of directors or board of managers, as applicable,
of such entity to take any action requiring the unanimous affirmative vote of
one hundred percent (100%) of the members of its board of directors or board of
managers, as applicable, unless all of the directors or managers, as applicable,
and all Independent Directors shall have participated in such vote; (vii) if
such entity is a limited liability company, has and will have at least one
member that has been and will be a Special Purpose Bankruptcy Remote Entity that
has been and will be a corporation or a Single Member Bankruptcy Remote LLC and
such corporation or such Single Member Bankruptcy Remote LLC is the managing
member of such limited liability company; (viii) if such entity is a limited
liability company with more than one member, has and will have articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, providing that (A) such entity will dissolve only upon the
bankruptcy of the managing member, (B) the vote of a majority-in-interest of the
remaining members is sufficient to continue the life of the limited liability
company in the event of such bankruptcy of the managing member and (C) if the
vote of a majority-in-interest of the remaining members to continue the life of
the limited liability company following the bankruptcy of the managing member is
not obtained, the limited liability company may not liquidate the Property
without the consent of the applicable Rating Agencies for as long as the Loan is
outstanding; (ix) has not, and without the unanimous consent of all of its
partners, directors or members (including all Independent Directors), as
applicable, will not, with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest (A) file a
bankruptcy, insolvency or reorganization petition or otherwise

5-1


--------------------------------------------------------------------------------


institute insolvency proceedings or otherwise seek any relief under any laws
relating to the relief from debts or the protection of debtors generally,
(B) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for such entity or for
all or any portion of such entity’s properties, (C) make any assignment for the
benefit of such entity’s creditors or (D) take any action that might cause such
entity to become insolvent; (x) has remained and will remain solvent and has
maintained and will maintain adequate capital in light of its contemplated
business operations; (xi) has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity; (xii) has
maintained and will maintain its accounts, books and records separate from any
other Person; provided, however, that the financial statements of such Person
may be included in the consolidated financial statements of another Person in
accordance with GAAP, provided that in each case, such financial statements
identify such Person as a separate member of such consolidated group and include
an express statement to the effect that the assets of such Person are not
available to satisfy the claims of creditors of such other Person, and will file
its own tax returns; provided, however, that if such entity is a so-called
“disregarded entity” under applicable law for tax purposes, and such entity is
required or permitted to be included in a consolidated return of another entity,
then such entity may be included in the consolidated return of such other
entity; (xiii) has maintained and will maintain its books, records, resolutions
and agreements as official records; (xiv) has not commingled and will not
commingle its funds or assets with those of any other Person; (xv) has held and
will hold its assets in its own name; (xvi) has conducted and will conduct its
business in its name or under the trade name of the Property, (xvii) subject to
the proviso in clause (xii) above, has maintained and will maintain its
financial statements, accounting records and other entity documents separate
from any other Person; (xviii) has paid and will pay its own liabilities,
including the salaries of its own employees, out of its own funds and assets;
(xix) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable; (xx) subject to sub clause (xxx)
below, has maintained and will maintain an arm’s-length relationship with its
Affiliates; (xxi) (a) if such entity owns the Property, has and will have no
indebtedness other than the Loan and Permitted Indebtedness (subject to the
provisions of Section 5.22 of this Agreement), or (b) if such entity acts as the
general partner of a limited partnership which owns the Property, has and will
have no indebtedness (in addition to such liability as it has by virtue of its
status as general partner) other than unsecured trade payables in the ordinary
course of business relating to acting as general partner of the limited
partnership which owns the Property which (1) do not exceed, at any time,
$10,000 and (2) are paid within thirty (30) days of the date incurred, or (c) if
such entity acts as a managing member of a limited liability company which owns
the Property, has and will have no indebtedness other than unsecured trade
payables in the ordinary course of business relating to acting as a member of
the limited liability company which owns the Property which (1) do not exceed,
at any time, $10,000 and (2) are paid within thirty (30) days of the date
incurred, or (d) if such entity acts as the managing member of a limited
liability company which acts as the general partnership of the limited
partnership that owns the Property, has and will have no indebtedness (in
addition to such liability as it has by virtue of its status as managing member)
other than unsecured trade payables in the ordinary course of business relating
to acting as managing member of the limited liability company which acts as
general partner of the partnership which owns the Property which (1) do not
exceed, at any time, $10,000 and (2) are paid within thirty (30) days of the
date incurred; (xxii) except, if applicable, by virtue of its status as a
managing member of the general partner, has not and will not assume or guarantee
or become obligated for

5-2


--------------------------------------------------------------------------------


the debts of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person except for the Loan; (xxiii) has not
and will not acquire obligations or securities of its partners, members or
shareholders; (xxiv) has allocated and will allocate fairly and reasonably
shared expenses, including shared office space, and uses separate stationery,
invoices and checks; (xxv) except in connection with the Loan, has not pledged
and will not pledge its assets for the benefit of any other Person; (xxvi) has
held itself out and identified itself and will hold itself out and identify
itself as a separate and distinct entity under its own name and not as a
division or part of any other Person; (xxvii) has maintained and will maintain
its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person; (xxviii) has not made and will not make loans to any Person; (xxix) has
not identified and will not identify its partners, members or shareholders, or
any Affiliate of any of them, as a division or part of it; (xxx) except for the
Management Agreement, has not entered into or been a party to, and will not
enter into or be a party to, any transaction with its partners, members,
shareholders or Affiliates except in the ordinary course of its business and on
terms which are intrinsically fair and are no less favorable to it than would be
obtained in a comparable arm’s-length transaction with an unrelated third party;
(xxxi) has and will have no obligation to indemnify its partners, officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation; and (xxxii) to the fullest extent
permitted under applicable law, will consider the interests of its creditors in
connection with all corporate, partnership or limited liability actions, as
applicable.

“Independent Director” means (x) in the case of a Single Member Bankruptcy
Remote LLC:  a natural person selected by Borrower and reasonably satisfactory
to Lender who shall not have been at the time of such individual’s appointment
as an Independent Director of the Single Member Bankruptcy Remote LLC, does not
thereafter become while serving as an Independent Director (except pursuant to
an express provision in the Single Member Bankruptcy Remote LLC’s limited
liability company agreement providing for the Independent Director to become a
Special Member (defined below) upon the sole member of such Single Member
Bankruptcy Remote LLC ceasing to be a member in such Single Member Bankruptcy
Remote LLC) and shall not have been at any time during the preceding five years
(i) a shareholder/partner/member of, or an officer or employee of, Borrower or
any of its shareholders, subsidiaries or Affiliates, (ii) a director of any
shareholder, subsidiary or Affiliate of Borrower, (iii) a customer of, or
supplier to, Borrower or any of its shareholders, subsidiaries or Affiliates,
(iv) a Person who Controls any such shareholder, supplier or customer, or (v) a
member of the immediate family of any such shareholder/ director/partner/member,
officer, employee, supplier or customer or of any director of Borrower (other
than as an Independent Director); and (y) in the case of a corporation, an
individual selected by Borrower and reasonably satisfactory to Lender who shall
not have been at the time of such individual’s appointment as a director, does
not thereafter become while serving as an Independent Director and shall not
have been at any time during the preceding five years (i) a
shareholder/partner/member of, or an officer, employee, consultant, agent or
advisor of, Borrower or any of its shareholders, subsidiaries, members or
Affiliates, (ii) a director of any shareholder, subsidiary, member, or Affiliate
of Borrower other than Borrower’s general partner or managing member, (iii) a
customer of, or supplier to, Borrower or any of its shareholders, subsidiaries
or Affiliates that derives more than ten percent (10%) of its purchases or
income from its activities with Borrower or any Affiliate of Borrower, (iv) a
Person

5-3


--------------------------------------------------------------------------------


who Controls any such shareholder, supplier or customer, or (v) a member of the
immediate family (including a grandchild or sibling) of any such
shareholder/director/partner/member, officer, employee, supplier or customer or
of any other director of Borrower’s general partner or managing member.  A
natural person who otherwise satisfies the foregoing definition of Independent
Director except for being the independent director, manager or special member of
a “special purpose entity” affiliated with the Borrower that does not own a
direct or indirect equity interest in the Borrower shall not be disqualified
from serving as an Independent Director if such individual is at the time of
initial appointment, or at any time while serving as an Independent Director, an
Independent Director of a “special purpose entity” affiliated with the Borrower
(other than any entity that owns a direct or indirect equity interest in the
Borrower).

“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter (i) complies with the following clauses of
the definition of Special Purpose Bankruptcy Remote Entity above:  (i), (ii),
(iii), (iv), (ix), (x), (xi) and (xiii) through (xxxii); (ii) has maintained and
will maintain its accounts, books and records separate from any other person;
(iii) has and will have an operating agreement which provides that the business
and affairs of such Single Member Bankruptcy Remote LLC shall be managed by its
sole member (the “Sole Member”), and at all times there shall be at least one
duly appointed Independent Director, and the Sole Member will not, without the
written consent of its Independent Director (1) take any action affecting its
status as a “Special Purpose Bankruptcy Remote Entity” (as set forth in this
Schedule 5) or (2) take any other “Material Action” (which for purposes hereof
means any action to consolidate or merge such Single Member Bankruptcy Remote
LLC with or into any Person, or sell all or substantially all of the assets of
such Single Member Bankruptcy Remote LLC other than in connection with a payment
in full of the Loan in accordance with the terms of the Loan Documents, or to
institute proceedings to have such Single Member Bankruptcy Remote LLC be
adjudicated bankrupt or insolvent, or consent to the institution of bankruptcy
or insolvency proceedings against such Single Member Bankruptcy Remote LLC or
file a petition seeking, or consent to, reorganization or relief with respect to
such Single Member Bankruptcy Remote LLC under any applicable federal or state
law relating to bankruptcy, or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of such
Single Member Bankruptcy Remote LLC or a substantial part of its property, or
make any assignment for the benefit of creditors of such Single Member
Bankruptcy Remote LLC, or admit in writing such Single Member Bankruptcy Remote
LLC’s inability to pay its debts generally as they become due, or take action in
furtherance of any such action, or, to the fullest extent permitted by law, 
dissolve or liquidate such Single Member Bankruptcy Remote LLC); (iv)  has and
will have an operating agreement which provides that, as long as any portion of
the Debt remains outstanding, (A) upon the occurrence of any event that causes
Sole Member to cease to be a member of such Single Member Bankruptcy Remote LLC
(other than (x) upon an assignment by Sole Member of all of its limited
liability company interest in such Single Member Bankruptcy Remote LLC and the
admission of the transferee, if permitted pursuant to the organizational
documents of such Single Member Bankruptcy Remote LLC and the Loan Documents, or
(y) the resignation of Sole Member and the admission of an additional member of
such Single Member Bankruptcy Remote LLC, if permitted pursuant to the
organizational documents of such Single Member Bankruptcy Remote LLC and the
Loan Documents), the person acting as an Independent Director of such Single
Member Bankruptcy Remote LLC shall, without any action of any Person and
simultaneously with Sole Member ceasing to be a member of such Single Member
Bankruptcy

5-4


--------------------------------------------------------------------------------


Remote LLC, automatically be admitted as the sole member of such Single Member
Bankruptcy Remote LLC (the “Special Member”) and shall preserve and continue the
existence of such Single Member Bankruptcy Remote LLC without dissolution, (B)
no Special Member may resign or transfer its rights as Special Member unless
(x) a successor Special Member has been admitted to such Single Member
Bankruptcy Remote LLC as a Special Member, and (y) such successor Special Member
has also accepted its appointment as an Independent Director and (C) except as
expressly permitted pursuant to the terms of this Agreement, Sole Member may not
resign and no additional member shall be admitted to such Single Member
Bankruptcy Remote LLC; (v) has and will have an operating agreement which
provides that, as long as any portion of the Debt remains outstanding, (A) such
Single Member Bankruptcy Remote LLC shall be dissolved, and its affairs shall be
would up only upon the first to occur of the following: (x) the termination of
the legal existence of the last remaining member of such Single Member
Bankruptcy Remote LLC or the occurrence of any other event which terminates the
continued membership of the last remaining member of such Single Member
Bankruptcy Remote LLC in such Single Member Bankruptcy Remote LLC unless the
business of such Single Member Bankruptcy Remote LLC is continued in a manner
permitted by its operating agreement or the Delaware Limited Liability Company
Act (the “Act”) or (y) the entry of a decree of judicial dissolution under
Section 18-802 of the Act; (B) upon the occurrence of any event that causes the
last remaining member of such Single Member Bankruptcy Remote LLC to cease to be
a member of such Single Member Bankruptcy Remote LLC or that causes Sole Member
to cease to be a member of such Single Member Bankruptcy Remote LLC (other than
(x) upon an assignment by Sole Member of all of its limited liability company
interest in such Single Member Bankruptcy Remote LLC and the admission of the
transferee, if permitted pursuant to the organizational documents of such Single
Member Bankruptcy Remote LLC and the Loan Documents, or (y) the resignation of
Sole Member and the admission of an additional member of such Single Member
Bankruptcy Remote LLC, if permitted pursuant to the organizational documents of
such Single Member Bankruptcy Remote LLC and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such member shall be
authorized to, and shall, within 90 days after the occurrence of the event that
terminated the continued membership of such member in such Single Member
Bankruptcy Remote LLC, agree in writing to continue the existence of such Single
Member Bankruptcy Remote LLC and to the admission of the personal representative
or its nominee or designee, as the case may be, as a substitute member of such
Single Member Bankruptcy Remote LLC, effective as of the occurrence of the event
that terminated the continued membership of such member in such Single Member
Bankruptcy Remote LLC; (C) the bankruptcy of Sole Member or a Special Member
shall not cause such member or Special Member, respectively, to cease to be a
member of such Single Member Bankruptcy Remote LLC and upon the occurrence of
such an event, the business of such Single Member Bankruptcy Remote LLC shall
continue without dissolution; (D) in the event of dissolution of such Single
Member Bankruptcy Remote LLC, such Single Member Bankruptcy Remote LLC shall
conduct only such activities as are necessary to wind up its affairs (including
the sale of the assets of such Single Member Bankruptcy Remote LLC in an orderly
manner), and the assets of such Single Member Bankruptcy Remote LLC shall be
applied in the manner, and in the order of priority, set forth in Section 18-804
of the Act; and (E) to the fullest extent permitted by law, each of Sole Member
and the Special Member shall irrevocably waive any right or power that they
might have to cause such Single Member Bankruptcy Remote LLC or any of its
assets to be partitioned, to cause the appointment of a receiver for all or any
portion

5-5


--------------------------------------------------------------------------------


of the assets of such Single Member Bankruptcy Remote LLC, to compel any sale of
all or any portion of the assets of such Single Member Bankruptcy Remote LLC
pursuant to any applicable law or to file a complaint or to institute any
proceeding at law or in equity to cause the dissolution, liquidation, winding up
or termination of such Single Member Bankruptcy Remote LLC.

5-6


--------------------------------------------------------------------------------


Schedule 8

Rent Roll

(See Attached)

8-1


--------------------------------------------------------------------------------


Schedule 9

Mortgage Loan Documents

8-1


--------------------------------------------------------------------------------


Exhibit A

Out-Parcel

(See Attached)

8-1


--------------------------------------------------------------------------------